UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-58431 Name of Registrant: Vanguard Valley Forge Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: March 31, 2015 Item 1: Schedule of Investments Vanguard Balanced Index Fund Schedule of Investments As of March 31, 2015 Market Value Shares ($000) Common Stocks (58.9%) 1 Basic Materials (1.6%) EI du Pont de Nemours & Co. 604,378 43,195 Dow Chemical Co. 772,692 37,074 Praxair Inc. 192,811 23,280 LyondellBasell Industries NV Class A 254,518 22,347 Ecolab Inc. 180,304 20,623 PPG Industries Inc. 90,704 20,457 Air Products & Chemicals Inc. 128,580 19,452 International Paper Co. 281,848 15,640 Freeport-McMoRan Inc. 693,288 13,138 Sigma-Aldrich Corp. 79,785 11,030 Alcoa Inc. 814,883 10,528 Mosaic Co. 220,807 10,170 Nucor Corp. 212,944 10,121 CF Industries Holdings Inc. 31,890 9,047 Newmont Mining Corp. 332,578 7,220 International Flavors & Fragrances Inc. 53,989 6,338 Eastman Chemical Co. 89,207 6,178 Ashland Inc. 46,249 5,888 Celanese Corp. Class A 102,491 5,725 FMC Corp. 88,853 5,087 Airgas Inc. 45,211 4,797 * WR Grace & Co. 45,947 4,543 CONSOL Energy Inc. 153,544 4,282 RPM International Inc. 88,912 4,267 Albemarle Corp. 75,291 3,978 NewMarket Corp. 7,106 3,395 Avery Dennison Corp. 60,343 3,193 Huntsman Corp. 138,611 3,073 Steel Dynamics Inc. 152,672 3,069 Reliance Steel & Aluminum Co. 49,633 3,032 Royal Gold Inc. 41,147 2,597 Cytec Industries Inc. 47,472 2,565 United States Steel Corp. 97,062 2,368 PolyOne Corp. 60,680 2,266 Axiall Corp. 46,776 2,196 Sensient Technologies Corp. 31,682 2,182 * Platform Specialty Products Corp. 85,014 2,181 Allegheny Technologies Inc. 72,403 2,173 Compass Minerals International Inc. 22,445 2,092 Domtar Corp. 42,974 1,986 Westlake Chemical Corp. 26,726 1,923 KapStone Paper and Packaging Corp. 57,616 1,892 * Polypore International Inc. 30,152 1,776 Cabot Corp. 38,848 1,748 Minerals Technologies Inc. 23,092 1,688 Olin Corp. 52,609 1,686 ^ US Silica Holdings Inc. 40,949 1,458 HB Fuller Co. 33,733 1,446 Commercial Metals Co. 88,771 1,437 Carpenter Technology Corp. 33,675 1,309 * Chemtura Corp. 46,208 1,261 Balchem Corp. 20,471 1,134 Worthington Industries Inc. 39,442 1,050 * Stillwater Mining Co. 80,713 1,043 Peabody Energy Corp. 211,087 1,039 A Schulman Inc. 21,266 1,025 Kaiser Aluminum Corp. 13,021 1,001 Globe Specialty Metals Inc. 50,925 963 * Axalta Coating Systems Ltd. 32,934 910 * Clearwater Paper Corp. 13,582 887 * RTI International Metals Inc. 24,639 885 Hecla Mining Co. 296,600 884 Innophos Holdings Inc. 14,710 829 PH Glatfelter Co. 30,014 826 Tronox Ltd. Class A 40,077 815 Calgon Carbon Corp. 37,780 796 Neenah Paper Inc. 12,101 757 SunCoke Energy Inc. 49,754 743 * Cambrex Corp. 17,920 710 * AK Steel Holding Corp. 151,284 676 Innospec Inc. 14,207 659 OM Group Inc. 21,800 655 * Horsehead Holding Corp. 48,037 608 * Resolute Forest Products Inc. 34,892 602 ^ Cliffs Natural Resources Inc. 123,255 593 * Ferro Corp. 45,886 576 * LSB Industries Inc. 13,859 573 Quaker Chemical Corp. 6,639 569 Rayonier Advanced Materials Inc. 37,370 557 Stepan Co. 13,316 555 * Century Aluminum Co. 38,616 533 Haynes International Inc. 11,939 533 Aceto Corp. 22,266 490 * Coeur Mining Inc. 99,100 467 Deltic Timber Corp. 6,307 418 * OMNOVA Solutions Inc. 42,153 360 * Arch Coal Inc. 323,000 323 *,^ FMSA Holdings Inc. 42,450 307 * Intrepid Potash Inc. 24,931 288 Gold Resource Corp. 83,622 267 Zep Inc. 15,483 264 Tredegar Corp. 13,065 263 * Kraton Performance Polymers Inc. 12,921 261 Wausau Paper Corp. 27,396 261 Koppers Holdings Inc. 13,005 256 * Westmoreland Coal Co. 9,188 246 Noranda Aluminum Holding Corp. 82,733 246 *,^ Paramount Gold and Silver Corp. 239,914 242 Hawkins Inc. 6,172 234 * Veritiv Corp. 5,308 234 Olympic Steel Inc. 17,119 230 *,^ Uranium Energy Corp. 145,000 217 * Handy & Harman Ltd. 5,100 209 ^ Walter Energy Inc. 333,885 207 * Rentech Inc. 175,857 197 Ampco-Pittsburgh Corp. 10,863 190 *,^ Uranerz Energy Corp. 159,483 177 * NL Industries Inc. 20,054 155 Synalloy Corp. 9,475 138 Chase Corp. 3,079 135 American Vanguard Corp. 12,311 131 Kronos Worldwide Inc. 10,200 129 * Senomyx Inc. 26,231 116 * Universal Stainless & Alloy Products Inc. 4,338 114 FutureFuel Corp. 9,700 100 KMG Chemicals Inc. 3,499 94 * Cloud Peak Energy Inc. 14,675 85 *,^ Midway Gold Corp. 231,451 74 * Northern Technologies International Corp. 2,900 55 * General Moly Inc. 96,309 49 United-Guardian Inc. 2,401 45 Centrus Energy Corp. Class A 7,300 37 * Verso Corp. 13,766 25 * Solitario Exploration & Royalty Corp. 27,160 20 * RevettMining Co. Inc. 41,243 19 * Comstock Mining Inc. 28,500 17 * Uranium Resources Inc. 10,101 13 Consumer Goods (5.8%) Procter & Gamble Co. 1,802,498 147,697 Coca-Cola Co. 2,622,766 106,353 PepsiCo Inc. 989,405 94,607 Philip Morris International Inc. 1,032,499 77,778 Altria Group Inc. 1,314,481 65,750 NIKE Inc. Class B 458,150 45,966 Colgate-Palmolive Co. 605,457 41,982 Ford Motor Co. 2,593,078 41,852 Mondelez International Inc. Class A 1,045,968 37,749 Monsanto Co. 322,588 36,304 General Motors Co. 913,591 34,260 Kraft Foods Group Inc. 392,517 34,194 Kimberly-Clark Corp. 244,005 26,135 General Mills Inc. 403,011 22,810 Johnson Controls Inc. 438,765 22,131 Archer-Daniels-Midland Co. 422,818 20,042 VF Corp. 230,645 17,370 Lorillard Inc. 240,350 15,707 Delphi Automotive plc 193,484 15,428 Reynolds American Inc. 212,816 14,665 * Monster Beverage Corp. 100,761 13,945 Mead Johnson Nutrition Co. 134,914 13,563 Estee Lauder Cos. Inc. Class A 153,987 12,806 * Constellation Brands Inc. Class A 107,748 12,521 * Electronic Arts Inc. 196,518 11,558 *,^ Tesla Motors Inc. 58,597 11,061 Kellogg Co. 166,365 10,972 Whirlpool Corp. 52,172 10,542 ConAgra Foods Inc. 284,336 10,387 Dr Pepper Snapple Group Inc. 128,603 10,093 Stanley Black & Decker Inc. 105,066 10,019 Hershey Co. 96,280 9,716 Clorox Co. 87,481 9,657 * Under Armour Inc. Class A 118,182 9,543 BorgWarner Inc. 151,466 9,161 Genuine Parts Co. 96,761 9,017 Hanesbrands Inc. 267,564 8,966 Harley-Davidson Inc. 141,004 8,565 Keurig Green Mountain Inc. 75,404 8,425 * Michael Kors Holdings Ltd. 127,116 8,358 * TRW Automotive Holdings Corp. 76,648 8,037 Tyson Foods Inc. Class A 203,670 7,801 * Mohawk Industries Inc. 41,370 7,684 Activision Blizzard Inc. 335,479 7,624 Coach Inc. 183,853 7,617 Bunge Ltd. 91,831 7,563 JM Smucker Co. 64,530 7,468 Church & Dwight Co. Inc. 87,006 7,432 Molson Coors Brewing Co. Class B 97,733 7,276 Newell Rubbermaid Inc. 180,874 7,067 * Jarden Corp. 121,753 6,441 Campbell Soup Co. 136,190 6,340 Coca-Cola Enterprises Inc. 141,546 6,256 DR Horton Inc. 219,226 6,244 Harman International Industries Inc. 45,885 6,132 Brown-Forman Corp. Class B 67,690 6,116 Lennar Corp. Class A 116,454 6,033 PVH Corp. 54,841 5,844 Lear Corp. 51,982 5,761 Energizer Holdings Inc. 41,429 5,719 McCormick & Co. Inc. 74,099 5,714 Snap-on Inc. 38,846 5,713 Polaris Industries Inc. 39,768 5,611 Ralph Lauren Corp. Class A 41,015 5,393 * WhiteWave Foods Co. Class A 116,356 5,159 Mattel Inc. 225,426 5,151 Hormel Foods Corp. 87,833 4,993 PulteGroup Inc. 222,353 4,943 Goodyear Tire & Rubber Co. 179,718 4,867 * WABCO Holdings Inc. 39,406 4,842 Hasbro Inc. 74,564 4,715 * LKQ Corp. 182,170 4,656 Leucadia National Corp. 208,733 4,653 * lululemon athletica Inc. 66,036 4,228 * Toll Brothers Inc. 106,526 4,191 * Hain Celestial Group Inc. 64,442 4,127 Leggett & Platt Inc. 87,599 4,037 * Middleby Corp. 38,254 3,927 Ingredion Inc. 47,870 3,725 * NVR Inc. 2,600 3,454 Gentex Corp. 187,274 3,427 Brunswick Corp. 62,026 3,191 Carter's Inc. 33,503 3,098 Pinnacle Foods Inc. 73,924 3,017 * Kate Spade & Co. 86,128 2,876 * Visteon Corp. 29,767 2,870 Flowers Foods Inc. 119,660 2,721 * Tempur Sealy International Inc. 41,194 2,379 * Fossil Group Inc. 28,511 2,351 Dana Holding Corp. 109,864 2,325 Avon Products Inc. 289,805 2,316 * TreeHouse Foods Inc. 26,825 2,281 * Tenneco Inc. 38,756 2,225 Wolverine World Wide Inc. 64,816 2,168 Nu Skin Enterprises Inc. Class A 35,821 2,157 Scotts Miracle-Gro Co. Class A 30,533 2,051 Thor Industries Inc. 32,082 2,028 * Skechers U.S.A. Inc. Class A 27,626 1,987 Tupperware Brands Corp. 28,644 1,977 Pool Corp. 27,684 1,931 *,^ Herbalife Ltd. 44,020 1,882 * Vista Outdoor Inc. 42,846 1,835 * Boston Beer Co. Inc. Class A 6,154 1,646 HNI Corp. 29,688 1,638 * Post Holdings Inc. 34,936 1,636 * Deckers Outdoor Corp. 21,906 1,596 * Darling Ingredients Inc. 109,768 1,538 Ryland Group Inc. 31,116 1,517 * TRI Pointe Homes Inc. 97,415 1,503 Cooper Tire & Rubber Co. 34,387 1,473 * Helen of Troy Ltd. 18,053 1,471 * Steven Madden Ltd. 38,237 1,453 * G-III Apparel Group Ltd. 12,783 1,440 * Zynga Inc. Class A 491,869 1,402 * Take-Two Interactive Software Inc. 53,829 1,370 * Meritage Homes Corp. 27,145 1,320 Columbia Sportswear Co. 21,252 1,294 Spectrum Brands Holdings Inc. 14,299 1,281 Lancaster Colony Corp. 12,753 1,214 Coty Inc. Class A 49,601 1,204 * Select Comfort Corp. 34,864 1,202 Snyder's-Lance Inc. 37,432 1,196 * American Axle & Manufacturing Holdings Inc. 45,473 1,175 * Iconix Brand Group Inc. 34,811 1,172 Herman Miller Inc. 42,085 1,168 KB Home 72,628 1,134 * Gentherm Inc. 22,292 1,126 Vector Group Ltd. 51,013 1,121 Sanderson Farms Inc. 13,963 1,112 J&J Snack Foods Corp. 10,008 1,068 * Standard Pacific Corp. 117,921 1,061 Fresh Del Monte Produce Inc. 27,156 1,057 B&G Foods Inc. 35,677 1,050 Steelcase Inc. Class A 55,028 1,042 * Dorman Products Inc. 20,331 1,011 Dean Foods Co. 60,127 994 * Seaboard Corp. 237 979 Schweitzer-Mauduit International Inc. 20,942 966 * GoPro Inc. Class A 21,910 951 La-Z-Boy Inc. 33,661 946 MDC Holdings Inc. 31,807 906 Knoll Inc. 37,546 880 Andersons Inc. 21,233 878 * TiVo Inc. 79,218 840 Interface Inc. Class A 38,594 802 ^ Pilgrim's Pride Corp. 35,235 796 WD-40 Co. 8,917 789 Drew Industries Inc. 12,522 771 Universal Corp. 16,025 756 Cal-Maine Foods Inc. 19,344 756 * Tumi Holdings Inc. 29,500 722 Briggs & Stratton Corp. 30,814 633 Libbey Inc. 15,729 628 * Universal Electronics Inc. 10,955 618 Oxford Industries Inc. 7,925 598 Standard Motor Products Inc. 13,847 585 Remy International Inc. 25,871 575 * USANA Health Sciences Inc. 5,114 568 * iRobot Corp. 17,280 564 Ethan Allen Interiors Inc. 19,828 548 Nutrisystem Inc. 27,076 541 Inter Parfums Inc. 16,444 536 Phibro Animal Health Corp. Class A 14,803 524 * Crocs Inc. 42,184 498 Callaway Golf Co. 49,970 476 * Revlon Inc. Class A 11,180 461 Tootsie Roll Industries Inc. 13,549 460 * Unifi Inc. 12,591 454 Movado Group Inc. 15,879 453 * ACCO Brands Corp. 54,363 452 * Cooper-Standard Holding Inc. 7,558 447 * Diamond Foods Inc. 12,862 419 * Blount International Inc. 31,829 410 Winnebago Industries Inc. 19,069 405 * Cavco Industries Inc. 5,396 405 * DTS Inc. 11,395 388 * Modine Manufacturing Co. 27,843 375 * M/I Homes Inc. 15,193 362 Calavo Growers Inc. 7,012 361 * Boulder Brands Inc. 37,697 359 * Elizabeth Arden Inc. 22,710 354 * Medifast Inc. 11,307 339 Arctic Cat Inc. 9,186 334 * Vera Bradley Inc. 19,100 310 * Hovnanian Enterprises Inc. Class A 86,767 309 * Tower International Inc. 11,407 303 * RealD Inc. 23,425 300 * Taylor Morrison Home Corp. Class A 14,000 292 * Federal-Mogul Holdings Corp. 21,259 283 * WCI Communities Inc. 11,471 275 * Glu Mobile Inc. 53,101 266 * Quiksilver Inc. 143,600 266 * Wayfair Inc. 8,216 264 * Perry Ellis International Inc. 11,220 260 * Eastman Kodak Co. 13,500 256 Coca-Cola Bottling Co. Consolidated 2,239 253 * LGI Homes Inc. 15,044 251 John B Sanfilippo & Son Inc. 5,657 244 Bassett Furniture Industries Inc. 8,483 242 * Nutraceutical International Corp. 11,999 236 * National Beverage Corp. 9,274 226 Weyco Group Inc. 7,270 217 Strattec Security Corp. 2,925 216 Superior Industries International Inc. 11,347 215 * Nautilus Inc. 13,942 213 * ZAGG Inc. 23,585 204 Johnson Outdoors Inc. Class A 6,125 203 * Central Garden and Pet Co. Class A 18,633 198 Alico Inc. 3,661 188 * Motorcar Parts of America Inc. 6,686 186 * Stoneridge Inc. 16,264 184 * Beazer Homes USA Inc. 10,215 181 * Lifeway Foods Inc. 8,078 173 Titan International Inc. 18,148 170 Flexsteel Industries Inc. 5,296 166 * Omega Protein Corp. 11,680 160 Cherokee Inc. 8,203 160 * Malibu Boats Inc. Class A 6,763 158 MGP Ingredients Inc. 11,180 150 National Presto Industries Inc. 2,362 150 * Central Garden and Pet Co. 15,138 149 * Lifevantage Corp. 180,900 143 * Shiloh Industries Inc. 10,144 142 * William Lyon Homes Class A 5,342 138 Hooker Furniture Corp. 6,619 126 * Vince Holding Corp. 6,724 125 * New Home Co. Inc. 7,785 124 Oil-Dri Corp. of America 3,637 122 Culp Inc. 4,439 119 A-Mark Precious Metals Inc. 10,615 112 * Inventure Foods Inc. 10,030 112 * Farmer Bros Co. 4,375 108 Rocky Brands Inc. 4,880 105 * Lakeland Industries Inc. 11,600 104 * Skullcandy Inc. 9,100 103 LS Starrett Co. Class A 4,950 94 *,^ Quantum Fuel Systems Technologies Worldwide Inc. 34,899 93 * Sequential Brands Group Inc. 8,689 93 * American Apparel Inc. 132,356 93 Lifetime Brands Inc. 6,025 92 Limoneira Co. 3,951 86 Griffin Land & Nurseries Inc. 2,716 84 * Black Diamond Inc. 8,914 84 * Alliance One International Inc. 73,050 80 Nature's Sunshine Products Inc. 6,088 80 Female Health Co. 27,161 77 * Clean Diesel Technologies Inc. 41,054 75 Escalade Inc. 4,289 75 * Century Communities Inc. 3,571 69 * Dixie Group Inc. 7,526 68 * JAKKS Pacific Inc. 9,900 68 * Charles & Colvard Ltd. 57,155 67 Marine Products Corp. 7,638 65 * Craft Brew Alliance Inc. 4,554 62 * Seneca Foods Corp. Class A 1,893 56 Acme United Corp. 2,950 55 Orchids Paper Products Co. 1,953 53 * Fox Factory Holding Corp. 3,300 51 * Jamba Inc. 2,235 33 * Nova Lifestyle Inc. 13,100 33 * P&F Industries Inc. Class A 4,580 31 * LeapFrog Enterprises Inc. 12,012 26 Golden Enterprises Inc. 6,718 26 *,^ Freshpet Inc. 1,079 21 Superior Uniform Group Inc. 1,100 21 * Fuel Systems Solutions Inc. 1,842 20 Emerson Radio Corp. 12,162 16 * Natural Alternatives International Inc. 2,300 13 * Willamette Valley Vineyards Inc. 902 5 * Crystal Rock Holdings Inc. 2,800 2 * Stanley Furniture Co. Inc. 364 1 * Koss Corp. 241 1 Consumer Services (8.3%) Walt Disney Co. 1,020,939 107,086 Home Depot Inc. 879,638 99,936 * Amazon.com Inc. 247,962 92,267 Wal-Mart Stores Inc. 1,075,684 88,475 Comcast Corp. Class A 1,527,520 86,259 CVS Health Corp. 751,034 77,514 McDonald's Corp. 641,517 62,509 Walgreens Boots Alliance Inc. 582,020 49,285 Lowe's Cos. Inc. 649,445 48,312 Starbucks Corp. 475,494 45,029 Costco Wholesale Corp. 294,014 44,542 Time Warner Inc. 526,623 44,468 * eBay Inc. 726,926 41,929 * Priceline Group Inc. 34,673 40,365 Twenty-First Century Fox Inc. Class A 1,179,244 39,906 McKesson Corp. 155,416 35,155 Target Corp. 425,148 34,892 TJX Cos. Inc. 439,445 30,783 * DIRECTV 335,641 28,563 Time Warner Cable Inc. 187,572 28,113 Delta Air Lines Inc. 550,241 24,739 American Airlines Group Inc. 465,032 24,544 Kroger Co. 311,550 23,883 Yum! Brands Inc. 288,773 22,732 Southwest Airlines Co. 451,612 20,006 Cardinal Health Inc. 220,228 19,880 CBS Corp. Class B 295,278 17,903 * United Continental Holdings Inc. 256,112 17,224 Viacom Inc. Class B 243,508 16,632 * Netflix Inc. 38,363 15,985 AmerisourceBergen Corp. Class A 139,055 15,806 L Brands Inc. 166,142 15,666 * Dollar General Corp. 202,602 15,272 Macy's Inc. 230,199 14,942 Sysco Corp. 394,888 14,899 Las Vegas Sands Corp. 267,645 14,731 * AutoZone Inc. 21,290 14,523 Carnival Corp. 296,349 14,177 Ross Stores Inc. 132,035 13,911 * O'Reilly Automotive Inc. 64,323 13,909 * Chipotle Mexican Grill Inc. Class A 20,713 13,475 Omnicom Group Inc. 164,495 12,827 Whole Foods Market Inc. 240,187 12,509 * Charter Communications Inc. Class A 55,996 10,813 * Dollar Tree Inc. 130,465 10,587 Comcast Corp. 185,765 10,415 Marriott International Inc. Class A 129,026 10,363 Kohl's Corp. 127,917 10,010 * DISH Network Corp. Class A 141,505 9,914 * CarMax Inc. 140,040 9,664 Starwood Hotels & Resorts Worldwide Inc. 114,417 9,554 * Bed Bath & Beyond Inc. 117,700 9,036 Nielsen NV 197,994 8,825 * Liberty Interactive Corp. Class A 283,014 8,261 Royal Caribbean Cruises Ltd. 95,166 7,789 * Hilton Worldwide Holdings Inc. 262,584 7,778 Tractor Supply Co. 90,978 7,739 Nordstrom Inc. 95,155 7,643 Best Buy Co. Inc. 199,038 7,522 Signet Jewelers Ltd. 53,422 7,414 Advance Auto Parts Inc. 48,645 7,282 Wyndham Worldwide Corp. 80,324 7,267 Staples Inc. 426,276 6,942 Wynn Resorts Ltd. 54,046 6,803 Gap Inc. 155,305 6,729 Tiffany & Co. 73,236 6,446 * Sirius XM Holdings Inc. 1,674,477 6,397 * Ulta Salon Cosmetics & Fragrance Inc. 40,826 6,159 * TripAdvisor Inc. 73,752 6,134 Interpublic Group of Cos. Inc. 274,918 6,081 Expedia Inc. 64,544 6,076 Foot Locker Inc. 94,694 5,966 * Hertz Global Holdings Inc. 274,682 5,955 H&R Block Inc. 183,539 5,886 Alaska Air Group Inc. 87,530 5,793 Family Dollar Stores Inc. 72,490 5,744 * Rite Aid Corp. 653,950 5,683 Gannett Co. Inc. 151,286 5,610 * Discovery Communications Inc. 179,934 5,304 * Liberty Media Corp. 137,260 5,243 * News Corp. Class A 326,850 5,233 * MGM Resorts International 245,508 5,163 Darden Restaurants Inc. 74,422 5,160 Omnicare Inc. 65,371 5,037 * IHS Inc. Class A 43,634 4,964 Williams-Sonoma Inc. 55,221 4,402 FactSet Research Systems Inc. 26,468 4,214 * Avis Budget Group Inc. 71,072 4,194 * Norwegian Cruise Line Holdings Ltd. 76,416 4,127 * Spirit Airlines Inc. 48,588 3,759 Domino's Pizza Inc. 37,154 3,736 * Sally Beauty Holdings Inc. 105,561 3,628 * Madison Square Garden Co. Class A 42,661 3,611 Dick's Sporting Goods Inc. 63,252 3,605 KAR Auction Services Inc. 94,039 3,567 Scripps Networks Interactive Inc. Class A 51,331 3,519 Aramark 110,673 3,501 * JetBlue Airways Corp. 176,169 3,391 Service Corp. International 128,483 3,347 * Office Depot Inc. 363,045 3,340 Graham Holdings Co. Class B 3,076 3,229 * AutoNation Inc. 49,236 3,167 Cinemark Holdings Inc. 69,727 3,143 Dunkin' Brands Group Inc. 65,091 3,096 Dun & Bradstreet Corp. 24,049 3,087 * Discovery Communications Inc. Class A 98,916 3,043 * Urban Outfitters Inc. 65,797 3,004 * AMC Networks Inc. Class A 38,750 2,970 * VCA Inc. 53,578 2,937 Tribune Media Co. Class A 48,156 2,928 International Game Technology 165,409 2,880 GNC Holdings Inc. Class A 58,594 2,875 * Copart Inc. 76,055 2,857 * Sprouts Farmers Market Inc. 80,910 2,850 ^ GameStop Corp. Class A 72,356 2,747 * Panera Bread Co. Class A 17,045 2,727 Brinker International Inc. 42,030 2,587 Cablevision Systems Corp. Class A 139,277 2,549 Vail Resorts Inc. 24,309 2,514 Jack in the Box Inc. 25,920 2,486 * United Natural Foods Inc. 31,723 2,444 Cracker Barrel Old Country Store Inc. 15,960 2,428 * Liberty Media Corp. Class A 62,716 2,418 * Burlington Stores Inc. 39,934 2,373 * Live Nation Entertainment Inc. 93,662 2,363 * Restoration Hardware Holdings Inc. 23,700 2,351 Casey's General Stores Inc. 25,784 2,323 * Buffalo Wild Wings Inc. 12,578 2,280 Six Flags Entertainment Corp. 46,970 2,274 * Groupon Inc. Class A 314,294 2,266 Dillard's Inc. Class A 16,075 2,194 * Pandora Media Inc. 133,775 2,168 CST Brands Inc. 49,152 2,154 * Murphy USA Inc. 29,011 2,100 Allegiant Travel Co. Class A 10,748 2,067 DSW Inc. Class A 54,396 2,006 Wendy's Co. 183,852 2,004 *,^ SolarCity Corp. 38,662 1,983 * ServiceMaster Global Holdings Inc. 58,381 1,970 Lions Gate Entertainment Corp. 56,223 1,907 * Starz 55,041 1,894 American Eagle Outfitters Inc. 110,214 1,882 * Yelp Inc. Class A 39,585 1,874 * Cabela's Inc. 33,175 1,857 John Wiley & Sons Inc. Class A 30,185 1,846 Bloomin' Brands Inc. 73,994 1,800 Sotheby's 41,728 1,763 Chico's FAS Inc. 97,894 1,732 * GrubHub Inc. 38,056 1,727 * HomeAway Inc. 56,984 1,719 Big Lots Inc. 35,682 1,714 * Life Time Fitness Inc. 23,644 1,678 * Houghton Mifflin Harcourt Co. 71,054 1,668 * SUPERVALU Inc. 140,767 1,637 Rollins Inc. 66,118 1,635 Men's Wearhouse Inc. 31,206 1,629 * JC Penney Co. Inc. 182,908 1,538 Texas Roadhouse Inc. Class A 42,063 1,532 Choice Hotels International Inc. 23,620 1,513 Cheesecake Factory Inc. 30,636 1,511 Sinclair Broadcast Group Inc. Class A 48,030 1,509 Lithia Motors Inc. Class A 15,109 1,502 Time Inc. 65,352 1,467 * La Quinta Holdings Inc. 61,219 1,450 HSN Inc. 20,956 1,430 Penske Automotive Group Inc. 27,141 1,397 * Hyatt Hotels Corp. Class A 23,403 1,386 Meredith Corp. 24,824 1,384 * Asbury Automotive Group Inc. 16,489 1,370 * Pinnacle Entertainment Inc. 37,702 1,361 * Grand Canyon Education Inc. 31,304 1,355 * Bright Horizons Family Solutions Inc. 26,369 1,352 Extended Stay America Inc. 68,943 1,346 AMERCO 3,990 1,318 Sabre Corp. 53,910 1,310 Monro Muffler Brake Inc. 19,977 1,300 Chemed Corp. 10,728 1,281 Group 1 Automotive Inc. 14,623 1,262 * Ascena Retail Group Inc. 86,730 1,258 Dolby Laboratories Inc. Class A 32,325 1,234 DineEquity Inc. 11,524 1,233 New York Times Co. Class A 89,594 1,233 Aaron's Inc. 43,492 1,231 Hillenbrand Inc. 39,690 1,225 Matthews International Corp. Class A 23,779 1,225 Marriott Vacations Worldwide Corp. 15,044 1,219 DeVry Education Group Inc. 36,447 1,216 Regal Entertainment Group Class A 53,004 1,211 * DreamWorks Animation SKG Inc. Class A 49,685 1,202 PriceSmart Inc. 14,074 1,196 * ANN Inc. 29,078 1,193 * Fresh Market Inc. 29,134 1,184 Sonic Corp. 36,826 1,167 * Five Below Inc. 32,667 1,162 * Apollo Education Group Inc. 61,284 1,159 Morningstar Inc. 15,441 1,157 Papa John's International Inc. 18,576 1,148 Buckle Inc. 22,209 1,135 * Michaels Cos. Inc. 40,821 1,105 * Genesco Inc. 15,399 1,097 Nexstar Broadcasting Group Inc. Class A 19,076 1,092 * Shutterfly Inc. 23,878 1,080 * WebMD Health Corp. 23,902 1,048 SeaWorld Entertainment Inc. 53,000 1,022 * comScore Inc. 19,678 1,008 * Fiesta Restaurant Group Inc. 16,411 1,001 * Beacon Roofing Supply Inc. 31,872 998 * Hibbett Sports Inc. 19,289 946 Rent-A-Center Inc. 33,816 928 Children's Place Inc. 14,430 926 Finish Line Inc. Class A 37,593 922 * Acxiom Corp. 48,693 900 *,^ Sears Holdings Corp. 21,675 897 * Penn National Gaming Inc. 56,493 885 Scholastic Corp. 21,566 883 Guess? Inc. 46,930 872 Churchill Downs Inc. 7,456 857 Abercrombie & Fitch Co. 38,822 856 Core-Mark Holding Co. Inc. 13,212 850 * Media General Inc. 51,360 847 * Constant Contact Inc. 22,028 842 Brown Shoe Co. Inc. 24,445 802 * Boyd Gaming Corp. 56,217 798 Cato Corp. Class A 19,785 783 * Popeyes Louisiana Kitchen Inc. 12,937 774 SpartanNash Co. 24,491 773 * Vitamin Shoppe Inc. 18,521 763 Bob Evans Farms Inc. 16,473 762 New Media Investment Group Inc. 31,832 762 National CineMedia Inc. 48,573 733 Pier 1 Imports Inc. 52,371 732 * Orbitz Worldwide Inc. 62,426 728 * Hawaiian Holdings Inc. 32,998 727 Interval Leisure Group Inc. 27,598 723 * EW Scripps Co. Class A 25,158 715 * Red Robin Gourmet Burgers Inc. 8,221 715 * BJ's Restaurants Inc. 14,075 710 * Krispy Kreme Doughnuts Inc. 35,330 706 MDC Partners Inc. Class A 24,296 689 *,^ Conn's Inc. 22,594 684 Sonic Automotive Inc. Class A 27,233 678 * Diamond Resorts International Inc. 19,525 653 * Mattress Firm Holding Corp. 9,258 645 * Express Inc. 38,600 638 * Stamps.com Inc. 9,326 628 * Zumiez Inc. 15,329 617 Stage Stores Inc. 26,792 614 Ingles Markets Inc. Class A 12,209 604 International Speedway Corp. Class A 17,499 571 * Bankrate Inc. 50,218 569 * Belmond Ltd. Class A 45,955 564 * Tuesday Morning Corp. 34,594 557 * Regis Corp. 33,533 549 * Lands' End Inc. 15,258 547 * Barnes & Noble Inc. 22,947 545 * Rush Enterprises Inc. Class A 19,874 544 Fred's Inc. Class A 31,791 543 * Biglari Holdings Inc. 1,273 527 * Lumber Liquidators Holdings Inc. 17,124 527 ClubCorp Holdings Inc. 27,156 526 SkyWest Inc. 35,866 524 * Carmike Cinemas Inc. 15,527 522 * Denny's Corp. 45,438 518 *,^ Caesars Entertainment Corp. 48,700 513 Capella Education Co. 7,860 510 *,^ TrueCar Inc. 27,500 491 * Republic Airways Holdings Inc. 34,860 479 AMC Entertainment Holdings Inc. 12,877 457 * Global Eagle Entertainment Inc. 32,463 432 Harte-Hanks Inc. 52,600 410 * Gray Television Inc. 29,679 410 * FTD Cos. Inc. 13,416 402 * Caesars Acquisition Co. Class A 57,698 392 * Providence Service Corp. 7,254 385 * zulily Inc. Class A 29,211 379 PetMed Express Inc. 22,501 372 * Scientific Games Corp. Class A 35,364 370 * RetailMeNot Inc. 20,500 369 * XO Group Inc. 20,857 369 * MarineMax Inc. 13,861 367 * Chegg Inc. 45,886 365 * Ruby Tuesday Inc. 59,748 359 * Diplomat Pharmacy Inc. 10,289 356 Weis Markets Inc. 7,026 350 * Journal Communications Inc. Class A 23,342 346 * Blue Nile Inc. 10,736 342 * American Public Education Inc. 11,260 338 * Steiner Leisure Ltd. 7,084 336 * Francesca's Holdings Corp. 18,700 333 * America's Car-Mart Inc. 6,119 332 Marcus Corp. 15,559 331 * Chefs' Warehouse Inc. 14,709 330 * Entercom Communications Corp. Class A 27,038 329 * Career Education Corp. 63,788 321 Tribune Publishing Co. 16,300 316 Carriage Services Inc. Class A 13,202 315 * Liquidity Services Inc. 31,800 314 Shoe Carnival Inc. 10,511 309 * Pep Boys-Manny Moe & Jack 31,098 299 Clear Channel Outdoor Holdings Inc. Class A 28,026 284 World Wrestling Entertainment Inc. Class A 20,153 282 *,^ Coupons.com Inc. 24,000 282 * 1-800-Flowers.com Inc. Class A 23,555 279 * Kirkland's Inc. 11,486 273 * Ascent Capital Group Inc. Class A 6,741 268 * Avid Technology Inc. 17,965 268 * Overstock.com Inc. 10,886 264 Haverty Furniture Cos. Inc. 10,595 264 Stein Mart Inc. 21,111 263 * SFX Entertainment Inc. 63,576 260 * Rubicon Project Inc. 14,500 260 * EVINE Live Inc. 37,434 251 * Strayer Education Inc. 4,690 250 * Citi Trends Inc. 9,013 243 Bon-Ton Stores Inc. 34,844 243 Entravision Communications Corp. Class A 37,271 236 * Sizmek Inc. 32,321 235 * Del Frisco's Restaurant Group Inc. 11,576 233 * ITT Educational Services Inc. 32,600 221 * Zoe's Kitchen Inc. 6,569 219 * West Marine Inc. 23,189 215 * Isle of Capri Casinos Inc. 15,073 212 * Cumulus Media Inc. Class A 85,700 212 * Townsquare Media Inc. Class A 16,400 211 * Daily Journal Corp. 1,128 207 * Morgans Hotel Group Co. 26,551 206 * SP Plus Corp. 9,382 205 Ruth's Hospitality Group Inc. 12,550 199 Saga Communications Inc. Class A 4,416 197 Big 5 Sporting Goods Corp. 14,278 189 Speedway Motorsports Inc. 8,106 184 * K12 Inc. 11,400 179 * Kona Grill Inc. 6,103 173 * TechTarget Inc. 14,942 172 Collectors Universe Inc. 7,501 169 * Full House Resorts Inc. 107,962 163 * Reading International Inc. Class A 11,662 157 Destination Maternity Corp. 10,343 156 * McClatchy Co. Class A 80,024 147 * Chuy's Holdings Inc. 6,400 144 * Bravo Brio Restaurant Group Inc. 9,503 140 * Destination XL Group Inc. 27,724 137 *,^ El Pollo Loco Holdings Inc. 5,335 137 * Dave & Buster's Entertainment Inc. 4,400 134 *,^ Weight Watchers International Inc. 19,100 134 * Famous Dave's of America Inc. 4,588 131 *,^ Net Element Inc. 107,073 124 * Demand Media Inc. 21,412 122 * Eldorado Resorts Inc. 23,752 119 * Lee Enterprises Inc. 36,801 117 *,^ Container Store Group Inc. 5,984 114 * Monarch Casino & Resort Inc. 5,883 113 Village Super Market Inc. Class A 3,510 110 * Fairway Group Holdings Corp. 16,200 110 * Carrols Restaurant Group Inc. 13,226 110 * Christopher & Banks Corp. 19,107 106 * Natural Grocers by Vitamin Cottage Inc. 3,800 105 * Bridgepoint Education Inc. 10,232 99 * Autobytel Inc. 6,554 97 CSS Industries Inc. 3,040 92 * PCM Inc. 9,786 91 * Radio One Inc. 29,413 91 * Aeropostale Inc. 25,300 88 * Intrawest Resorts Holdings Inc. 9,915 86 *,^ Viggle Inc. 56,700 81 AH Belo Corp. Class A 9,735 80 * Clean Energy Fuels Corp. 14,954 80 * Noodles & Co. Class A 4,500 78 * Emmis Communications Corp. Class A 39,190 78 Town Sports International Holdings Inc. 11,065 75 * CafePress Inc. 19,289 75 * hhgregg Inc. 11,539 71 * Rave Restaurant Group Inc. 5,000 70 * Diversified Restaurant Holdings Inc. 16,000 67 * Martha Stewart Living Omnimedia Inc. Class A 10,300 67 * YuMe Inc. 12,750 66 * Care.com Inc. 8,532 65 *,^ Remark Media Inc. 14,727 63 * Empire Resorts Inc. 13,479 62 * Smart & Final Stores Inc. 3,225 57 * Angie's List Inc. 9,190 54 * Luby's Inc. 10,342 54 Courier Corp. 2,132 52 CBS Corp. Class A 800 49 * RealNetworks Inc. 7,101 48 Liberator Medical Holdings Inc. 13,600 48 * Profire Energy Inc. 34,600 47 * Dex Media Inc. 10,990 46 * Century Casinos Inc. 7,747 42 Winmark Corp. 463 41 Ark Restaurants Corp. 1,599 40 * Virgin America Inc. 1,200 36 * Build-A-Bear Workshop Inc. 1,846 36 * Lakes Entertainment Inc. 4,142 36 * Envivio Inc. 19,988 35 * Red Lion Hotels Corp. 5,286 35 * Digital Turbine Inc. 10,800 35 * Pacific Sunwear of California Inc. 12,700 35 * Boot Barn Holdings Inc. 1,350 32 * Dover Saddlery Inc. 6,500 30 * Insignia Systems Inc. 9,200 28 * Speed Commerce Inc. 41,347 26 Frisch's Restaurants Inc. 877 24 * RLJ Entertainment Inc. 16,229 24 * Ambassadors Group Inc. 9,134 23 Beasley Broadcast Group Inc. Class A 4,400 22 * Shake Shack Inc. Class A 440 22 TheStreet Inc. 12,030 22 * Tile Shop Holdings Inc. 1,700 21 * Adolor Corp. Rights Exp. 07/01/2019 34,581 18 * Books-A-Million Inc. 6,152 17 * Gaiam Inc. Class A 2,251 16 * RCI Hospitality Holdings Inc. 1,511 16 * MaxPoint Interactive Inc. 1,612 15 * Liberty Tax Inc. 530 15 * Everyday Health Inc. 1,095 14 *,^ LiveDeal Inc. 3,600 11 Nathan's Famous Inc. 200 11 * Gaming Partners International Corp. 800 9 * Cambium Learning Group Inc. 2,620 8 * New York & Co. Inc. 2,966 7 * Trans World Entertainment Corp. 1,828 7 * Perfumania Holdings Inc. 963 5 * Potbelly Corp. 350 5 * Cosi Inc. 1,592 4 * Dover Downs Gaming & Entertainment Inc. 3,333 4 * Cubist Pharmaceuticals, Inc. CVR 14,500 2 * Spark Networks Inc. 400 2 * SPAR Group Inc. 1,100 2 * Premier Exhibitions Inc. 256 1 * Local Corp. 1,300 1 Financials (11.2%) Wells Fargo & Co. 3,438,810 187,071 * Berkshire Hathaway Inc. Class B 1,111,540 160,417 JPMorgan Chase & Co. 2,488,417 150,748 Bank of America Corp. 7,021,176 108,056 Citigroup Inc. 1,923,738 99,111 Visa Inc. Class A 1,310,772 85,738 MasterCard Inc. Class A 667,619 57,676 American Express Co. 680,273 53,143 US Bancorp 1,192,127 52,060 Goldman Sachs Group Inc. 276,213 51,920 American International Group Inc. 916,039 50,190 Simon Property Group Inc. 207,507 40,597 Morgan Stanley 976,671 34,857 PNC Financial Services Group Inc. 351,300 32,755 Bank of New York Mellon Corp. 724,309 29,146 Capital One Financial Corp. 368,226 29,024 MetLife Inc. 568,770 28,751 American Tower Corporation 280,465 26,406 BlackRock Inc. 71,644 26,210 Prudential Financial Inc. 303,057 24,338 Charles Schwab Corp. 787,621 23,975 ACE Ltd. 210,352 23,452 Travelers Cos. Inc. 214,510 23,195 CME Group Inc. 213,653 20,235 Marsh & McLennan Cos. Inc. 359,904 20,187 Allstate Corp. 277,586 19,756 Public Storage 98,078 19,335 State Street Corp. 261,138 19,201 Equity Residential 242,557 18,885 McGraw Hill Financial Inc. 182,321 18,852 BB&T Corp. 480,515 18,735 Crown Castle International Corp. 222,834 18,393 Aflac Inc. 285,702 18,288 Aon plc 186,827 17,958 Health Care REIT Inc. 231,635 17,919 Intercontinental Exchange Inc. 74,669 17,418 * Berkshire Hathaway Inc. Class A 78 16,965 Discover Financial Services 298,120 16,799 Ventas Inc. 220,586 16,107 Ameriprise Financial Inc. 121,664 15,919 Chubb Corp. 153,859 15,555 AvalonBay Communities Inc. 88,201 15,369 Prologis Inc. 341,420 14,872 Boston Properties Inc. 102,208 14,358 SunTrust Banks Inc. 348,606 14,324 Moody's Corp. 135,180 14,032 Franklin Resources Inc. 269,819 13,847 T. Rowe Price Group Inc. 165,094 13,369 HCP Inc. 307,159 13,272 Vornado Realty Trust 112,924 12,647 Hartford Financial Services Group Inc. 288,032 12,045 Weyerhaeuser Co. 350,423 11,617 Invesco Ltd. 286,634 11,376 General Growth Properties Inc. 353,670 10,451 Northern Trust Corp. 149,334 10,401 Fifth Third Bancorp 549,328 10,355 Host Hotels & Resorts Inc. 505,650 10,204 Progressive Corp. 373,690 10,164 M&T Bank Corp. 79,792 10,134 Principal Financial Group Inc. 196,396 10,089 Lincoln National Corp. 170,953 9,823 Essex Property Trust Inc. 42,680 9,812 Macerich Co. 105,446 8,892 Equinix Inc. 36,591 8,520 Regions Financial Corp. 895,308 8,461 SL Green Realty Corp. 65,793 8,446 KeyCorp 576,670 8,166 Loews Corp. 199,483 8,145 * Affiliated Managers Group Inc. 36,616 7,864 Realty Income Corp. 150,071 7,744 Equifax Inc. 79,667 7,409 * CBRE Group Inc. Class A 188,756 7,307 Western Union Co. 348,810 7,259 Kimco Realty Corp. 260,655 6,999 * Markel Corp. 8,841 6,798 Federal Realty Investment Trust 45,845 6,749 Annaly Capital Management Inc. 631,767 6,570 Voya Financial Inc. 151,768 6,543 FNF Group 175,010 6,433 XL Group plc Class A 170,128 6,261 TD Ameritrade Holding Corp. 162,998 6,073 American Realty Capital Properties Inc. 615,415 6,062 * Ally Financial Inc. 288,089 6,044 Huntington Bancshares Inc. 539,994 5,967 Digital Realty Trust Inc. 90,172 5,948 UDR Inc. 172,549 5,872 Unum Group 168,080 5,669 Navient Corp. 273,221 5,555 Cincinnati Financial Corp. 103,424 5,510 * E*TRADE Financial Corp. 192,800 5,505 Comerica Inc. 119,828 5,408 CIT Group Inc. 117,352 5,295 First Republic Bank 91,912 5,247 Willis Group Holdings plc 107,641 5,186 Arthur J Gallagher & Co. 109,836 5,135 Jones Lang LaSalle Inc. 30,013 5,114 Plum Creek Timber Co. Inc. 117,413 5,102 American Capital Agency Corp. 235,107 5,015 Duke Realty Corp. 230,096 5,009 Extra Space Storage Inc. 73,740 4,983 * Alleghany Corp. 10,211 4,973 * Arch Capital Group Ltd. 80,717 4,972 Raymond James Financial Inc. 85,834 4,874 Alexandria Real Estate Equities Inc. 48,172 4,723 Torchmark Corp. 85,866 4,716 New York Community Bancorp Inc. 280,197 4,688 Iron Mountain Inc. 125,901 4,593 Lazard Ltd. Class A 85,750 4,510 WP Carey Inc. 65,954 4,485 * Realogy Holdings Corp. 97,691 4,443 SEI Investments Co. 100,494 4,431 Kilroy Realty Corp. 57,585 4,386 MSCI Inc. Class A 70,848 4,344 * SVB Financial Group 34,009 4,320 Camden Property Trust 54,913 4,290 Regency Centers Corp. 62,826 4,275 Reinsurance Group of America Inc. Class A 45,775 4,266 Legg Mason Inc. 75,071 4,144 * Signature Bank 31,817 4,123 NASDAQ OMX Group Inc. 78,922 4,020 Everest Re Group Ltd. 22,636 3,939 Apartment Investment & Management Co. 99,167 3,903 NorthStar Realty Finance Corp. 213,943 3,877 Mid-America Apartment Communities Inc. 50,136 3,874 East West Bancorp Inc. 95,550 3,866 DDR Corp. 204,048 3,799 * Liberty Ventures Class A 90,029 3,782 Omega Healthcare Investors Inc. 92,585 3,756 HCC Insurance Holdings Inc. 64,534 3,657 Zions Bancorporation 135,272 3,652 PartnerRe Ltd. 31,625 3,616 National Retail Properties Inc. 87,726 3,594 Liberty Property Trust 99,281 3,544 * Howard Hughes Corp. 22,515 3,490 Senior Housing Properties Trust 156,701 3,477 Starwood Property Trust Inc. 141,617 3,441 WR Berkley Corp. 67,960 3,433 Axis Capital Holdings Ltd. 64,768 3,341 Hudson City Bancorp Inc. 318,062 3,333 Hospitality Properties Trust 100,325 3,310 * Zillow Group Inc. Class A 32,537 3,263 CBOE Holdings Inc. 56,257 3,229 American Campus Communities Inc. 74,819 3,207 Lamar Advertising Co. Class A 53,840 3,191 People's United Financial Inc. 205,860 3,129 Corrections Corp. of America 77,526 3,121 Eaton Vance Corp. 74,910 3,119 Taubman Centers Inc. 40,219 3,102 BioMed Realty Trust Inc. 135,788 3,077 Spirit Realty Capital Inc. 252,859 3,055 PacWest Bancorp 64,834 3,040 American Financial Group Inc. 46,545 2,986 Sovran Self Storage Inc. 31,716 2,979 * Forest City Enterprises Inc. Class A 115,360 2,944 Equity LifeStyle Properties Inc. 53,402 2,934 CubeSmart 121,415 2,932 LaSalle Hotel Properties 75,373 2,929 Brixmor Property Group Inc. 109,527 2,908 RenaissanceRe Holdings Ltd. 29,071 2,899 Highwoods Properties Inc. 62,022 2,839 Assurant Inc. 45,912 2,819 * Liberty Broadband Corp. 49,647 2,810 Outfront Media Inc. 93,900 2,809 City National Corp. 31,414 2,798 NorthStar Asset Management Group Inc. 119,484 2,789 RLJ Lodging Trust 88,271 2,764 Douglas Emmett Inc. 91,961 2,741 Assured Guaranty Ltd. 103,670 2,736 Home Properties Inc. 38,442 2,664 Investors Bancorp Inc. 226,193 2,651 Weingarten Realty Investors 73,628 2,649 * SLM Corp. 283,021 2,626 Cullen/Frost Bankers Inc. 38,003 2,625 Waddell & Reed Financial Inc. Class A 52,929 2,622 Two Harbors Investment Corp. 244,117 2,593 * Synchrony Financial 83,867 2,545 Retail Properties of America Inc. 158,486 2,541 Brown & Brown Inc. 76,660 2,538 Umpqua Holdings Corp. 147,107 2,527 Allied World Assurance Co. Holdings AG 61,347 2,478 Synovus Financial Corp. 86,479 2,422 First American Financial Corp. 67,883 2,422 * Genworth Financial Inc. Class A 331,098 2,420 LPL Financial Holdings Inc. 54,670 2,398 * Popular Inc. 69,000 2,373 Old Republic International Corp. 156,747 2,342 Prosperity Bancshares Inc. 44,442 2,332 * Stifel Financial Corp. 41,835 2,332 Commerce Bancshares Inc. 54,727 2,316 Healthcare Trust of America Inc. Class A 82,752 2,305 Sunstone Hotel Investors Inc. 137,925 2,299 CNO Financial Group Inc. 133,432 2,298 * Equity Commonwealth 86,409 2,294 Sun Communities Inc. 34,317 2,290 EPR Properties 38,099 2,287 Rayonier Inc. 84,411 2,276 Columbia Property Trust Inc. 83,688 2,261 First Horizon National Corp. 157,720 2,254 Webster Financial Corp. 60,670 2,248 Tanger Factory Outlet Centers Inc. 63,688 2,240 American Homes 4 Rent Class A 134,160 2,220 Pebblebrook Hotel Trust 47,638 2,218 Validus Holdings Ltd. 52,690 2,218 Gaming and Leisure Properties Inc. 59,937 2,210 * MGIC Investment Corp. 227,523 2,191 * Strategic Hotels & Resorts Inc. 174,312 2,167 GEO Group Inc. 49,416 2,161 Radian Group Inc. 128,226 2,153 Chimera Investment Corp. 684,275 2,149 Federated Investors Inc. Class B 63,161 2,141 Hanover Insurance Group Inc. 29,467 2,139 CBL & Associates Properties Inc. 107,744 2,133 BankUnited Inc. 64,892 2,125 FirstMerit Corp. 110,237 2,101 First Niagara Financial Group Inc. 236,901 2,094 Post Properties Inc. 36,272 2,065 Hudson Pacific Properties Inc. 61,648 2,046 WP GLIMCHER Inc. 122,562 2,038 DCT Industrial Trust Inc. 58,685 2,034 Medical Properties Trust Inc. 135,187 1,993 MarketAxess Holdings Inc. 23,681 1,963 Aspen Insurance Holdings Ltd. 41,498 1,960 StanCorp Financial Group Inc. 28,488 1,954 MFA Financial Inc. 246,903 1,941 Piedmont Office Realty Trust Inc. Class A 103,505 1,926 Bank of the Ozarks Inc. 52,014 1,921 Brandywine Realty Trust 119,842 1,915 White Mountains Insurance Group Ltd. 2,795 1,913 Paramount Group Inc. 98,905 1,909 Colony Financial Inc. Class A 72,984 1,892 Associated Banc-Corp 101,332 1,885 DiamondRock Hospitality Co. 130,810 1,848 Healthcare Realty Trust Inc. 66,429 1,845 * PRA Group Inc. 33,740 1,833 Ryman Hospitality Properties Inc. 29,941 1,824 Primerica Inc. 35,649 1,815 Corporate Office Properties Trust 61,706 1,813 Bank of Hawaii Corp. 29,201 1,787 PrivateBancorp Inc. 49,267 1,733 Endurance Specialty Holdings Ltd. 28,326 1,732 Janus Capital Group Inc. 99,848 1,716 ProAssurance Corp. 37,232 1,709 Susquehanna Bancshares Inc. 123,536 1,694 Hancock Holding Co. 54,608 1,631 Santander Consumer USA Holdings Inc. 70,176 1,624 TCF Financial Corp. 101,467 1,595 Acadia Realty Trust 45,477 1,586 Kite Realty Group Trust 56,229 1,584 United Bankshares Inc. 41,568 1,562 Fulton Financial Corp. 124,807 1,540 WisdomTree Investments Inc. 71,183 1,528 MB Financial Inc. 48,757 1,527 FNB Corp. 115,730 1,521 First Industrial Realty Trust Inc. 70,019 1,500 * Texas Capital Bancshares Inc. 30,838 1,500 National Health Investors Inc. 21,052 1,495 Wintrust Financial Corp. 31,279 1,491 Xenia Hotels & Resorts Inc. 65,342 1,487 * Western Alliance Bancorp 50,103 1,485 Financial Engines Inc. 35,089 1,468 UMB Financial Corp. 27,608 1,460 Cathay General Bancorp 51,106 1,454 Cousins Properties Inc. 137,071 1,453 Symetra Financial Corp. 61,696 1,447 Washington Federal Inc. 66,135 1,442 DuPont Fabros Technology Inc. 43,848 1,433 * Liberty TripAdvisor Holdings Inc. Class A 44,862 1,426 New Residential Investment Corp. 94,299 1,417 American Equity Investment Life Holding Co. 48,516 1,413 Valley National Bancorp 148,226 1,399 RLI Corp. 26,174 1,372 AmTrust Financial Services Inc. 23,779 1,355 Alexander & Baldwin Inc. 31,326 1,353 IBERIABANK Corp. 21,390 1,348 BancorpSouth Inc. 57,879 1,344 Kennedy-Wilson Holdings Inc. 51,407 1,344 Erie Indemnity Co. Class A 15,393 1,343 Urban Edge Properties 56,362 1,336 Chesapeake Lodging Trust 39,433 1,334 Home BancShares Inc. 38,720 1,312 Invesco Mortgage Capital Inc. 83,190 1,292 First Citizens BancShares Inc. Class A 4,887 1,269 Equity One Inc. 47,263 1,261 Interactive Brokers Group Inc. 37,072 1,261 * Blackhawk Network Holdings Inc. Class B 35,362 1,257 Chambers Street Properties 159,458 1,257 Sabra Health Care REIT Inc. 37,466 1,242 Washington REIT 44,703 1,235 Empire State Realty Trust Inc. 65,298 1,228 Lexington Realty Trust 123,831 1,217 EastGroup Properties Inc. 20,213 1,216 * Springleaf Holdings Inc. 23,065 1,194 Glacier Bancorp Inc. 47,459 1,194 Mercury General Corp. 20,623 1,191 Government Properties Income Trust 52,112 1,191 Hatteras Financial Corp. 65,500 1,189 EverBank Financial Corp. 65,927 1,189 Trustmark Corp. 48,901 1,187 NRG Yield Inc. Class A 23,064 1,170 Pinnacle Financial Partners Inc. 26,153 1,163 Kemper Corp. 29,803 1,161 Retail Opportunity Investments Corp. 63,043 1,154 STAG Industrial Inc. 48,829 1,148 Old National Bancorp 80,928 1,148 New York REIT Inc. 109,164 1,144 South State Corp. 16,696 1,142 CVB Financial Corp. 71,593 1,141 PennyMac Mortgage Investment Trust 53,550 1,140 Columbia Banking System Inc. 38,900 1,127 International Bancshares Corp. 43,038 1,120 Education Realty Trust Inc. 31,645 1,120 First Financial Bankshares Inc. 40,438 1,118 CYS Investments Inc. 123,387 1,099 Potlatch Corp. 27,310 1,093 Artisan Partners Asset Management Inc. Class A 23,961 1,089 * Hilltop Holdings Inc. 56,027 1,089 LTC Properties Inc. 23,567 1,084 American Assets Trust Inc. 24,875 1,077 Argo Group International Holdings Ltd. 21,364 1,071 Pennsylvania REIT 45,628 1,060 Montpelier Re Holdings Ltd. 27,405 1,053 Capitol Federal Financial Inc. 84,270 1,053 * MBIA Inc. 113,011 1,051 Selective Insurance Group Inc. 35,966 1,045 * TESARO Inc. 18,198 1,045 National Penn Bancshares Inc. 96,527 1,040 * Liberty Broadband Corp. Class A 18,395 1,039 Evercore Partners Inc. Class A 19,971 1,032 PS Business Parks Inc. 12,391 1,029 Community Bank System Inc. 29,068 1,029 Horace Mann Educators Corp. 29,770 1,018 BOK Financial Corp. 16,340 1,000 Redwood Trust Inc. 55,538 992 FelCor Lodging Trust Inc. 86,179 990 * FNFV Group 69,231 976 First Midwest Bancorp Inc. 55,342 961 Parkway Properties Inc. 55,111 956 Select Income REIT 38,006 950 Home Loan Servicing Solutions Ltd. 55,581 919 BGC Partners Inc. Class A 97,162 918 * Credit Acceptance Corp. 4,696 916 Altisource Residential Corp. 43,594 909 WesBanco Inc. 27,572 898 Blackstone Mortgage Trust Inc. Class A 31,500 894 BBCN Bancorp Inc. 61,185 885 TFS Financial Corp. 60,052 882 Capstead Mortgage Corp. 74,864 881 * Enstar Group Ltd. 6,203 880 Summit Hotel Properties Inc. 62,382 878 Mack-Cali Realty Corp. 45,482 877 * LendingClub Corp. 44,384 872 Associated Estates Realty Corp. 35,306 871 Virtus Investment Partners Inc. 6,659 871 Astoria Financial Corp. 66,561 862 Sterling Bancorp 63,350 850 NBT Bancorp Inc. 33,822 848 First Financial Bancorp 47,516 846 Chemical Financial Corp. 26,752 839 * First Cash Financial Services Inc. 17,973 836 HFF Inc. Class A 22,257 836 * HRG Group Inc. 66,483 830 Westamerica Bancorporation 19,112 826 Ramco-Gershenson Properties Trust 44,080 820 Hersha Hospitality Trust Class A 126,331 817 New Senior Investment Group Inc. 48,526 807 * Investment Technology Group Inc. 26,214 795 Boston Private Financial Holdings Inc. 64,733 786 Nelnet Inc. Class A 16,320 772 Renasant Corp. 25,208 757 Provident Financial Services Inc. 40,366 753 CoreSite Realty Corp. 15,397 750 Stewart Information Services Corp. 18,408 748 Northwest Bancshares Inc. 63,035 747 American Capital Mortgage Investment Corp. 41,400 744 * Navigators Group Inc. 9,426 734 * Greenlight Capital Re Ltd. Class A 23,027 732 Talmer Bancorp Inc. Class A 47,601 729 * Essent Group Ltd. 30,300 724 United Community Banks Inc. 38,117 720 LegacyTexas Financial Group Inc. 31,265 711 First Commonwealth Financial Corp. 78,308 705 Gramercy Property Trust Inc. 24,997 702 Infinity Property & Casualty Corp. 8,531 700 Chatham Lodging Trust 23,585 694 * St. Joe Co. 37,300 692 * BofI Holding Inc. 7,356 684 * Piper Jaffray Cos. 12,882 676 * Encore Capital Group Inc. 16,077 669 Union Bankshares Corp. 29,955 665 Monogram Residential Trust Inc. 71,325 665 Maiden Holdings Ltd. 44,637 662 Starwood Waypoint Residential Trust 25,173 651 * Eagle Bancorp Inc. 16,935 650 * Ambac Financial Group Inc. 26,700 646 Park National Corp. 7,528 644 AMERISAFE Inc. 13,891 642 Inland Real Estate Corp. 58,947 630 OFG Bancorp 38,484 628 Cohen & Steers Inc. 15,278 626 * Ocwen Financial Corp. 75,551 623 Wilshire Bancorp Inc. 62,116 619 Franklin Street Properties Corp. 48,051 616 Employers Holdings Inc. 22,686 612 First Merchants Corp. 25,813 608 Independent Bank Corp. 13,839 607 Physicians Realty Trust 34,052 600 Universal Health Realty Income Trust 10,657 599 TowneBank 37,267 599 National Bank Holdings Corp. Class A 31,675 596 ARMOUR Residential REIT Inc. 187,243 594 Alexander's Inc. 1,287 588 * First BanCorp 94,771 588 * Capital Bank Financial Corp. 21,236 586 CyrusOne Inc. 18,327 570 Ashford Hospitality Trust Inc. 58,255 560 Greenhill & Co. Inc. 14,070 558 Southside Bancshares Inc. 19,433 558 Aviv REIT Inc. 15,250 557 FBL Financial Group Inc. Class A 8,929 554 * iStar Financial Inc. 42,017 546 Apollo Commercial Real Estate Finance Inc. 31,001 533 Saul Centers Inc. 9,308 532 City Holding Co. 11,253 529 * Customers Bancorp Inc. 21,681 528 United Fire Group Inc. 16,523 525 *,^ Walter Investment Management Corp. 32,209 520 TrustCo Bank Corp. NY 75,516 520 Arlington Asset Investment Corp. Class A 21,436 516 * KCG Holdings Inc. Class A 41,757 512 * Nationstar Mortgage Holdings Inc. 20,600 510 Flushing Financial Corp. 25,419 510 National Western Life Insurance Co. Class A 2,004 510 Ameris Bancorp 19,124 505 S&T Bancorp Inc. 17,625 500 National General Holdings Corp. 26,700 499 Terreno Realty Corp. 21,798 497 Apollo Residential Mortgage Inc. 31,124 496 * Yadkin Financial Corp. 24,344 494 CenterState Banks Inc. 41,016 488 Hanmi Financial Corp. 22,358 473 QTS Realty Trust Inc. Class A 12,976 472 Rouse Properties Inc. 24,666 468 Oritani Financial Corp. 31,918 464 * FCB Financial Holdings Inc. Class A 16,803 460 Cardinal Financial Corp. 22,505 450 Lakeland Financial Corp. 11,037 448 TriCo Bancshares 18,448 445 Investors Real Estate Trust 59,342 445 Winthrop Realty Trust 27,169 443 Universal Insurance Holdings Inc. 17,161 439 RAIT Financial Trust 63,972 439 CoBiz Financial Inc. 35,515 438 * First NBC Bank Holding Co. 13,225 436 Cash America International Inc. 18,647 434 Hannon Armstrong Sustainable Infrastructure Capital Inc. 23,758 434 Dynex Capital Inc. 51,117 433 Banc of California Inc. 34,999 431 Resource Capital Corp. 94,843 431 Rexford Industrial Realty Inc. 26,581 420 Brookline Bancorp Inc. 41,790 420 New York Mortgage Trust Inc. 53,818 418 * American Residential Properties Inc. 23,141 416 Banner Corp. 8,994 413 * World Acceptance Corp. 5,630 411 * Ladder Capital Corp. 22,162 410 * NMI Holdings Inc. Class A 54,699 410 Lakeland Bancorp Inc. 35,332 406 Safety Insurance Group Inc. 6,722 402 Federated National Holding Co. 13,100 401 Great Western Bancorp Inc. 18,151 399 Simmons First National Corp. Class A 8,764 398 * Ladenburg Thalmann Financial Services Inc. 102,733 397 * PICO Holdings Inc. 24,224 393 * Forestar Group Inc. 24,792 391 Western Asset Mortgage Capital Corp. 25,819 389 * Blue Hills Bancorp Inc. 29,400 389 Metro Bancorp Inc. 14,060 388 Monmouth Real Estate Investment Corp. 34,116 379 United Financial Bancorp Inc. 30,405 378 Cedar Realty Trust Inc. 50,229 376 Meadowbrook Insurance Group Inc. 44,061 375 Getty Realty Corp. 20,563 374 Dime Community Bancshares Inc. 22,555 363 State Bank Financial Corp. 17,249 362 Excel Trust Inc. 25,669 360 AG Mortgage Investment Trust Inc. 19,085 360 Agree Realty Corp. 10,864 358 Southwest Bancorp Inc. 19,829 353 WSFS Financial Corp. 4,638 351 * Marcus & Millichap Inc. 9,350 350 First Bancorp 19,921 350 Independent Bank Group Inc. 8,927 347 Community Trust Bancorp Inc. 10,390 345 * Beneficial Bancorp Inc. 30,080 340 Northfield Bancorp Inc. 22,877 339 * Enova International Inc. 17,062 336 Berkshire Hills Bancorp Inc. 12,121 336 Enterprise Financial Services Corp. 16,118 333 One Liberty Properties Inc. 13,598 332 First Financial Corp. 9,206 330 First Potomac Realty Trust 27,756 330 Sandy Spring Bancorp Inc. 12,580 330 * Bancorp Inc. 36,539 330 Independent Bank Corp. 25,654 329 1st Source Corp. 10,242 329 First Community Bancshares Inc. 18,746 329 Consolidated-Tomoka Land Co. 5,500 328 German American Bancorp Inc. 11,078 326 * Green Dot Corp. Class A 20,270 323 * Safeguard Scientifics Inc. 17,815 322 ServisFirst Bancshares Inc. 9,700 320 Central Pacific Financial Corp. 13,900 319 * NewStar Financial Inc. 26,910 316 * Pacific Premier Bancorp Inc. 19,424 314 * Flagstar Bancorp Inc. 21,322 309 Suffolk Bancorp 13,005 309 * Bridge Capital Holdings 11,811 308 Heritage Oaks Bancorp 37,058 308 Univest Corp. of Pennsylvania 15,499 307 ConnectOne Bancorp Inc. 15,716 306 * HealthEquity Inc. 12,143 303 * Global Indemnity plc 10,932 303 Pacific Continental Corp. 22,912 303 Park Sterling Corp. 42,577 302 Urstadt Biddle Properties Inc. Class A 13,096 302 MainSource Financial Group Inc. 15,307 301 * Meridian Bancorp Inc. 22,770 300 Westwood Holdings Group Inc. 4,973 300 BancFirst Corp. 4,860 296 * TriState Capital Holdings Inc. 28,057 294 OneBeacon Insurance Group Ltd. Class A 19,239 293 * Phoenix Cos. Inc. 5,836 292 RE/MAX Holdings Inc. 8,721 290 Gain Capital Holdings Inc. 29,055 284 GAMCO Investors Inc. 3,601 283 InfraREIT Inc. 9,828 281 CareTrust REIT Inc. 20,525 278 * LendingTree Inc. 4,965 278 Tompkins Financial Corp. 5,120 276 Sierra Bancorp 16,507 276 Preferred Bank 9,976 274 Capital City Bank Group Inc. 16,649 271 STORE Capital Corp. 11,549 270 Opus Bank 8,700 269 Bryn Mawr Bank Corp. 8,806 268 Silver Bay Realty Trust Corp. 16,392 265 * Walker & Dunlop Inc. 14,791 262 Marlin Business Services Corp. 13,089 262 * Old Second Bancorp Inc. 45,300 259 Washington Trust Bancorp Inc. 6,773 259 Hudson Valley Holding Corp. 9,826 251 Resource America Inc. Class A 27,589 251 * Atlas Financial Holdings Inc. 14,200 251 United Community Financial Corp. 45,906 251 * Farmers Capital Bank Corp. 10,708 249 Republic Bancorp Inc. Class A 9,937 246 * First Security Group Inc. 101,642 244 * Cowen Group Inc. Class A 46,762 243 Citizens & Northern Corp. 12,016 242 Ames National Corp. 9,754 242 * INTL. FCStone Inc. 8,101 241 Peoples Bancorp Inc. 10,181 241 * Seacoast Banking Corp. of Florida 16,785 240 Macatawa Bank Corp. 44,642 239 Anworth Mortgage Asset Corp. 46,900 239 Stock Yards Bancorp Inc. 6,823 235 Ashford Hospitality Prime Inc. 13,965 234 * Cascade Bancorp 48,588 233 * FBR & Co. 10,067 233 * MBT Financial Corp. 41,123 231 First Interstate BancSystem Inc. Class A 8,225 229 Heartland Financial USA Inc. 6,954 227 * Hallmark Financial Services Inc. 21,230 225 Moelis & Co. Class A 7,431 224 * Sun Bancorp Inc. 11,720 222 Bank Mutual Corp. 30,162 221 Campus Crest Communities Inc. 30,800 221 * Tejon Ranch Co. 8,322 220 United Development Funding IV 12,335 216 Gladstone Commercial Corp. 11,598 216 * Republic First Bancorp Inc. 58,159 211 HCI Group Inc. 4,600 211 Guaranty Bancorp 12,389 210 Westfield Financial Inc. 26,868 208 * Hampton Roads Bankshares Inc. 109,762 207 BankFinancial Corp. 15,767 207 RCS Capital Corp. Class A 19,005 202 Great Southern Bancorp Inc. 5,104 201 Premier Financial Bancorp Inc. 13,101 200 * Heritage Insurance Holdings Inc. 9,045 199 Heritage Commerce Corp. 21,758 199 Armada Hoffler Properties Inc. 18,554 198 Diamond Hill Investment Group Inc. 1,234 197 Heritage Financial Corp. 11,575 197 *,^ Citizens Inc. Class A 31,923 197 BNC Bancorp 10,814 196 First Internet Bancorp 10,335 192 Owens Realty Mortgage Inc. 12,718 191 National Bankshares Inc. 6,344 189 First Financial Northwest Inc. 15,135 187 * Naugatuck Valley Financial Corp. 20,361 187 * CommunityOne Bancorp 18,671 184 * Pacific Mercantile Bancorp 25,298 183 West Bancorporation Inc. 9,152 182 * Square 1 Financial Inc. Class A 6,747 181 Bank of Kentucky Financial Corp. 3,610 177 Peoples Financial Services Corp. 3,941 177 First Busey Corp. 26,300 176 Arrow Financial Corp. 6,391 174 United Insurance Holdings Corp. 7,628 172 Calamos Asset Management Inc. Class A 12,700 171 Blue Capital Reinsurance Holdings Ltd. 9,734 168 * Ezcorp Inc. Class A 18,338 167 State National Cos. Inc. 16,800 167 Mercantile Bank Corp. 8,524 167 Whitestone REIT 10,400 165 Trade Street Residential Inc. 22,921 164 Financial Institutions Inc. 7,107 163 Sotherly Hotels Inc. 21,370 163 State Auto Financial Corp. 6,441 156 Enterprise Bancorp Inc. 7,286 155 Independence Holding Co. 11,385 155 Peapack Gladstone Financial Corp. 7,136 154 Camden National Corp. 3,845 153 * Xoom Corp. 10,400 153 NewBridge Bancorp 17,065 152 Bluerock Residential Growth REIT Inc. Class A 11,410 152 California First National Bancorp 10,984 151 Merchants Bancshares Inc. 5,163 151 Independence Realty Trust Inc. 15,612 148 ESSA Bancorp Inc. 11,543 148 CNB Financial Corp. 8,629 147 American National Insurance Co. 1,486 146 Arbor Realty Trust Inc. 20,433 143 Preferred Apartment Communities Inc. Class A 13,165 142 * eHealth Inc. 15,100 142 Waterstone Financial Inc. 10,594 136 Orchid Island Capital Inc. 10,200 135 EMC Insurance Group Inc. 3,988 135 * Tiptree Financial Inc. Class A 20,164 134 QCR Holdings Inc. 7,447 134 CatchMark Timber Trust Inc. Class A 11,345 133 * Altisource Portfolio Solutions SA 10,289 132 * HomeStreet Inc. 7,171 131 Pzena Investment Management Inc. Class A 14,284 131 * MoneyGram International Inc. 15,085 130 First Citizens Banc Corp. 11,800 130 First Bancorp Inc. 7,436 130 Oppenheimer Holdings Inc. Class A 5,519 129 Fidelity & Guaranty Life 6,100 129 * First Marblehead Corp. 19,724 123 * JG Wentworth Co. Class A 11,499 119 OceanFirst Financial Corp. 6,912 119 First Defiance Financial Corp. 3,612 119 UMH Properties Inc. 11,700 118 Penns Woods Bancorp Inc. 2,387 117 Cherry Hill Mortgage Investment Corp. 6,580 116 * Imperial Holdings Inc. 16,584 116 * Internet Patents Corp. 43,196 115 Territorial Bancorp Inc. 4,784 114 *,^ RMG Networks Holding Corp. 89,200 112 Access National Corp. 5,974 112 Horizon Bancorp 4,760 111 * American River Bankshares 11,752 111 * BBX Capital Corp. 5,830 108 Northrim BanCorp Inc. 4,388 108 Pulaski Financial Corp. 8,623 107 * Consumer Portfolio Services Inc. 14,900 104 First of Long Island Corp. 4,067 104 * Atlantic Coast Financial Corp. 24,886 103 JAVELIN Mortgage Investment Corp. 13,500 102 Provident Financial Holdings Inc. 6,338 101 Donegal Group Inc. Class A 6,422 101 Chemung Financial Corp. 3,453 98 * BSB Bancorp Inc. 4,902 97 Fidelity Southern Corp. 5,719 97 First Bancshares Inc. 6,000 96 * PennyMac Financial Services Inc. Class A 5,650 96 Baylake Corp. 7,520 95 Ares Commercial Real Estate Corp. 8,600 95 Five Oaks Investment Corp. 8,913 95 * Westbury Bancorp Inc. 5,422 94 Fox Chase Bancorp Inc. 5,447 92 Old Line Bancshares Inc. 5,764 91 * Coastway Bancorp Inc. 8,210 91 * HomeTrust Bancshares Inc. 5,580 89 Reis Inc. 3,475 89 Summit State Bank 6,666 89 Monarch Financial Holdings Inc. 7,045 88 * First Bank 14,558 88 Parke Bancorp Inc. 6,815 86 National Interstate Corp. 3,053 86 Hennessy Advisors Inc. 4,200 85 CIFC Corp. 11,048 85 Century Bancorp Inc. Class A 2,107 84 Silvercrest Asset Management Group Inc. Class A 5,759 82 * Ashford Inc. 669 79 AmeriServ Financial Inc. 25,974 77 Clifton Bancorp Inc. 5,302 75 * Altisource Asset Management Corp. 400 74 American National Bankshares Inc. 3,239 73 * Southern First Bancshares Inc. 4,300 73 Bridge Bancorp Inc. 2,802 72 First Connecticut Bancorp Inc. 4,669 72 Bank of Marin Bancorp 1,395 71 * Performant Financial Corp. 20,800 71 Baldwin & Lyons Inc. 2,995 70 Cape Bancorp Inc. 7,322 70 * Easterly Government Properties Inc. 4,343 70 Charter Financial Corp. 5,978 69 * HMN Financial Inc. 5,600 68 MutualFirst Financial Inc. 2,926 67 * FRP Holdings Inc. 1,824 66 Atlantic American Corp. 15,700 63 * Power REIT 7,088 62 Investors Title Co. 812 60 Kansas City Life Insurance Co. 1,298 60 ^ Wheeler REIT Inc. 26,012 60 * ASB Bancorp Inc. 2,902 59 Home Bancorp Inc. 2,733 58 * Polonia Bancorp Inc. 4,500 58 FXCM Inc. Class A 26,899 57 Manning & Napier Inc. 4,360 57 United Bancshares Inc. 3,700 56 C&F Financial Corp. 1,595 56 Ameriana Bancorp 3,378 55 * First United Corp. 5,917 54 HopFed Bancorp Inc. 4,115 53 * Southcoast Financial Corp. 7,367 53 2 Federal Agricultural Mortgage Corp. 1,811 51 * AV Homes Inc. 3,128 50 CorEnergy Infrastructure Trust Inc. 7,178 50 * Regional Management Corp. 3,319 49 Bar Harbor Bankshares 1,497 49 MidSouth Bancorp Inc. 3,241 48 * Furiex Pharmaceuticals Inc. CVR 4,885 48 Ellington Residential Mortgage REIT 2,900 47 Northeast Community Bancorp Inc. 6,742 47 United Bancorp Inc. 5,633 44 First Savings Financial Group Inc. 1,513 44 Community West Bancshares 6,600 43 Newcastle Investment Corp. 8,926 43 * Orrstown Financial Services Inc. 2,523 43 * On Deck Capital Inc. 1,893 40 Cheviot Financial Corp. 2,571 40 Meta Financial Group Inc. 976 39 Hingham Institution for Savings 378 37 IF Bancorp Inc. 2,200 37 * CU Bancorp 1,532 35 Eastern Virginia Bankshares Inc. 5,342 33 Northeast Bancorp 3,351 31 Stonegate Bank 1,017 31 * Asta Funding Inc. 3,563 30 2 Federal Agricultural Mortgage Corp. Class A 1,200 30 Bank of South Carolina Corp. 1,875 28 * First Capital Bancorp Inc. 6,000 27 SI Financial Group Inc. 2,146 26 Heritage Financial Group Inc. 955 26 * First Acceptance Corp. 10,492 25 ZAIS Financial Corp. 1,400 25 Alliance Bancorp Inc. of Pennsylvania 1,100 24 Salisbury Bancorp Inc. 798 24 James River Group Holdings Ltd. 1,000 24 Gladstone Land Corp. 1,800 22 River Valley Bancorp 980 21 United Community Bancorp 1,400 19 MidWestOne Financial Group Inc. 642 19 * Hemisphere Media Group Inc. 1,300 16 Middleburg Financial Corp. 873 16 * Riverview Bancorp Inc. 3,447 16 * 1347 Property Insurance Holdings Inc. 1,800 14 * Kearny Financial Corp. 1,000 14 HMG/Courtland Properties Inc. 999 12 * Transcontinental Realty Investors Inc. 1,046 12 US Global Investors Inc. Class A 3,469 11 Athens Bancshares Corp. 400 10 SB Financial Group Inc. 900 9 * Maui Land & Pineapple Co. Inc. 1,499 9 * Citizens First Corp. 700 9 Madison County Financial Inc. 368 8 * CMS Bancorp Inc. 600 8 * Malvern Bancorp Inc. 500 7 Citizens Community Bancorp Inc. 600 6 Investar Holding Corp. 300 5 * Carolina Bank Holdings Inc. 500 5 * Cordia Bancorp Inc. 1,200 5 WVS Financial Corp. 400 5 * Royal Bancshares of Pennsylvania Inc. 2,617 5 * Hamilton Bancorp Inc. 300 4 * Atlanticus Holdings Corp. 758 2 * Ambit Biosciences Corp. CVR Rights 1,900 1 Home Federal Bancorp Inc. 55 1 * Tejon Ranch Co. Warrants Exp. 08/31/2016 1,141 1 * Valley National Bancorp Warrants Exp. 6/30/2015 570 — * Allen Organ Co. Escrow Shares 1,400 — Health Care (8.1%) Johnson & Johnson 1,855,847 186,698 Pfizer Inc. 4,205,323 146,303 Merck & Co. Inc. 1,902,857 109,376 * Gilead Sciences Inc. 994,135 97,554 Amgen Inc. 506,539 80,970 * Actavis plc 263,008 78,276 UnitedHealth Group Inc. 636,625 75,306 Medtronic plc 949,808 74,076 Bristol-Myers Squibb Co. 1,109,445 71,559 * Biogen Inc. 156,589 66,118 * Celgene Corp. 534,360 61,601 AbbVie Inc. 1,010,710 59,167 Eli Lilly & Co. 667,473 48,492 Abbott Laboratories 1,005,036 46,563 * Express Scripts Holding Co. 485,243 42,105 Thermo Fisher Scientific Inc. 264,872 35,583 Anthem Inc. 178,079 27,497 Aetna Inc. 234,750 25,008 Baxter International Inc. 362,151 24,807 * Alexion Pharmaceuticals Inc. 134,960 23,389 * Regeneron Pharmaceuticals Inc. 50,343 22,729 Cigna Corp. 172,325 22,306 Becton Dickinson and Co. 139,227 19,992 Stryker Corp. 214,675 19,804 * Mylan NV 325,641 19,327 * Vertex Pharmaceuticals Inc. 161,418 19,042 * Illumina Inc. 96,024 17,826 Humana Inc. 99,893 17,783 * HCA Holdings Inc. 210,272 15,819 * Boston Scientific Corp. 887,064 15,745 Perrigo Co. plc 93,841 15,535 Zoetis Inc. 300,760 13,922 Zimmer Holdings Inc. 113,303 13,315 * BioMarin Pharmaceutical Inc. 104,840 13,065 * Intuitive Surgical Inc. 24,421 12,333 St. Jude Medical Inc. 187,490 12,262 * DaVita HealthCare Partners Inc. 136,266 11,076 * Pharmacyclics Inc. 40,507 10,368 * Edwards Lifesciences Corp. 71,907 10,244 * Hospira Inc. 114,069 10,020 * Endo International plc 110,885 9,946 * Mallinckrodt plc 77,762 9,849 * Incyte Corp. 103,105 9,451 * Laboratory Corp. of America Holdings 66,693 8,409 CR Bard Inc. 49,459 8,277 * Henry Schein Inc. 56,160 7,841 Quest Diagnostics Inc. 96,453 7,412 Universal Health Services Inc. Class B 61,189 7,203 * Salix Pharmaceuticals Ltd. 40,471 6,994 ResMed Inc. 93,729 6,728 * Jazz Pharmaceuticals plc 38,464 6,646 * Waters Corp. 52,812 6,566 * Medivation Inc. 49,519 6,391 * Varian Medical Systems Inc. 66,721 6,278 Cooper Cos. Inc. 32,134 6,023 * Alkermes plc 98,703 6,018 * Hologic Inc. 158,842 5,246 * United Therapeutics Corp. 29,561 5,097 * Isis Pharmaceuticals Inc. 78,689 5,010 * Centene Corp. 70,294 4,969 * IDEXX Laboratories Inc. 31,739 4,903 DENTSPLY International Inc. 94,416 4,805 * Envision Healthcare Holdings Inc. 122,504 4,698 * Alnylam Pharmaceuticals Inc. 44,638 4,661 * MEDNAX Inc. 64,084 4,647 * Brookdale Senior Living Inc. 122,049 4,609 * Puma Biotechnology Inc. 17,673 4,173 * Community Health Systems Inc. 73,714 3,854 * Sirona Dental Systems Inc. 38,671 3,480 Teleflex Inc. 27,727 3,350 * Tenet Healthcare Corp. 65,457 3,241 * DexCom Inc. 49,219 3,068 * Quintiles Transnational Holdings Inc. 45,566 3,052 * Health Net Inc. 49,954 3,022 * Intercept Pharmaceuticals Inc. 10,357 2,921 Patterson Cos. Inc. 59,269 2,892 * Cepheid 49,303 2,805 STERIS Corp. 39,737 2,792 * Team Health Holdings Inc. 47,478 2,778 West Pharmaceutical Services Inc. 45,331 2,729 * Receptos Inc. 16,552 2,729 * WellCare Health Plans Inc. 29,371 2,686 * Alere Inc. 52,934 2,588 * Charles River Laboratories International Inc. 32,253 2,557 * PAREXEL International Corp. 36,546 2,521 Bio-Techne Corp. 24,720 2,479 HealthSouth Corp. 55,598 2,466 * Align Technology Inc. 45,715 2,459 * Akorn Inc. 50,327 2,391 * Bluebird Bio Inc. 19,425 2,346 * Neurocrine Biosciences Inc. 56,904 2,260 * Impax Laboratories Inc. 47,614 2,232 * Acadia Healthcare Co. Inc. 30,800 2,205 * Seattle Genetics Inc. 61,977 2,191 * LifePoint Hospitals Inc. 29,434 2,162 * Pacira Pharmaceuticals Inc. 23,490 2,087 *,^ OPKO Health Inc. 141,960 2,012 * Amsurg Corp. 32,095 1,974 Hill-Rom Holdings Inc. 38,481 1,886 * Bio-Rad Laboratories Inc. Class A 13,547 1,831 * ACADIA Pharmaceuticals Inc. 55,278 1,802 * Celldex Therapeutics Inc. 64,547 1,799 *,^ Myriad Genetics Inc. 50,182 1,776 * Agios Pharmaceuticals Inc. 18,646 1,758 * ABIOMED Inc. 24,541 1,757 * Anacor Pharmaceuticals Inc. 29,984 1,735 * Synageva BioPharma Corp. 16,846 1,643 * Dyax Corp. 96,313 1,614 * Horizon Pharma plc 61,865 1,607 * Molina Healthcare Inc. 23,356 1,572 * Haemonetics Corp. 34,602 1,554 * Catalent Inc. 49,362 1,538 * Halyard Health Inc. 31,063 1,528 * Prestige Brands Holdings Inc. 34,979 1,500 * Thoratec Corp. 35,773 1,499 * NuVasive Inc. 31,676 1,457 Healthcare Services Group Inc. 45,325 1,456 Owens & Minor Inc. 42,265 1,430 * Ironwood Pharmaceuticals Inc. Class A 86,916 1,391 * Novavax Inc. 167,615 1,386 * AMAG Pharmaceuticals Inc. 24,889 1,360 Kindred Healthcare Inc. 57,167 1,360 * Exact Sciences Corp. 59,029 1,300 * Clovis Oncology Inc. 17,337 1,287 * Intrexon Corp. 27,985 1,270 * Insulet Corp. 37,691 1,257 * Magellan Health Inc. 17,746 1,257 * Bruker Corp. 67,290 1,243 * Auspex Pharmaceuticals Inc. 12,337 1,237 * Medicines Co. 43,567 1,221 Cantel Medical Corp. 25,505 1,211 * Lannett Co. Inc. 17,822 1,207 * Masimo Corp. 36,433 1,202 * Globus Medical Inc. 47,139 1,190 * PTC Therapeutics Inc. 18,333 1,116 * Spectranetics Corp. 31,726 1,103 * Halozyme Therapeutics Inc. 76,318 1,090 * Neogen Corp. 23,282 1,088 * Cyberonics Inc. 16,647 1,081 * Air Methods Corp. 23,135 1,078 * ARIAD Pharmaceuticals Inc. 129,856 1,070 Abaxis Inc. 16,612 1,065 * Ligand Pharmaceuticals Inc. 13,630 1,051 * Kite Pharma Inc. 17,692 1,020 * Depomed Inc. 45,061 1,010 * Ultragenyx Pharmaceutical Inc. 15,901 987 CONMED Corp. 19,509 985 *,^ MannKind Corp. 187,718 976 * Nektar Therapeutics 86,903 956 * Acorda Therapeutics Inc. 28,391 945 * Merrimack Pharmaceuticals Inc. 76,489 909 PDL BioPharma Inc. 129,106 908 * HMS Holdings Corp. 58,712 907 * HeartWare International Inc. 10,236 898 *,^ Keryx Biopharmaceuticals Inc. 69,117 880 * NewLink Genetics Corp. 16,004 876 Select Medical Holdings Corp. 58,755 871 * Chimerix Inc. 23,022 868 * Wright Medical Group Inc. 33,552 866 * Endologix Inc. 50,416 861 * Integra LifeSciences Holdings Corp. 13,862 855 * Arena Pharmaceuticals Inc. 193,019 844 * Natus Medical Inc. 20,931 826 * Array BioPharma Inc. 111,760 824 * Esperion Therapeutics Inc. 8,800 815 * Omnicell Inc. 23,211 815 * Portola Pharmaceuticals Inc. Class A 21,325 810 * MiMedx Group Inc. 71,711 746 Analogic Corp. 8,180 744 * Repligen Corp. 24,266 737 * Tornier NV 28,093 737 * Juno Therapeutics Inc. 12,139 736 * ICU Medical Inc. 7,806 727 * Amicus Therapeutics Inc. 66,169 720 * Cempra Inc. 20,804 714 ^ Theravance Inc. 45,126 709 * Ophthotech Corp. 15,152 705 * Tetraphase Pharmaceuticals Inc. 19,200 703 * KYTHERA Biopharmaceuticals Inc. 13,951 700 * Insys Therapeutics Inc. 11,676 679 * Sangamo BioSciences Inc. 43,145 677 * Achillion Pharmaceuticals Inc. 67,103 662 * ZIOPHARM Oncology Inc. 60,595 653 * Fluidigm Corp. 15,331 645 * Hanger Inc. 28,166 639 * Zeltiq Aesthetics Inc. 20,538 633 * Bio-Reference Laboratories Inc. 17,826 628 * Aegerion Pharmaceuticals Inc. 23,504 615 * Omeros Corp. 27,770 612 * Orexigen Therapeutics Inc. 77,775 609 * Raptor Pharmaceutical Corp. 55,423 602 * PharMerica Corp. 21,176 597 * Cardiovascular Systems Inc. 15,233 595 * Insmed Inc. 27,783 578 * TherapeuticsMD Inc. 95,457 578 Meridian Bioscience Inc. 29,945 571 * NxStage Medical Inc. 32,746 567 * Quidel Corp. 20,812 562 * Emergent Biosolutions Inc. 19,260 554 * BioCryst Pharmaceuticals Inc. 60,623 547 * Affymetrix Inc. 43,580 547 * Dynavax Technologies Corp. 24,277 545 Ensign Group Inc. 11,570 542 Invacare Corp. 27,800 540 * Capital Senior Living Corp. 20,780 539 * Merit Medical Systems Inc. 27,628 532 * Geron Corp. 140,600 530 * Momenta Pharmaceuticals Inc. 34,498 524 * Foundation Medicine Inc. 10,862 523 * Genomic Health Inc. 16,575 506 * Universal American Corp. 47,228 504 * Radius Health Inc. 11,833 487 * VWR Corp. 18,739 487 * Hyperion Therapeutics Inc. 10,582 486 * Accuray Inc. 50,696 471 * Healthways Inc. 23,879 470 * Amedisys Inc. 17,343 464 * OvaScience Inc. 13,295 462 US Physical Therapy Inc. 9,706 461 *,^ Rockwell Medical Inc. 40,599 444 * MacroGenics Inc. 13,937 437 * ANI Pharmaceuticals Inc. 6,969 436 * Avalanche Biotechnologies Inc. 10,641 431 * Cynosure Inc. Class A 14,058 431 * Retrophin Inc. 17,842 428 *,^ Unilife Corp. 106,590 427 * ImmunoGen Inc. 47,354 424 * TG Therapeutics Inc. 27,012 418 * Anika Therapeutics Inc. 10,041 413 * Corcept Therapeutics Inc. 72,398 405 * IPC Healthcare Inc. 8,690 405 *,^ Inovio Pharmaceuticals Inc. 49,399 403 * HealthStream Inc. 15,923 401 * Orthofix International NV 10,970 394 * Progenics Pharmaceuticals Inc. 65,800 393 * Luminex Corp. 24,212 387 * Acceleron Pharma Inc. 10,170 387 * SciClone Pharmaceuticals Inc. 42,679 378 * Rigel Pharmaceuticals Inc. 103,061 368 * Sequenom Inc. 92,513 365 * Relypsa Inc. 9,900 357 * XenoPort Inc. 49,931 356 * CorVel Corp. 10,154 349 * Spectrum Pharmaceuticals Inc. 57,174 347 * IGI Laboratories Inc. 42,400 346 *,^ Accelerate Diagnostics Inc. 15,320 345 National HealthCare Corp. 5,271 336 * Alder Biopharmaceuticals Inc. 11,556 334 * Vanda Pharmaceuticals Inc. 35,307 328 * Pernix Therapeutics Holdings Inc. 30,676 328 * Infinity Pharmaceuticals Inc. 23,200 324 Atrion Corp. 934 323 * Surgical Care Affiliates Inc. 9,397 323 * OncoMed Pharmaceuticals Inc. 12,452 321 * Pacific Biosciences of California Inc. 53,898 315 * BioScrip Inc. 69,677 309 * LDR Holding Corp. 8,284 304 CryoLife Inc. 29,266 303 * Osiris Therapeutics Inc. 17,249 303 * Epizyme Inc. 16,126 303 * XOMA Corp. 82,233 299 * Otonomy Inc. 8,329 295 * Sage Therapeutics Inc. 5,838 293 * AngioDynamics Inc. 16,480 293 * Albany Molecular Research Inc. 16,457 290 * Aratana Therapeutics Inc. 17,800 285 * ZS Pharma Inc. 6,745 284 * Zafgen Inc. 7,127 282 * Aerie Pharmaceuticals Inc. 8,988 282 *,^ Coronado Biosciences Inc. 70,300 271 * BioDelivery Sciences International Inc. 25,600 269 * Vital Therapies Inc. 10,741 269 * LHC Group Inc. 8,033 265 * Regulus Therapeutics Inc. 15,369 260 * RadNet Inc. 30,936 260 * GenMark Diagnostics Inc. 19,800 257 * Harvard Bioscience Inc. 44,129 257 * PRA Health Sciences Inc. 8,890 256 * ArQule Inc. 113,004 253 * Lexicon Pharmaceuticals Inc. 266,100 251 * Theravance Biopharma Inc. 14,321 248 * Sagent Pharmaceuticals Inc. 10,655 248 * Immunomedics Inc. 63,470 243 * Targacept Inc. 81,619 242 * Cerus Corp. 57,895 241 * Karyopharm Therapeutics Inc. 7,811 239 * AtriCure Inc. 11,667 239 * CTI BioPharma Corp. 130,632 236 * Eagle Pharmaceuticals Inc. 5,570 233 * OraSure Technologies Inc. 35,479 232 *,^ Organovo Holdings Inc. 63,912 226 * Advaxis Inc. 15,505 224 * AVEO Pharmaceuticals Inc. 154,100 223 * Triple-S Management Corp. Class B 10,944 218 * Sucampo Pharmaceuticals Inc. Class A 13,907 216 *,^ IsoRay Inc. 136,900 215 * Synergy Pharmaceuticals Inc. 46,198 213 * Atara Biotherapeutics Inc. 4,965 206 * Spark Therapeutics Inc. 2,659 206 * Exelixis Inc. 79,480 204 * Durect Corp. 102,232 195 * Supernus Pharmaceuticals Inc. 16,038 194 * Bio-Path Holdings Inc. 105,080 189 *,^ Neuralstem Inc. 97,820 186 * Agenus Inc. 36,100 185 * PharmAthene Inc. 113,000 184 * Amphastar Pharmaceuticals Inc. 12,310 184 * Peregrine Pharmaceuticals Inc. 136,113 184 * Sarepta Therapeutics Inc. 13,729 182 * CytRx Corp. 53,516 180 * Alphatec Holdings Inc. 124,042 180 * Nevro Corp. 3,745 180 * Catalyst Pharmaceutical Partners Inc. 41,027 178 * BioTime Inc. 35,579 177 * SurModics Inc. 6,580 171 *,^ Northwest Biotherapeutics Inc. 23,206 171 *,^ Tenax Therapeutics Inc. 51,000 166 * FibroGen Inc. 4,993 157 * STAAR Surgical Co. 21,070 157 * CorMedix Inc. 15,816 156 * RTI Surgical Inc. 31,405 155 * Vascular Solutions Inc. 5,050 153 * Almost Family Inc. 3,364 150 * BioTelemetry Inc. 16,900 150 * BioSpecifics Technologies Corp. 3,792 148 * Exactech Inc. 5,675 145 * Xencor Inc. 9,199 141 * Five Prime Therapeutics Inc. 5,900 135 * Sunesis Pharmaceuticals Inc. 55,000 135 * Endocyte Inc. 20,435 128 * AcelRx Pharmaceuticals Inc. 32,922 127 *,^ EnteroMedics Inc. 136,882 125 * Paratek Pharmaceuticals Inc. 4,000 125 * Inogen Inc. 3,858 123 * POZEN Inc. 15,678 121 * Verastem Inc. 11,804 120 * NeoGenomics Inc. 24,938 116 * Akebia Therapeutics Inc. 10,366 115 Psychemedics Corp. 6,875 114 * Heron Therapeutics Inc. 7,800 113 * Provectus Biopharmaceuticals Inc. Class A 137,900 112 * Idera Pharmaceuticals Inc. 30,000 111 * Ocular Therapeutix Inc. 2,647 111 * Zogenix Inc. 80,925 111 * Heska Corp. 4,200 108 * Arrowhead Research Corp. 15,944 108 * PhotoMedex Inc. 52,800 106 * La Jolla Pharmaceutical Co. 5,726 105 * Ampio Pharmaceuticals Inc. 13,770 104 * Mirati Therapeutics Inc. 3,500 103 * Ignyta Inc. 9,984 99 * Enzo Biochem Inc. 33,179 98 * Derma Sciences Inc. 11,400 97 * Celladon Corp. 5,024 95 * K2M Group Holdings Inc. 4,300 95 * Enanta Pharmaceuticals Inc. 3,084 94 * Athersys Inc. 32,238 93 * Cesca Therapeutics Inc. 102,610 92 * Alliance HealthCare Services Inc. 4,155 92 *,^ Galena Biopharma Inc. 65,500 91 * Pain Therapeutics Inc. 48,044 91 * Vical Inc. 95,327 90 * Coherus Biosciences Inc. 2,935 90 * Revance Therapeutics Inc. 4,325 90 *,^ OXiGENE Inc. 61,300 90 * pSivida Corp. 22,454 89 * StemCells Inc. 85,230 87 *,^ iBio Inc. 113,000 86 * Synthetic Biologics Inc. 38,379 84 * Rexahn Pharmaceuticals Inc. 112,317 82 * NanoViricides Inc. 35,338 80 * Curis Inc. 32,700 78 * Alimera Sciences Inc. 15,622 78 * Biolase Inc. 38,372 78 * Anthera Pharmaceuticals Inc. 16,736 75 * Medgenics Inc. 9,225 74 * VIVUS Inc. 29,833 73 * INC Research Holdings Inc. Class A 2,100 69 * Antares Pharma Inc. 24,100 65 * ERBA Diagnostics Inc. 18,367 64 * NanoString Technologies Inc. 6,079 62 * Mast Therapeutics Inc. 125,552 61 * Cumberland Pharmaceuticals Inc. 9,063 60 * Apricus Biosciences Inc. 31,988 60 * Adamas Pharmaceuticals Inc. 3,245 57 * Pfenex Inc. 3,488 56 * Dicerna Pharmaceuticals Inc. 2,303 55 * Immune Design Corp. 2,600 55 * Versartis Inc. 2,933 54 * Addus HomeCare Corp. 2,300 53 * Hansen Medical Inc. 60,101 52 * Intersect ENT Inc. 1,977 51 * Cytori Therapeutics Inc. 42,373 50 * Wright Medical Group Inc. CVR Exp. 12/31/2049 11,147 48 * Tandem Diabetes Care Inc. 3,700 47 * Five Star Quality Care Inc. 9,634 43 Daxor Corp. 7,259 41 * Calithera Biosciences Inc. 2,496 41 * Applied Genetic Technologies Corp. 1,924 38 Utah Medical Products Inc. 630 38 * Vermillion Inc. 20,667 37 * Cara Therapeutics Inc. 3,600 36 * Ardelyx Inc. 2,679 35 Digirad Corp. 7,706 35 * Actinium Pharmaceuticals Inc. 13,861 34 * NeoStem Inc. 13,280 34 * Navidea Biopharmaceuticals Inc. 21,100 34 * Tonix Pharmaceuticals Holding Corp. 5,300 34 * Stereotaxis Inc. 16,212 33 * Harvard Apparatus Regenerative Technology Inc. 10,161 33 * Bellicum Pharmaceuticals Inc. 1,405 33 * Adeptus Health Inc. Class A 640 32 * KaloBios Pharmaceuticals Inc. 64,989 32 * Trovagene Inc. 4,491 31 * Entellus Medical Inc. 1,296 28 * Discovery Laboratories Inc. 23,135 28 * MEI Pharma Inc. 14,568 26 * Hemispherx Biopharma Inc. 110,190 25 Birner Dental Management Services Inc. 1,699 24 * ImmunoCellular Therapeutics Ltd. 45,000 22 * Cutera Inc. 1,663 21 * Achaogen Inc. 2,200 21 * Flex Pharma Inc. 1,080 21 * Avinger Inc. 1,835 20 * Symmetry Surgical Inc. 2,776 20 * Threshold Pharmaceuticals Inc. 5,000 20 * Asterias Biotherapeutics Inc. 2,928 20 * Dermira Inc. 1,279 20 * Sorrento Therapeutics Inc. 1,600 19 * Oncothyreon Inc. 11,280 18 * Cyclacel Pharmaceuticals Inc. 20,223 18 * Genocea Biosciences Inc. 1,500 18 * Stemline Therapeutics Inc. 1,200 17 * InfuSystems Holdings Inc. 5,850 16 * Cardica Inc. 23,874 15 * Synergetics USA Inc. 2,643 14 * Genesis Healthcare Inc. 1,829 13 * Cellular Dynamics International Inc. 700 12 * Repros Therapeutics Inc. 1,081 9 * Flexion Therapeutics Inc. 400 9 * Neothetics Inc. 1,080 9 * Concert Pharmaceuticals Inc. 550 8 * Acura Pharmaceuticals Inc. 10,541 8 * NovaBay Pharmaceuticals Inc. 11,900 8 * Presbia plc 1,100 8 * Synta Pharmaceuticals Corp. 4,175 8 * Bovie Medical Corp. 3,273 8 * Invitae Corp. 440 7 * Bioanalytical Systems Inc. 3,300 7 * Veracyte Inc. 803 6 * Omthera Pharmaceuticals Inc. CVR 9,400 6 * Vision Sciences Inc. 15,510 5 * NuPathe Inc. CVR 6,287 4 * Response Genetics Inc. 6,029 3 * Cytokinetics Inc. 200 1 Industrials (7.4%) General Electric Co. 6,702,546 166,290 3M Co. 423,703 69,890 United Technologies Corp. 575,254 67,420 Union Pacific Corp. 588,263 63,715 Boeing Co. 423,159 63,508 Honeywell International Inc. 496,272 51,766 United Parcel Service Inc. Class B 474,913 46,038 Accenture plc Class A 419,297 39,284 Lockheed Martin Corp. 179,039 36,338 Danaher Corp. 400,463 33,999 Caterpillar Inc. 404,594 32,380 FedEx Corp. 179,659 29,725 Automatic Data Processing Inc. 317,164 27,162 Emerson Electric Co. 457,327 25,894 General Dynamics Corp. 188,190 25,543 Raytheon Co. 205,152 22,413 CSX Corp. 660,407 21,873 Northrop Grumman Corp. 132,440 21,318 Eaton Corp. plc 312,299 21,218 Norfolk Southern Corp. 204,950 21,093 Illinois Tool Works Inc. 215,294 20,914 Precision Castparts Corp. 94,530 19,851 Deere & Co. 226,318 19,846 TE Connectivity Ltd. 271,134 19,419 * LinkedIn Corp. Class A 72,972 18,233 Waste Management Inc. 306,073 16,598 Cummins Inc. 115,526 16,017 Sherwin-Williams Co. 53,788 15,303 PACCAR Inc. 236,653 14,942 Fidelity National Information Services Inc. 189,439 12,893 * Fiserv Inc. 159,096 12,632 Amphenol Corp. Class A 207,078 12,203 Tyco International plc 280,081 12,060 * Alliance Data Systems Corp. 40,598 12,027 Ingersoll-Rand plc 175,552 11,952 Roper Industries Inc. 66,936 11,513 Parker-Hannifin Corp. 94,978 11,281 Paychex Inc. 218,198 10,826 Rockwell Automation Inc. 90,349 10,480 WW Grainger Inc. 40,965 9,660 Agilent Technologies Inc. 223,911 9,303 Xerox Corp. 704,384 9,051 Rockwell Collins Inc. 88,511 8,546 AMETEK Inc. 160,700 8,443 * Stericycle Inc. 56,543 7,940 * FleetCor Technologies Inc. 51,897 7,832 Pentair plc 121,598 7,647 Dover Corp. 108,678 7,512 Kansas City Southern 73,524 7,505 Vulcan Materials Co. 87,661 7,390 Textron Inc. 166,297 7,372 Fastenal Co. 177,768 7,366 Pall Corp. 71,183 7,146 CH Robinson Worldwide Inc. 97,540 7,142 TransDigm Group Inc. 31,661 6,925 * Verisk Analytics Inc. Class A 94,825 6,771 Republic Services Inc. Class A 165,591 6,716 * Sensata Technologies Holding NV 113,075 6,496 Ball Corp. 91,350 6,453 L-3 Communications Holdings Inc. 49,539 6,232 Masco Corp. 233,074 6,223 Towers Watson & Co. Class A 46,691 6,172 * Mettler-Toledo International Inc. 18,717 6,151 Sealed Air Corp. 133,667 6,090 Rock-Tenn Co. Class A 93,390 6,024 Martin Marietta Materials Inc. 42,686 5,968 Expeditors International of Washington Inc. 122,212 5,888 * United Rentals Inc. 64,390 5,870 Wabtec Corp. 61,071 5,802 Fluor Corp. 98,513 5,631 MeadWestvaco Corp. 111,779 5,574 JB Hunt Transport Services Inc. 62,531 5,340 Robert Half International Inc. 86,059 5,208 Packaging Corp. of America 65,622 5,131 Cintas Corp. 62,496 5,102 Flowserve Corp. 89,778 5,072 * Crown Holdings Inc. 92,835 5,015 Fortune Brands Home & Security Inc. 105,425 5,006 * Spirit AeroSystems Holdings Inc. Class A 94,253 4,921 Acuity Brands Inc. 28,986 4,874 * Flextronics International Ltd. 381,637 4,837 ADT Corp. 114,097 4,737 Huntington Ingalls Industries Inc. 32,171 4,509 ManpowerGroup Inc. 52,185 4,496 B/E Aerospace Inc. 70,114 4,461 Broadridge Financial Solutions Inc. 80,299 4,417 * Trimble Navigation Ltd. 172,873 4,356 Total System Services Inc. 111,717 4,262 Xylem Inc. 121,344 4,249 * Keysight Technologies Inc. 112,055 4,163 Global Payments Inc. 45,206 4,144 Valspar Corp. 49,103 4,126 Avnet Inc. 91,491 4,071 * CoStar Group Inc. 20,541 4,064 * Quanta Services Inc. 141,395 4,034 Carlisle Cos. Inc. 43,401 4,020 IDEX Corp. 52,202 3,958 * Arrow Electronics Inc. 63,813 3,902 Allegion plc 63,758 3,900 * Jacobs Engineering Group Inc. 85,582 3,865 PerkinElmer Inc. 75,458 3,859 Allison Transmission Holdings Inc. 120,026 3,834 Jack Henry & Associates Inc. 54,777 3,828 Waste Connections Inc. 78,660 3,787 Hubbell Inc. Class B 34,519 3,784 Trinity Industries Inc. 103,813 3,686 * Vantiv Inc. Class A 97,498 3,676 Chicago Bridge & Iron Co. NV 72,008 3,547 * Old Dominion Freight Line Inc. 45,864 3,545 Donaldson Co. Inc. 92,281 3,480 * Genesee & Wyoming Inc. Class A 35,255 3,400 Ryder System Inc. 35,466 3,365 AO Smith Corp. 51,157 3,359 Hexcel Corp. 63,778 3,279 * HD Supply Holdings Inc. 104,400 3,253 Owens Corning 74,409 3,229 * AECOM 103,628 3,194 Graphic Packaging Holding Co. 218,224 3,173 * Zebra Technologies Corp. 34,089 3,092 Sonoco Products Co. 67,832 3,084 Nordson Corp. 39,270 3,076 Exelis Inc. 125,398 3,056 Lincoln Electric Holdings Inc. 46,724 3,055 * Orbital ATK Inc. 39,288 3,011 Bemis Co. Inc. 64,980 3,009 Lennox International Inc. 26,784 2,992 FLIR Systems Inc. 94,122 2,944 MAXIMUS Inc. 43,942 2,934 * Berry Plastics Group Inc. 79,279 2,869 Graco Inc. 39,619 2,859 * WEX Inc. 25,893 2,780 * Colfax Corp. 58,097 2,773 * Cognex Corp. 55,374 2,746 AptarGroup Inc. 43,142 2,740 Jabil Circuit Inc. 115,983 2,712 Belden Inc. 28,754 2,690 Eagle Materials Inc. 31,815 2,658 * Kirby Corp. 35,310 2,650 World Fuel Services Corp. 46,055 2,647 MDU Resources Group Inc. 123,189 2,629 Oshkosh Corp. 53,121 2,592 RR Donnelley & Sons Co. 133,188 2,556 * Owens-Illinois Inc. 109,458 2,553 Joy Global Inc. 64,924 2,544 * Genpact Ltd. 108,263 2,517 Toro Co. 35,500 2,489 AGCO Corp. 52,093 2,482 Air Lease Corp. Class A 64,837 2,447 ITT Corp. 61,107 2,439 MSC Industrial Direct Co. Inc. Class A 32,331 2,334 * USG Corp. 86,886 2,320 Babcock & Wilcox Co. 71,824 2,305 Deluxe Corp. 33,154 2,297 Timken Co. 53,674 2,262 * Teledyne Technologies Inc. 21,187 2,261 CLARCOR Inc. 33,430 2,208 National Instruments Corp. 68,322 2,189 * XPO Logistics Inc. 47,578 2,163 Watsco Inc. 17,133 2,154 Regal-Beloit Corp. 26,919 2,151 * Esterline Technologies Corp. 18,794 2,150 * Generac Holdings Inc. 43,746 2,130 Curtiss-Wright Corp. 28,761 2,127 FEI Co. 27,726 2,117 * IPG Photonics Corp. 22,700 2,104 SPX Corp. 24,638 2,092 * WESCO International Inc. 29,720 2,077 Triumph Group Inc. 34,070 2,035 Woodward Inc. 39,282 2,004 Landstar System Inc. 30,043 1,992 Crane Co. 31,613 1,973 * Euronet Worldwide Inc. 33,284 1,955 Manitowoc Co. Inc. 90,452 1,950 * Clean Harbors Inc. 33,984 1,930 * CoreLogic Inc. 54,136 1,909 EnerSys 29,495 1,895 HEICO Corp. Class A 37,497 1,858 EMCOR Group Inc. 39,920 1,855 Booz Allen Hamilton Holding Corp. Class A 64,088 1,855 * Moog Inc. Class A 24,238 1,819 Corporate Executive Board Co. 22,467 1,794 Terex Corp. 67,214 1,787 Kennametal Inc. 52,997 1,785 Valmont Industries Inc. 14,373 1,766 GATX Corp. 29,746 1,725 Silgan Holdings Inc. 29,527 1,716 Con-way Inc. 38,825 1,713 Covanta Holding Corp. 74,304 1,667 * DigitalGlobe Inc. 48,357 1,648 * Louisiana-Pacific Corp. 95,331 1,574 * Swift Transportation Co. 57,738 1,502 Littelfuse Inc. 15,006 1,491 * Rexnord Corp. 54,790 1,462 * Advisory Board Co. 26,892 1,433 * Anixter International Inc. 18,598 1,416 KBR Inc. 97,633 1,414 *,^ Ambarella Inc. 18,567 1,406 Mueller Industries Inc. 38,384 1,387 Convergys Corp. 60,536 1,384 * Cimpress NV 16,307 1,376 * Armstrong World Industries Inc. 23,896 1,373 * KLX Inc. 35,557 1,370 * Sanmina Corp. 55,776 1,349 Barnes Group Inc. 32,935 1,334 Knight Transportation Inc. 41,167 1,328 * Masonite International Corp. 19,192 1,291 ABM Industries Inc. 40,043 1,276 Vishay Intertechnology Inc. 90,938 1,257 Mobile Mini Inc. 29,240 1,247 * On Assignment Inc. 31,716 1,217 * WageWorks Inc. 22,700 1,211 Matson Inc. 28,657 1,208 United Stationers Inc. 29,249 1,199 UniFirst Corp. 10,178 1,198 MSA Safety Inc. 23,976 1,196 Forward Air Corp. 21,446 1,165 RBC Bearings Inc. 15,095 1,155 Tetra Tech Inc. 47,289 1,136 Applied Industrial Technologies Inc. 24,978 1,132 Mueller Water Products Inc. Class A 112,758 1,111 * Cardtronics Inc. 29,387 1,105 * Knowles Corp. 57,082 1,100 * Trex Co. Inc. 20,068 1,094 * Navistar International Corp. 36,844 1,087 ^ Greenbrier Cos. Inc. 18,681 1,083 * Huron Consulting Group Inc. 16,371 1,083 Heartland Payment Systems Inc. 23,058 1,080 Methode Electronics Inc. 22,836 1,074 Aircastle Ltd. 47,276 1,062 Brink's Co. 38,182 1,055 TAL International Group Inc. 25,739 1,048 * Coherent Inc. 16,135 1,048 * Universal Display Corp. 22,299 1,042 * FTI Consulting Inc. 27,283 1,022 Simpson Manufacturing Co. Inc. 27,205 1,017 Brady Corp. Class A 35,869 1,015 Franklin Electric Co. Inc. 26,429 1,008 * Proto Labs Inc. 14,200 994 *,^ NeuStar Inc. Class A 40,159 989 * Rogers Corp. 12,000 987 Watts Water Technologies Inc. Class A 17,869 983 * PHH Corp. 40,599 981 * Greatbatch Inc. 16,856 975 Granite Construction Inc. 27,688 973 Actuant Corp. Class A 40,767 968 Outerwall Inc. 14,354 949 Korn/Ferry International 28,792 946 Insperity Inc. 18,004 941 EVERTEC Inc. 42,740 934 * TriNet Group Inc. 26,499 934 * Plexus Corp. 22,723 926 * MasTec Inc. 47,883 924 Harsco Corp. 53,415 922 EnPro Industries Inc. 13,922 918 * OSI Systems Inc. 12,359 918 * Hub Group Inc. Class A 23,173 910 Werner Enterprises Inc. 28,843 906 * GenCorp Inc. 39,023 905 Apogee Enterprises Inc. 20,876 902 * ExamWorks Group Inc. 21,491 894 * Veeco Instruments Inc. 28,910 883 TimkenSteel Corp. 33,359 883 * Headwaters Inc. 47,158 865 Otter Tail Corp. 26,827 863 * TriMas Corp. 27,962 861 * Benchmark Electronics Inc. 35,435 852 Heartland Express Inc. 35,713 849 * Boise Cascade Co. 22,337 837 * Astronics Corp. 10,986 810 Tennant Co. 12,372 809 AAR Corp. 26,216 805 * Atlas Air Worldwide Holdings Inc. 18,662 803 * TASER International Inc. 33,165 800 * Wabash National Corp. 56,274 793 Sturm Ruger & Co. Inc. 15,487 769 AZZ Inc. 16,492 768 G&K Services Inc. Class A 10,563 766 * II-VI Inc. 40,912 755 * Tutor Perini Corp. 32,211 752 AAON Inc. 30,621 751 Standex International Corp. 8,993 739 * Itron Inc. 19,379 708 * TrueBlue Inc. 28,829 702 * Saia Inc. 15,607 691 * Sykes Enterprises Inc. 27,649 687 Universal Forest Products Inc. 12,347 685 * Meritor Inc. 54,288 685 Greif Inc. Class A 17,332 681 MTS Systems Corp. 8,988 680 Materion Corp. 17,537 674 Kaman Corp. 15,791 670 ESCO Technologies Inc. 17,180 670 Comfort Systems USA Inc. 31,468 662 Federal Signal Corp. 41,647 658 * FARO Technologies Inc. 10,277 639 Exponent Inc. 7,175 638 ArcBest Corp. 16,782 636 Albany International Corp. 15,959 634 * ExlService Holdings Inc. 16,507 614 Griffon Corp. 35,054 611 * Aegion Corp. Class A 33,597 606 Textainer Group Holdings Ltd. 19,800 594 * UTi Worldwide Inc. 48,240 593 * Wesco Aircraft Holdings Inc. 38,593 591 * LifeLock Inc. 41,814 590 Multi-Color Corp. 8,475 588 John Bean Technologies Corp. 16,323 583 * Imperva Inc. 13,532 578 US Ecology Inc. 11,545 577 * MYR Group Inc. 18,366 576 Encore Wire Corp. 15,150 574 * AMN Healthcare Services Inc. 24,806 572 Cubic Corp. 11,015 570 Resources Connection Inc. 31,933 559 * M/A-COM Technology Solutions Holdings Inc. 14,801 551 Altra Industrial Motion Corp. 19,888 550 CIRCOR International Inc. 9,989 546 Lindsay Corp. 7,147 545 Primoris Services Corp. 31,454 541 H&E Equipment Services Inc. 21,004 525 Kadant Inc. 9,937 523 Badger Meter Inc. 8,607 516 Sun Hydraulics Corp. 12,172 503 Raven Industries Inc. 24,235 496 AVX Corp. 34,043 486 * TTM Technologies Inc. 52,952 477 * Smith & Wesson Holding Corp. 37,397 476 Celadon Group Inc. 17,274 470 * ICF International Inc. 11,385 465 Quanex Building Products Corp. 23,333 461 Astec Industries Inc. 10,710 459 McGrath RentCorp 13,927 458 CTS Corp. 25,355 456 Kforce Inc. 20,244 452 * Rofin-Sinar Technologies Inc. 18,325 444 Columbus McKinnon Corp. 16,443 443 * Lydall Inc. 13,206 419 Advanced Drainage Systems Inc. 13,951 418 * Team Inc. 10,652 415 Argan Inc. 11,479 415 * Nortek Inc. 4,671 412 Alamo Group Inc. 6,371 402 Quad/Graphics Inc. 17,433 401 Schnitzer Steel Industries Inc. 25,000 396 TeleTech Holdings Inc. 15,473 394 ManTech International Corp. Class A 11,600 394 Gorman-Rupp Co. 13,137 393 * Navigant Consulting Inc. 30,277 392 * American Woodmark Corp. 7,124 390 * GP Strategies Corp. 10,513 389 Ennis Inc. 27,378 387 * Roadrunner Transportation Systems Inc. 14,952 378 Viad Corp. 13,356 372 * ARC Document Solutions Inc. 40,072 370 Park-Ohio Holdings Corp. 6,929 365 Kimball International Inc. Class B 34,721 364 Barrett Business Services Inc. 8,374 359 * NCI Building Systems Inc. 20,628 356 * Continental Building Products Inc. 15,644 353 General Cable Corp. 20,441 352 * Thermon Group Holdings Inc. 14,620 352 * Great Lakes Dredge & Dock Corp. 57,694 347 * Rentrak Corp. 6,203 345 * Furmanite Corp. 43,495 343 * PGT Inc. 30,704 343 * RPX Corp. 23,731 341 Hyster-Yale Materials Handling Inc. 4,652 341 * Patrick Industries Inc. 5,418 337 Landauer Inc. 9,599 337 Myers Industries Inc. 19,177 336 VSE Corp. 4,096 335 * Newport Corp. 17,400 332 * Engility Holdings Inc. 10,820 325 * CAI International Inc. 13,158 323 * CBIZ Inc. 34,285 320 Allied Motion Technologies Inc. 9,545 317 Checkpoint Systems Inc. 29,143 315 Cass Information Systems Inc. 5,399 303 Marten Transport Ltd. 12,984 301 * YRC Worldwide Inc. 16,368 294 * DXP Enterprises Inc. 6,657 294 * Dice Holdings Inc. 32,822 293 American Science & Engineering Inc. 5,972 292 American Railcar Industries Inc. 5,836 290 * Global Cash Access Holdings Inc. 37,664 287 LB Foster Co. Class A 6,035 287 * Fabrinet 14,701 279 Insteel Industries Inc. 12,734 275 * Landec Corp. 19,722 275 Kelly Services Inc. Class A 15,756 275 * Builders FirstSource Inc. 40,184 268 * Air Transport Services Group Inc. 29,058 268 * Covenant Transportation Group Inc. Class A 8,013 266 *,^ MicroVision Inc. 76,700 263 * Kemet Corp. 63,000 261 * PAM Transportation Services Inc. 4,524 259 * Cross Country Healthcare Inc. 21,647 257 * Maxwell Technologies Inc. 31,497 254 * Era Group Inc. 12,077 252 * Vicor Corp. 16,344 248 Acacia Research Corp. 22,973 246 NN Inc. 9,782 245 * Lionbridge Technologies Inc. 42,174 241 * Aerovironment Inc. 8,950 237 Daktronics Inc. 21,381 231 Graham Corp. 9,637 231 * USA Truck Inc. 8,261 229 * Kimball Electronics Inc. 16,140 228 Heidrick & Struggles International Inc. 8,960 220 * EnerNOC Inc. 19,229 219 * Gibraltar Industries Inc. 13,317 219 * Monster Worldwide Inc. 33,500 212 Park Electrochemical Corp. 9,837 212 *,^ Vertex Energy Inc. 56,600 209 Miller Industries Inc. 8,444 207 * Power Solutions International Inc. 3,202 206 FreightCar America Inc. 6,296 198 * PowerSecure International Inc. 15,022 198 Black Box Corp. 9,400 197 Douglas Dynamics Inc. 8,604 197 * Northwest Pipe Co. 8,161 187 * Echo Global Logistics Inc. 6,855 187 * Stock Building Supply Holdings Inc. 10,190 184 * Mistras Group Inc. 9,486 183 United States Lime & Minerals Inc. 2,799 181 * Ducommun Inc. 6,959 180 * GrafTech International Ltd. 45,400 177 *,^ ExOne Co. 12,800 175 * Bazaarvoice Inc. 30,457 172 * Ameresco Inc. Class A 23,222 172 NACCO Industries Inc. Class A 3,223 171 Electro Rent Corp. 14,869 169 * Xerium Technologies Inc. 10,010 162 *,^ Capstone Turbine Corp. 247,310 161 * Perma-Fix Environmental Services 41,226 159 * InnerWorkings Inc. 23,576 158 * UFP Technologies Inc. 6,907 157 Eagle Bulk Shipping Inc. 21,231 157 NVE Corp. 2,268 156 CDI Corp. 11,000 155 Powell Industries Inc. 4,576 155 * CRA International Inc. 4,914 153 * Layne Christensen Co. 30,508 153 * Paylocity Holding Corp. 5,047 145 * Ply Gem Holdings Inc. 10,864 141 * Orion Marine Group Inc. 15,711 139 Global Power Equipment Group Inc. 10,382 137 * Casella Waste Systems Inc. Class A 24,516 135 * AM Castle & Co. 36,279 132 Bel Fuse Inc. Class B 6,954 132 * US Concrete Inc. 3,900 132 CECO Environmental Corp. 12,444 132 * GSI Group Inc. 9,903 132 Houston Wire & Cable Co. 13,216 129 * SL Industries Inc. 3,000 128 * Willis Lease Finance Corp. 6,897 128 * Rubicon Technology Inc. 31,650 125 * Cenveo Inc. 57,102 122 * Transcat Inc. 12,510 122 * AEP Industries Inc. 2,200 121 * Image Sensing Systems Inc. 52,363 121 * Installed Building Products Inc. 5,509 120 * Vishay Precision Group Inc. 7,362 117 Universal Truckload Services Inc. 4,425 111 Twin Disc Inc. 6,195 109 * Norcraft Cos. Inc. 4,200 107 Mesa Laboratories Inc. 1,476 107 * Kratos Defense & Security Solutions Inc. 18,934 105 * Research Frontiers Inc. 16,958 103 Omega Flex Inc. 4,103 103 * Rand Logistics Inc. 31,669 103 International Shipholding Corp. 8,346 101 * Hill International Inc. 27,630 99 * Lawson Products Inc. 4,228 98 * BlueLinx Holdings Inc. 87,277 94 * General Finance Corp. 11,595 94 Crawford & Co. Class B 10,423 90 Spartan Motors Inc. 18,288 89 * Quality Distribution Inc. 8,481 88 Global Brass & Copper Holdings Inc. 5,500 85 * Onvia Inc. 18,400 84 LSI Industries Inc. 10,179 83 Lincoln Educational Services Corp. 36,000 82 Hurco Cos. Inc. 2,292 75 * Energy Recovery Inc. 28,699 74 * American Superconductor Corp. 11,319 73 * Summit Materials Inc. Class A 3,231 72 *,^ Spherix Inc. 84,600 71 Dynamic Materials Corp. 5,484 70 * Sterling Construction Co. Inc. 15,000 68 * LMI Aerospace Inc. 5,487 67 * Planet Payment Inc. 35,142 67 * Intevac Inc. 10,787 66 * Breeze-Eastern Corp. 6,398 66 * Key Technology Inc. 5,155 66 * Inovalon Holdings Inc. Class A 2,169 66 * Fuel Tech Inc. 20,744 65 * Franklin Covey Co. 3,286 63 Ecology and Environment Inc. 6,994 62 * Sparton Corp. 2,504 61 Electro Scientific Industries Inc. 9,583 59 * TRC Cos. Inc. 7,085 59 Supreme Industries Inc. Class A 7,400 58 * Broadwind Energy Inc. 11,048 55 * Heritage-Crystal Clean Inc. 4,692 55 * Air T Inc. 2,182 54 * Integrated Electrical Services Inc. 6,083 54 * Control4 Corp. 4,264 51 Vicon Industries Inc. 27,903 47 National Research Corp. Class A 3,281 47 Universal Technical Institute Inc. 4,800 46 * Hudson Global Inc. 16,731 46 Chicago Rivet & Machine Co. 1,400 45 * CUI Global Inc. 7,433 44 * Orion Energy Systems Inc. 13,048 41 * Magnetek Inc. 948 37 * Asure Software Inc. 6,100 35 * PRGX Global Inc. 8,704 35 * Accuride Corp. 7,300 34 ModusLink Global Solutions Inc. 8,813 34 *,^ Revolution Lighting Technologies Inc. 29,963 33 Richardson Electronics Ltd. 3,681 33 Information Services Group Inc. 8,116 32 * Arotech Corp. 10,400 32 * Frequency Electronics Inc. 2,277 32 * Aspen Aerogels Inc. 4,300 31 * Document Security Systems Inc. 85,930 31 * Echelon Corp. 32,023 30 * LightPath Technologies Inc. Class A 30,559 30 * Ultralife Corp. 7,119 28 * Continental Materials Corp. 1,577 28 * Erickson Inc. 5,548 24 * StarTek Inc. 3,100 23 * Tecumseh Products Co. 7,905 22 * CPI Aerostructures Inc. 1,800 22 * Coast Distribution System Inc. 5,900 20 * UQM Technologies Inc. 18,381 20 * Metalico Inc. 50,676 19 * AMREP Corp. 3,574 18 * Sharps Compliance Corp. 2,564 16 * American DG Energy Inc. 32,828 16 * Wireless Telecom Group Inc. 5,909 15 * Patriot Transportation Holding Inc. 608 15 * Manitex International Inc. 1,500 15 Hardinge Inc. 1,155 13 National Research Corp. Class B 413 13 SIFCO Industries Inc. 600 13 Crawford & Co. Class A 1,640 12 * Napco Security Technologies Inc. 2,048 12 * Ballantyne Strong Inc. 2,500 11 * Huttig Building Products Inc. 3,802 11 * IEC Electronics Corp. 2,900 11 * Yodlee Inc. 541 7 * Taylor Devices Inc. 600 7 * Sutron Corp. 1,300 7 * CyberOptics Corp. 593 6 * Chelsea Therapeutics International Ltd. CVR Exp. 12/31/2016 53,188 6 * API Technologies Corp. 2,700 6 * eMagin Corp. 2,056 5 Eastern Co. 156 3 * Mattersight Corp. 191 1 * ClearSign Combustion Corp. 100 1 * Iteris Inc. 200 — * Nuverra Environmental Solutions Inc. 73 — Oil & Gas (4.3%) Exxon Mobil Corp. 2,799,684 237,973 Chevron Corp. 1,254,931 131,743 Schlumberger Ltd. 852,917 71,167 ConocoPhillips 821,940 51,174 Kinder Morgan Inc. 1,137,412 47,840 Occidental Petroleum Corp. 514,304 37,544 EOG Resources Inc. 366,118 33,569 Phillips 66 362,748 28,512 Anadarko Petroleum Corp. 338,228 28,009 Halliburton Co. 538,746 23,640 Williams Cos. Inc. 448,742 22,702 Valero Energy Corp. 343,269 21,839 Marathon Petroleum Corp. 187,053 19,152 Baker Hughes Inc. 289,642 18,415 Pioneer Natural Resources Co. 99,513 16,271 Spectra Energy Corp. 447,906 16,201 Devon Energy Corp. 260,324 15,700 Apache Corp. 251,294 15,161 National Oilwell Varco Inc. 273,317 13,663 Noble Energy Inc. 258,215 12,627 Hess Corp. 179,635 12,192 Marathon Oil Corp. 450,540 11,764 * Cheniere Energy Inc. 142,238 11,009 * Concho Resources Inc. 79,458 9,211 EQT Corp. 101,042 8,373 Cabot Oil & Gas Corp. 275,338 8,131 Tesoro Corp. 84,055 7,673 Cimarex Energy Co. 58,526 6,736 * Southwestern Energy Co. 256,322 5,944 * Cameron International Corp. 129,181 5,829 * FMC Technologies Inc. 154,336 5,712 * Weatherford International plc 464,187 5,710 Chesapeake Energy Corp. 399,438 5,656 Range Resources Corp. 106,945 5,565 HollyFrontier Corp. 130,380 5,250 Murphy Oil Corp. 112,398 5,238 Helmerich & Payne Inc. 68,466 4,661 * Whiting Petroleum Corp. 136,568 4,220 OGE Energy Corp. 132,964 4,203 * Dresser-Rand Group Inc. 51,018 4,099 * Newfield Exploration Co. 106,005 3,720 Oceaneering International Inc. 66,428 3,583 ^ Transocean Ltd. 230,003 3,374 Ensco plc Class A 156,379 3,295 Energen Corp. 49,081 3,239 Targa Resources Corp. 32,956 3,157 Core Laboratories NV 29,308 3,062 * First Solar Inc. 50,196 3,001 * Diamondback Energy Inc. 37,310 2,867 * Continental Resources Inc. 61,982 2,707 * Gulfport Energy Corp. 56,984 2,616 Nabors Industries Ltd. 183,315 2,502 QEP Resources Inc. 117,067 2,441 Western Refining Inc. 49,272 2,434 Noble Corp. plc 168,207 2,402 SemGroup Corp. Class A 29,028 2,361 SM Energy Co. 44,983 2,325 Superior Energy Services Inc. 99,881 2,231 PBF Energy Inc. Class A 57,600 1,954 Patterson-UTI Energy Inc. 92,800 1,742 Denbury Resources Inc. 235,063 1,714 * Dril-Quip Inc. 25,036 1,712 * Antero Resources Corp. 45,826 1,619 * Carrizo Oil & Gas Inc. 32,103 1,594 California Resources Corp. 205,681 1,565 * NOW Inc. 71,904 1,556 *,^ Ultra Petroleum Corp. 96,790 1,513 * WPX Energy Inc. 135,566 1,482 Rowan Cos. plc Class A 83,051 1,471 Exterran Holdings Inc. 43,770 1,469 * PDC Energy Inc. 26,395 1,426 Delek US Holdings Inc. 34,319 1,364 * Oil States International Inc. 34,192 1,360 Diamond Offshore Drilling Inc. 46,107 1,235 Bristow Group Inc. 21,971 1,196 * Memorial Resource Development Corp. 66,081 1,172 * Rice Energy Inc. 53,658 1,168 Atwood Oceanics Inc. 41,271 1,160 * Matador Resources Co. 51,524 1,129 * SunPower Corp. Class A 35,039 1,097 * Cobalt International Energy Inc. 107,009 1,007 * Oasis Petroleum Inc. 69,365 986 * Helix Energy Solutions Group Inc. 63,225 946 * Unit Corp. 32,669 914 Pattern Energy Group Inc. Class A 32,230 913 * SEACOR Holdings Inc. 12,708 885 * Chart Industries Inc. 24,820 871 * Laredo Petroleum Inc. 61,528 802 * McDermott International Inc. 205,249 788 * Forum Energy Technologies Inc. 39,300 770 Green Plains Inc. 26,791 765 * Rosetta Resources Inc. 40,070 682 CVR Energy Inc. 15,429 657 Tidewater Inc. 32,701 626 * MRC Global Inc. 52,117 618 RPC Inc. 44,829 574 * RSP Permian Inc. 22,181 559 * Synergy Resources Corp. 47,095 558 * Hornbeck Offshore Services Inc. 29,335 552 * Newpark Resources Inc. 60,292 549 ^ CARBO Ceramics Inc. 17,211 525 *,^ Magnum Hunter Resources Corp. 195,923 523 * Parsley Energy Inc. Class A 31,927 510 * Flotek Industries Inc. 34,350 506 * TETRA Technologies Inc. 79,754 493 * C&J Energy Services Ltd. 43,300 482 Alon USA Energy Inc. 28,937 480 * Callon Petroleum Co. 64,049 479 * Bonanza Creek Energy Inc. 19,400 478 * REX American Resources Corp. 7,180 437 *,^ Triangle Petroleum Corp. 82,241 414 * Pioneer Energy Services Corp. 72,985 396 * Clayton Williams Energy Inc. 7,511 380 * Abraxas Petroleum Corp. 114,936 374 * SandRidge Energy Inc. 209,400 373 * Stone Energy Corp. 25,358 372 * Basic Energy Services Inc. 53,100 368 ^ EXCO Resources Inc. 197,500 361 * Contango Oil & Gas Co. 15,992 352 Panhandle Oil and Gas Inc. Class A 17,486 346 Gulfmark Offshore Inc. 26,101 340 * Key Energy Services Inc. 183,421 334 * Renewable Energy Group Inc. 35,400 326 * Pacific Ethanol Inc. 29,289 316 * FuelCell Energy Inc. 245,725 307 * Gastar Exploration Inc. 113,880 298 * Geospace Technologies Corp. 18,068 298 * Sanchez Energy Corp. 22,500 293 * Matrix Service Co. 16,360 287 W&T Offshore Inc. 52,308 267 * PetroQuest Energy Inc. 113,320 261 * Rex Energy Corp. 68,488 255 * PHI Inc. 8,164 246 Comstock Resources Inc. 64,400 230 * Trecora Resources 18,615 227 *,^ Swift Energy Co. 97,300 210 * Jones Energy Inc. Class A 23,158 208 *,^ Amyris Inc. 79,183 190 Tesco Corp. 16,637 189 * Warren Resources Inc. 202,414 180 * Penn Virginia Corp. 26,453 171 * VAALCO Energy Inc. 69,478 170 * Natural Gas Services Group Inc. 8,711 167 * US Energy Corp. Wyoming 136,113 154 * Ring Energy Inc. 13,915 148 * Resolute Energy Corp. 259,300 146 * Willbros Group Inc. 43,594 144 Gulf Island Fabrication Inc. 9,619 143 *,^ Plug Power Inc. 54,136 140 * Par Petroleum Corp. 5,300 123 * Bill Barrett Corp. 14,219 118 ^ ZaZa Energy Corp. 69,100 113 Civeo Corp. 43,276 110 Adams Resources & Energy Inc. 1,582 106 * FX Energy Inc. 77,200 97 * Northern Oil and Gas Inc. 12,326 95 * Halcon Resources Corp. 58,572 90 * Parker Drilling Co. 24,888 87 * EP Energy Corp. Class A 8,200 86 * Isramco Inc. 647 81 * Independence Contract Drilling Inc. 10,300 72 * Enphase Energy Inc. 5,200 69 * ION Geophysical Corp. 25,600 56 * STR Holdings Inc. 36,800 53 *,^ Ascent Solar Technologies Inc. 43,900 49 * Forbes Energy Services Ltd. 45,000 46 * Harvest Natural Resources Inc. 86,200 39 * Yuma Energy Inc. 34,423 35 Dawson Geophysical Co. 7,288 31 Energy XXI Ltd. 7,941 29 *,^ Blue Earth Inc. 31,800 28 * Mitcham Industries Inc. 3,689 17 * Goodrich Petroleum Corp. 4,062 14 * Seventy Seven Energy Inc. 2,502 10 * Approach Resources Inc. 1,550 10 * Eclipse Resources Corp. 1,631 9 Evolution Petroleum Corp. 1,328 8 * PrimeEnergy Corp. 141 8 *,^ Real Goods Solar Inc. Class A 23,987 7 * American Eagle Energy Corp. 8,100 2 Paragon Offshore plc 97 — * Solazyme Inc. 40 — * Midstates Petroleum Co. Inc. 85 — * Miller Energy Resources Inc. 54 — * Forest Laboratories Inc. Contingent Value Rights Exp. 04/14/2018 9,500 — * Gerber Scientific Inc. CVR 16,800 — Technology (9.2%) Apple Inc. 3,887,719 483,749 Microsoft Corp. 4,927,970 200,347 * Facebook Inc. Class A 1,418,024 116,583 * Google Inc. Class A 191,520 106,236 * Google Inc. Class C 193,270 105,912 International Business Machines Corp. 659,710 105,883 Intel Corp. 3,161,031 98,845 Oracle Corp. 2,198,292 94,856 Cisco Systems Inc. 3,407,090 93,780 QUALCOMM Inc. 1,101,033 76,346 Texas Instruments Inc. 698,991 39,972 Hewlett-Packard Co. 1,219,809 38,009 EMC Corp. 1,358,169 34,715 * salesforce.com inc 400,108 26,731 * Cognizant Technology Solutions Corp. Class A 406,470 25,360 * Yahoo! Inc. 569,071 25,287 * Adobe Systems Inc. 315,967 23,363 Avago Technologies Ltd. Class A 171,171 21,735 * Micron Technology Inc. 718,209 19,485 Corning Inc. 847,590 19,223 Applied Materials Inc. 819,129 18,480 Intuit Inc. 175,272 16,994 * Twitter Inc. 338,862 16,970 Broadcom Corp. Class A 361,767 15,663 * Cerner Corp. 205,600 15,062 Western Digital Corp. 146,776 13,358 Analog Devices Inc. 207,755 13,089 Skyworks Solutions Inc. 127,446 12,527 Seagate Technology plc 207,934 10,819 Symantec Corp. 454,908 10,629 * Red Hat Inc. 122,306 9,265 SanDisk Corp. 142,012 9,035 * Autodesk Inc. 151,904 8,908 Motorola Solutions Inc. 130,041 8,670 Altera Corp. 200,580 8,607 * Catamaran Corp. 138,386 8,239 * Akamai Technologies Inc. 112,628 8,002 * Qorvo Inc. 99,029 7,893 Linear Technology Corp. 159,711 7,474 Lam Research Corp. 106,354 7,470 Xilinx Inc. 174,259 7,371 NetApp Inc. 207,765 7,367 NVIDIA Corp. 344,377 7,206 * ServiceNow Inc. 88,794 6,995 * Citrix Systems Inc. 107,134 6,843 CA Inc. 207,832 6,777 * Palo Alto Networks Inc. 45,641 6,667 Maxim Integrated Products Inc. 188,818 6,573 KLA-Tencor Corp. 108,476 6,323 Microchip Technology Inc. 127,788 6,249 Computer Sciences Corp. 94,141 6,145 Juniper Networks Inc. 257,810 5,821 * Workday Inc. Class A 68,592 5,790 * F5 Networks Inc. 48,118 5,531 Harris Corp. 69,762 5,494 * ANSYS Inc. 60,005 5,292 * VeriSign Inc. 77,941 5,220 CDK Global Inc. 107,221 5,014 * Synopsys Inc. 102,486 4,747 * Gartner Inc. 55,832 4,681 * VMware Inc. Class A 56,503 4,634 * Teradata Corp. 101,834 4,495 * SunEdison Inc. 171,629 4,119 * Splunk Inc. 68,729 4,069 Marvell Technology Group Ltd. 275,024 4,043 * Rackspace Hosting Inc. 76,600 3,952 Garmin Ltd. 76,467 3,634 * Cadence Design Systems Inc. 195,819 3,611 * ON Semiconductor Corp. 291,945 3,535 IAC/InterActiveCorp 52,008 3,509 Brocade Communications Systems Inc. 281,819 3,344 * Fortinet Inc. 93,701 3,275 * Informatica Corp. 72,447 3,177 * NCR Corp. 107,019 3,158 Pitney Bowes Inc. 134,529 3,137 * Ultimate Software Group Inc. 18,110 3,078 * athenahealth Inc. 25,461 3,040 CDW Corp. 80,410 2,994 SS&C Technologies Holdings Inc. 47,528 2,961 * Freescale Semiconductor Ltd. 71,452 2,912 Cypress Semiconductor Corp. 203,412 2,870 * Tableau Software Inc. Class A 29,831 2,760 Teradyne Inc. 144,288 2,720 * PTC Inc. 73,785 2,669 * Cree Inc. 74,457 2,642 * Tyler Technologies Inc. 21,292 2,566 * FireEye Inc. 65,202 2,559 * ARRIS Group Inc. 87,472 2,527 * Manhattan Associates Inc. 49,780 2,519 * VeriFone Systems Inc. 71,977 2,511 * Verint Systems Inc. 40,299 2,496 * Nuance Communications Inc. 173,733 2,493 DST Systems Inc. 22,288 2,467 * Guidewire Software Inc. 46,407 2,441 * Riverbed Technology Inc. 116,389 2,434 * Cavium Inc. 34,194 2,422 * Ingram Micro Inc. 93,541 2,350 Solera Holdings Inc. 44,829 2,316 * Aspen Technology Inc. 58,769 2,262 * Microsemi Corp. 63,440 2,246 * SolarWinds Inc. 42,941 2,200 Atmel Corp. 264,315 2,175 * NetSuite Inc. 23,227 2,154 Leidos Holdings Inc. 49,629 2,082 * JDS Uniphase Corp. 155,171 2,036 j2 Global Inc. 30,592 2,009 * Synaptics Inc. 24,582 1,999 * Integrated Device Technology Inc. 99,115 1,984 * CommScope Holding Co. Inc. 68,883 1,966 * AOL Inc. 49,343 1,954 *,^ 3D Systems Corp. 70,393 1,930 Fair Isaac Corp. 21,495 1,907 * Qlik Technologies Inc. 60,383 1,880 Lexmark International Inc. Class A 41,334 1,750 * Medidata Solutions Inc. 34,722 1,703 * Aruba Networks Inc. 69,529 1,703 * ViaSat Inc. 28,420 1,694 * Infinera Corp. 85,439 1,681 * ACI Worldwide Inc. 77,539 1,679 * EPAM Systems Inc. 27,100 1,661 Mentor Graphics Corp. 64,526 1,551 Plantronics Inc. 28,972 1,534 * EchoStar Corp. Class A 29,497 1,526 SYNNEX Corp. 19,628 1,516 * Finisar Corp. 69,100 1,475 * Tech Data Corp. 25,522 1,474 Blackbaud Inc. 30,930 1,465 Advent Software Inc. 33,147 1,462 * CACI International Inc. Class A 16,129 1,450 * Cirrus Logic Inc. 42,694 1,420 * Fairchild Semiconductor International Inc. Class A 78,064 1,419 * Dealertrack Technologies Inc. 36,215 1,395 Diebold Inc. 39,103 1,387 * Allscripts Healthcare Solutions Inc. 114,213 1,366 * Arista Networks Inc. 18,838 1,329 Science Applications International Corp. 25,843 1,327 * Ciena Corp. 68,556 1,324 * Electronics For Imaging Inc. 31,606 1,320 * Proofpoint Inc. 22,090 1,308 * Silicon Laboratories Inc. 25,504 1,295 * Entegris Inc. 94,183 1,289 Tessera Technologies Inc. 31,903 1,285 * Demandware Inc. 21,063 1,283 Intersil Corp. Class A 87,931 1,259 InterDigital Inc. 24,728 1,255 * Polycom Inc. 92,948 1,245 * Synchronoss Technologies Inc. 26,087 1,238 * Dycom Industries Inc. 25,080 1,225 Monolithic Power Systems Inc. 23,253 1,224 * Semtech Corp. 45,518 1,213 MKS Instruments Inc. 35,377 1,196 * CommVault Systems Inc. 26,946 1,178 * Ellie Mae Inc. 21,100 1,167 * Advanced Micro Devices Inc. 431,982 1,158 * Envestnet Inc. 20,618 1,156 * OmniVision Technologies Inc. 43,784 1,155 * MicroStrategy Inc. Class A 6,717 1,136 * Syntel Inc. 21,664 1,121 * Rovi Corp. 61,266 1,116 * PMC-Sierra Inc. 117,152 1,087 * IMS Health Holdings Inc. 39,341 1,065 * Rambus Inc. 81,001 1,019 * QLogic Corp. 68,357 1,008 Monotype Imaging Holdings Inc. 30,818 1,006 Cogent Communications Holdings Inc. 27,823 983 * NetScout Systems Inc. 22,390 982 * Fleetmatics Group plc 21,800 978 Power Integrations Inc. 18,625 970 * Infoblox Inc. 39,915 953 * IGATE Corp. 22,276 950 * Progress Software Corp. 34,625 941 * Cornerstone OnDemand Inc. 32,365 935 West Corp. 27,438 925 * Insight Enterprises Inc. 30,101 858 * Premier Inc. Class A 22,624 850 * Veeva Systems Inc. Class A 33,286 850 * Kulicke & Soffa Industries Inc. 54,173 847 * RealPage Inc. 41,727 840 * NETGEAR Inc. 25,214 829 *,^ InvenSense Inc. 53,898 820 * Advanced Energy Industries Inc. 31,369 805 * Bottomline Technologies de Inc. 29,271 801 ADTRAN Inc. 42,633 796 * LogMeIn Inc. 14,197 795 *,^ Gogo Inc. 41,420 789 * Ruckus Wireless Inc. 61,195 788 * BroadSoft Inc. 23,345 781 * Amkor Technology Inc. 87,498 773 CSG Systems International Inc. 24,756 752 Ebix Inc. 24,740 752 * Cabot Microelectronics Corp. 14,507 725 * Cray Inc. 25,637 720 * SPS Commerce Inc. 10,577 710 * MedAssets Inc. 37,703 710 * ScanSource Inc. 17,438 709 * Super Micro Computer Inc. 20,653 686 * Zendesk Inc. 29,515 670 Ubiquiti Networks Inc. 22,454 663 NIC Inc. 37,227 658 * Diodes Inc. 22,810 651 * Shutterstock Inc. 9,475 651 Pegasystems Inc. 29,872 650 * Unisys Corp. 26,800 622 * Qualys Inc. 13,228 615 * Endurance International Group Holdings Inc. 31,764 605 * Virtusa Corp. 14,020 580 Quality Systems Inc. 35,600 569 * Nimble Storage Inc. 25,202 562 *,^ VASCO Data Security International Inc. 25,543 550 * Emulex Corp. 64,700 516 * ePlus Inc. 5,920 515 * RingCentral Inc. Class A 33,564 514 Computer Programs & Systems Inc. 9,407 510 * Lattice Semiconductor Corp. 79,827 506 * Photronics Inc. 57,874 492 * Mercury Systems Inc. 31,201 485 * Ixia 39,012 473 * Loral Space & Communications Inc. 6,899 472 * Web.com Group Inc. 24,727 469 * Perficient Inc. 21,666 448 * PDF Solutions Inc. 24,976 448 Epiq Systems Inc. 24,184 434 * Barracuda Networks Inc. 11,000 423 * Marketo Inc. 16,124 413 * Interactive Intelligence Group Inc. 10,002 412 * Actua Corp. 25,930 402 * 2U Inc. 15,684 401 * Gigamon Inc. 18,400 391 * Internap Corp. 37,518 384 * PROS Holdings Inc. 15,264 377 PC Connection Inc. 14,091 368 Comtech Telecommunications Corp. 12,330 357 * Ciber Inc. 86,492 356 Forrester Research Inc. 9,617 354 * CalAmp Corp. 21,488 348 Brooks Automation Inc. 29,906 348 * Premiere Global Services Inc. 35,697 341 Integrated Silicon Solution Inc. 18,910 338 * Intralinks Holdings Inc. 32,564 337 * LivePerson Inc. 32,556 333 * Textura Corp. 12,043 327 * Inphi Corp. 18,128 323 Alliance Fiber Optic Products Inc. 17,900 312 * Axcelis Technologies Inc. 130,688 311 Cohu Inc. 27,973 306 Micrel Inc. 20,146 304 * Blucora Inc. 22,196 303 * Quantum Corp. 187,500 300 * Merge Healthcare Inc. 66,509 297 Inteliquent Inc. 18,344 289 * Callidus Software Inc. 22,770 289 * Vitesse Semiconductor Corp. 53,871 286 * Harmonic Inc. 38,600 286 IXYS Corp. 22,464 277 * Exar Corp. 27,035 272 * CEVA Inc. 12,676 270 * Silver Spring Networks Inc. 30,200 270 * Oclaro Inc. 135,568 268 * SunEdison Semiconductor Ltd. 10,344 267 * Sonus Networks Inc. 33,649 265 * RigNet Inc. 9,251 264 * Pendrell Corp. 202,579 263 * Limelight Networks Inc. 71,900 261 * Ultratech Inc. 14,396 250 * Nanometrics Inc. 14,833 249 * Mattson Technology Inc. 62,863 248 * Imation Corp. 60,030 242 * Extreme Networks Inc. 76,457 242 * SciQuest Inc. 14,167 240 * Amtech Systems Inc. 21,172 237 * Cvent Inc. 8,348 234 * MaxLinear Inc. 28,405 231 * Violin Memory Inc. 60,676 229 * GSI Technology Inc. 36,975 218 * Kopin Corp. 61,776 217 QAD Inc. Class A 8,720 211 * VOXX International Corp. Class A 22,982 210 * Intra-Cellular Therapies Inc. 8,572 205 * Zix Corp. 51,791 204 * Xcerra Corp. 22,813 203 * Dot Hill Systems Corp. 37,695 200 * Carbonite Inc. 13,955 200 * MobileIron Inc. 21,400 198 * FormFactor Inc. 21,306 189 * NetSol Technologies Inc. 31,500 183 Pericom Semiconductor Corp. 11,541 179 * MeetMe Inc. 95,588 178 * Q2 Holdings Inc. 8,294 175 * Boingo Wireless Inc. 23,230 175 * Vectrus Inc. 6,838 174 * Westell Technologies Inc. Class A 130,618 171 * MoSys Inc. 81,410 171 American Software Inc. Class A 16,647 170 Hackett Group Inc. 18,781 168 * Brightcove Inc. 22,519 165 * Tremor Video Inc. 69,744 163 * GigOptix Inc. 134,700 163 * Aviat Networks Inc. 136,400 162 * Hutchinson Technology Inc. 60,200 161 * Castlight Health Inc. Class B 20,604 160 * FalconStor Software Inc. 103,055 160 * Tangoe Inc. 11,500 159 * Applied Micro Circuits Corp. 29,642 151 * VirnetX Holding Corp. 24,600 150 * Immersion Corp. 16,249 149 *,^ Neonode Inc. 47,000 149 Preformed Line Products Co. 3,527 149 * ShoreTel Inc. 21,384 146 * Systemax Inc. 11,829 145 * KVH Industries Inc. 9,261 140 * Calix Inc. 16,174 136 *,^ Park City Group Inc. 9,825 135 * TransEnterix Inc. 46,000 135 * Paycom Software Inc. 4,185 134 Concurrent Computer Corp. 20,811 132 * Intermolecular Inc. 78,300 128 * Rudolph Technologies Inc. 11,500 127 * Ultra Clean Holdings Inc. 17,696 126 * KEYW Holding Corp. 15,268 126 * Benefitfocus Inc. 3,322 122 * Qumu Corp. 8,989 120 * Digi International Inc. 11,876 118 * Silicon Graphics International Corp. 13,400 116 * ANADIGICS Inc. 85,470 116 * Agilysys Inc. 11,474 113 * Alpha & Omega Semiconductor Ltd. 12,523 112 * Pixelworks Inc. 21,074 106 * Five9 Inc. 18,858 105 * A10 Networks Inc. 24,213 105 * Cascade Microtech Inc. 7,491 102 * Leap Wireless International Inc CVR 39,632 100 * Exa Corp. 8,351 99 * ADDvantage Technologies Group Inc. 41,902 99 * HubSpot Inc. 2,470 99 * Model N Inc. 7,905 95 * Borderfree Inc. 15,720 94 * Selectica Inc. 14,201 92 * Clearfield Inc. 6,205 92 * Cinedigm Corp. Class A 56,581 92 * Mavenir Systems Inc. 5,100 90 * inTEST Corp. 21,900 90 * Marin Software Inc. 14,116 89 * Seachange International Inc. 11,140 87 * Rally Software Development Corp. 5,471 86 * DSP Group Inc. 7,016 84 * Covisint Corp. 40,926 83 Digimarc Corp. 3,714 81 * Datalink Corp. 6,748 81 * QuickLogic Corp. 41,109 79 PC-Tel Inc. 9,837 79 * Support.com Inc. 49,717 78 * Comverse Inc. 3,800 75 * CVD Equipment Corp. 5,349 74 * Cyan Inc. 18,050 72 * iPass Inc. 64,042 68 * EMCORE Corp. 12,381 67 Computer Task Group Inc. 9,180 67 * ChannelAdvisor Corp. 6,700 65 Evolving Systems Inc. 7,297 64 * TeleCommunication Systems Inc. Class A 15,900 61 * LRAD Corp. 25,183 59 * Edgewater Technology Inc. 8,642 59 * OPOWER Inc. 5,726 58 * PAR Technology Corp. 13,813 58 * Guidance Software Inc. 10,347 56 * Telenav Inc. 6,980 55 * eGain Corp. 15,400 51 * Rocket Fuel Inc. 5,300 49 GlobalSCAPE Inc. 14,200 49 * Numerex Corp. Class A 4,145 47 * Mitek Systems Inc. 14,800 47 * Smith Micro Software Inc. 36,146 46 * Icad Inc. 4,360 42 * Varonis Systems Inc. 1,550 40 * Unwired Planet Inc. 65,508 37 * Rosetta Stone Inc. 4,886 37 * Applied Optoelectronics Inc. 2,600 36 Astro-Med Inc. 2,500 35 NCI Inc. Class A 3,378 34 * Entropic Communications Inc. 11,200 33 * Meru Networks Inc. 22,822 33 * Innodata Inc. 11,524 30 * BroadVision Inc. 4,952 30 * Novatel Wireless Inc. 5,660 27 TESSCO Technologies Inc. 1,100 27 * Sigma Designs Inc. 2,800 22 * Netlist Inc. 33,001 19 Optical Cable Corp. 4,200 16 * Vringo Inc. 24,700 16 * Hortonworks Inc. 650 15 * Radisys Corp. 7,200 15 * WidePoint Corp. 11,700 15 * Imprivata Inc. 1,067 15 * BSQUARE Corp. 2,900 14 QAD Inc. Class B 677 14 * Aerohive Networks Inc. 2,782 12 * Box Inc. 540 11 * New Relic Inc. 247 9 * Amber Road Inc. 880 8 * Cover-All Technologies Inc. 8,100 8 Simulations Plus Inc. 800 5 * Zhone Technologies Inc. 2,987 4 * ParkerVision Inc. 3,645 3 Aware Inc. 422 2 * Identiv Inc. 194 2 * Authentidate Holding Corp. 200 — * Magnum Hunter Resources Corp. Warrants Expire 4/15/2016 12,617 — Telecommunications (1.2%) Verizon Communications Inc. 2,773,487 134,875 AT&T Inc. 3,464,129 113,104 CenturyLink Inc. 377,694 13,049 * SBA Communications Corp. Class A 86,253 10,100 * Level 3 Communications Inc. 179,181 9,647 * T-Mobile US Inc. 188,152 5,962 Frontier Communications Corp. 667,992 4,709 Windstream Holdings Inc. 401,573 2,972 * Sprint Corp. 526,587 2,496 Telephone & Data Systems Inc. 60,954 1,518 *,^ Globalstar Inc. 276,599 921 Atlantic Tele-Network Inc. 8,677 601 Consolidated Communications Holdings Inc. 27,388 559 Shenandoah Telecommunications Co. 16,591 517 * Iridium Communications Inc. 52,268 507 * Vonage Holdings Corp. 102,577 504 * United States Cellular Corp. 12,423 444 * 8x8 Inc. 51,972 436 * General Communication Inc. Class A 23,728 374 * inContact Inc. 33,374 364 * Cincinnati Bell Inc. 96,667 341 EarthLink Holdings Corp. 65,500 291 Spok Holdings Inc. 14,382 276 * GTT Communications Inc. 11,891 224 * Alaska Communications Systems Group Inc. 111,105 187 IDT Corp. Class B 10,156 180 Lumos Networks Corp. 11,015 168 * ORBCOMM Inc. 28,091 168 * Hawaiian Telcom Holdco Inc. 5,805 155 * FairPoint Communications Inc. 7,600 134 * Intelsat SA 8,590 103 * Straight Path Communications Inc. Class B 5,078 101 * Alteva 3,457 25 * Pacific DataVision Inc. 289 14 * Elephant Talk Communications Corp. 37,067 14 Utilities (1.8%) Duke Energy Corp. 472,124 36,250 NextEra Energy Inc. 296,030 30,802 Dominion Resources Inc. 389,768 27,623 Southern Co. 600,642 26,596 Exelon Corp. 573,931 19,290 American Electric Power Co. Inc. 326,693 18,376 Sempra Energy 156,654 17,078 PG&E Corp. 317,594 16,855 PPL Corp. 444,698 14,969 Public Service Enterprise Group Inc. 337,932 14,166 Edison International 217,541 13,590 Consolidated Edison Inc. 195,490 11,925 Xcel Energy Inc. 337,772 11,758 Eversource Energy 211,467 10,683 FirstEnergy Corp. 281,116 9,856 DTE Energy Co. 118,303 9,546 NiSource Inc. 211,103 9,322 Entergy Corp. 120,214 9,315 Wisconsin Energy Corp. 150,246 7,437 Ameren Corp. 161,845 6,830 ONEOK Inc. 138,571 6,685 American Water Works Co. Inc. 120,027 6,507 CMS Energy Corp. 184,279 6,433 * Calpine Corp. 250,845 5,737 NRG Energy Inc. 225,401 5,678 CenterPoint Energy Inc. 272,263 5,557 AES Corp. 421,625 5,418 SCANA Corp. 85,619 4,708 Pinnacle West Capital Corp. 73,646 4,695 Alliant Energy Corp. 73,943 4,658 Pepco Holdings Inc. 167,667 4,499 AGL Resources Inc. 79,877 3,966 ITC Holdings Corp. 103,933 3,890 Integrys Energy Group Inc. 53,321 3,840 UGI Corp. 114,743 3,739 Atmos Energy Corp. 66,891 3,699 Westar Energy Inc. Class A 88,198 3,419 National Fuel Gas Co. 53,312 3,216 Aqua America Inc. 117,780 3,104 TECO Energy Inc. 156,622 3,038 Questar Corp. 117,199 2,796 Great Plains Energy Inc. 103,052 2,749 Cleco Corp. 48,053 2,620 * Dynegy Inc. 78,841 2,478 Vectren Corp. 55,226 2,438 Hawaiian Electric Industries Inc. 68,585 2,203 IDACORP Inc. 33,607 2,113 Portland General Electric Co. 52,563 1,950 UIL Holdings Corp. 37,778 1,943 Piedmont Natural Gas Co. Inc. 52,220 1,927 WGL Holdings Inc. 33,171 1,871 Southwest Gas Corp. 31,121 1,810 New Jersey Resources Corp. 56,918 1,768 NorthWestern Corp. 31,330 1,685 ALLETE Inc. 30,714 1,620 PNM Resources Inc. 53,210 1,554 ONE Gas Inc. 34,982 1,512 Black Hills Corp. 29,846 1,505 Laclede Group Inc. 27,546 1,411 Avista Corp. 40,411 1,381 TerraForm Power Inc. Class A 33,565 1,225 South Jersey Industries Inc. 22,547 1,224 El Paso Electric Co. 26,736 1,033 MGE Energy Inc. 22,043 977 American States Water Co. 24,218 966 Northwest Natural Gas Co. 17,907 859 Ormat Technologies Inc. 18,647 709 Empire District Electric Co. 28,339 703 California Water Service Group 26,632 653 Unitil Corp. 12,714 442 Chesapeake Utilities Corp. 8,151 413 Atlantic Power Corp. 131,320 369 * Vivint Solar Inc. 28,067 341 SJW Corp. 10,483 324 Connecticut Water Service Inc. 6,614 240 Middlesex Water Co. 10,426 237 York Water Co. 8,846 215 Artesian Resources Corp. Class A 9,115 195 Delta Natural Gas Co. Inc. 6,804 132 * Cadiz Inc. 11,960 123 * Pure Cycle Corp. 19,761 100 * US Geothermal Inc. 86,878 42 Total Common Stocks (Cost $7,310,414) Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (25.9%) U.S. Government Securities (16.3%) United States Treasury Note/Bond 0.250% 4/15/16 14,425 14,416 United States Treasury Note/Bond 0.375% 4/30/16 46,700 46,729 United States Treasury Note/Bond 2.000% 4/30/16 120 122 United States Treasury Note/Bond 2.625% 4/30/16 20,000 20,497 United States Treasury Note/Bond 0.250% 5/15/16 38,200 38,164 United States Treasury Note/Bond 5.125% 5/15/16 14,750 15,536 United States Treasury Note/Bond 7.250% 5/15/16 9,065 9,765 United States Treasury Note/Bond 0.375% 5/31/16 68 68 United States Treasury Note/Bond 1.750% 5/31/16 15,000 15,244 United States Treasury Note/Bond 3.250% 5/31/16 5,000 5,169 United States Treasury Note/Bond 0.500% 6/15/16 36,855 36,912 United States Treasury Note/Bond 1.500% 6/30/16 30,283 30,704 United States Treasury Note/Bond 3.250% 6/30/16 5,000 5,179 United States Treasury Note/Bond 0.625% 7/15/16 49,090 49,236 United States Treasury Note/Bond 0.500% 7/31/16 9,822 9,837 United States Treasury Note/Bond 1.500% 7/31/16 5,875 5,959 United States Treasury Note/Bond 3.250% 7/31/16 15,000 15,570 United States Treasury Note/Bond 0.625% 8/15/16 18,075 18,126 United States Treasury Note/Bond 1.000% 8/31/16 16,025 16,155 United States Treasury Note/Bond 3.000% 8/31/16 9,325 9,666 United States Treasury Note/Bond 0.875% 9/15/16 30,000 30,188 United States Treasury Note/Bond 0.500% 9/30/16 5,042 5,047 United States Treasury Note/Bond 1.000% 9/30/16 43,300 43,665 United States Treasury Note/Bond 3.000% 9/30/16 8,375 8,696 United States Treasury Note/Bond 0.625% 10/15/16 27,875 27,945 United States Treasury Note/Bond 0.375% 10/31/16 20,059 20,031 United States Treasury Note/Bond 1.000% 10/31/16 13,486 13,600 United States Treasury Note/Bond 0.625% 11/15/16 38,200 38,289 United States Treasury Note/Bond 4.625% 11/15/16 425 454 United States Treasury Note/Bond 0.875% 11/30/16 26,407 26,576 United States Treasury Note/Bond 2.750% 11/30/16 2,475 2,568 United States Treasury Note/Bond 0.625% 12/15/16 48,225 48,323 United States Treasury Note/Bond 0.625% 12/31/16 4,439 4,449 United States Treasury Note/Bond 0.875% 12/31/16 15,865 15,969 United States Treasury Note/Bond 0.750% 1/15/17 22,815 22,908 United States Treasury Note/Bond 0.500% 1/31/17 20,000 19,994 United States Treasury Note/Bond 0.875% 1/31/17 17,450 17,559 United States Treasury Note/Bond 3.125% 1/31/17 15,311 16,034 United States Treasury Note/Bond 0.625% 2/15/17 40,275 40,338 United States Treasury Note/Bond 4.625% 2/15/17 200 215 United States Treasury Note/Bond 0.500% 2/28/17 13,751 13,740 United States Treasury Note/Bond 0.875% 2/28/17 7,000 7,043 United States Treasury Note/Bond 3.000% 2/28/17 7,350 7,692 United States Treasury Note/Bond 0.750% 3/15/17 6,030 6,054 United States Treasury Note/Bond 0.500% 3/31/17 9,233 9,223 United States Treasury Note/Bond 1.000% 3/31/17 18,845 19,004 United States Treasury Note/Bond 3.250% 3/31/17 21,100 22,218 United States Treasury Note/Bond 0.875% 4/15/17 33,025 33,221 United States Treasury Note/Bond 0.875% 4/30/17 74,125 74,542 United States Treasury Note/Bond 3.125% 4/30/17 52,750 55,503 United States Treasury Note/Bond 0.875% 5/15/17 23,160 23,290 United States Treasury Note/Bond 4.500% 5/15/17 23,200 25,100 United States Treasury Note/Bond 8.750% 5/15/17 6,470 7,580 United States Treasury Note/Bond 0.625% 5/31/17 6,075 6,075 United States Treasury Note/Bond 2.750% 5/31/17 4,531 4,737 United States Treasury Note/Bond 0.875% 6/15/17 37,850 38,045 United States Treasury Note/Bond 0.750% 6/30/17 28,635 28,693 United States Treasury Note/Bond 2.500% 6/30/17 26,650 27,745 United States Treasury Note/Bond 0.875% 7/15/17 16,934 17,013 United States Treasury Note/Bond 0.500% 7/31/17 11,103 11,059 United States Treasury Note/Bond 2.375% 7/31/17 48,626 50,541 United States Treasury Note/Bond 0.875% 8/15/17 31,150 31,286 United States Treasury Note/Bond 4.750% 8/15/17 15,950 17,473 United States Treasury Note/Bond 0.625% 8/31/17 7,860 7,844 United States Treasury Note/Bond 1.875% 8/31/17 15,025 15,443 United States Treasury Note/Bond 1.000% 9/15/17 16,355 16,465 United States Treasury Note/Bond 0.625% 9/30/17 4,115 4,103 United States Treasury Note/Bond 1.875% 9/30/17 22,600 23,229 United States Treasury Note/Bond 0.875% 10/15/17 51,150 51,310 United States Treasury Note/Bond 0.750% 10/31/17 2,300 2,299 United States Treasury Note/Bond 0.875% 11/15/17 26,721 26,788 United States Treasury Note/Bond 4.250% 11/15/17 13,020 14,192 United States Treasury Note/Bond 0.625% 11/30/17 1,625 1,618 United States Treasury Note/Bond 1.000% 12/15/17 6,353 6,385 United States Treasury Note/Bond 0.750% 12/31/17 1,143 1,141 United States Treasury Note/Bond 0.875% 1/15/18 30,501 30,525 United States Treasury Note/Bond 0.875% 1/31/18 2,465 2,467 United States Treasury Note/Bond 2.625% 1/31/18 10,000 10,494 United States Treasury Note/Bond 1.000% 2/15/18 8,000 8,030 United States Treasury Note/Bond 3.500% 2/15/18 31,600 33,960 United States Treasury Note/Bond 2.750% 2/28/18 5,000 5,269 United States Treasury Note/Bond 1.000% 3/15/18 35,000 35,120 United States Treasury Note/Bond 2.875% 3/31/18 5,000 5,291 United States Treasury Note/Bond 0.625% 4/30/18 3,175 3,145 United States Treasury Note/Bond 2.625% 4/30/18 16,300 17,140 United States Treasury Note/Bond 3.875% 5/15/18 1,734 1,890 United States Treasury Note/Bond 9.125% 5/15/18 3,675 4,609 United States Treasury Note/Bond 1.000% 5/31/18 975 976 United States Treasury Note/Bond 2.375% 5/31/18 1,600 1,671 United States Treasury Note/Bond 1.375% 6/30/18 10,285 10,410 United States Treasury Note/Bond 2.375% 6/30/18 25,705 26,834 United States Treasury Note/Bond 1.375% 7/31/18 16,735 16,926 United States Treasury Note/Bond 2.250% 7/31/18 15,075 15,680 United States Treasury Note/Bond 1.500% 8/31/18 8,450 8,578 United States Treasury Note/Bond 1.375% 9/30/18 58,575 59,179 United States Treasury Note/Bond 1.250% 10/31/18 12,100 12,164 United States Treasury Note/Bond 1.750% 10/31/18 42,230 43,220 United States Treasury Note/Bond 3.750% 11/15/18 805 881 United States Treasury Note/Bond 1.250% 11/30/18 38,250 38,429 United States Treasury Note/Bond 1.375% 11/30/18 12,488 12,605 United States Treasury Note/Bond 1.375% 12/31/18 11,375 11,473 United States Treasury Note/Bond 1.500% 12/31/18 11,125 11,271 United States Treasury Note/Bond 1.250% 1/31/19 27,475 27,570 United States Treasury Note/Bond 1.500% 1/31/19 18,425 18,661 United States Treasury Note/Bond 2.750% 2/15/19 11,620 12,310 United States Treasury Note/Bond 8.875% 2/15/19 1,850 2,398 United States Treasury Note/Bond 1.375% 2/28/19 12,450 12,541 United States Treasury Note/Bond 1.500% 2/28/19 36,590 37,036 United States Treasury Note/Bond 1.500% 3/31/19 10,175 10,299 United States Treasury Note/Bond 1.625% 3/31/19 7,755 7,886 United States Treasury Note/Bond 1.250% 4/30/19 8,022 8,031 United States Treasury Note/Bond 1.625% 4/30/19 38,279 38,901 United States Treasury Note/Bond 3.125% 5/15/19 19,835 21,332 United States Treasury Note/Bond 1.125% 5/31/19 5,525 5,503 United States Treasury Note/Bond 1.500% 5/31/19 30,746 31,073 United States Treasury Note/Bond 1.000% 6/30/19 6,750 6,680 United States Treasury Note/Bond 1.625% 6/30/19 24,140 24,513 United States Treasury Note/Bond 0.875% 7/31/19 32,592 32,062 United States Treasury Note/Bond 1.625% 7/31/19 27,861 28,270 United States Treasury Note/Bond 3.625% 8/15/19 18,900 20,784 United States Treasury Note/Bond 8.125% 8/15/19 5,535 7,161 United States Treasury Note/Bond 1.000% 8/31/19 9,175 9,057 United States Treasury Note/Bond 1.625% 8/31/19 14,006 14,207 United States Treasury Note/Bond 1.750% 9/30/19 24,155 24,619 United States Treasury Note/Bond 1.250% 10/31/19 3,800 3,789 United States Treasury Note/Bond 1.500% 10/31/19 55,715 56,150 United States Treasury Note/Bond 3.375% 11/15/19 20,180 22,031 United States Treasury Note/Bond 1.000% 11/30/19 6,025 5,933 United States Treasury Note/Bond 1.500% 11/30/19 35,106 35,369 United States Treasury Note/Bond 1.125% 12/31/19 1,075 1,064 United States Treasury Note/Bond 1.625% 12/31/19 41,033 41,546 United States Treasury Note/Bond 1.250% 1/31/20 757 753 United States Treasury Note/Bond 1.375% 1/31/20 2,700 2,703 United States Treasury Note/Bond 3.625% 2/15/20 8,270 9,159 United States Treasury Note/Bond 8.500% 2/15/20 3,269 4,375 United States Treasury Note/Bond 1.250% 2/29/20 4,990 4,963 United States Treasury Note/Bond 1.375% 2/29/20 8,818 8,819 United States Treasury Note/Bond 1.125% 3/31/20 11,000 10,866 United States Treasury Note/Bond 1.375% 3/31/20 45,203 45,203 United States Treasury Note/Bond 1.125% 4/30/20 10,800 10,658 United States Treasury Note/Bond 3.500% 5/15/20 3,560 3,927 United States Treasury Note/Bond 1.375% 5/31/20 18,815 18,777 United States Treasury Note/Bond 1.875% 6/30/20 23,525 24,058 United States Treasury Note/Bond 2.000% 7/31/20 6,268 6,445 United States Treasury Note/Bond 2.625% 8/15/20 15,775 16,714 United States Treasury Note/Bond 1.750% 10/31/20 45,650 46,242 United States Treasury Note/Bond 2.625% 11/15/20 54,233 57,453 United States Treasury Note/Bond 2.000% 11/30/20 22,950 23,538 United States Treasury Note/Bond 2.375% 12/31/20 11,442 11,968 United States Treasury Note/Bond 2.125% 1/31/21 10,996 11,343 United States Treasury Note/Bond 3.625% 2/15/21 358 400 United States Treasury Note/Bond 7.875% 2/15/21 400 543 United States Treasury Note/Bond 2.000% 2/28/21 18,600 19,050 United States Treasury Note/Bond 2.250% 4/30/21 7,075 7,343 United States Treasury Note/Bond 3.125% 5/15/21 29,512 32,122 United States Treasury Note/Bond 2.000% 5/31/21 30,378 31,062 United States Treasury Note/Bond 2.125% 6/30/21 45,700 47,043 United States Treasury Note/Bond 2.250% 7/31/21 19,600 20,320 United States Treasury Note/Bond 2.125% 8/15/21 19,115 19,670 United States Treasury Note/Bond 2.000% 8/31/21 12,325 12,585 United States Treasury Note/Bond 2.125% 9/30/21 17,325 17,818 United States Treasury Note/Bond 2.000% 10/31/21 19,935 20,340 United States Treasury Note/Bond 2.000% 11/15/21 60,250 61,492 United States Treasury Note/Bond 8.000% 11/15/21 10,770 15,048 United States Treasury Note/Bond 1.875% 11/30/21 28,467 28,814 United States Treasury Note/Bond 2.125% 12/31/21 16,700 17,164 United States Treasury Note/Bond 1.500% 1/31/22 12,475 12,311 United States Treasury Note/Bond 2.000% 2/15/22 9,520 9,713 United States Treasury Note/Bond 1.750% 2/28/22 24,544 24,609 United States Treasury Note/Bond 1.750% 3/31/22 27,487 27,556 United States Treasury Note/Bond 1.750% 5/15/22 5,400 5,413 United States Treasury Note/Bond 1.625% 8/15/22 8,000 7,934 United States Treasury Note/Bond 1.625% 11/15/22 17,550 17,380 United States Treasury Note/Bond 2.000% 2/15/23 16,335 16,598 United States Treasury Note/Bond 7.125% 2/15/23 1,100 1,536 United States Treasury Note/Bond 1.750% 5/15/23 43,043 42,801 United States Treasury Note/Bond 2.500% 8/15/23 34,410 36,211 United States Treasury Note/Bond 6.250% 8/15/23 16,980 22,870 United States Treasury Note/Bond 2.750% 11/15/23 20,256 21,718 United States Treasury Note/Bond 2.750% 2/15/24 21,674 23,225 United States Treasury Note/Bond 2.500% 5/15/24 64,818 68,079 United States Treasury Note/Bond 2.375% 8/15/24 33,710 35,043 United States Treasury Note/Bond 2.250% 11/15/24 18,046 18,553 United States Treasury Note/Bond 7.500% 11/15/24 675 1,010 United States Treasury Note/Bond 2.000% 2/15/25 48,901 49,207 United States Treasury Note/Bond 6.875% 8/15/25 2,350 3,441 United States Treasury Note/Bond 6.000% 2/15/26 2,345 3,266 United States Treasury Note/Bond 6.750% 8/15/26 3,095 4,590 United States Treasury Note/Bond 6.500% 11/15/26 2,910 4,258 United States Treasury Note/Bond 6.125% 11/15/27 6,150 8,895 United States Treasury Note/Bond 5.500% 8/15/28 10,445 14,522 United States Treasury Note/Bond 5.250% 11/15/28 9,875 13,470 United States Treasury Note/Bond 5.250% 2/15/29 8,540 11,678 United States Treasury Note/Bond 6.125% 8/15/29 2,420 3,594 United States Treasury Note/Bond 6.250% 5/15/30 11,070 16,820 United States Treasury Note/Bond 5.375% 2/15/31 9,700 13,768 United States Treasury Note/Bond 4.500% 2/15/36 15,500 21,116 United States Treasury Note/Bond 4.750% 2/15/37 5,400 7,605 United States Treasury Note/Bond 5.000% 5/15/37 10,998 15,995 United States Treasury Note/Bond 4.375% 2/15/38 9,742 13,057 United States Treasury Note/Bond 4.500% 5/15/38 8,000 10,898 United States Treasury Note/Bond 3.500% 2/15/39 5,872 6,953 United States Treasury Note/Bond 4.250% 5/15/39 8,883 11,735 United States Treasury Note/Bond 4.500% 8/15/39 7,684 10,522 United States Treasury Note/Bond 4.375% 11/15/39 17,036 22,964 United States Treasury Note/Bond 4.625% 2/15/40 17,510 24,454 United States Treasury Note/Bond 4.375% 5/15/40 950 1,284 United States Treasury Note/Bond 3.875% 8/15/40 3,185 4,010 United States Treasury Note/Bond 4.250% 11/15/40 8,140 10,843 United States Treasury Note/Bond 4.750% 2/15/41 19,838 28,461 United States Treasury Note/Bond 3.125% 11/15/41 16,525 18,474 United States Treasury Note/Bond 3.125% 2/15/42 8,523 9,520 United States Treasury Note/Bond 3.000% 5/15/42 4,425 4,829 United States Treasury Note/Bond 2.750% 8/15/42 23,725 24,678 United States Treasury Note/Bond 2.750% 11/15/42 68,535 71,276 United States Treasury Note/Bond 3.125% 2/15/43 442 493 United States Treasury Note/Bond 2.875% 5/15/43 27,085 28,871 United States Treasury Note/Bond 3.625% 8/15/43 36,486 44,582 United States Treasury Note/Bond 3.750% 11/15/43 27,549 34,423 United States Treasury Note/Bond 3.625% 2/15/44 29,063 35,557 United States Treasury Note/Bond 3.375% 5/15/44 9,816 11,509 United States Treasury Note/Bond 3.125% 8/15/44 7,751 8,691 United States Treasury Note/Bond 3.000% 11/15/44 29,222 32,026 United States Treasury Note/Bond 2.500% 2/15/45 14,500 14,380 Agency Bonds and Notes (1.3%) 3 AID-Israel 5.500% 12/4/23 375 468 3 AID-Israel 5.500% 4/26/24 1,400 1,758 3 AID-Jordan 1.945% 6/23/19 600 611 3 AID-Jordan 2.503% 10/30/20 750 772 3 AID-Tunisia 2.452% 7/24/21 250 254 3 AID-Ukraine 1.844% 5/16/19 350 355 2 Federal Agricultural Mortgage Corp. 2.000% 7/27/16 175 179 2 Federal Farm Credit Banks 5.125% 8/25/16 925 985 2 Federal Farm Credit Banks 4.875% 1/17/17 850 915 2 Federal Farm Credit Banks 1.125% 9/22/17 500 504 2 Federal Farm Credit Banks 1.000% 9/25/17 425 427 2 Federal Farm Credit Banks 1.125% 12/18/17 500 503 2 Federal Farm Credit Banks 1.110% 2/20/18 425 427 2 Federal Farm Credit Banks 5.150% 11/15/19 3,000 3,497 2 Federal Farm Credit Banks 3.500% 12/20/23 500 549 2 Federal Home Loan Banks 5.625% 6/13/16 300 319 2 Federal Home Loan Banks 0.375% 6/24/16 1,500 1,499 2 Federal Home Loan Banks 0.500% 9/28/16 7,000 7,003 2 Federal Home Loan Banks 5.125% 10/19/16 2,825 3,027 2 Federal Home Loan Banks 0.625% 11/23/16 1,800 1,802 2 Federal Home Loan Banks 4.750% 12/16/16 4,170 4,466 2 Federal Home Loan Banks 0.625% 12/28/16 1,200 1,201 2 Federal Home Loan Banks 0.875% 3/10/17 275 276 2 Federal Home Loan Banks 4.875% 5/17/17 900 979 2 Federal Home Loan Banks 0.875% 5/24/17 4,000 4,019 2 Federal Home Loan Banks 1.000% 6/21/17 2,500 2,516 2 Federal Home Loan Banks 4.875% 9/8/17 405 445 2 Federal Home Loan Banks 5.000% 11/17/17 2,350 2,603 2 Federal Home Loan Banks 1.125% 4/25/18 2,000 2,009 2 Federal Home Loan Banks 2.750% 6/8/18 1,625 1,713 2 Federal Home Loan Banks 5.375% 8/15/18 225 257 2 Federal Home Loan Banks 1.875% 3/13/20 500 509 2 Federal Home Loan Banks 4.125% 3/13/20 2,075 2,332 2 Federal Home Loan Banks 3.375% 6/12/20 1,825 1,991 2 Federal Home Loan Banks 5.250% 12/11/20 1,000 1,192 2 Federal Home Loan Banks 5.625% 6/11/21 1,600 1,957 2 Federal Home Loan Banks 2.125% 3/10/23 4,000 4,004 2 Federal Home Loan Banks 5.375% 8/15/24 815 1,015 2 Federal Home Loan Banks 5.500% 7/15/36 2,775 3,888 4 Federal Home Loan Mortgage Corp. 5.250% 4/18/16 3,000 3,153 4 Federal Home Loan Mortgage Corp. 0.500% 5/13/16 1,700 1,702 4 Federal Home Loan Mortgage Corp. 2.500% 5/27/16 1,100 1,127 4 Federal Home Loan Mortgage Corp. 5.500% 7/18/16 3,100 3,302 4 Federal Home Loan Mortgage Corp. 2.000% 8/25/16 11,605 11,853 4 Federal Home Loan Mortgage Corp. 0.875% 10/14/16 10,000 10,056 4 Federal Home Loan Mortgage Corp. 0.500% 1/27/17 5,000 4,993 4 Federal Home Loan Mortgage Corp. 0.875% 2/22/17 6,000 6,031 4 Federal Home Loan Mortgage Corp. 1.000% 3/8/17 2,600 2,618 4 Federal Home Loan Mortgage Corp. 1.250% 5/12/17 6,500 6,576 4 Federal Home Loan Mortgage Corp. 1.000% 6/29/17 2,874 2,892 4 Federal Home Loan Mortgage Corp. 1.000% 7/28/17 6,664 6,700 4 Federal Home Loan Mortgage Corp. 5.500% 8/23/17 1,300 1,445 4 Federal Home Loan Mortgage Corp. 1.000% 9/29/17 8,200 8,233 4 Federal Home Loan Mortgage Corp. 5.125% 11/17/17 2,800 3,110 4 Federal Home Loan Mortgage Corp. 0.750% 1/12/18 1,800 1,793 4 Federal Home Loan Mortgage Corp. 0.875% 3/7/18 2,000 1,996 4 Federal Home Loan Mortgage Corp. 4.875% 6/13/18 2,720 3,050 4 Federal Home Loan Mortgage Corp. 3.750% 3/27/19 1,625 1,780 4 Federal Home Loan Mortgage Corp. 1.750% 5/30/19 2,900 2,949 4 Federal Home Loan Mortgage Corp. 1.250% 8/1/19 1,700 1,692 4 Federal Home Loan Mortgage Corp. 1.250% 10/2/19 10,975 10,896 4 Federal Home Loan Mortgage Corp. 1.375% 5/1/20 1,900 1,886 4 Federal Home Loan Mortgage Corp. 2.375% 1/13/22 2,800 2,898 4 Federal Home Loan Mortgage Corp. 6.750% 9/15/29 270 406 4 Federal Home Loan Mortgage Corp. 6.250% 7/15/32 2,941 4,371 4 Federal National Mortgage Assn. 2.375% 4/11/16 6,475 6,609 4 Federal National Mortgage Assn. 0.375% 7/5/16 2,000 1,999 4 Federal National Mortgage Assn. 0.625% 8/26/16 2,500 2,506 4 Federal National Mortgage Assn. 5.250% 9/15/16 1,350 1,443 4 Federal National Mortgage Assn. 1.250% 9/28/16 7,255 7,338 4 Federal National Mortgage Assn. 1.375% 11/15/16 11,955 12,117 4 Federal National Mortgage Assn. 1.250% 1/30/17 2,725 2,758 4 Federal National Mortgage Assn. 5.000% 2/13/17 1,975 2,136 4 Federal National Mortgage Assn. 0.750% 4/20/17 4,175 4,184 4 Federal National Mortgage Assn. 1.125% 4/27/17 10,600 10,698 4 Federal National Mortgage Assn. 0.875% 8/28/17 2,550 2,555 4 Federal National Mortgage Assn. 1.000% 9/27/17 1,000 1,004 4 Federal National Mortgage Assn. 0.875% 10/26/17 16,150 16,172 4 Federal National Mortgage Assn. 0.875% 12/20/17 3,000 2,999 4 Federal National Mortgage Assn. 0.875% 2/8/18 6,000 5,992 4 Federal National Mortgage Assn. 0.875% 5/21/18 1,490 1,484 4 Federal National Mortgage Assn. 1.875% 9/18/18 12,300 12,618 4 Federal National Mortgage Assn. 1.625% 11/27/18 4,370 4,439 4 Federal National Mortgage Assn. 1.875% 2/19/19 4,000 4,093 4 Federal National Mortgage Assn. 1.750% 6/20/19 4,000 4,066 4 Federal National Mortgage Assn. 1.750% 9/12/19 7,000 7,110 4 Federal National Mortgage Assn. 0.000% 10/9/19 1,110 1,023 4 Federal National Mortgage Assn. 1.750% 11/26/19 1,800 1,825 4 Federal National Mortgage Assn. 1.625% 1/21/20 2,000 2,014 4 Federal National Mortgage Assn. 2.625% 9/6/24 2,000 2,074 4 Federal National Mortgage Assn. 7.125% 1/15/30 1,405 2,179 4 Federal National Mortgage Assn. 7.250% 5/15/30 2,025 3,186 4 Federal National Mortgage Assn. 6.625% 11/15/30 6,320 9,517 4 Federal National Mortgage Assn. 5.625% 7/15/37 1,260 1,813 2 Financing Corp. 9.800% 4/6/18 500 624 2 Financing Corp. 9.650% 11/2/18 475 612 Private Export Funding Corp. 1.375% 2/15/17 175 177 Private Export Funding Corp. 2.250% 12/15/17 200 205 Private Export Funding Corp. 1.875% 7/15/18 300 304 Private Export Funding Corp. 4.375% 3/15/19 350 387 Private Export Funding Corp. 1.450% 8/15/19 350 345 Private Export Funding Corp. 2.250% 3/15/20 650 666 Private Export Funding Corp. 4.300% 12/15/21 175 197 Private Export Funding Corp. 2.800% 5/15/22 200 206 Private Export Funding Corp. 2.050% 11/15/22 4,175 4,082 Private Export Funding Corp. 3.550% 1/15/24 725 783 Private Export Funding Corp. 2.450% 7/15/24 525 523 2 Tennessee Valley Authority 4.500% 4/1/18 655 722 2 Tennessee Valley Authority 1.750% 10/15/18 600 612 2 Tennessee Valley Authority 3.875% 2/15/21 905 1,012 2 Tennessee Valley Authority 1.875% 8/15/22 425 415 2 Tennessee Valley Authority 2.875% 9/15/24 1,500 1,572 2 Tennessee Valley Authority 6.750% 11/1/25 2,100 2,916 2 Tennessee Valley Authority 7.125% 5/1/30 2,000 3,004 2 Tennessee Valley Authority 4.650% 6/15/35 500 604 2 Tennessee Valley Authority 5.880% 4/1/36 285 400 2 Tennessee Valley Authority 5.500% 6/15/38 225 305 2 Tennessee Valley Authority 5.250% 9/15/39 425 557 2 Tennessee Valley Authority 3.500% 12/15/42 950 974 2 Tennessee Valley Authority 5.375% 4/1/56 580 780 2 Tennessee Valley Authority 4.625% 9/15/60 519 615 Conventional Mortgage-Backed Securities (8.1%) 4,5 Fannie Mae Pool 2.000% 10/1/28 3,668 3,680 4,5,6Fannie Mae Pool 2.500% 8/1/27–1/1/43 55,195 56,659 4,5,6Fannie Mae Pool 3.000% 10/1/26–4/1/45 160,691 166,409 4,5,6Fannie Mae Pool 3.500% 9/1/25–4/1/45 190,985 201,486 4,5,6Fannie Mae Pool 4.000% 7/1/18–4/1/45 169,704 181,950 4,5,6Fannie Mae Pool 4.500% 3/1/18–4/1/45 114,160 124,634 4,5 Fannie Mae Pool 5.000% 3/1/17–4/1/45 66,233 73,542 4,5 Fannie Mae Pool 5.500% 11/1/16–4/1/40 51,336 57,845 4,5,6Fannie Mae Pool 6.000% 4/1/16–4/1/45 33,799 38,631 4,5 Fannie Mae Pool 6.500% 6/1/15–10/1/39 11,108 12,758 4,5 Fannie Mae Pool 7.000% 7/1/15–11/1/37 4,059 4,692 4,5 Fannie Mae Pool 7.500% 4/1/15–12/1/32 385 428 4,5 Fannie Mae Pool 8.000% 7/1/15–11/1/30 66 73 4,5 Fannie Mae Pool 8.500% 11/1/18–7/1/30 48 56 4,5 Fannie Mae Pool 9.000% 7/1/22–8/1/26 24 24 4,5 Fannie Mae Pool 9.500% 5/1/16–2/1/25 2 2 4,5 Freddie Mac Gold Pool 2.000% 8/1/28 1,777 1,782 4,5,6Freddie Mac Gold Pool 2.500% 10/1/27–2/1/43 43,172 44,272 4,5,6Freddie Mac Gold Pool 3.000% 1/1/27–4/1/45 91,230 94,301 4,5,6Freddie Mac Gold Pool 3.500% 9/1/25–4/1/45 114,328 120,349 4,5,6Freddie Mac Gold Pool 4.000% 7/1/18–4/1/45 103,366 110,640 4,5,6Freddie Mac Gold Pool 4.500% 1/1/18–4/1/45 65,290 71,045 4,5,6Freddie Mac Gold Pool 5.000% 4/1/17–4/1/45 39,845 44,121 4,5 Freddie Mac Gold Pool 5.500% 5/1/17–6/1/41 28,465 31,985 4,5 Freddie Mac Gold Pool 6.000% 1/1/17–5/1/40 18,201 20,739 4,5 Freddie Mac Gold Pool 6.500% 8/1/16–3/1/39 4,709 5,396 4,5 Freddie Mac Gold Pool 7.000% 5/1/15–12/1/38 1,323 1,513 4,5 Freddie Mac Gold Pool 7.500% 1/1/23–1/1/32 198 225 4,5 Freddie Mac Gold Pool 8.000% 1/1/16–10/1/31 244 274 4,5 Freddie Mac Gold Pool 8.500% 4/1/20–5/1/30 22 23 4,5 Freddie Mac Gold Pool 9.000% 10/1/21–4/1/30 16 16 4,5 Freddie Mac Gold Pool 9.500% 4/1/16–4/1/25 1 1 4,5 Freddie Mac Gold Pool 10.000% 3/1/17–4/1/25 2 2 5,6 Ginnie Mae I Pool 3.000% 1/15/26–4/1/45 16,284 16,813 5,6 Ginnie Mae I Pool 3.500% 11/15/25–4/1/45 19,883 20,994 5,6 Ginnie Mae I Pool 4.000% 10/15/24–4/1/45 35,988 38,664 5,6 Ginnie Mae I Pool 4.500% 8/15/18–4/1/45 36,960 40,890 5,6 Ginnie Mae I Pool 5.000% 1/15/18–4/1/45 21,920 24,519 5 Ginnie Mae I Pool 5.500% 6/15/18–6/15/41 11,341 12,896 5 Ginnie Mae I Pool 6.000% 5/15/17–12/15/40 6,989 7,979 5 Ginnie Mae I Pool 6.500% 11/15/23–8/15/39 2,207 2,477 5 Ginnie Mae I Pool 7.000% 6/15/15–8/15/32 915 1,037 5 Ginnie Mae I Pool 7.500% 10/15/22–3/15/32 266 300 5 Ginnie Mae I Pool 8.000% 3/15/22–3/15/32 181 201 5 Ginnie Mae I Pool 8.500% 8/15/22–6/15/30 25 26 5 Ginnie Mae I Pool 9.000% 11/15/19–2/15/30 28 30 5 Ginnie Mae I Pool 9.500% 8/15/20–1/15/25 2 2 5 Ginnie Mae I Pool 10.000% 3/15/19 1 1 5 Ginnie Mae II Pool 2.500% 2/20/28–6/20/28 2,046 2,123 5,6 Ginnie Mae II Pool 3.000% 2/20/27–4/1/45 76,559 79,116 5,6 Ginnie Mae II Pool 3.500% 9/20/25–4/1/45 138,091 145,562 5,6 Ginnie Mae II Pool 4.000% 9/20/25–4/1/45 99,838 106,587 5,6 Ginnie Mae II Pool 4.500% 11/20/35–4/1/45 72,099 78,561 5 Ginnie Mae II Pool 5.000% 3/20/18–7/20/44 37,427 41,251 5 Ginnie Mae II Pool 5.500% 12/20/33–9/20/41 10,799 12,027 5 Ginnie Mae II Pool 6.000% 3/20/33–7/20/39 5,070 5,716 5 Ginnie Mae II Pool 6.500% 12/20/35–11/20/39 1,557 1,782 5 Ginnie Mae II Pool 7.000% 4/20/38–8/20/38 264 302 Nonconventional Mortgage-Backed Securities (0.2%) 4,5,7Fannie Mae Pool 1.466% 4/1/37 64 67 4,5,7Fannie Mae Pool 1.817% 9/1/37 178 191 4,5,7Fannie Mae Pool 2.099% 8/1/35 193 206 4,5,7Fannie Mae Pool 2.106% 11/1/36 289 308 4,5 Fannie Mae Pool 2.109% 3/1/43 784 808 4,5,7Fannie Mae Pool 2.165% 6/1/36 5 5 4,5,7Fannie Mae Pool 2.169% 12/1/41 373 385 4,5,7Fannie Mae Pool 2.191% 10/1/39 92 94 4,5 Fannie Mae Pool 2.194% 6/1/43 727 749 4,5,7Fannie Mae Pool 2.195% 7/1/39 34 35 4,5 Fannie Mae Pool 2.197% 9/1/42 513 538 4,5 Fannie Mae Pool 2.200% 6/1/42 1,808 1,913 4,5,7Fannie Mae Pool 2.205% 12/1/33 56 60 4,5,7Fannie Mae Pool 2.217% 2/1/36 108 110 4,5,7Fannie Mae Pool 2.224% 8/1/37 160 169 4,5 Fannie Mae Pool 2.239% 10/1/42 421 430 4,5,7Fannie Mae Pool 2.248% 9/1/34 71 76 4,5 Fannie Mae Pool 2.264% 7/1/43 876 880 4,5,7Fannie Mae Pool 2.304% 11/1/39 58 60 4,5,7Fannie Mae Pool 2.325% 7/1/37 30 31 4,5,7Fannie Mae Pool 2.373% 1/1/37 242 261 4,5,7Fannie Mae Pool 2.388% 7/1/42 280 296 4,5,7Fannie Mae Pool 2.402% 1/1/40 202 208 4,5 Fannie Mae Pool 2.403% 7/1/42 685 712 4,5 Fannie Mae Pool 2.406% 5/1/42 1,200 1,229 4,5,7Fannie Mae Pool 2.410% 11/1/34 116 121 4,5,7Fannie Mae Pool 2.428% 11/1/39 73 76 4,5,7Fannie Mae Pool 2.435% 11/1/33 68 73 4,5 Fannie Mae Pool 2.437% 5/1/43 1,617 1,694 4,5,7Fannie Mae Pool 2.438% 1/1/35 239 257 4,5 Fannie Mae Pool 2.451% 10/1/42 781 811 4,5 Fannie Mae Pool 2.466% 9/1/43 115 120 4,5 Fannie Mae Pool 2.496% 10/1/40 203 216 4,5 Fannie Mae Pool 2.511% 12/1/40 347 368 4,5 Fannie Mae Pool 2.606% 12/1/41 344 360 4,5 Fannie Mae Pool 2.627% 11/1/41 327 351 4,5,7Fannie Mae Pool 2.662% 5/1/42 208 216 4,5 Fannie Mae Pool 2.704% 1/1/42 325 348 4,5 Fannie Mae Pool 2.732% 12/1/43 1,439 1,498 4,5 Fannie Mae Pool 2.755% 3/1/41 256 274 4,5 Fannie Mae Pool 2.776% 3/1/42 799 837 4,5 Fannie Mae Pool 2.787% 1/1/42 509 540 4,5 Fannie Mae Pool 2.805% 11/1/41 347 372 4,5 Fannie Mae Pool 2.911% 12/1/40 151 161 4,5 Fannie Mae Pool 2.968% 3/1/42 480 499 4,5 Fannie Mae Pool 2.984% 9/1/43 923 968 4,5 Fannie Mae Pool 3.060% 2/1/41 287 306 4,5 Fannie Mae Pool 3.061% 3/1/41–2/1/42 674 706 4,5,7Fannie Mae Pool 3.086% 2/1/41 117 118 4,5,7Fannie Mae Pool 3.112% 2/1/42 1,472 1,578 4,5 Fannie Mae Pool 3.162% 2/1/41 136 145 4,5 Fannie Mae Pool 3.197% 9/1/40 118 125 4,5 Fannie Mae Pool 3.199% 12/1/40 123 131 4,5 Fannie Mae Pool 3.221% 8/1/40 141 148 4,5 Fannie Mae Pool 3.235% 12/1/40 128 135 4,5 Fannie Mae Pool 3.249% 10/1/40 141 148 4,5 Fannie Mae Pool 3.272% 5/1/41 314 334 4,5 Fannie Mae Pool 3.314% 11/1/40 105 111 4,5 Fannie Mae Pool 3.337% 8/1/42 483 503 4,5,7Fannie Mae Pool 3.396% 5/1/40 85 93 4,5,7Fannie Mae Pool 3.489% 5/1/40 51 55 4,5 Fannie Mae Pool 3.542% 7/1/41 504 521 4,5 Fannie Mae Pool 3.563% 6/1/41 85 91 4,5 Fannie Mae Pool 3.580% 8/1/39 84 90 4,5 Fannie Mae Pool 3.612% 4/1/41 225 239 4,5 Fannie Mae Pool 3.743% 6/1/41 354 379 4,5 Fannie Mae Pool 3.814% 9/1/40 314 335 4,5 Fannie Mae Pool 4.242% 12/1/39 212 219 4,5,7Fannie Mae Pool 4.640% 8/1/39 303 318 4,5 Fannie Mae Pool 5.103% 3/1/38 85 90 4,5,7Fannie Mae Pool 5.109% 11/1/39 126 134 4,5 Fannie Mae Pool 5.290% 7/1/36 49 50 4,5 Fannie Mae Pool 5.567% 4/1/37 167 180 4,5 Fannie Mae Pool 5.753% 12/1/37 173 188 4,5 Fannie Mae Pool 6.115% 10/1/37 171 179 4,5,7Freddie Mac Non Gold Pool 1.485% 10/1/37 5 5 4,5,7Freddie Mac Non Gold Pool 2.040% 1/1/37 174 185 4,5,7Freddie Mac Non Gold Pool 2.125% 1/1/38 38 39 4,5,7Freddie Mac Non Gold Pool 2.160% 10/1/37 59 64 4,5,7Freddie Mac Non Gold Pool 2.181% 7/1/35 116 123 4,5,7Freddie Mac Non Gold Pool 2.238% 12/1/36 65 69 4,5,7Freddie Mac Non Gold Pool 2.253% 1/1/35 20 22 4,5,7Freddie Mac Non Gold Pool 2.257% 3/1/37 25 26 4,5,7Freddie Mac Non Gold Pool 2.276% 12/1/34–2/1/37 134 143 4,5,7Freddie Mac Non Gold Pool 2.323% 12/1/35 102 107 4,5 Freddie Mac Non Gold Pool 2.325% 5/1/42 110 114 4,5,7Freddie Mac Non Gold Pool 2.344% 12/1/36 72 78 4,5,7Freddie Mac Non Gold Pool 2.375% 11/1/34–5/1/36 159 167 4,5 Freddie Mac Non Gold Pool 2.583% 2/1/42 215 230 4,5 Freddie Mac Non Gold Pool 2.587% 11/1/43 766 795 4,5 Freddie Mac Non Gold Pool 2.636% 12/1/40 143 149 4,5 Freddie Mac Non Gold Pool 2.663% 11/1/40 75 78 4,5 Freddie Mac Non Gold Pool 2.742% 12/1/40 315 326 4,5 Freddie Mac Non Gold Pool 2.750% 2/1/42 355 384 4,5,7Freddie Mac Non Gold Pool 2.776% 10/1/36 72 76 4,5 Freddie Mac Non Gold Pool 2.785% 1/1/41 223 237 4,5 Freddie Mac Non Gold Pool 2.871% 2/1/41 298 319 4,5 Freddie Mac Non Gold Pool 2.906% 12/1/41 417 439 4,5 Freddie Mac Non Gold Pool 2.964% 2/1/41 89 95 4,5 Freddie Mac Non Gold Pool 3.098% 6/1/41 128 138 4,5 Freddie Mac Non Gold Pool 3.113% 3/1/41 104 111 4,5 Freddie Mac Non Gold Pool 3.125% 1/1/41 81 87 4,5 Freddie Mac Non Gold Pool 3.151% 11/1/40 180 186 4,5 Freddie Mac Non Gold Pool 3.268% 6/1/40 91 94 4,5 Freddie Mac Non Gold Pool 3.359% 5/1/40 53 57 4,5 Freddie Mac Non Gold Pool 3.413% 3/1/42 531 556 4,5 Freddie Mac Non Gold Pool 3.448% 5/1/40 52 56 4,5 Freddie Mac Non Gold Pool 3.557% 6/1/40 149 160 4,5 Freddie Mac Non Gold Pool 3.648% 6/1/40 82 86 4,5 Freddie Mac Non Gold Pool 3.669% 9/1/40 441 472 4,5 Freddie Mac Non Gold Pool 4.387% 5/1/38 15 16 4,5 Freddie Mac Non Gold Pool 5.276% 3/1/38 150 162 4,5 Freddie Mac Non Gold Pool 5.526% 2/1/36 86 90 4,5 Freddie Mac Non Gold Pool 5.784% 9/1/37 334 353 4,5 Freddie Mac Non Gold Pool 5.814% 5/1/37 300 316 5,7 Ginnie Mae II Pool 1.625% 10/20/39 37 38 5,7 Ginnie Mae II Pool 2.000% 12/20/39–6/20/43 2,590 2,683 5,7 Ginnie Mae II Pool 2.125% 5/20/41 105 110 5 Ginnie Mae II Pool 2.500% 11/20/40–1/20/42 3,320 3,448 5,7 Ginnie Mae II Pool 3.000% 10/20/38–11/20/41 2,083 2,218 5 Ginnie Mae II Pool 3.500% 1/20/41–12/20/43 2,718 2,868 5 Ginnie Mae II Pool 4.000% 4/20/41–10/20/41 967 1,020 5 Ginnie Mae II Pool 5.000% 7/20/38 13 13 Total U.S. Government and Agency Obligations (Cost $6,505,857) Asset-Backed/Commercial Mortgage-Backed Securities (1.2%) 5 AEP Texas Central Transition Funding II LLC 2006-A 5.170% 1/1/18 207 220 5 Ally Auto Receivables Trust 2011-4 1.140% 6/15/16 54 54 5 Ally Auto Receivables Trust 2012-5 0.850% 1/16/18 365 365 5 Ally Auto Receivables Trust 2013-2 0.790% 1/15/18 150 150 5 Ally Auto Receivables Trust 2013-2 1.240% 11/15/18 100 100 5 Ally Auto Receivables Trust 2014-1 0.970% 10/15/18 300 300 5 Ally Auto Receivables Trust 2014-1 1.530% 4/15/19 150 151 5 Ally Auto Receivables Trust 2014-3 1.280% 6/17/19 350 351 5 Ally Auto Receivables Trust 2014-3 1.720% 3/16/20 150 151 5 Ally Auto Receivables Trust 2014-SN1 0.750% 2/21/17 275 274 5 Ally Auto Receivables Trust 2014-SN1 0.950% 6/20/18 175 175 5 Ally Auto Receivables Trust 2014-SN2 1.030% 9/20/17 300 300 5 Ally Auto Receivables Trust 2014-SN2 1.210% 2/20/19 200 200 5 Ally Master Owner Trust Series 2014-4 1.430% 6/17/19 425 426 5 American Express Credit Account Secured Note Trust 2014-3 1.490% 4/15/20 625 630 5 American Express Credit Account Secured Note Trust 2014-4 1.430% 6/15/20 325 327 5 AmeriCredit Automobile Receivables Trust 2013-1 0.610% 10/10/17 60 60 5 AmeriCredit Automobile Receivables Trust 2013-2 0.650% 12/8/17 66 66 5 AmeriCredit Automobile Receivables Trust 2013-3 0.920% 4/9/18 198 198 5 AmeriCredit Automobile Receivables Trust 2013-4 0.960% 4/9/18 80 80 5 AmeriCredit Automobile Receivables Trust 2014-1 0.900% 2/8/19 75 75 5 AmeriCredit Automobile Receivables Trust 2014-1 1.680% 7/8/19 50 50 5 AmeriCredit Automobile Receivables Trust 2014-2 0.940% 2/8/19 150 150 5 AmeriCredit Automobile Receivables Trust 2014-3 1.150% 6/10/19 225 225 5 Banc of America Commercial Mortgage Trust 2005-5 5.115% 10/10/45 548 552 5 Banc of America Commercial Mortgage Trust 2005-6 5.179% 9/10/47 245 250 5 Banc of America Commercial Mortgage Trust 2005-6 5.179% 9/10/47 260 266 5 Banc of America Commercial Mortgage Trust 2006-1 5.372% 9/10/45 763 776 5 Banc of America Commercial Mortgage Trust 2006-1 5.421% 9/10/45 50 51 5 Banc of America Commercial Mortgage Trust 2006-2 5.727% 5/10/45 945 973 5 Banc of America Commercial Mortgage Trust 2006-2 5.762% 5/10/45 160 166 5 Banc of America Commercial Mortgage Trust 2006-4 5.634% 7/10/46 1,637 1,711 5 Banc of America Commercial Mortgage Trust 2006-5 5.414% 9/10/47 905 941 5 Banc of America Commercial Mortgage Trust 2006-5 5.448% 9/10/47 200 208 5 Banc of America Commercial Mortgage Trust 2008-1 6.213% 2/10/51 1,161 1,281 Bank of Nova Scotia 2.125% 9/11/19 900 916 5 Bear Stearns Commercial Mortgage Securities Trust 2005-PWR10 5.405% 12/11/40 1,025 1,041 5 Bear Stearns Commercial Mortgage Securities Trust 2005-PWR8 4.750% 6/11/41 200 201 5 Bear Stearns Commercial Mortgage Securities Trust 2005-TOP20 5.142% 10/12/42 375 378 5 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR11 5.438% 3/11/39 549 563 5 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR12 5.742% 9/11/38 275 286 5 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR13 5.582% 9/11/41 160 169 5 Bear Stearns Commercial Mortgage Securities Trust 2006-TOP22 5.575% 4/12/38 522 535 5 Bear Stearns Commercial Mortgage Securities Trust 2006-TOP22 5.575% 4/12/38 250 260 5 Bear Stearns Commercial Mortgage Securities Trust 2006-TOP24 5.568% 10/12/41 425 449 5 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.656% 6/11/40 97 98 5 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.708% 6/11/40 535 584 5 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.694% 6/11/50 770 830 5 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.896% 6/11/50 735 808 5 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR18 5.700% 6/11/50 1,050 1,135 5 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP26 5.471% 1/12/45 316 336 5 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP26 5.513% 1/12/45 335 360 5 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP28 5.742% 9/11/42 1,945 2,112 5 BMW Vehicle Owner Trust 2014-A 0.970% 11/26/18 375 376 5 BMW Vehicle Owner Trust 2014-A 1.500% 2/25/21 250 252 5 BMW Vehicle Owner Trust 2015-1 1.240% 12/20/17 400 400 5 Capital Auto Receivables Asset Trust 2013-1 0.790% 6/20/17 215 215 5 Capital Auto Receivables Asset Trust 2013-3 1.040% 11/21/16 194 194 5 Capital Auto Receivables Asset Trust 2013-3 1.310% 12/20/17 228 229 5 Capital Auto Receivables Asset Trust 2013-3 1.680% 4/20/18 135 136 5 Capital Auto Receivables Asset Trust 2013-4 1.090% 3/20/18 450 450 5 Capital Auto Receivables Asset Trust 2013-4 1.470% 7/20/18 300 301 5 Capital Auto Receivables Asset Trust 2013-4 2.060% 10/22/18 300 302 5 Capital Auto Receivables Asset Trust 2014-1 1.320% 6/20/18 495 497 5 Capital Auto Receivables Asset Trust 2014-1 1.690% 10/22/18 125 126 5 Capital Auto Receivables Asset Trust 2014-1 2.220% 1/22/19 95 96 5 Capital Auto Receivables Asset Trust 2014-2 0.910% 4/20/17 200 200 5 Capital Auto Receivables Asset Trust 2014-2 1.260% 5/21/18 100 100 5 Capital Auto Receivables Asset Trust 2014-2 1.620% 10/22/18 75 75 5 Capital Auto Receivables Asset Trust 2014-3 1.480% 11/20/18 150 151 5 Capital Auto Receivables Asset Trust 2014-3 1.830% 4/22/19 100 101 5 Capital Auto Receivables Asset Trust 2015-1 1.610% 6/20/19 800 801 5 Capital Auto Receivables Asset Trust 2015-1 1.860% 10/21/19 150 150 5 Capital One Multi-asset Execution Trust 2006- A3 5.050% 12/17/18 3,500 3,624 5 Capital One Multi-asset Execution Trust 2007- A7 5.750% 7/15/20 550 608 5 Capital One Multi-Asset Execution Trust 2014- A2 1.260% 1/15/20 150 151 5 Capital One Multi-Asset Execution Trust 2014- A5 1.480% 7/15/20 525 529 5 CarMax Auto Owner Trust 2012-3 0.790% 4/16/18 145 145 5 CarMax Auto Owner Trust 2013-2 0.640% 1/16/18 215 215 5 Carmax Auto Owner Trust 2013-2 0.840% 11/15/18 97 96 5 Carmax Auto Owner Trust 2013-3 0.970% 4/16/18 270 271 5 Carmax Auto Owner Trust 2013-3 1.490% 1/15/19 140 141 5 Carmax Auto Owner Trust 2013-4 0.800% 7/16/18 125 125 5 Carmax Auto Owner Trust 2013-4 1.280% 5/15/19 50 50 5 Carmax Auto Owner Trust 2014-1 0.790% 10/15/18 180 180 5 Carmax Auto Owner Trust 2014-1 1.320% 7/15/19 120 120 5 Carmax Auto Owner Trust 2014-2 0.980% 1/15/19 225 225 5 Carmax Auto Owner Trust 2014-2 1.610% 10/15/19 125 126 5 Carmax Auto Owner Trust 2014-3 1.160% 6/17/19 250 250 5 Carmax Auto Owner Trust 2014-3 1.730% 2/18/20 125 126 5 Carmax Auto Owner Trust 2014-4 1.250% 11/15/19 450 450 5 CD 2005-CD1 Commercial Mortgage Trust 5.225% 7/15/44 542 547 5 CD 2005-CD1 Commercial Mortgage Trust 5.225% 7/15/44 300 305 5 CD 2006-CD3 Mortgage Trust 5.617% 10/15/48 1,553 1,619 5 CD 2006-CD3 Mortgage Trust 5.648% 10/15/48 425 451 5 CD 2007-CD4 Commercial Mortgage Trust 5.322% 12/11/49 2,440 2,569 5 CD 2007-CD5 Mortgage Trust 5.886% 11/15/44 1,363 1,478 5 CenterPoint Energy Transition Bond Co. II LLC 2005-A 5.170% 8/1/19 97 101 5 CenterPoint Energy Transition Bond Co. II LLC 2005-A 5.302% 8/1/20 81 91 5 CenterPoint Energy Transition Bond Co. IV LLC 2012-1 3.028% 10/15/25 800 835 5 Chase Issuance Trust 2006-A2 5.160% 4/16/18 1,030 1,068 5 Chase Issuance Trust 2012-A3 0.790% 6/15/17 635 635 5 Chase Issuance Trust 2012-A4 1.580% 8/16/21 600 598 5 Chase Issuance Trust 2012-A5 0.590% 8/15/17 361 361 5 Chase Issuance Trust 2012-A7 2.160% 9/16/24 1,314 1,306 5 Chase Issuance Trust 2013-A1 1.300% 2/18/20 1,050 1,046 5 Chase Issuance Trust 2013-A8 1.010% 10/15/18 775 776 5 Chase Issuance Trust 2014-A1 1.150% 1/15/19 2,450 2,458 5 Chase Issuance Trust 2014-A2 2.770% 3/15/23 900 932 5 Chase Issuance Trust 2014-A6 1.260% 7/15/19 1,075 1,076 5 Chase Issuance Trust 2014-A7 1.380% 11/15/19 800 803 5 Chase Issuance Trust 2015-A2 1.590% 2/18/20 800 806 5 Citibank Credit Card Issuance Trust 2003-A7 4.150% 7/7/17 611 617 5 Citibank Credit Card Issuance Trust 2005-A9 5.100% 11/20/17 803 825 5 Citibank Credit Card Issuance Trust 2007-A8 5.650% 9/20/19 550 608 5 Citibank Credit Card Issuance Trust 2008-A1 5.350% 2/7/20 1,048 1,161 5 Citibank Credit Card Issuance Trust 2013-A10 0.730% 2/7/18 350 350 5 Citibank Credit Card Issuance Trust 2014-A1 2.880% 1/23/23 2,350 2,453 5 Citibank Credit Card Issuance Trust 2014-A4 1.230% 4/24/19 875 877 5 Citibank Credit Card Issuance Trust 2014-A5 2.680% 6/7/23 750 774 5 Citibank Credit Card Issuance Trust 2014-A6 2.150% 7/15/21 1,700 1,734 5 Citibank Credit Card Issuance Trust 2014-A8 1.730% 4/9/20 1,250 1,261 5 Citigroup Commercial Mortgage Trust 2006- C4 5.768% 3/15/49 955 987 5 Citigroup Commercial Mortgage Trust 2006- C4 5.768% 3/15/49 500 522 5 Citigroup Commercial Mortgage Trust 2006- C5 5.431% 10/15/49 600 630 5 Citigroup Commercial Mortgage Trust 2006- C5 5.462% 10/15/49 230 243 5 Citigroup Commercial Mortgage Trust 2007- C6 5.703% 12/10/49 1,141 1,233 5 Citigroup Commercial Mortgage Trust 2008- C7 6.134% 12/10/49 1,238 1,357 5 Citigroup Commercial Mortgage Trust 2012- GC8 3.024% 9/10/45 600 619 5 Citigroup Commercial Mortgage Trust 2013- GC11 3.093% 4/10/46 100 103 5 Citigroup Commercial Mortgage Trust 2013- GC11 3.422% 4/10/46 100 103 5 Citigroup Commercial Mortgage Trust 2013- GC15 3.161% 9/10/46 225 235 5 Citigroup Commercial Mortgage Trust 2013- GC15 4.371% 9/10/46 225 253 5 Citigroup Commercial Mortgage Trust 2013- GC15 4.649% 9/10/46 350 394 5 Citigroup Commercial Mortgage Trust 2013- GC17 3.675% 11/10/46 75 80 5 Citigroup Commercial Mortgage Trust 2013- GC17 4.131% 11/10/46 275 306 5 Citigroup Commercial Mortgage Trust 2013- GC17 4.544% 11/10/46 100 112 5 Citigroup Commercial Mortgage Trust 2013- GC17 5.095% 11/10/46 100 112 5 Citigroup Commercial Mortgage Trust 2014- GC19 2.790% 3/10/47 129 133 5 Citigroup Commercial Mortgage Trust 2014- GC19 3.552% 3/10/47 75 80 5 Citigroup Commercial Mortgage Trust 2014- GC19 4.023% 3/10/47 125 137 5 Citigroup Commercial Mortgage Trust 2014- GC19 4.345% 3/10/47 125 138 5 Citigroup Commercial Mortgage Trust 2014- GC21 3.855% 5/10/47 200 218 5 Citigroup Commercial Mortgage Trust 2014- GC21 4.328% 5/10/47 150 158 5 Citigroup Commercial Mortgage Trust 2014- GC23 3.622% 7/10/47 300 322 5 Citigroup Commercial Mortgage Trust 2014- GC25 3.635% 10/10/47 650 697 5 Citigroup Commercial Mortgage Trust 2015- GC27 3.137% 2/10/48 800 822 5 Citigroup Commercial Mortgage Trust 2015- GC27 3.571% 2/10/48 325 334 5 COBALT CMBS Commercial Mortgage Trust 2007-C2 5.484% 4/15/47 1,179 1,258 5 COBALT CMBS Commercial Mortgage Trust 2007-C3 5.761% 5/15/46 880 950 5 COMM 2005-C6 Mortgage Trust 5.116% 6/10/44 514 516 5 COMM 2006-C7 Mortgage Trust 5.751% 6/10/46 967 1,002 5 COMM 2006-C7 Mortgage Trust 5.776% 6/10/46 200 209 5 COMM 2007-C9 Mortgage Trust 5.798% 12/10/49 900 976 5 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 144 151 5 COMM 2012-CCRE2 Mortgage Trust 3.791% 8/15/45 189 204 5,8 COMM 2012-CCRE3 Mortgage Trust 3.416% 10/15/45 227 238 5 COMM 2012-CCRE4 Mortgage Trust 2.853% 10/15/45 350 359 5 COMM 2013-CCRE11 Mortgage Trust 3.047% 10/10/46 200 208 5 COMM 2013-CCRE11 Mortgage Trust 3.660% 10/10/46 200 214 5 COMM 2013-CCRE11 Mortgage Trust 3.983% 10/10/46 260 286 5 COMM 2013-CCRE11 Mortgage Trust 4.258% 10/10/46 330 370 5 COMM 2013-CCRE11 Mortgage Trust 4.715% 10/10/46 200 227 5 COMM 2013-CCRE12 Mortgage Trust 1.295% 10/10/46 61 61 5 COMM 2013-CCRE12 Mortgage Trust 2.904% 10/10/46 125 130 5 COMM 2013-CCRE12 Mortgage Trust 3.623% 10/10/46 125 133 5 COMM 2013-CCRE12 Mortgage Trust 3.765% 10/10/46 175 190 5 COMM 2013-CCRE12 Mortgage Trust 4.046% 10/10/46 125 138 5 COMM 2013-CCRE12 Mortgage Trust 4.300% 10/10/46 75 83 5 COMM 2013-CCRE12 Mortgage Trust 4.762% 10/10/46 50 56 5 COMM 2013-CCRE13 Mortgage Trust 1.259% 11/10/18 56 56 5 COMM 2013-CCRE13 Mortgage Trust 3.039% 12/10/18 75 78 5 COMM 2013-CCRE13 Mortgage Trust 3.706% 10/10/23 50 54 5 COMM 2013-CCRE13 Mortgage Trust 4.194% 11/10/23 450 502 5 COMM 2013-CCRE13 Mortgage Trust 4.449% 12/10/23 150 168 5 COMM 2013-CCRE6 Mortgage Trust 3.101% 3/10/46 183 189 5 COMM 2013-CCRE7 Mortgage Trust 3.213% 3/10/46 150 156 5 COMM 2013-CCRE8 Mortgage Trust 3.612% 6/10/46 223 240 5 COMM 2013-CCRE9 Mortgage Trust 4.235% 7/10/45 365 411 5 COMM 2013-CCRE9 Mortgage Trust 4.210% 8/10/46 160 178 5 COMM 2013-LC13 Mortgage Trust 3.009% 8/10/46 230 240 5 COMM 2013-LC13 Mortgage Trust 4.205% 8/10/46 230 256 5 COMM 2013-LC6 Mortgage Trust 2.941% 1/10/46 277 286 5 COMM 2013-LC6 Mortgage Trust 3.282% 1/10/46 154 159 5 COMM 2014-CCRE14 Mortgage Trust 3.147% 2/10/47 350 368 5 COMM 2014-CCRE14 Mortgage Trust 4.236% 2/10/47 275 307 5 COMM 2014-CCRE14 Mortgage Trust 4.526% 2/10/47 325 365 5 COMM 2014-CCRE14 Mortgage Trust 4.610% 2/10/47 175 196 5 COMM 2014-CCRE15 Mortgage Trust 2.928% 2/10/47 327 341 5 COMM 2014-CCRE15 Mortgage Trust 3.595% 2/10/47 113 120 5 COMM 2014-CCRE15 Mortgage Trust 4.074% 2/10/47 209 230 5 COMM 2014-CCRE15 Mortgage Trust 4.717% 2/10/47 105 119 5 COMM 2014-CCRE19 Mortgage Trust 3.796% 8/10/47 650 700 5 COMM 2014-CCRE19 Mortgage Trust 4.080% 8/10/47 150 162 5 COMM 2014-CCRE21 Mortgage Trust 3.095% 12/10/47 320 335 5 COMM 2014-CCRE21 Mortgage Trust 3.528% 12/10/47 625 663 5 COMM 2014-CR17 Mortgage Trust 3.012% 5/10/47 225 235 5 COMM 2014-CR17 Mortgage Trust 3.598% 5/10/47 100 106 5 COMM 2014-CR17 Mortgage Trust 3.977% 5/10/47 175 191 5 COMM 2014-CR17 Mortgage Trust 4.377% 5/10/47 100 109 5 COMM 2014-CR18 Mortgage Trust 3.452% 7/15/47 175 185 5 COMM 2014-CR18 Mortgage Trust 3.828% 7/15/47 125 135 5 COMM 2014-CR18 Mortgage Trust 4.103% 7/15/47 150 162 5 COMM 2014-LC15 Mortgage Trust 2.840% 4/10/47 125 130 5 COMM 2014-LC15 Mortgage Trust 4.006% 4/10/47 325 355 5 COMM 2014-LC17 Mortgage Trust 3.164% 10/10/47 425 446 5 COMM 2014-LC17 Mortgage Trust 3.917% 10/10/47 175 191 5 COMM 2014-LC19 Mortgage Trust 3.040% 2/10/48 75 78 5 COMM 2014-LC19 Mortgage Trust 3.183% 2/10/48 425 438 5 COMM 2014-LC19 Mortgage Trust 3.527% 2/10/48 200 208 5 COMM 2014-UBS2 Mortgage Trust 2.820% 3/10/47 90 93 5 COMM 2014-UBS2 Mortgage Trust 3.472% 3/10/47 78 82 5 COMM 2014-UBS2 Mortgage Trust 3.961% 3/10/47 202 220 5 COMM 2014-UBS2 Mortgage Trust 4.199% 3/10/47 57 63 COMM 2014-UBS2 Mortgage Trust 4.701% 3/10/47 36 40 5 COMM 2014-UBS3 Mortgage Trust 2.844% 6/10/47 125 130 5 COMM 2014-UBS3 Mortgage Trust 3.819% 6/10/47 350 378 5 COMM 2014-UBS4 Mortgage Trust 3.694% 8/10/47 225 239 5 COMM 2014-UBS4 Mortgage Trust 3.968% 8/10/47 167 176 5 COMM 2014-UBS5 Mortgage Trust 3.838% 9/10/47 500 540 5 COMM 2014-UBS6 Mortgage Trust 2.935% 12/10/47 425 442 5 COMM 2014-UBS6 Mortgage Trust 3.387% 12/10/47 425 445 5 COMM 2014-UBS6 Mortgage Trust 3.644% 12/10/47 800 847 5 COMM 2014-UBS6 Mortgage Trust 4.048% 12/10/47 225 243 5 Commercial Mortgage Trust 2005-GG5 5.224% 4/10/37 1,523 1,535 5 Commercial Mortgage Trust 2005-GG5 5.277% 4/10/37 275 279 5 Commercial Mortgage Trust 2006-GG7 5.816% 7/10/38 273 283 5,8 Commercial Mortgages Lease-Backed Certificates Series 2001-CMLB-1 6.746% 6/20/31 36 36 5 COMM_15-CR22 Mortgage Trust 2.856% 3/10/48 200 207 5 COMM_15-CR22 Mortgage Trust 3.309% 3/10/48 575 598 5 COMM_15-CR22 Mortgage Trust 3.603% 3/10/48 200 208 5 Credit Suisse Commercial Mortgage Trust Series 2006-C1 5.469% 2/15/39 679 695 5 Credit Suisse Commercial Mortgage Trust Series 2006-C1 5.469% 2/15/39 400 412 5 Credit Suisse Commercial Mortgage Trust Series 2006-C1 5.469% 2/15/39 240 247 5 Credit Suisse Commercial Mortgage Trust Series 2006-C3 5.807% 6/15/38 1,420 1,467 5 Credit Suisse Commercial Mortgage Trust Series 2006-C3 5.807% 6/15/38 225 236 5 Credit Suisse Commercial Mortgage Trust Series 2006-C4 5.509% 9/15/39 175 184 5 Credit Suisse Commercial Mortgage Trust Series 2006-C5 5.311% 12/15/39 452 473 5 Credit Suisse Commercial Mortgage Trust Series 2007-C1 5.383% 2/15/40 581 611 5 Credit Suisse Commercial Mortgage Trust Series 2007-C3 5.704% 6/15/39 445 472 5 CSAIL Commercial Mortgage Trust 2015-C1 3.505% 4/15/50 400 422 5 CSAIL Commercial Mortgage Trust 2015-C1 3.791% 4/15/50 200 211 5 CSAIL Commercial Mortgage Trust 2015-C1 4.044% 4/15/50 175 185 5 CSFB Commercial Mortgage Trust 2005-C4 5.190% 8/15/38 150 151 5 CSFB Commercial Mortgage Trust 2005-C5 5.100% 8/15/38 80 81 5 CSFB Commercial Mortgage Trust 2005-C6 5.230% 12/15/40 160 162 5 Discover Card Execution Note Trust 2007-A1 5.650% 3/16/20 860 948 5 Discover Card Execution Note Trust 2014-A3 1.220% 10/15/19 1,350 1,355 5 Discover Card Execution Note Trust 2014-A5 1.390% 4/15/20 1,175 1,181 4,5 Fannie Mae-Aces 2012-M9 1.553% 4/25/22 121 121 4,5 Fannie Mae-Aces 2013-M12 2.387% 3/25/23 1,172 1,184 4,5 Fannie Mae-Aces 2013-M14 2.505% 4/25/23 1,228 1,231 4,5 Fannie Mae-Aces 2013-M14 3.329% 10/25/23 1,275 1,347 4,5 Fannie Mae-Aces 2013-M4 2.608% 3/25/22 75 77 4,5 Fannie Mae-Aces 2013-M7 2.280% 12/27/22 450 446 4,5 Fannie Mae-Aces 2014-M1 2.323% 11/25/18 1,721 1,762 4,5 Fannie Mae-Aces 2014-M1 3.367% 7/25/23 1,675 1,774 4,5 Fannie Mae-Aces 2014-M12 2.614% 10/25/21 1,250 1,281 4,5 Fannie Mae-Aces 2014-M15 2.509% 7/25/22 500 513 4,5 Fannie Mae-Aces 2014-M2 1.916% 6/25/21 508 515 4,5 Fannie Mae-Aces 2014-M2 3.513% 12/25/23 1,266 1,361 4,5 Fannie Mae-Aces 2014-M3 2.613% 1/25/24 499 515 4,5 Fannie Mae-Aces 2014-M3 3.476% 1/25/24 600 649 4,5 Fannie Mae-Aces 2014-M4 3.346% 3/25/24 625 666 4,5 Fannie Mae-Aces 2014-M6 2.679% 5/25/21 1,175 1,204 4,5 Fannie Mae-Aces 2014-M7 3.248% 6/25/24 1,293 1,377 4,5 Fannie Mae-Aces 2014-M8 2.346% 6/25/24 215 219 4,5 Fannie Mae-Aces 2014-M8 3.056% 6/25/24 650 672 4,5 Fannie Mae-Aces 2014-M9 1.462% 4/25/17 1,025 1,031 4,5 Fannie Mae-Aces 2014-M9 3.103% 7/25/24 775 809 4,5 Fannie Mae-Aces 2014-M13 1.637% 11/25/17 200 202 4,5 Fannie Mae-Aces 2014-M13 2.566% 8/25/24 173 177 4,5 Fannie Mae-Aces 2014-M13 3.021% 8/25/24 475 494 4,5 Fannie Mae-Aces 2015-M1 1.626% 2/25/18 325 328 4,5 Fannie Mae-Aces 2015-M1 2.532% 9/25/24 1,075 1,082 4,5 Fannie Mae-Aces 2015-M2 2.620% 12/25/24 799 810 4,5 Fannie Mae-Aces 2015-M3 2.723% 10/25/24 400 408 4,5 FHLMC Multifamily Structured Pass Through Certificates K010 2.412% 8/25/18 250 257 4,5 FHLMC Multifamily Structured Pass Through Certificates K010 3.320% 7/25/20 1,054 1,108 4,5 FHLMC Multifamily Structured Pass Through Certificates K014 3.871% 4/25/21 524 573 4,5 FHLMC Multifamily Structured Pass Through Certificates K017 2.873% 12/25/21 1,450 1,511 4,5 FHLMC Multifamily Structured Pass Through Certificates K019 2.272% 3/25/22 585 585 4,5 FHLMC Multifamily Structured Pass Through Certificates K020 2.373% 5/25/22 1,450 1,462 4,5 FHLMC Multifamily Structured Pass Through Certificates K021 2.396% 6/25/22 915 924 4,5 FHLMC Multifamily Structured Pass Through Certificates K021 3.490% 1/25/24 50 54 4,5 FHLMC Multifamily Structured Pass Through Certificates K022 2.355% 7/25/22 75 76 4,5 FHLMC Multifamily Structured Pass Through Certificates K026 2.510% 11/25/22 1,275 1,295 4,5 FHLMC Multifamily Structured Pass Through Certificates K027 2.637% 1/25/23 1,275 1,300 4,5 FHLMC Multifamily Structured Pass Through Certificates K028 3.111% 2/25/23 1,875 1,977 4,5 FHLMC Multifamily Structured Pass Through Certificates K029 3.320% 2/25/23 1,250 1,337 4,5 FHLMC Multifamily Structured Pass Through Certificates K030 2.779% 9/25/22 1,163 1,213 4,5 FHLMC Multifamily Structured Pass Through Certificates K030 3.250% 4/25/23 1,250 1,330 4,5 FHLMC Multifamily Structured Pass Through Certificates K031 3.300% 4/25/23 1,260 1,345 4,5 FHLMC Multifamily Structured Pass Through Certificates K032 3.016% 2/25/23 1,200 1,264 4,5 FHLMC Multifamily Structured Pass Through Certificates K032 3.310% 5/25/23 1,260 1,348 4,5 FHLMC Multifamily Structured Pass Through Certificates K033 2.871% 2/25/23 1,209 1,266 4,5 FHLMC Multifamily Structured Pass Through Certificates K033 3.060% 7/25/23 1,325 1,389 4,5 FHLMC Multifamily Structured Pass Through Certificates K034 3.531% 7/25/23 1,208 1,310 4,5 FHLMC Multifamily Structured Pass Through Certificates K035 3.458% 8/25/23 1,400 1,511 4,5 FHLMC Multifamily Structured Pass Through Certificates K036 3.527% 10/25/23 1,375 1,492 4,5 FHLMC Multifamily Structured Pass Through Certificates K038 2.604% 10/25/23 409 425 4,5 FHLMC Multifamily Structured Pass Through Certificates K038 3.389% 3/25/24 1,475 1,586 4,5 FHLMC Multifamily Structured Pass Through Certificates K039 2.683% 12/25/23 291 304 4,5 FHLMC Multifamily Structured Pass Through Certificates K039 3.303% 7/25/24 850 910 4,5 FHLMC Multifamily Structured Pass Through Certificates K040 2.768% 4/25/24 395 413 4,5 FHLMC Multifamily Structured Pass Through Certificates K040 3.241% 9/25/24 1,025 1,091 4,5 FHLMC Multifamily Structured Pass Through Certificates K041 3.171% 10/25/24 1,000 1,059 4,5 FHLMC Multifamily Structured Pass Through Certificates K042 2.267% 6/25/24 199 203 4,5 FHLMC Multifamily Structured Pass Through Certificates K042 2.670% 12/25/24 700 713 4,5 FHLMC Multifamily Structured Pass Through Certificates K043 2.532% 10/25/23 200 206 4,5 FHLMC Multifamily Structured Pass Through Certificates K043 3.062% 12/25/24 600 629 4,5 FHLMC Multifamily Structured Pass Through Certificates K702 3.154% 2/25/18 1,800 1,882 4,5 FHLMC Multifamily Structured Pass Through Certificates K706 2.323% 10/25/18 375 384 4,5 FHLMC Multifamily Structured Pass Through Certificates K710 1.883% 5/25/19 100 101 4,5 FHLMC Multifamily Structured Pass Through Certificates K711 1.730% 7/25/19 225 225 4,5 FHLMC Multifamily Structured Pass Through Certificates K714 3.034% 10/25/20 550 579 4,5 FHLMC Multifamily Structured Pass Through Certificates K716 2.413% 1/25/21 290 299 4,5 FHLMC Multifamily Structured Pass Through Certificates K716 3.130% 6/25/21 1,050 1,114 4,5 FHLMC Multifamily Structured Pass Through Certificates K717 2.991% 9/25/21 800 837 4,5 FHLMC Multifamily Structured Pass Through Certificates_K005 3.484% 4/25/19 914 952 4,5 FHLMC Multifamily Structured Pass Through Certificates_K006-A1 3.398% 7/25/19 666 701 4,5 FHLMC Multifamily Structured Pass Through Certificates_K007-A1 3.342% 12/25/19 477 497 4,5 FHLMC Multifamily Structured Pass Through Certificates_K009-A1 2.757% 5/25/20 887 914 4,5 FHLMC Multifamily Structured Pass Through Certificates_K503 1.384% 1/25/19 607 608 4,5 FHLMC Multifamily Structured Pass Through Certificates_K503 2.456% 8/25/19 1,250 1,290 4,5 FHLMC Multifamily Structured Pass Through Certificates_K708-A1 1.670% 10/25/18 175 176 4,5 FHLMC Multifamily Structured Pass Through Certificates_K711-A1 1.321% 12/25/18 971 975 4,5 FHLMC Multifamily Structures Pass Through Certificates_FHMS-K715 2.856% 1/25/21 475 497 5 Fifth Third Auto 2014-1 0.680% 4/16/18 275 275 5 Fifth Third Auto 2014-1 1.140% 10/15/20 175 175 5 Fifth Third Auto 2014-2 0.890% 11/15/18 175 175 5 Fifth Third Auto 2014-2 1.380% 12/15/20 100 100 5 Ford Credit Auto Lease Trust 2014-A 0.680% 4/15/17 175 175 5 Ford Credit Auto Lease Trust 2014-A 0.900% 6/15/17 75 75 5 Ford Credit Auto Lease Trust 2014-A 1.160% 8/15/17 125 125 5 Ford Credit Auto Lease Trust 2014-B 0.890% 9/15/17 225 224 5 Ford Credit Auto Owner Trust 2012-A 1.150% 6/15/17 390 391 5 Ford Credit Auto Owner Trust 2012-B 0.720% 12/15/16 12 12 5 Ford Credit Auto Owner Trust 2013-A 0.550% 7/15/17 159 159 5 Ford Credit Auto Owner Trust 2013-B 0.570% 10/15/17 238 238 5 Ford Credit Auto Owner Trust 2013-B 0.760% 8/15/18 170 170 5 Ford Credit Auto Owner Trust 2013-C 0.820% 12/15/17 218 218 5 Ford Credit Auto Owner Trust 2013-C 1.250% 10/15/18 83 83 5 Ford Credit Auto Owner Trust 2013-D 0.670% 4/15/18 500 500 5 Ford Credit Auto Owner Trust 2013-D 1.110% 2/15/19 100 99 5 Ford Credit Auto Owner Trust 2014-A 0.790% 5/15/18 500 500 5 Ford Credit Auto Owner Trust 2014-A 1.290% 4/15/19 100 100 5 Ford Credit Auto Owner Trust 2014-B 0.900% 10/15/18 375 376 5 Ford Credit Auto Owner Trust 2014-B 1.420% 8/15/19 75 75 5 Ford Credit Auto Owner Trust 2015-A 1.280% 9/15/19 200 201 5 Ford Credit Auto Owner Trust 2015-A 1.640% 6/15/20 50 50 5 Ford Credit Floorplan Master Owner Trust A Series 2013-5 1.500% 9/15/18 350 353 5 Ford Credit Floorplan Master Owner Trust A Series 2014-1 1.200% 2/15/19 450 450 5 Ford Credit Floorplan Master Owner Trust A Series 2014-4 1.400% 8/15/19 850 852 5 GE Capital Credit Card Master Note Trust Series 2012-7 1.760% 9/15/22 409 408 5 GE Commercial Mortgage Corp. Series 2005- C3 Trust 4.974% 7/10/45 315 317 5 GE Commercial Mortgage Corp. Series 2006- C1 Trust 5.271% 3/10/44 907 925 5 GE Commercial Mortgage Corp. Series 2006- C1 Trust 5.271% 3/10/44 325 338 5 GE Commercial Mortgage Corp. Series 2007- C1 Trust 5.543% 12/10/49 850 895 5 GMAC Commercial Mortgage Securities Inc. Series 2005-C1 Trust 4.754% 5/10/43 236 237 5 GS Mortgage Securities Trust 2006-GG6 5.553% 4/10/38 1,445 1,471 5 GS Mortgage Securities Trust 2006-GG6 5.553% 4/10/38 250 257 5 GS Mortgage Securities Trust 2011-GC5 3.707% 8/10/44 145 156 5 GS Mortgage Securities Trust 2012-GC6 3.482% 1/10/45 750 797 5 GS Mortgage Securities Trust 2012-GCJ7 3.377% 5/10/45 440 464 5 GS Mortgage Securities Trust 2012-GCJ9 2.773% 11/10/45 325 330 5 GS Mortgage Securities Trust 2013-GC10 2.943% 2/10/46 246 252 5 GS Mortgage Securities Trust 2013-GC10 3.279% 2/10/46 92 94 5 GS Mortgage Securities Trust 2013-GCJ12 3.135% 6/10/46 275 286 GS Mortgage Securities Trust 2013-GCJ12 3.375% 6/10/46 118 122 5 GS Mortgage Securities Trust 2013-GCJ14 2.995% 8/10/46 191 200 5 GS Mortgage Securities Trust 2013-GCJ14 3.817% 8/10/46 135 145 5 GS Mortgage Securities Trust 2013-GCJ14 4.243% 8/10/46 675 756 5 GS Mortgage Securities Trust 2013-GCJ16 3.033% 11/10/46 210 220 5 GS Mortgage Securities Trust 2013-GCJ16 3.813% 11/10/46 100 107 5 GS Mortgage Securities Trust 2013-GCJ16 4.271% 11/10/46 125 140 5 GS Mortgage Securities Trust 2014-GC18 1.298% 1/10/47 418 418 5 GS Mortgage Securities Trust 2014-GC18 4.074% 1/10/47 825 905 5 GS Mortgage Securities Trust 2014-GC18 4.383% 1/10/47 275 296 5 GS Mortgage Securities Trust 2014-GC18 3.467% 6/10/47 175 185 5 GS Mortgage Securities Trust 2014-GC18 3.862% 6/10/47 150 162 5 GS Mortgage Securities Trust 2014-GC24 3.931% 9/10/47 475 518 5 GS Mortgage Securities Trust 2014-GC24 4.508% 9/10/47 125 137 5 GS Mortgage Securities Trust 2014-GC26 2.902% 11/10/47 125 130 5 GS Mortgage Securities Trust 2014-GC26 3.365% 11/10/47 250 262 5 GS Mortgage Securities Trust 2014-GC26 3.629% 11/10/47 800 856 5 GS Mortgage Securities Trust 2014-GC26 3.964% 11/10/47 125 134 5 GS Mortgage Securities Trust 2014-GC26 4.215% 11/10/47 125 133 5 GS Mortgage Securities Trust 2015-GC28 3.396% 2/10/48 500 522 5 Honda Auto Receivables 2012-4 Owner Trust 0.660% 12/18/18 325 325 5 Honda Auto Receivables 2013-1 Owner Trust 0.480% 11/21/16 181 181 5 Honda Auto Receivables 2013-1 Owner Trust 0.620% 3/21/19 287 287 5 Honda Auto Receivables 2013-2 Owner Trust 0.530% 2/16/17 86 86 5 Honda Auto Receivables 2013-2 Owner Trust 0.660% 6/17/19 111 111 5 Honda Auto Receivables 2013-4 Owner Trust 0.690% 9/18/17 150 150 5 Honda Auto Receivables 2013-4 Owner Trust 1.040% 2/18/20 150 150 5 Honda Auto Receivables 2014-1 Owner Trust 0.670% 11/21/17 270 270 5 Honda Auto Receivables 2014-1 Owner Trust 1.040% 2/21/20 135 135 5 Honda Auto Receivables 2014-2 Owner Trust 0.770% 3/19/18 200 200 5 Honda Auto Receivables 2014-2 Owner Trust 1.180% 5/18/20 100 100 5 Honda Auto Receivables 2014-3 Owner Trust 0.880% 6/15/18 375 375 5 Honda Auto Receivables 2014-3 Owner Trust 1.310% 10/15/20 225 225 5 Honda Auto Receivables 2015-1 Owner Trust 1.050% 10/15/18 350 350 5 Honda Auto Receivables 2015-1 Owner Trust 1.320% 11/16/20 250 250 5 Hyundai Auto Receivables Trust 2012-C 0.730% 6/15/18 200 200 5 Hyundai Auto Receivables Trust 2013-A 0.560% 7/17/17 112 112 5 Hyundai Auto Receivables Trust 2013-A 0.750% 9/17/18 308 308 5 Hyundai Auto Receivables Trust 2013-B 0.710% 9/15/17 284 284 5 Hyundai Auto Receivables Trust 2013-B 1.010% 2/15/19 175 175 5 Hyundai Auto Receivables Trust 2013-C 1.010% 2/15/18 865 866 5 Hyundai Auto Receivables Trust 2013-C 1.550% 3/15/19 320 323 5 Hyundai Auto Receivables Trust 2014-A 0.790% 7/16/18 201 201 5 Hyundai Auto Receivables Trust 2014-B 0.900% 12/17/18 350 350 5 Hyundai Auto Receivables Trust 2014-B 1.460% 11/15/19 90 90 5 Hyundai Auto Receivables Trust 2015-A 1.370% 7/15/20 125 125 5 JP Morgan Chase Commercial Mortgage Securities Trust 2005-CIBC11 5.637% 8/12/37 119 119 5 JP Morgan Chase Commercial Mortgage Securities Trust 2005-CIBC13 5.301% 1/12/43 125 127 5 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP2 4.780% 7/15/42 346 346 5 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP4 4.918% 10/15/42 804 813 5 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP5 5.227% 12/15/44 295 298 5 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP5 5.269% 12/15/44 175 179 5 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP5 5.348% 12/15/44 70 72 5 JP Morgan Chase Commercial Mortgage Securities Trust 2006-CIBC14 5.429% 12/12/44 150 154 5 JP Morgan Chase Commercial Mortgage Securities Trust 2006-CIBC16 5.593% 5/12/45 569 600 5 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP6 5.475% 4/15/43 336 344 5 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 5.841% 4/15/45 180 189 5 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 5.841% 4/15/45 1,770 1,829 5 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP8 5.440% 5/15/45 225 237 5 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC18 5.440% 6/12/47 842 892 5 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.794% 2/12/51 1,513 1,615 5 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.878% 2/12/51 295 326 5 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP11 5.775% 6/15/49 575 613 5 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP12 5.882% 2/15/51 1,675 1,813 5 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C6 3.507% 5/15/45 550 590 5 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 2.829% 10/15/45 1,735 1,775 5 JP Morgan Chase Commercial Mortgage Securities Trust 2012-CIBX 3.483% 6/15/45 433 460 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C10 3.143% 12/15/47 146 152 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C10 3.372% 12/15/47 109 113 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.674% 12/15/46 150 162 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.881% 12/15/46 200 217 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.166% 12/15/46 300 333 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.517% 12/15/46 150 168 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.944% 12/15/46 150 171 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 2.960% 4/15/46 173 176 5 JP Morgan Chase Commercial Mortgage Securities Trust 2014-C20 2.872% 7/15/47 175 182 5 JP Morgan Chase Commercial Mortgage Securities Trust 2014-C20 3.805% 7/15/47 75 81 5 JPMBB Commercial Mortgage Securities Trust 2013-C12 3.664% 7/15/45 122 131 5 JPMBB Commercial Mortgage Securities Trust 2013-C12 4.026% 7/15/45 81 88 5 JPMBB Commercial Mortgage Securities Trust 2013-C14 3.761% 8/15/46 240 260 5 JPMBB Commercial Mortgage Securities Trust 2013-C14 4.133% 8/15/46 790 874 5 JPMBB Commercial Mortgage Securities Trust 2013-C14 4.409% 8/15/46 220 243 5 JPMBB Commercial Mortgage Securities Trust 2013-C15 1.233% 11/15/45 119 119 5 JPMBB Commercial Mortgage Securities Trust 2013-C15 2.977% 11/15/45 680 712 5 JPMBB Commercial Mortgage Securities Trust 2013-C15 3.659% 11/15/45 65 70 5 JPMBB Commercial Mortgage Securities Trust 2013-C15 4.131% 11/15/45 435 485 5 JPMBB Commercial Mortgage Securities Trust 2013-C15 4.420% 11/15/45 275 305 5 JPMBB Commercial Mortgage Securities Trust 2013-C17 3.003% 1/15/47 250 260 5 JPMBB Commercial Mortgage Securities Trust 2013-C17 3.705% 1/15/47 188 202 5 JPMBB Commercial Mortgage Securities Trust 2013-C17 4.199% 1/15/47 625 695 5 JPMBB Commercial Mortgage Securities Trust 2013-C17 4.458% 1/15/47 125 140 5 JPMBB Commercial Mortgage Securities Trust 2013-C17 4.888% 1/15/47 188 210 5 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.079% 2/15/47 474 521 5 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.439% 2/15/47 93 103 5 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.810% 2/15/47 113 126 5 JPMBB Commercial Mortgage Securities Trust 2014-C19 3.046% 4/15/47 175 183 5 JPMBB Commercial Mortgage Securities Trust 2014-C19 3.669% 4/15/47 225 240 5 JPMBB Commercial Mortgage Securities Trust 2014-C19 3.997% 4/15/47 225 246 5 JPMBB Commercial Mortgage Securities Trust 2014-C19 4.243% 4/15/47 175 192 5 JPMBB Commercial Mortgage Securities Trust 2014-C19 4.110% 9/15/47 175 189 5 JPMBB Commercial Mortgage Securities Trust 2014-C21 3.428% 8/15/47 109 116 5 JPMBB Commercial Mortgage Securities Trust 2014-C21 3.775% 8/15/47 100 108 5 JPMBB Commercial Mortgage Securities Trust 2014-C21 3.997% 8/15/47 75 81 5 JPMBB Commercial Mortgage Securities Trust 2014-C22 3.801% 9/15/47 650 701 5 JPMBB Commercial Mortgage Securities Trust 2014-C23 3.934% 9/15/47 319 347 5 JPMBB Commercial Mortgage Securities Trust 2014-C23 4.202% 9/15/47 188 205 5 JPMBB Commercial Mortgage Securities Trust 2014-C24 2.940% 11/15/47 200 209 5 JPMBB Commercial Mortgage Securities Trust 2014-C24 3.639% 11/15/47 150 160 5 JPMBB Commercial Mortgage Securities Trust 2014-C24 3.914% 11/15/47 300 319 5 JPMBB Commercial Mortgage Securities Trust 2014-C25 3.672% 11/15/47 750 805 5 JPMBB Commercial Mortgage Securities Trust 2014-C25 4.065% 11/15/47 200 216 5 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.019% 1/15/48 400 417 5 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.494% 1/15/48 600 635 5 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.800% 1/15/48 200 211 5 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.951% 1/15/48 200 209 5 JPMBB Commercial Mortgage Securities Trust 2015-C27 2.734% 2/15/48 325 335 5 JPMBB Commercial Mortgage Securities Trust 2015-C27 3.017% 2/15/48 409 421 5 JPMBB Commercial Mortgage Securities Trust 2015-C27 3.179% 2/15/48 218 224 5 LB-UBS Commercial Mortgage Trust 2005-C5 5.057% 9/15/40 75 76 5 LB-UBS Commercial Mortgage Trust 2005-C7 5.197% 11/15/30 1,255 1,260 5 LB-UBS Commercial Mortgage Trust 2006-C1 5.217% 2/15/31 303 311 5 LB-UBS Commercial Mortgage Trust 2006-C3 5.661% 3/15/39 1,919 1,972 5 LB-UBS Commercial Mortgage Trust 2006-C6 5.372% 9/15/39 965 1,009 5 LB-UBS Commercial Mortgage Trust 2006-C6 5.413% 9/15/39 250 264 5 LB-UBS Commercial Mortgage Trust 2006-C7 5.347% 11/15/38 300 317 5 LB-UBS Commercial Mortgage Trust 2006-C7 5.378% 11/15/38 180 190 5 LB-UBS Commercial Mortgage Trust 2007-C1 5.424% 2/15/40 2,110 2,236 5 LB-UBS Commercial Mortgage Trust 2007-C2 5.430% 2/15/40 1,147 1,222 5 LB-UBS Commercial Mortgage Trust 2007-C7 5.866% 9/15/45 851 931 5 LB-UBS Commercial Mortgage Trust 2008-C1 6.147% 4/15/41 1,212 1,333 5 Mercedes-Benz Auto Lease Trust 2013-B 0.760% 7/15/19 100 100 5 Mercedes-Benz Auto Lease Trust 2014-A 0.900% 12/16/19 300 299 5 Mercedes-Benz Auto Lease Trust 2015-A 1.210% 10/15/20 625 626 5 Mercedes-Benz Auto Receivables Trust 2013- 1 0.780% 8/15/17 77 77 5 Mercedes-Benz Auto Receivables Trust 2013- 1 1.130% 11/15/19 83 83 5 Mercedes-Benz Auto Receivables Trust 2014- 1 0.870% 10/15/18 200 199 5 Mercedes-Benz Auto Receivables Trust 2014- 1 1.310% 11/16/20 75 75 5 Merrill Lynch Mortgage Trust 2005-CIP1 5.107% 7/12/38 140 141 5 Merrill Lynch Mortgage Trust 2005-LC1 5.291% 1/12/44 1,735 1,765 5 Merrill Lynch Mortgage Trust 2005-MCP1 4.747% 6/12/43 269 269 5 Merrill Lynch Mortgage Trust 2006-C1 5.659% 5/12/39 1,735 1,790 5 Merrill Lynch Mortgage Trust 2006-C1 5.659% 5/12/39 100 104 5 Merrill Lynch Mortgage Trust 2006-C2 5.782% 8/12/43 245 258 5 Merrill Lynch Mortgage Trust 2007-C1 5.837% 6/12/50 1,895 2,041 5 Merrill Lynch Mortgage Trust 2008-C1 5.690% 2/12/51 988 1,073 5 ML-CFC Commercial Mortgage Trust 2006-2 5.868% 6/12/46 864 895 5 ML-CFC Commercial Mortgage Trust 2006-3 5.456% 7/12/46 160 168 5 ML-CFC Commercial Mortgage Trust 2006-4 5.204% 12/12/49 275 291 5 ML-CFC Commercial Mortgage Trust 2007-5 5.378% 8/12/48 1,574 1,663 5 ML-CFC Commercial Mortgage Trust 2007-9 5.700% 9/12/49 517 558 5 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.176% 8/15/45 175 184 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C10 4.083% 7/15/46 2,000 2,229 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 4.216% 8/15/46 240 269 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 4.416% 8/15/46 120 133 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 3.001% 10/15/46 320 333 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 4.259% 10/15/46 445 499 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13 2.936% 11/15/46 150 156 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13 4.039% 11/15/46 300 331 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13 4.744% 11/15/46 150 165 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 2.918% 2/15/46 179 184 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 3.214% 2/15/46 36 37 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C8 3.134% 12/15/48 225 234 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C8 3.376% 12/15/48 100 103 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9 3.102% 5/15/46 150 156 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9 3.456% 5/15/46 125 130 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 1.250% 2/15/47 129 129 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 2.916% 2/15/47 175 181 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 3.669% 2/15/47 375 398 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.064% 2/15/47 375 414 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.644% 2/15/47 150 166 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 2.849% 6/15/47 75 77 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 3.477% 6/15/47 75 79 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 3.892% 6/15/47 325 354 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.325% 6/15/47 125 135 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C18 3.194% 10/15/47 400 420 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C18 3.923% 10/15/47 100 109 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C18 4.446% 10/15/47 125 134 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.101% 12/15/47 400 422 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.326% 12/15/47 225 237 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.526% 12/15/47 275 293 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.069% 2/15/48 200 207 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.249% 2/15/48 725 755 5 Morgan Stanley Capital I Trust 2005-HQ6 5.073% 8/13/42 180 181 5 Morgan Stanley Capital I Trust 2005-HQ7 5.204% 11/14/42 706 712 5 Morgan Stanley Capital I Trust 2005-IQ10 5.230% 9/15/42 996 1,006 5 Morgan Stanley Capital I Trust 2005-IQ9 4.770% 7/15/56 170 171 5 Morgan Stanley Capital I Trust 2005-TOP17 4.840% 12/13/41 11 11 5 Morgan Stanley Capital I Trust 2005-TOP19 4.985% 6/12/47 430 432 5 Morgan Stanley Capital I Trust 2006-HQ10 5.328% 11/12/41 1,841 1,918 5 Morgan Stanley Capital I Trust 2006-HQ10 5.360% 11/12/41 375 396 5 Morgan Stanley Capital I Trust 2006-HQ8 5.413% 3/12/44 992 1,010 5 Morgan Stanley Capital I Trust 2006-HQ8 5.462% 3/12/44 375 387 5 Morgan Stanley Capital I Trust 2006-HQ9 5.773% 7/12/44 250 263 5 Morgan Stanley Capital I Trust 2006-HQ9 5.793% 7/12/44 225 235 5 Morgan Stanley Capital I Trust 2006-IQ11 5.646% 10/15/42 695 708 5 Morgan Stanley Capital I Trust 2006-IQ11 5.650% 10/15/42 30 31 5 Morgan Stanley Capital I Trust 2006-IQ11 5.650% 10/15/42 200 206 5 Morgan Stanley Capital I Trust 2006-IQ12 5.332% 12/15/43 624 655 5 Morgan Stanley Capital I Trust 2006-IQ12 5.370% 12/15/43 150 158 5 Morgan Stanley Capital I Trust 2006-TOP21 5.204% 10/12/52 550 564 5 Morgan Stanley Capital I Trust 2006-TOP23 5.877% 8/12/41 110 116 5 Morgan Stanley Capital I Trust 2007-IQ14 5.654% 4/15/49 32 33 5 Morgan Stanley Capital I Trust 2007-IQ14 5.686% 4/15/49 1,385 1,480 5 Morgan Stanley Capital I Trust 2007-IQ16 5.809% 12/12/49 1,438 1,554 5 Morgan Stanley Capital I Trust 2007-IQ16 6.086% 12/12/49 225 249 5 Morgan Stanley Capital I Trust 2007-TOP25 5.544% 11/12/49 340 361 5 Morgan Stanley Capital I Trust 2007-TOP27 5.654% 6/11/42 1,195 1,292 5 Morgan Stanley Capital I Trust 2007-TOP27 5.654% 6/11/42 300 326 5 Morgan Stanley Capital I Trust 2008-TOP29 6.270% 1/11/43 570 630 5 Morgan Stanley Capital I Trust 2012-C4 3.244% 3/15/45 650 684 5 Nissan Auto Lease Trust 2014-B 1.120% 9/15/17 125 125 5 Nissan Auto Receivables 2012-B Owner Trust 0.660% 12/17/18 295 295 5 Nissan Auto Receivables 2013-A Owner Trust 0.500% 5/15/17 171 171 5 Nissan Auto Receivables 2013-A Owner Trust 0.750% 7/15/19 675 674 5 Nissan Auto Receivables 2013-B Owner Trust 0.840% 11/15/17 165 165 5 Nissan Auto Receivables 2013-B Owner Trust 1.310% 10/15/19 120 121 5 Nissan Auto Receivables 2013-C Owner Trust 0.670% 8/15/18 300 300 5 Nissan Auto Receivables 2013-C Owner Trust 1.300% 6/15/20 225 226 5 Nissan Auto Receivables 2014-A Owner Trust 0.720% 8/15/18 175 175 5 Nissan Auto Receivables 2014-A Owner Trust 1.340% 8/17/20 200 201 5 Nissan Auto Receivables 2014-B Owner Trust 1.110% 5/15/19 200 200 5 PSE&G Transition Funding LLC Series 2001- 1 6.890% 12/15/17 1,301 1,338 8 Royal Bank of Canada 3.125% 4/14/15 425 425 5 Royal Bank of Canada 1.200% 9/19/18 850 849 5 Royal Bank of Canada 2.000% 10/1/19 2,000 2,032 Royal Bank of Canada 1.875% 2/5/20 475 476 5 Santander Drive Auto Receivables Trust 2013-1 0.620% 6/15/17 51 51 5 Santander Drive Auto Receivables Trust 2013-2 0.700% 9/15/17 123 123 5 Santander Drive Auto Receivables Trust 2013-3 0.700% 10/16/17 119 119 5 Santander Drive Auto Receivables Trust 2013-4 1.110% 12/15/17 102 102 5 Santander Drive Auto Receivables Trust 2013-4 0.870% 1/16/18 300 300 5 Santander Drive Auto Receivables Trust 2013-4 1.590% 10/15/18 300 301 5 Santander Drive Auto Receivables Trust 2014-2 0.800% 4/16/18 100 100 5 Santander Drive Auto Receivables Trust 2014-3 0.810% 7/16/18 75 75 5 Santander Drive Auto Receivables Trust 2014-4 1.080% 9/17/18 200 200 5 Synchrony Credit Card Master Note Trust 2014-1 1.610% 11/15/20 250 251 5 TIAA Seasoned Commercial Mortgage Trust 2007-C4 5.532% 8/15/39 160 161 5 Toyota Auto Receivables 2012-A Owner Trust 0.990% 8/15/17 633 634 5 Toyota Auto Receivables 2013-A Owner Trust 0.550% 1/17/17 49 49 5 Toyota Auto Receivables 2013-A Owner Trust 0.690% 11/15/18 145 145 5 Toyota Auto Receivables 2014-A Owner Trust 0.670% 12/15/17 325 325 5 Toyota Auto Receivables 2014-A Owner Trust 1.180% 6/17/19 100 100 5 Toyota Auto Receivables 2014-B Owner Trust 0.760% 3/15/18 100 100 5 Toyota Auto Receivables 2014-B Owner Trust 1.310% 9/16/19 100 100 5 UBS-Barclays Commercial Mortgage Trust 2013-C5 3.185% 3/10/46 290 300 5 UBS-Barclays Commercial Mortgage Trust 2013-C6 3.244% 4/10/46 175 183 5 UBS-Barclays Commercial Mortgage Trust 2013-C6 3.469% 4/10/46 75 77 5 USAA Auto Owner Trust 2014-1 0.580% 12/15/17 150 150 5 USAA Auto Owner Trust 2014-1 0.940% 5/15/19 75 75 5 Volkswagen Auto Lease Trust 2014-A 0.800% 4/20/17 120 120 5 Volkswagen Auto Lease Trust 2014-A 0.990% 7/20/18 120 119 5 Volkswagen Auto Loan Enhanced Trust 2012- 1 1.150% 7/20/18 724 726 5 Volkswagen Auto Loan Enhanced Trust 2013- 2 0.700% 4/20/18 150 150 5 Volkswagen Auto Loan Enhanced Trust 2013- 2 1.160% 3/20/20 75 75 5 Volkswagen Auto Loan Enhanced Trust 2014- 1 0.910% 10/22/18 250 250 5 Volkswagen Auto Loan Enhanced Trust 2014- 1 1.450% 9/21/20 225 226 5 Volkswagen Auto Loan Enhanced Trust 2014- 2 0.950% 4/22/19 625 624 5 Volkswagen Auto Loan Enhanced Trust 2014- 2 1.390% 5/20/21 200 200 5 Wachovia Bank Commercial Mortgage Trust Series 2005-C19 4.750% 5/15/44 60 60 5 Wachovia Bank Commercial Mortgage Trust Series 2005-C19 4.793% 5/15/44 150 150 5 Wachovia Bank Commercial Mortgage Trust Series 2005-C20 5.118% 7/15/42 362 363 5 Wachovia Bank Commercial Mortgage Trust Series 2005-C21 5.272% 10/15/44 726 731 5 Wachovia Bank Commercial Mortgage Trust Series 2005-C21 5.272% 10/15/44 60 61 5 Wachovia Bank Commercial Mortgage Trust Series 2005-C22 5.271% 12/15/44 1,373 1,393 5 Wachovia Bank Commercial Mortgage Trust Series 2005-C22 5.321% 12/15/44 50 51 5 Wachovia Bank Commercial Mortgage Trust Series 2006-C25 5.715% 5/15/43 649 667 5 Wachovia Bank Commercial Mortgage Trust Series 2006-C26 5.964% 6/15/45 121 127 5 Wachovia Bank Commercial Mortgage Trust Series 2006-C27 5.765% 7/15/45 734 763 5 Wachovia Bank Commercial Mortgage Trust Series 2006-C29 5.339% 11/15/48 375 395 5 Wachovia Bank Commercial Mortgage Trust Series 2007-C33 5.964% 2/15/51 493 523 5 Wells Fargo Commercial Mortgage Trust 2012-LC5 2.918% 10/15/45 225 230 5 Wells Fargo Commercial Mortgage Trust 2014-LC16 2.819% 8/15/50 125 129 5 Wells Fargo Commercial Mortgage Trust 2014-LC16 3.477% 8/15/50 100 106 5 Wells Fargo Commercial Mortgage Trust 2014-LC16 3.817% 8/15/50 300 326 5 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.020% 8/15/50 50 55 5 Wells Fargo Commercial Mortgage Trust 2014-LC18 2.954% 12/15/47 250 261 5 Wells Fargo Commercial Mortgage Trust 2014-LC18 3.271% 12/15/47 300 313 5 Wells Fargo Commercial Mortgage Trust 2014-LC18 3.405% 12/15/47 400 420 5 Wells Fargo Commercial Mortgage Trust 2014-LC18 3.808% 12/15/47 200 213 5 Wells Fargo Commercial Mortgage Trust 2015-C26 2.991% 2/15/48 400 412 5 Wells Fargo Commercial Mortgage Trust 2015-C26 3.166% 2/15/48 200 205 5 Wells Fargo Commercial Mortgage Trust 2015-C26 3.580% 2/15/48 175 181 5 Wells Fargo Commercial Mortgage Trust 2015-C27 3.190% 2/15/48 1,025 1,055 5 Wells Fargo Commercial Mortgage Trust 2015-LC20 2.978% 4/15/50 112 115 5 Wells Fargo Commercial Mortgage Trust 2015-LC20 3.184% 4/15/50 825 850 5 Wells Fargo Commercial Mortgage Trust 2015-LC20 3.719% 4/15/50 200 206 5 WFRBS Commercial Mortgage Trust 2012-C6 3.440% 4/15/45 450 478 5 WFRBS Commercial Mortgage Trust 2012-C7 3.431% 6/15/45 300 319 5 WFRBS Commercial Mortgage Trust 2012-C7 4.090% 6/15/45 250 275 5 WFRBS Commercial Mortgage Trust 2012-C8 3.001% 8/15/45 175 181 5 WFRBS Commercial Mortgage Trust 2012-C9 2.870% 11/15/45 365 374 5 WFRBS Commercial Mortgage Trust 2013- C11 3.071% 3/15/45 251 261 5 WFRBS Commercial Mortgage Trust 2013- C12 3.198% 3/15/48 109 113 5 WFRBS Commercial Mortgage Trust 2013- C12 3.560% 3/15/48 52 54 5 WFRBS Commercial Mortgage Trust 2013- C13 3.001% 5/15/45 222 228 5 WFRBS Commercial Mortgage Trust 2013- C13 3.345% 5/15/45 44 46 5 WFRBS Commercial Mortgage Trust 2013- C14 3.337% 6/15/46 400 420 5 WFRBS Commercial Mortgage Trust 2013- C14 3.488% 6/15/46 200 208 5 WFRBS Commercial Mortgage Trust 2013- C15 3.720% 8/15/46 160 173 5 WFRBS Commercial Mortgage Trust 2013- C15 4.153% 8/15/46 650 724 5 WFRBS Commercial Mortgage Trust 2013- C15 4.358% 8/15/46 160 177 5 WFRBS Commercial Mortgage Trust 2013- C16 3.223% 9/15/46 290 305 5 WFRBS Commercial Mortgage Trust 2013- C16 3.963% 9/15/46 180 197 5 WFRBS Commercial Mortgage Trust 2013- C16 4.415% 9/15/46 180 204 5 WFRBS Commercial Mortgage Trust 2013- C16 4.668% 9/15/46 290 327 5 WFRBS Commercial Mortgage Trust 2013- C17 2.921% 12/15/46 100 104 5 WFRBS Commercial Mortgage Trust 2013- C17 3.558% 12/15/46 100 107 5 WFRBS Commercial Mortgage Trust 2013- C17 4.023% 12/15/46 100 110 5 WFRBS Commercial Mortgage Trust 2013- C17 4.255% 12/15/46 100 110 5 WFRBS Commercial Mortgage Trust 2013- C17 4.788% 12/15/46 100 111 5 WFRBS Commercial Mortgage Trust 2013- C18 3.027% 12/15/46 100 105 5 WFRBS Commercial Mortgage Trust 2013- C18 3.651% 12/15/46 200 213 5 WFRBS Commercial Mortgage Trust 2013- C18 4.162% 12/15/46 1,436 1,596 5 WFRBS Commercial Mortgage Trust 2013- C18 4.387% 12/15/46 50 55 5 WFRBS Commercial Mortgage Trust 2013- C18 4.672% 12/15/46 75 85 5 WFRBS Commercial Mortgage Trust 2013- UBS1 2.927% 3/15/46 250 260 5 WFRBS Commercial Mortgage Trust 2013- UBS1 3.591% 3/15/46 150 160 5 WFRBS Commercial Mortgage Trust 2013- UBS1 4.079% 3/15/46 175 194 5 WFRBS Commercial Mortgage Trust 2013- UBS1 4.632% 3/15/46 50 56 5 WFRBS Commercial Mortgage Trust 2014- C19 1.233% 3/15/47 63 63 5 WFRBS Commercial Mortgage Trust 2014- C19 3.618% 3/15/47 50 54 5 WFRBS Commercial Mortgage Trust 2014- C19 3.660% 3/15/47 75 80 5 WFRBS Commercial Mortgage Trust 2014- C19 4.101% 3/15/47 175 194 5 WFRBS Commercial Mortgage Trust 2014- C19 4.723% 3/15/47 50 55 5 WFRBS Commercial Mortgage Trust 2014- C20 3.036% 5/15/47 100 104 5 WFRBS Commercial Mortgage Trust 2014- C20 3.638% 5/15/47 100 107 5 WFRBS Commercial Mortgage Trust 2014- C20 3.995% 5/15/47 125 138 5 WFRBS Commercial Mortgage Trust 2014- C20 4.176% 5/15/47 125 136 5 WFRBS Commercial Mortgage Trust 2014- C21 3.678% 8/15/47 425 455 5 WFRBS Commercial Mortgage Trust 2014- C22 3.752% 9/15/57 600 646 5 WFRBS Commercial Mortgage Trust 2014- C22 4.371% 9/15/57 100 108 5 WFRBS Commercial Mortgage Trust 2014- C23 3.636% 10/15/57 99 106 5 WFRBS Commercial Mortgage Trust 2014- C23 3.917% 10/15/57 125 136 5 WFRBS Commercial Mortgage Trust 2014- C23 4.210% 10/15/57 75 81 5 WFRBS Commercial Mortgage Trust 2014- LC14 1.193% 3/15/47 199 199 5 WFRBS Commercial Mortgage Trust 2014- LC14 2.862% 3/15/47 120 125 5 WFRBS Commercial Mortgage Trust 2014- LC14 3.522% 3/15/47 300 321 5 WFRBS Commercial Mortgage Trust 2014- LC14 4.045% 3/15/47 725 797 5 WFRBS Commercial Mortgage Trust 2014- LC14 4.351% 3/15/47 300 330 5 World Omni Auto Receivables Trust 2012-B 0.810% 1/15/19 200 200 5 World Omni Auto Receivables Trust 2013-B 0.830% 8/15/18 150 150 5 World Omni Auto Receivables Trust 2013-B 1.320% 1/15/20 75 75 5 World Omni Auto Receivables Trust 2014-A 0.940% 4/15/19 200 200 5 World Omni Auto Receivables Trust 2014-A 1.530% 6/15/20 200 201 5 World Omni Automobile Lease Securitization Trust 2013-A 1.100% 12/15/16 210 211 5 World Omni Automobile Lease Securitization Trust 2014-A 1.160% 9/15/17 200 200 5 World Omni Automobile Lease Securitization Trust 2014-A 1.370% 1/15/20 50 50 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $309,357) Corporate Bonds (10.5%) Finance (3.4%) Banking (2.3%) Abbey National Treasury Services plc 4.000% 4/27/16 665 686 Abbey National Treasury Services plc 1.375% 3/13/17 800 803 Abbey National Treasury Services plc 3.050% 8/23/18 525 547 Abbey National Treasury Services plc 2.350% 9/10/19 675 686 Abbey National Treasury Services plc 2.375% 3/16/20 1,000 1,007 Abbey National Treasury Services plc 4.000% 3/13/24 700 749 American Express Bank FSB 6.000% 9/13/17 225 249 American Express Centurion Bank 5.950% 6/12/17 75 83 American Express Centurion Bank 6.000% 9/13/17 1,750 1,941 American Express Co. 5.500% 9/12/16 350 372 American Express Co. 6.150% 8/28/17 535 594 American Express Co. 7.000% 3/19/18 2,200 2,538 American Express Co. 3.625% 12/5/24 750 768 American Express Co. 4.050% 12/3/42 121 122 5 American Express Co. 6.800% 9/1/66 450 473 American Express Credit Corp. 1.300% 7/29/16 275 276 American Express Credit Corp. 2.800% 9/19/16 425 437 American Express Credit Corp. 2.375% 3/24/17 825 847 American Express Credit Corp. 1.125% 6/5/17 700 701 American Express Credit Corp. 2.125% 7/27/18 550 560 American Express Credit Corp. 2.125% 3/18/19 2,200 2,224 American Express Credit Corp. 2.250% 8/15/19 2,500 2,530 Associates Corp. of North America 6.950% 11/1/18 1,600 1,861 Australia & New Zealand Banking Group Ltd. 0.900% 2/12/16 475 476 Australia & New Zealand Banking Group Ltd. 1.250% 6/13/17 150 150 Australia & New Zealand Banking Group Ltd. 1.875% 10/6/17 250 253 Australia & New Zealand Banking Group Ltd. 1.450% 5/15/18 1,650 1,641 Australia & New Zealand Banking Group Ltd. 2.250% 6/13/19 300 305 Bank of America Corp. 6.050% 5/16/16 1,095 1,150 Bank of America Corp. 3.750% 7/12/16 1,030 1,062 Bank of America Corp. 6.500% 8/1/16 1,370 1,462 Bank of America Corp. 5.750% 8/15/16 275 290 Bank of America Corp. 7.800% 9/15/16 300 326 Bank of America Corp. 5.625% 10/14/16 1,525 1,621 Bank of America Corp. 1.350% 11/21/16 400 400 Bank of America Corp. 5.420% 3/15/17 775 828 Bank of America Corp. 3.875% 3/22/17 1,750 1,829 Bank of America Corp. 5.700% 5/2/17 715 771 Bank of America Corp. 1.700% 8/25/17 600 602 Bank of America Corp. 6.400% 8/28/17 1,370 1,517 Bank of America Corp. 6.000% 9/1/17 250 275 Bank of America Corp. 5.750% 12/1/17 895 984 Bank of America Corp. 2.000% 1/11/18 2,650 2,669 Bank of America Corp. 6.875% 4/25/18 4,330 4,952 Bank of America Corp. 5.650% 5/1/18 6,450 7,145 Bank of America Corp. 2.600% 1/15/19 5,900 5,991 Bank of America Corp. 5.490% 3/15/19 200 221 Bank of America Corp. 2.650% 4/1/19 2,450 2,493 Bank of America Corp. 7.625% 6/1/19 1,124 1,357 Bank of America Corp. 5.625% 7/1/20 1,460 1,677 Bank of America Corp. 5.875% 1/5/21 145 169 Bank of America Corp. 5.000% 5/13/21 1,205 1,360 Bank of America Corp. 5.700% 1/24/22 500 583 Bank of America Corp. 3.300% 1/11/23 2,400 2,420 Bank of America Corp. 4.125% 1/22/24 1,400 1,491 Bank of America Corp. 4.000% 4/1/24 1,750 1,857 Bank of America Corp. 4.200% 8/26/24 2,000 2,056 Bank of America Corp. 4.000% 1/22/25 2,100 2,124 Bank of America Corp. 4.250% 10/22/26 1,225 1,261 Bank of America Corp. 6.110% 1/29/37 535 652 Bank of America Corp. 7.750% 5/14/38 2,340 3,370 Bank of America Corp. 5.875% 2/7/42 1,150 1,448 Bank of America Corp. 5.000% 1/21/44 2,200 2,518 Bank of America Corp. 4.875% 4/1/44 550 622 Bank of America NA 1.125% 11/14/16 825 826 Bank of America NA 5.300% 3/15/17 1,675 1,789 Bank of America NA 6.100% 6/15/17 350 381 Bank of America NA 1.650% 3/26/18 2,375 2,378 Bank of America NA 6.000% 10/15/36 350 445 Bank of Montreal 0.800% 11/6/15 425 426 Bank of Montreal 1.300% 7/15/16 700 705 Bank of Montreal 2.500% 1/11/17 1,425 1,467 Bank of Montreal 1.300% 7/14/17 400 401 Bank of Montreal 1.450% 4/9/18 500 500 Bank of Montreal 2.375% 1/25/19 575 589 Bank of Montreal 2.550% 11/6/22 450 449 Bank of New York Mellon Corp. 2.300% 7/28/16 486 495 Bank of New York Mellon Corp. 2.400% 1/17/17 1,850 1,898 Bank of New York Mellon Corp. 1.969% 6/20/17 200 204 Bank of New York Mellon Corp. 1.300% 1/25/18 1,100 1,096 Bank of New York Mellon Corp. 2.100% 1/15/19 325 331 Bank of New York Mellon Corp. 2.200% 3/4/19 225 229 Bank of New York Mellon Corp. 5.450% 5/15/19 350 396 Bank of New York Mellon Corp. 2.300% 9/11/19 1,900 1,930 Bank of New York Mellon Corp. 4.600% 1/15/20 400 447 Bank of New York Mellon Corp. 3.550% 9/23/21 625 667 Bank of New York Mellon Corp. 3.650% 2/4/24 150 160 Bank of New York Mellon Corp. 3.250% 9/11/24 600 618 Bank of Nova Scotia 1.375% 7/15/16 975 984 Bank of Nova Scotia 1.100% 12/13/16 1,100 1,104 Bank of Nova Scotia 2.550% 1/12/17 875 899 Bank of Nova Scotia 1.250% 4/11/17 300 301 Bank of Nova Scotia 1.300% 7/21/17 425 426 Bank of Nova Scotia 1.375% 12/18/17 275 275 Bank of Nova Scotia 1.450% 4/25/18 1,625 1,622 Bank of Nova Scotia 2.050% 10/30/18 450 457 Bank of Nova Scotia 2.050% 6/5/19 550 555 Bank of Nova Scotia 4.375% 1/13/21 105 117 Bank of Nova Scotia 2.800% 7/21/21 1,475 1,509 Barclays Bank plc 5.000% 9/22/16 385 407 Barclays Bank plc 2.500% 2/20/19 500 510 Barclays Bank plc 6.750% 5/22/19 1,385 1,639 Barclays Bank plc 5.125% 1/8/20 1,260 1,431 Barclays Bank plc 5.140% 10/14/20 105 116 Barclays Bank plc 3.750% 5/15/24 1,300 1,367 Barclays plc 2.000% 3/16/18 350 352 Barclays plc 2.750% 11/8/19 475 482 Barclays plc 3.650% 3/16/25 3,000 3,017 BB&T Corp. 3.950% 4/29/16 1,250 1,290 BB&T Corp. 2.150% 3/22/17 450 458 BB&T Corp. 1.450% 1/12/18 550 551 BB&T Corp. 2.050% 6/19/18 350 354 BB&T Corp. 2.250% 2/1/19 200 203 BB&T Corp. 6.850% 4/30/19 1,250 1,483 BBVA US Senior SAU 4.664% 10/9/15 1,225 1,248 Bear Stearns Cos. LLC 6.400% 10/2/17 1,300 1,451 Bear Stearns Cos. LLC 7.250% 2/1/18 2,085 2,401 BNP Paribas SA 1.250% 12/12/16 1,650 1,656 BNP Paribas SA 2.375% 9/14/17 775 791 BNP Paribas SA 2.700% 8/20/18 150 155 BNP Paribas SA 2.400% 12/12/18 875 893 BNP Paribas SA 2.450% 3/17/19 1,200 1,227 BNP Paribas SA 5.000% 1/15/21 2,810 3,173 BNP Paribas SA 3.250% 3/3/23 675 690 BNP PARIBAS SA 4.250% 10/15/24 1,000 1,034 BPCE SA 1.625% 2/10/17 750 756 BPCE SA 2.500% 12/10/18 650 668 BPCE SA 2.500% 7/15/19 700 714 BPCE SA 2.250% 1/27/20 675 678 BPCE SA 4.000% 4/15/24 1,200 1,275 Branch Banking & Trust Co. 5.625% 9/15/16 350 372 Branch Banking & Trust Co. 1.450% 10/3/16 200 202 Branch Banking & Trust Co. 1.050% 12/1/16 1,475 1,476 Branch Banking & Trust Co. 1.350% 10/1/17 300 300 Branch Banking & Trust Co. 3.800% 10/30/26 1,400 1,476 Canadian Imperial Bank of Commerce 0.900% 10/1/15 350 351 Canadian Imperial Bank of Commerce 1.350% 7/18/16 850 857 Capital One Bank USA NA 1.150% 11/21/16 250 250 Capital One Bank USA NA 1.300% 6/5/17 550 547 Capital One Bank USA NA 2.150% 11/21/18 300 302 Capital One Bank USA NA 2.300% 6/5/19 900 901 Capital One Bank USA NA 8.800% 7/15/19 625 782 Capital One Bank USA NA 3.375% 2/15/23 1,140 1,155 Capital One Financial Corp. 3.150% 7/15/16 805 825 Capital One Financial Corp. 6.150% 9/1/16 175 187 Capital One Financial Corp. 5.250% 2/21/17 50 54 Capital One Financial Corp. 6.750% 9/15/17 130 146 Capital One Financial Corp. 2.450% 4/24/19 1,800 1,819 Capital One Financial Corp. 4.750% 7/15/21 280 313 Capital One Financial Corp. 3.500% 6/15/23 82 84 Capital One Financial Corp. 3.750% 4/24/24 1,000 1,038 Capital One NA 1.500% 9/5/17 300 299 Capital One NA 1.650% 2/5/18 2,000 1,992 Capital One NA 1.500% 3/22/18 600 595 Capital One NA 2.400% 9/5/19 350 351 Capital One NA 2.950% 7/23/21 510 517 5,8 Citicorp Lease Pass-Through Trust 1999-1 8.040% 12/15/19 1,700 2,087 Citigroup Inc. 1.300% 11/15/16 600 600 Citigroup Inc. 4.450% 1/10/17 1,800 1,897 Citigroup Inc. 5.500% 2/15/17 115 123 Citigroup Inc. 1.550% 8/14/17 575 576 Citigroup Inc. 6.125% 11/21/17 3,490 3,877 Citigroup Inc. 1.850% 11/24/17 1,335 1,342 Citigroup Inc. 1.800% 2/5/18 800 801 Citigroup Inc. 6.125% 5/15/18 3,526 3,966 Citigroup Inc. 2.500% 9/26/18 1,825 1,860 Citigroup Inc. 2.550% 4/8/19 275 280 Citigroup Inc. 8.500% 5/22/19 2,525 3,143 Citigroup Inc. 2.500% 7/29/19 725 735 Citigroup Inc. 2.400% 2/18/20 400 401 Citigroup Inc. 5.375% 8/9/20 1,195 1,363 Citigroup Inc. 4.050% 7/30/22 125 131 Citigroup Inc. 3.375% 3/1/23 1,500 1,537 Citigroup Inc. 3.500% 5/15/23 475 474 Citigroup Inc. 3.875% 10/25/23 1,000 1,055 Citigroup Inc. 3.750% 6/16/24 725 759 Citigroup Inc. 4.000% 8/5/24 725 740 Citigroup Inc. 3.875% 3/26/25 1,100 1,106 Citigroup Inc. 5.500% 9/13/25 1,125 1,275 Citigroup Inc. 4.300% 11/20/26 1,000 1,030 Citigroup Inc. 6.625% 1/15/28 800 1,018 Citigroup Inc. 5.875% 2/22/33 520 604 Citigroup Inc. 6.000% 10/31/33 425 502 Citigroup Inc. 5.850% 12/11/34 167 204 Citigroup Inc. 6.125% 8/25/36 1,565 1,886 Citigroup Inc. 6.875% 3/5/38 1,742 2,405 Citigroup Inc. 8.125% 7/15/39 1,125 1,772 Citigroup Inc. 5.875% 1/30/42 625 798 Citigroup Inc. 5.300% 5/6/44 2,225 2,494 Citizens Bank NA 1.600% 12/4/17 325 326 Citizens Bank NA 2.450% 12/4/19 325 329 Comerica Bank 5.200% 8/22/17 300 326 Commonwealth Bank of Australia 1.400% 9/8/17 850 855 Commonwealth Bank of Australia 1.900% 9/18/17 250 254 Commonwealth Bank of Australia 1.625% 3/12/18 2,225 2,240 Commonwealth Bank of Australia 2.500% 9/20/18 900 927 Commonwealth Bank of Australia 2.250% 3/13/19 225 228 Commonwealth Bank of Australia 2.300% 9/6/19 500 506 Compass Bank 1.850% 9/29/17 225 227 Compass Bank 6.400% 10/1/17 150 163 Compass Bank 2.750% 9/29/19 225 228 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.375% 1/19/17 1,175 1,223 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 1.700% 3/19/18 1,025 1,031 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 2.250% 1/14/19 1,000 1,016 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 2.250% 1/14/20 2,425 2,446 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 4.500% 1/11/21 1,560 1,742 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.875% 2/8/22 1,225 1,318 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.950% 11/9/22 1,975 2,043 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 4.625% 12/1/23 1,675 1,811 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 5.250% 5/24/41 135 163 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 5.750% 12/1/43 700 869 Credit Suisse 1.375% 5/26/17 3,100 3,104 Credit Suisse 6.000% 2/15/18 975 1,085 Credit Suisse 2.300% 5/28/19 2,275 2,292 Credit Suisse 5.300% 8/13/19 475 537 Credit Suisse 5.400% 1/14/20 200 225 Credit Suisse 4.375% 8/5/20 865 960 Credit Suisse 3.000% 10/29/21 800 814 Credit Suisse 3.625% 9/9/24 1,825 1,880 8 Credit Suisse Group Funding Guernsey Ltd. 2.750% 3/26/20 950 956 8 Credit Suisse Group Funding Guernsey Ltd. 3.750% 3/26/25 500 504 Credit Suisse USA Inc. 5.375% 3/2/16 120 125 Credit Suisse USA Inc. 5.850% 8/16/16 500 533 Credit Suisse USA Inc. 7.125% 7/15/32 465 654 Deutsche Bank AG 1.400% 2/13/17 200 200 Deutsche Bank AG 1.350% 5/30/17 1,300 1,298 Deutsche Bank AG 6.000% 9/1/17 2,360 2,598 Deutsche Bank AG 1.875% 2/13/18 800 803 Deutsche Bank AG 2.500% 2/13/19 725 735 Deutsche Bank AG 3.700% 5/30/24 875 895 Deutsche Bank AG 4.500% 4/1/25 500 500 5 Deutsche Bank AG 4.296% 5/24/28 850 840 Discover Bank 2.000% 2/21/18 1,100 1,101 Discover Bank 7.000% 4/15/20 250 297 Discover Bank 3.200% 8/9/21 350 353 Discover Bank 4.250% 3/13/26 1,125 1,193 Discover Financial Services 3.850% 11/21/22 225 231 Discover Financial Services 3.950% 11/6/24 350 360 Discover Financial Services 3.750% 3/4/25 375 378 Fifth Third Bancorp 3.500% 3/15/22 825 862 Fifth Third Bancorp 4.300% 1/16/24 975 1,042 Fifth Third Bancorp 8.250% 3/1/38 910 1,374 Fifth Third Bank 1.150% 11/18/16 250 250 Fifth Third Bank 1.350% 6/1/17 300 301 Fifth Third Bank 2.375% 4/25/19 600 608 Fifth Third Bank 2.875% 10/1/21 1,435 1,452 First Niagara Financial Group Inc. 6.750% 3/19/20 725 803 FirstMerit Bank NA 4.270% 11/25/26 450 469 FirstMerit Corp. 4.350% 2/4/23 125 133 Goldman Sachs Capital I 6.345% 2/15/34 900 1,127 Goldman Sachs Group Inc. 5.750% 10/1/16 520 555 Goldman Sachs Group Inc. 5.625% 1/15/17 830 888 Goldman Sachs Group Inc. 6.250% 9/1/17 645 715 Goldman Sachs Group Inc. 5.950% 1/18/18 2,285 2,542 Goldman Sachs Group Inc. 2.375% 1/22/18 1,225 1,250 Goldman Sachs Group Inc. 6.150% 4/1/18 100 112 Goldman Sachs Group Inc. 2.900% 7/19/18 3,425 3,536 Goldman Sachs Group Inc. 2.625% 1/31/19 2,475 2,527 Goldman Sachs Group Inc. 7.500% 2/15/19 1,420 1,693 Goldman Sachs Group Inc. 2.550% 10/23/19 5,500 5,580 Goldman Sachs Group Inc. 5.375% 3/15/20 1,310 1,487 Goldman Sachs Group Inc. 2.600% 4/23/20 2,000 2,015 Goldman Sachs Group Inc. 6.000% 6/15/20 1,615 1,877 Goldman Sachs Group Inc. 5.250% 7/27/21 1,675 1,900 Goldman Sachs Group Inc. 5.750% 1/24/22 3,925 4,576 Goldman Sachs Group Inc. 3.625% 1/22/23 1,000 1,030 Goldman Sachs Group Inc. 4.000% 3/3/24 1,400 1,479 Goldman Sachs Group Inc. 3.850% 7/8/24 1,325 1,385 Goldman Sachs Group Inc. 3.500% 1/23/25 2,475 2,514 Goldman Sachs Group Inc. 5.950% 1/15/27 1,480 1,729 Goldman Sachs Group Inc. 6.125% 2/15/33 1,320 1,684 Goldman Sachs Group Inc. 6.450% 5/1/36 1,125 1,411 Goldman Sachs Group Inc. 6.750% 10/1/37 2,770 3,638 Goldman Sachs Group Inc. 6.250% 2/1/41 2,090 2,727 Goldman Sachs Group Inc. 4.800% 7/8/44 975 1,084 HSBC Bank USA NA 4.875% 8/24/20 950 1,062 HSBC Bank USA NA 5.875% 11/1/34 675 845 HSBC Bank USA NA 5.625% 8/15/35 625 772 HSBC Bank USA NA 7.000% 1/15/39 300 424 HSBC Holdings plc 5.100% 4/5/21 3,560 4,057 HSBC Holdings plc 4.875% 1/14/22 225 253 HSBC Holdings plc 4.000% 3/30/22 700 752 HSBC Holdings plc 4.250% 3/14/24 1,000 1,049 HSBC Holdings plc 7.625% 5/17/32 400 543 HSBC Holdings plc 7.350% 11/27/32 400 535 HSBC Holdings plc 6.500% 5/2/36 1,485 1,901 HSBC Holdings plc 6.500% 9/15/37 1,885 2,402 HSBC Holdings plc 6.800% 6/1/38 825 1,086 HSBC Holdings plc 6.100% 1/14/42 200 264 HSBC Holdings plc 5.250% 3/14/44 1,000 1,142 HSBC USA Inc. 1.500% 11/13/17 1,425 1,426 HSBC USA Inc. 1.625% 1/16/18 1,925 1,926 HSBC USA Inc. 2.625% 9/24/18 850 875 HSBC USA Inc. 2.375% 11/13/19 1,025 1,032 HSBC USA Inc. 2.350% 3/5/20 1,475 1,484 HSBC USA Inc. 5.000% 9/27/20 145 161 Huntington Bancshares Inc. 2.600% 8/2/18 175 178 Huntington Bancshares Inc. 7.000% 12/15/20 450 544 Huntington National Bank 1.300% 11/20/16 300 300 Huntington National Bank 1.375% 4/24/17 1,100 1,100 Huntington National Bank 2.400% 4/1/20 250 251 Intesa Sanpaolo SPA 2.375% 1/13/17 1,000 1,012 Intesa Sanpaolo SPA 3.875% 1/16/18 525 551 Intesa Sanpaolo SPA 3.875% 1/15/19 1,600 1,686 Intesa Sanpaolo SPA 5.250% 1/12/24 625 703 JPMorgan Chase & Co. 3.150% 7/5/16 1,055 1,082 JPMorgan Chase & Co. 1.350% 2/15/17 4,332 4,348 JPMorgan Chase & Co. 2.000% 8/15/17 1,550 1,572 JPMorgan Chase & Co. 6.000% 1/15/18 4,240 4,738 JPMorgan Chase & Co. 1.800% 1/25/18 75 76 JPMorgan Chase & Co. 1.700% 3/1/18 1,150 1,154 JPMorgan Chase & Co. 1.625% 5/15/18 1,375 1,371 JPMorgan Chase & Co. 2.350% 1/28/19 1,325 1,346 JPMorgan Chase & Co. 6.300% 4/23/19 2,285 2,655 JPMorgan Chase & Co. 2.200% 10/22/19 75 75 JPMorgan Chase & Co. 2.250% 1/23/20 2,900 2,906 JPMorgan Chase & Co. 4.400% 7/22/20 905 994 JPMorgan Chase & Co. 4.250% 10/15/20 1,175 1,279 JPMorgan Chase & Co. 4.625% 5/10/21 835 928 JPMorgan Chase & Co. 4.350% 8/15/21 2,005 2,202 JPMorgan Chase & Co. 4.500% 1/24/22 1,725 1,901 JPMorgan Chase & Co. 3.250% 9/23/22 2,425 2,480 JPMorgan Chase & Co. 3.200% 1/25/23 4,625 4,702 JPMorgan Chase & Co. 3.375% 5/1/23 3,325 3,345 JPMorgan Chase & Co. 3.875% 2/1/24 1,575 1,664 JPMorgan Chase & Co. 3.625% 5/13/24 275 286 JPMorgan Chase & Co. 3.875% 9/10/24 2,000 2,052 JPMorgan Chase & Co. 3.125% 1/23/25 1,600 1,599 JPMorgan Chase & Co. 4.125% 12/15/26 1,375 1,419 JPMorgan Chase & Co. 6.400% 5/15/38 1,910 2,570 JPMorgan Chase & Co. 5.500% 10/15/40 1,200 1,450 JPMorgan Chase & Co. 5.600% 7/15/41 950 1,171 JPMorgan Chase & Co. 5.400% 1/6/42 1,200 1,437 JPMorgan Chase & Co. 5.625% 8/16/43 900 1,071 JPMorgan Chase Bank NA 5.875% 6/13/16 725 765 JPMorgan Chase Bank NA 6.000% 10/1/17 1,660 1,839 KeyBank NA 1.650% 2/1/18 450 451 KeyBank NA 2.500% 12/15/19 300 305 KeyBank NA 2.250% 3/16/20 500 502 KeyCorp 2.300% 12/13/18 400 405 KeyCorp 5.100% 3/24/21 1,310 1,486 Lloyds Bank plc 4.200% 3/28/17 400 423 Lloyds Bank plc 1.750% 3/16/18 150 151 Lloyds Bank plc 2.300% 11/27/18 800 813 Lloyds Bank plc 2.400% 3/17/20 125 126 Lloyds Bank plc 6.375% 1/21/21 1,875 2,267 Lloyds Banking Group plc 4.500% 11/4/24 500 518 Manufacturers & Traders Trust Co. 1.400% 7/25/17 450 450 Manufacturers & Traders Trust Co. 6.625% 12/4/17 600 678 Manufacturers & Traders Trust Co. 2.300% 1/30/19 1,550 1,574 Manufacturers & Traders Trust Co. 2.250% 7/25/19 800 810 Manufacturers & Traders Trust Co. 2.100% 2/6/20 475 476 Manufacturers & Traders Trust Co. 2.900% 2/6/25 3,000 2,975 Morgan Stanley 3.450% 11/2/15 2,000 2,030 Morgan Stanley 3.800% 4/29/16 2,135 2,198 Morgan Stanley 5.750% 10/18/16 425 454 Morgan Stanley 5.450% 1/9/17 1,385 1,482 Morgan Stanley 4.750% 3/22/17 1,120 1,190 Morgan Stanley 5.950% 12/28/17 1,110 1,226 Morgan Stanley 6.625% 4/1/18 3,235 3,679 Morgan Stanley 2.125% 4/25/18 2,925 2,956 Morgan Stanley 2.500% 1/24/19 1,675 1,706 Morgan Stanley 7.300% 5/13/19 1,390 1,663 Morgan Stanley 2.375% 7/23/19 2,500 2,516 Morgan Stanley 5.625% 9/23/19 1,715 1,954 Morgan Stanley 5.500% 1/26/20 525 596 Morgan Stanley 2.650% 1/27/20 900 914 Morgan Stanley 5.500% 7/24/20 650 744 Morgan Stanley 5.750% 1/25/21 1,335 1,551 Morgan Stanley 5.500% 7/28/21 1,575 1,826 Morgan Stanley 4.875% 11/1/22 875 954 Morgan Stanley 3.750% 2/25/23 950 996 Morgan Stanley 4.100% 5/22/23 2,025 2,107 Morgan Stanley 3.875% 4/29/24 1,950 2,045 Morgan Stanley 3.700% 10/23/24 1,625 1,690 Morgan Stanley 5.000% 11/24/25 1,000 1,098 Morgan Stanley 4.350% 9/8/26 1,375 1,437 Morgan Stanley 7.250% 4/1/32 705 975 Morgan Stanley 6.375% 7/24/42 1,525 2,028 Morgan Stanley 4.300% 1/27/45 1,500 1,555 MUFG Americas Holdings Corp. 1.625% 2/9/18 850 851 MUFG Americas Holdings Corp. 2.250% 2/10/20 750 751 MUFG Americas Holdings Corp. 3.500% 6/18/22 275 287 MUFG Americas Holdings Corp. 3.000% 2/10/25 350 344 MUFG Union Bank NA 5.950% 5/11/16 450 474 MUFG Union Bank NA 1.500% 9/26/16 275 276 MUFG Union Bank NA 2.125% 6/16/17 125 127 MUFG Union Bank NA 2.625% 9/26/18 1,200 1,233 MUFG Union Bank NA 2.250% 5/6/19 300 303 Murray Street Investment Trust I 4.647% 3/9/17 725 769 National Australia Bank Ltd. 1.300% 7/25/16 700 705 National Australia Bank Ltd. 2.750% 3/9/17 425 438 National Australia Bank Ltd. 2.300% 7/25/18 750 766 National Australia Bank Ltd. 3.000% 1/20/23 325 331 National Bank of Canada 1.450% 11/7/17 225 224 National City Corp. 6.875% 5/15/19 310 366 Northern Trust Co. 6.500% 8/15/18 75 87 Northern Trust Corp. 3.450% 11/4/20 300 322 Northern Trust Corp. 2.375% 8/2/22 825 814 Northern Trust Corp. 3.950% 10/30/25 525 562 People's United Bank 4.000% 7/15/24 275 282 People's United Financial Inc. 3.650% 12/6/22 350 356 PNC Bank NA 4.875% 9/21/17 1,250 1,350 PNC Bank NA 1.500% 10/18/17 525 527 PNC Bank NA 6.000% 12/7/17 350 389 PNC Bank NA 1.500% 2/23/18 425 426 PNC Bank NA 2.250% 7/2/19 600 607 PNC Bank NA 2.400% 10/18/19 525 534 PNC Bank NA 2.950% 1/30/23 100 100 PNC Bank NA 3.800% 7/25/23 700 742 PNC Bank NA 3.300% 10/30/24 350 364 PNC Bank NA 2.950% 2/23/25 750 749 PNC Bank NA 4.200% 11/1/25 825 898 PNC Financial Services Group Inc. 2.854% 11/9/22 1,800 1,816 PNC Financial Services Group Inc. 3.900% 4/29/24 1,450 1,516 PNC Funding Corp. 2.700% 9/19/16 105 107 PNC Funding Corp. 6.700% 6/10/19 50 59 PNC Funding Corp. 5.125% 2/8/20 825 942 PNC Funding Corp. 4.375% 8/11/20 800 889 PNC Funding Corp. 3.300% 3/8/22 1,900 1,991 Regions Bank 6.450% 6/26/37 500 632 Regions Financial Corp. 2.000% 5/15/18 1,325 1,319 Royal Bank of Canada 2.875% 4/19/16 125 128 Royal Bank of Canada 2.300% 7/20/16 1,045 1,066 Royal Bank of Canada 1.450% 9/9/16 625 632 Royal Bank of Canada 1.250% 6/16/17 625 626 Royal Bank of Canada 1.400% 10/13/17 1,075 1,082 Royal Bank of Canada 1.500% 1/16/18 1,375 1,384 Royal Bank of Canada 2.200% 7/27/18 2,375 2,425 Royal Bank of Canada 2.200% 9/23/19 1,800 1,830 Royal Bank of Scotland Group plc 1.875% 3/31/17 400 400 Royal Bank of Scotland Group plc 6.400% 10/21/19 1,095 1,268 Royal Bank of Scotland plc 5.625% 8/24/20 695 806 Royal Bank of Scotland plc 6.125% 1/11/21 920 1,097 Santander Bank NA 2.000% 1/12/18 375 376 Santander Holdings USA Inc. 4.625% 4/19/16 450 467 Santander Holdings USA Inc. 3.450% 8/27/18 625 651 Societe Generale SA 2.750% 10/12/17 550 566 Societe Generale SA 2.625% 10/1/18 450 462 State Street Corp. 4.956% 3/15/18 1,025 1,108 State Street Corp. 1.350% 5/15/18 150 150 State Street Corp. 4.375% 3/7/21 615 690 State Street Corp. 3.100% 5/15/23 400 403 State Street Corp. 3.700% 11/20/23 851 912 State Street Corp. 3.300% 12/16/24 500 519 Sumitomo Mitsui Banking Corp. 1.350% 7/18/15 425 426 Sumitomo Mitsui Banking Corp. 1.300% 1/10/17 150 150 Sumitomo Mitsui Banking Corp. 1.350% 7/11/17 500 499 Sumitomo Mitsui Banking Corp. 1.800% 7/18/17 750 755 Sumitomo Mitsui Banking Corp. 1.500% 1/18/18 1,075 1,073 Sumitomo Mitsui Banking Corp. 2.450% 1/10/19 525 534 Sumitomo Mitsui Banking Corp. 2.250% 7/11/19 650 654 Sumitomo Mitsui Banking Corp. 3.200% 7/18/22 325 333 Sumitomo Mitsui Banking Corp. 3.950% 7/19/23 75 81 Sumitomo Mitsui Banking Corp. 3.950% 1/10/24 725 785 Sumitomo Mitsui Banking Corp. 3.400% 7/11/24 925 953 SunTrust Bank 7.250% 3/15/18 75 87 SunTrust Bank 2.750% 5/1/23 250 247 SunTrust Banks Inc. 3.600% 4/15/16 940 963 SunTrust Banks Inc. 3.500% 1/20/17 380 395 SunTrust Banks Inc. 2.350% 11/1/18 475 482 SunTrust Banks Inc. 2.500% 5/1/19 1,000 1,015 SVB Financial Group 3.500% 1/29/25 225 223 Svenska Handelsbanken AB 2.875% 4/4/17 1,250 1,293 Svenska Handelsbanken AB 1.625% 3/21/18 1,375 1,381 Svenska Handelsbanken AB 2.500% 1/25/19 775 794 Svenska Handelsbanken AB 2.250% 6/17/19 850 862 Synchrony Financial 1.875% 8/15/17 200 200 Synchrony Financial 3.000% 8/15/19 200 204 Synchrony Financial 2.700% 2/3/20 1,050 1,052 Synchrony Financial 3.750% 8/15/21 300 310 Synchrony Financial 4.250% 8/15/24 4,750 4,966 Toronto-Dominion Bank 2.500% 7/14/16 260 266 Toronto-Dominion Bank 2.375% 10/19/16 630 647 Toronto-Dominion Bank 1.125% 5/2/17 550 551 Toronto-Dominion Bank 1.625% 3/13/18 3,250 3,277 Toronto-Dominion Bank 1.400% 4/30/18 2,675 2,677 Toronto-Dominion Bank 2.125% 7/2/19 500 506 Toronto-Dominion Bank 2.250% 11/5/19 1,350 1,373 UBS AG 5.875% 7/15/16 205 217 UBS AG 7.375% 6/15/17 200 222 UBS AG 1.375% 8/14/17 700 699 UBS AG 5.875% 12/20/17 2,215 2,459 UBS AG 1.800% 3/26/18 2,700 2,704 UBS AG 5.750% 4/25/18 835 935 UBS AG 2.350% 3/26/20 150 150 UBS AG 4.875% 8/4/20 1,025 1,161 US Bancorp 2.450% 7/27/15 145 146 US Bancorp 1.650% 5/15/17 325 329 US Bancorp 2.200% 4/25/19 1,100 1,118 US Bancorp 4.125% 5/24/21 915 1,013 US Bancorp 3.000% 3/15/22 575 593 US Bancorp 2.950% 7/15/22 375 382 US Bancorp 3.600% 9/11/24 150 157 US Bank NA 1.375% 9/11/17 1,250 1,256 US Bank NA 1.350% 1/26/18 900 902 US Bank NA 2.125% 10/28/19 1,000 1,010 US Bank NA/Cincinnati OH 2.800% 1/27/25 1,050 1,046 Vesey Street Investment Trust I 4.404% 9/1/16 75 78 Wachovia Bank NA 6.000% 11/15/17 250 279 Wachovia Bank NA 5.850% 2/1/37 425 548 Wachovia Corp. 5.625% 10/15/16 500 535 Wachovia Corp. 5.750% 6/15/17 300 330 Wachovia Corp. 5.750% 2/1/18 985 1,101 Wachovia Corp. 7.500% 4/15/35 150 214 Wachovia Corp. 5.500% 8/1/35 200 236 Wachovia Corp. 6.550% 10/15/35 100 129 Wells Fargo & Co. 3.676% 6/15/16 580 600 Wells Fargo & Co. 1.250% 7/20/16 1,025 1,031 Wells Fargo & Co. 5.125% 9/15/16 740 783 Wells Fargo & Co. 2.625% 12/15/16 575 591 Wells Fargo & Co. 2.100% 5/8/17 425 434 Wells Fargo & Co. 1.150% 6/2/17 450 450 Wells Fargo & Co. 5.625% 12/11/17 2,135 2,372 Wells Fargo & Co. 1.500% 1/16/18 1,725 1,733 Wells Fargo & Co. 2.150% 1/15/19 500 508 Wells Fargo & Co. 2.125% 4/22/19 2,300 2,327 Wells Fargo & Co. 3.000% 1/22/21 2,050 2,123 Wells Fargo & Co. 4.600% 4/1/21 6,310 7,083 Wells Fargo & Co. 3.500% 3/8/22 1,600 1,693 Wells Fargo & Co. 3.450% 2/13/23 1,675 1,711 Wells Fargo & Co. 4.125% 8/15/23 1,550 1,647 Wells Fargo & Co. 4.100% 6/3/26 2,875 3,019 Wells Fargo & Co. 5.375% 11/2/43 2,200 2,596 Wells Fargo & Co. 5.606% 1/15/44 2,000 2,418 Wells Fargo & Co. 4.650% 11/4/44 1,225 1,301 Wells Fargo Bank NA 5.750% 5/16/16 250 264 Wells Fargo Bank NA 5.950% 8/26/36 550 721 Wells Fargo Bank NA 6.600% 1/15/38 605 853 5 Wells Fargo Capital X 5.950% 12/1/86 425 440 Westpac Banking Corp. 1.200% 5/19/17 600 601 Westpac Banking Corp. 2.000% 8/14/17 1,275 1,296 Westpac Banking Corp. 1.500% 12/1/17 725 730 Westpac Banking Corp. 1.600% 1/12/18 1,850 1,858 Westpac Banking Corp. 2.250% 7/30/18 250 255 Westpac Banking Corp. 2.250% 1/17/19 875 892 Westpac Banking Corp. 4.875% 11/19/19 930 1,044 Brokerage (0.1%) Affiliated Managers Group Inc. 4.250% 2/15/24 350 373 Affiliated Managers Group Inc. 3.500% 8/1/25 950 947 Ameriprise Financial Inc. 7.300% 6/28/19 200 241 Ameriprise Financial Inc. 5.300% 3/15/20 125 143 Ameriprise Financial Inc. 4.000% 10/15/23 725 784 Ameriprise Financial Inc. 3.700% 10/15/24 350 368 5 Ameriprise Financial Inc. 7.518% 6/1/66 200 209 BGC Partners Inc. 5.375% 12/9/19 175 178 BlackRock Inc. 6.250% 9/15/17 425 476 BlackRock Inc. 5.000% 12/10/19 475 541 BlackRock Inc. 4.250% 5/24/21 475 530 BlackRock Inc. 3.375% 6/1/22 475 499 BlackRock Inc. 3.500% 3/18/24 1,000 1,055 Brookfield Asset Management Inc. 4.000% 1/15/25 550 553 Brookfield Asset Management Inc. 7.375% 3/1/33 150 191 Charles Schwab Corp. 3.225% 9/1/22 1,225 1,267 CME Group Inc. 3.000% 9/15/22 875 906 CME Group Inc. 3.000% 3/15/25 300 303 CME Group Inc. 5.300% 9/15/43 325 403 Eaton Vance Corp. 3.625% 6/15/23 200 206 Franklin Resources Inc. 1.375% 9/15/17 175 176 Franklin Resources Inc. 4.625% 5/20/20 225 252 Franklin Resources Inc. 2.800% 9/15/22 575 586 Franklin Resources Inc. 2.850% 3/30/25 125 124 Intercontinental Exchange Inc. 2.500% 10/15/18 425 438 Intercontinental Exchange Inc. 4.000% 10/15/23 350 378 Invesco Finance plc 3.125% 11/30/22 500 505 Invesco Finance plc 4.000% 1/30/24 650 693 Invesco Finance plc 5.375% 11/30/43 775 954 Jefferies Group LLC 5.125% 4/13/18 320 336 Jefferies Group LLC 8.500% 7/15/19 455 544 Jefferies Group LLC 6.875% 4/15/21 620 704 Jefferies Group LLC 5.125% 1/20/23 300 310 Jefferies Group LLC 6.250% 1/15/36 320 321 Jefferies Group LLC 6.500% 1/20/43 250 249 Lazard Group LLC 6.850% 6/15/17 61 67 Lazard Group LLC 4.250% 11/14/20 75 80 Lazard Group LLC 3.750% 2/13/25 100 99 Legg Mason Inc. 2.700% 7/15/19 175 178 Legg Mason Inc. 3.950% 7/15/24 150 156 Legg Mason Inc. 5.625% 1/15/44 450 531 Leucadia National Corp. 5.500% 10/18/23 475 489 Leucadia National Corp. 6.625% 10/23/43 125 125 NASDAQ OMX Group Inc. 5.550% 1/15/20 650 730 Nomura Holdings Inc. 2.000% 9/13/16 1,350 1,363 Nomura Holdings Inc. 2.750% 3/19/19 625 637 Nomura Holdings Inc. 6.700% 3/4/20 900 1,076 NYSE Euronext 2.000% 10/5/17 200 203 Raymond James Financial Inc. 4.250% 4/15/16 100 103 Stifel Financial Corp. 4.250% 7/18/24 200 204 TD Ameritrade Holding Corp. 5.600% 12/1/19 100 116 TD Ameritrade Holding Corp. 2.950% 4/1/22 600 609 TD Ameritrade Holding Corp. 3.625% 4/1/25 450 472 Finance Companies (0.2%) Air Lease Corp. 5.625% 4/1/17 675 721 Air Lease Corp. 2.125% 1/15/18 300 299 Air Lease Corp. 3.375% 1/15/19 425 436 Air Lease Corp. 4.750% 3/1/20 3,275 3,517 Air Lease Corp. 3.875% 4/1/21 300 309 Air Lease Corp. 3.750% 2/1/22 1,975 2,010 Air Lease Corp. 4.250% 9/15/24 75 77 Ares Capital Corp. 4.875% 11/30/18 875 922 Ares Capital Corp. 3.875% 1/15/20 1,425 1,450 Block Financial LLC 5.500% 11/1/22 300 332 FS Investment Corp. 4.000% 7/15/19 250 253 GATX Corp. 3.500% 7/15/16 225 231 GATX Corp. 1.250% 3/4/17 175 174 GATX Corp. 2.375% 7/30/18 150 152 GATX Corp. 2.500% 7/30/19 150 151 GATX Corp. 4.750% 6/15/22 275 304 GATX Corp. 3.250% 3/30/25 375 372 GATX Corp. 5.200% 3/15/44 150 169 GATX Corp. 4.500% 3/30/45 150 152 5 GE Capital Trust I 6.375% 11/15/67 500 540 General Electric Capital Corp. 2.950% 5/9/16 975 999 General Electric Capital Corp. 1.500% 7/12/16 750 757 General Electric Capital Corp. 3.350% 10/17/16 750 780 General Electric Capital Corp. 2.900% 1/9/17 750 777 General Electric Capital Corp. 5.400% 2/15/17 750 811 General Electric Capital Corp. 2.300% 4/27/17 2,385 2,448 General Electric Capital Corp. 1.250% 5/15/17 600 603 General Electric Capital Corp. 5.625% 9/15/17 1,635 1,807 General Electric Capital Corp. 1.625% 4/2/18 900 907 General Electric Capital Corp. 5.625% 5/1/18 2,400 2,693 General Electric Capital Corp. 2.300% 1/14/19 750 769 General Electric Capital Corp. 6.000% 8/7/19 1,250 1,459 General Electric Capital Corp. 2.100% 12/11/19 100 102 General Electric Capital Corp. 5.500% 1/8/20 1,705 1,969 General Electric Capital Corp. 2.200% 1/9/20 2,650 2,674 General Electric Capital Corp. 5.550% 5/4/20 925 1,075 General Electric Capital Corp. 4.375% 9/16/20 1,790 1,985 General Electric Capital Corp. 4.625% 1/7/21 1,360 1,533 General Electric Capital Corp. 5.300% 2/11/21 1,794 2,069 General Electric Capital Corp. 4.650% 10/17/21 2,160 2,444 General Electric Capital Corp. 3.150% 9/7/22 1,225 1,268 General Electric Capital Corp. 3.100% 1/9/23 1,625 1,668 General Electric Capital Corp. 3.450% 5/15/24 550 580 General Electric Capital Corp. 6.750% 3/15/32 3,015 4,174 General Electric Capital Corp. 6.150% 8/7/37 2,950 3,913 General Electric Capital Corp. 5.875% 1/14/38 3,085 3,988 General Electric Capital Corp. 6.875% 1/10/39 1,835 2,643 5 General Electric Capital Corp. 6.375% 11/15/67 1,043 1,129 HSBC Finance Corp. 6.676% 1/15/21 2,811 3,325 8 International Lease Finance Corp. 6.750% 9/1/16 775 823 8 International Lease Finance Corp. 7.125% 9/1/18 775 875 Prospect Capital Corp. 5.000% 7/15/19 175 181 Prospect Capital Corp. 5.875% 3/15/23 150 155 Insurance (0.5%) ACE Capital Trust II 9.700% 4/1/30 75 113 ACE INA Holdings Inc. 2.600% 11/23/15 290 293 ACE INA Holdings Inc. 5.700% 2/15/17 200 217 ACE INA Holdings Inc. 5.800% 3/15/18 50 56 ACE INA Holdings Inc. 5.900% 6/15/19 715 826 ACE INA Holdings Inc. 2.700% 3/13/23 350 348 ACE INA Holdings Inc. 3.350% 5/15/24 275 287 ACE INA Holdings Inc. 3.150% 3/15/25 700 715 ACE INA Holdings Inc. 4.150% 3/13/43 225 242 AEGON Funding Co. LLC 5.750% 12/15/20 664 770 Aetna Inc. 1.500% 11/15/17 100 101 Aetna Inc. 3.950% 9/1/20 75 81 Aetna Inc. 4.125% 6/1/21 320 348 Aetna Inc. 2.750% 11/15/22 650 652 Aetna Inc. 3.500% 11/15/24 1,145 1,195 Aetna Inc. 6.625% 6/15/36 750 1,014 Aetna Inc. 6.750% 12/15/37 275 382 Aetna Inc. 4.500% 5/15/42 525 582 Aetna Inc. 4.125% 11/15/42 200 211 Aflac Inc. 2.650% 2/15/17 325 335 Aflac Inc. 8.500% 5/15/19 225 285 Aflac Inc. 4.000% 2/15/22 325 353 Aflac Inc. 3.625% 6/15/23 1,000 1,050 Aflac Inc. 3.625% 11/15/24 1,680 1,756 Aflac Inc. 6.900% 12/17/39 75 105 Aflac Inc. 6.450% 8/15/40 300 397 Alleghany Corp. 5.625% 9/15/20 100 112 Alleghany Corp. 4.950% 6/27/22 425 474 Alleghany Corp. 4.900% 9/15/44 375 394 Allied World Assurance Co. Ltd. 7.500% 8/1/16 875 945 Allstate Corp. 3.150% 6/15/23 550 569 Allstate Corp. 5.550% 5/9/35 105 133 Allstate Corp. 4.500% 6/15/43 425 484 5 Allstate Corp. 5.750% 8/15/53 250 272 5 Allstate Corp. 6.125% 5/15/67 125 132 5 Allstate Corp. 6.500% 5/15/67 200 231 Alterra Finance LLC 6.250% 9/30/20 95 112 American Financial Group Inc. 9.875% 6/15/19 100 128 American International Group Inc. 5.600% 10/18/16 800 855 American International Group Inc. 5.850% 1/16/18 1,200 1,342 American International Group Inc. 3.375% 8/15/20 425 449 American International Group Inc. 6.400% 12/15/20 1,160 1,406 American International Group Inc. 4.875% 6/1/22 1,575 1,790 American International Group Inc. 4.125% 2/15/24 1,400 1,514 American International Group Inc. 3.875% 1/15/35 600 603 American International Group Inc. 6.250% 5/1/36 1,525 1,987 American International Group Inc. 4.500% 7/16/44 475 511 5 American International Group Inc. 8.175% 5/15/68 1,260 1,796 5 American International Group Inc. 6.250% 3/15/87 250 283 Anthem Inc. 1.250% 9/10/15 225 226 Anthem Inc. 5.875% 6/15/17 250 273 Anthem Inc. 1.875% 1/15/18 2,775 2,792 Anthem Inc. 7.000% 2/15/19 145 171 Anthem Inc. 3.700% 8/15/21 145 153 Anthem Inc. 3.125% 5/15/22 50 51 Anthem Inc. 3.300% 1/15/23 750 762 Anthem Inc. 5.950% 12/15/34 100 127 Anthem Inc. 5.850% 1/15/36 150 182 Anthem Inc. 6.375% 6/15/37 630 819 Anthem Inc. 4.625% 5/15/42 175 189 Anthem Inc. 4.650% 1/15/43 825 897 Anthem Inc. 5.100% 1/15/44 200 230 Anthem Inc. 4.650% 8/15/44 400 440 Anthem Inc. 4.850% 8/15/54 600 664 Aon Corp. 5.000% 9/30/20 990 1,116 Aon Corp. 8.205% 1/1/27 50 65 Aon Corp. 6.250% 9/30/40 150 197 Aon plc 4.000% 11/27/23 350 373 Aon plc 3.500% 6/14/24 425 437 Aon plc 4.450% 5/24/43 125 129 Aon plc 4.600% 6/14/44 625 672 Arch Capital Group Ltd. 7.350% 5/1/34 500 699 Arch Capital Group US Inc. 5.144% 11/1/43 275 314 Aspen Insurance Holdings Ltd. 6.000% 12/15/20 450 508 Aspen Insurance Holdings Ltd. 4.650% 11/15/23 1,475 1,556 Assurant Inc. 6.750% 2/15/34 550 703 AXA SA 8.600% 12/15/30 680 945 Axis Specialty Finance LLC 5.875% 6/1/20 990 1,132 AXIS Specialty Finance plc 2.650% 4/1/19 150 152 AXIS Specialty Finance plc 5.150% 4/1/45 150 168 Berkshire Hathaway Finance Corp. 1.600% 5/15/17 100 102 Berkshire Hathaway Finance Corp. 1.300% 5/15/18 175 175 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 2,480 2,788 Berkshire Hathaway Finance Corp. 2.000% 8/15/18 525 539 Berkshire Hathaway Finance Corp. 4.250% 1/15/21 480 535 Berkshire Hathaway Finance Corp. 3.000% 5/15/22 300 312 Berkshire Hathaway Finance Corp. 5.750% 1/15/40 130 173 Berkshire Hathaway Finance Corp. 4.400% 5/15/42 400 445 Berkshire Hathaway Finance Corp. 4.300% 5/15/43 275 303 Berkshire Hathaway Inc. 0.800% 2/11/16 75 75 Berkshire Hathaway Inc. 2.200% 8/15/16 2,080 2,126 Berkshire Hathaway Inc. 3.000% 2/11/23 375 389 Berkshire Hathaway Inc. 4.500% 2/11/43 925 1,043 Brown & Brown Inc. 4.200% 9/15/24 1,300 1,334 Chubb Corp. 5.750% 5/15/18 310 350 Chubb Corp. 6.000% 5/11/37 375 504 5 Chubb Corp. 6.375% 3/29/67 1,035 1,100 Cigna Corp. 2.750% 11/15/16 320 329 Cigna Corp. 4.375% 12/15/20 100 109 Cigna Corp. 4.500% 3/15/21 210 232 Cigna Corp. 4.000% 2/15/22 690 753 Cigna Corp. 3.250% 4/15/25 600 612 Cigna Corp. 6.150% 11/15/36 1,050 1,367 Cigna Corp. 5.875% 3/15/41 235 307 Cigna Corp. 5.375% 2/15/42 190 235 Cincinnati Financial Corp. 6.125% 11/1/34 325 400 CNA Financial Corp. 6.500% 8/15/16 475 509 CNA Financial Corp. 7.350% 11/15/19 2,052 2,472 CNA Financial Corp. 5.875% 8/15/20 145 168 CNA Financial Corp. 5.750% 8/15/21 175 202 Coventry Health Care Inc. 5.450% 6/15/21 265 307 Endurance Specialty Holdings Ltd. 7.000% 7/15/34 150 191 Everest Reinsurance Holdings Inc. 4.868% 6/1/44 300 316 First American Financial Corp. 4.300% 2/1/23 100 100 First American Financial Corp. 4.600% 11/15/24 350 363 Hartford Financial Services Group Inc. 5.500% 10/15/16 475 505 Hartford Financial Services Group Inc. 5.375% 3/15/17 150 162 Hartford Financial Services Group Inc. 4.000% 10/15/17 200 212 Hartford Financial Services Group Inc. 6.300% 3/15/18 1,350 1,522 Hartford Financial Services Group Inc. 6.000% 1/15/19 300 341 Hartford Financial Services Group Inc. 5.125% 4/15/22 100 115 Hartford Financial Services Group Inc. 5.950% 10/15/36 25 32 Hartford Financial Services Group Inc. 4.300% 4/15/43 500 529 HCC Insurance Holdings Inc. 6.300% 11/15/19 225 260 Humana Inc. 7.200% 6/15/18 50 58 Humana Inc. 2.625% 10/1/19 150 153 Humana Inc. 3.150% 12/1/22 725 731 Humana Inc. 3.850% 10/1/24 450 473 Humana Inc. 8.150% 6/15/38 325 484 Humana Inc. 4.625% 12/1/42 225 235 Humana Inc. 4.950% 10/1/44 400 439 Infinity Property & Casualty Corp. 5.000% 9/19/22 100 108 Kemper Corp. 4.350% 2/15/25 500 513 Lincoln National Corp. 8.750% 7/1/19 1,325 1,670 Lincoln National Corp. 6.250% 2/15/20 305 359 Lincoln National Corp. 4.200% 3/15/22 325 350 Lincoln National Corp. 6.150% 4/7/36 350 435 Lincoln National Corp. 7.000% 6/15/40 565 788 5 Lincoln National Corp. 7.000% 5/17/66 1,275 1,230 Loews Corp. 2.625% 5/15/23 175 171 Loews Corp. 6.000% 2/1/35 200 246 Loews Corp. 4.125% 5/15/43 475 470 Manulife Financial Corp. 4.900% 9/17/20 475 530 Markel Corp. 7.125% 9/30/19 125 150 Markel Corp. 4.900% 7/1/22 575 635 Markel Corp. 3.625% 3/30/23 175 180 Markel Corp. 5.000% 3/30/43 125 137 Marsh & McLennan Cos. Inc. 2.550% 10/15/18 225 231 Marsh & McLennan Cos. Inc. 2.350% 9/10/19 100 101 Marsh & McLennan Cos. Inc. 2.350% 3/6/20 500 504 Marsh & McLennan Cos. Inc. 4.800% 7/15/21 545 614 Marsh & McLennan Cos. Inc. 4.050% 10/15/23 350 376 Marsh & McLennan Cos. Inc. 3.500% 3/10/25 350 359 Marsh & McLennan Cos. Inc. 5.875% 8/1/33 900 1,119 MetLife Inc. 6.750% 6/1/16 105 112 MetLife Inc. 1.756% 12/15/17 425 430 MetLife Inc. 1.903% 12/15/17 225 228 MetLife Inc. 6.817% 8/15/18 580 678 MetLife Inc. 7.717% 2/15/19 105 128 MetLife Inc. 4.750% 2/8/21 380 431 MetLife Inc. 3.048% 12/15/22 675 693 MetLife Inc. 4.368% 9/15/23 500 555 MetLife Inc. 3.600% 4/10/24 750 793 MetLife Inc. 3.000% 3/1/25 500 500 MetLife Inc. 6.375% 6/15/34 580 783 MetLife Inc. 5.700% 6/15/35 475 604 MetLife Inc. 5.875% 2/6/41 440 573 MetLife Inc. 4.125% 8/13/42 875 906 MetLife Inc. 4.875% 11/13/43 600 691 MetLife Inc. 4.721% 12/15/44 1,400 1,572 MetLife Inc. 4.050% 3/1/45 500 516 5 MetLife Inc. 6.400% 12/15/66 1,565 1,847 Montpelier Re Holdings Ltd. 4.700% 10/15/22 25 26 Old Republic International Corp. 4.875% 10/1/24 450 482 OneBeacon US Holdings Inc. 4.600% 11/9/22 100 105 PartnerRe Finance B LLC 5.500% 6/1/20 200 228 Primerica Inc. 4.750% 7/15/22 50 55 Principal Financial Group Inc. 8.875% 5/15/19 410 515 Principal Financial Group Inc. 6.050% 10/15/36 250 319 Principal Financial Group Inc. 4.350% 5/15/43 125 131 ProAssurance Corp. 5.300% 11/15/23 100 111 Progressive Corp. 3.750% 8/23/21 2,445 2,666 Progressive Corp. 6.625% 3/1/29 150 203 Progressive Corp. 3.700% 1/26/45 250 247 5 Progressive Corp. 6.700% 6/15/67 425 448 Protective Life Corp. 7.375% 10/15/19 100 120 Protective Life Corp. 8.450% 10/15/39 175 267 Prudential Financial Inc. 5.500% 3/15/16 50 52 Prudential Financial Inc. 6.000% 12/1/17 675 754 Prudential Financial Inc. 2.300% 8/15/18 825 842 Prudential Financial Inc. 7.375% 6/15/19 455 551 Prudential Financial Inc. 5.375% 6/21/20 980 1,128 Prudential Financial Inc. 4.500% 11/16/21 2,000 2,224 Prudential Financial Inc. 5.750% 7/15/33 570 687 Prudential Financial Inc. 5.400% 6/13/35 295 341 Prudential Financial Inc. 5.900% 3/17/36 775 956 Prudential Financial Inc. 5.700% 12/14/36 655 785 Prudential Financial Inc. 6.625% 6/21/40 150 201 Prudential Financial Inc. 5.625% 5/12/41 105 125 5 Prudential Financial Inc. 5.875% 9/15/42 525 569 5 Prudential Financial Inc. 5.625% 6/15/43 975 1,038 Prudential Financial Inc. 5.100% 8/15/43 175 197 5 Prudential Financial Inc. 5.200% 3/15/44 300 306 Prudential Financial Inc. 4.600% 5/15/44 500 526 Reinsurance Group of America Inc. 6.450% 11/15/19 1,000 1,170 Swiss Re Solutions Holding Corp. 7.000% 2/15/26 175 226 Torchmark Corp. 6.375% 6/15/16 425 452 Transatlantic Holdings Inc. 8.000% 11/30/39 625 884 Travelers Cos. Inc. 6.250% 6/20/16 100 107 Travelers Cos. Inc. 5.800% 5/15/18 910 1,028 Travelers Cos. Inc. 3.900% 11/1/20 530 575 Travelers Cos. Inc. 6.750% 6/20/36 475 682 Travelers Cos. Inc. 6.250% 6/15/37 145 200 Travelers Cos. Inc. 5.350% 11/1/40 130 163 Travelers Cos. Inc. 4.600% 8/1/43 1,000 1,159 Trinity Acquisition plc 6.125% 8/15/43 525 618 UnitedHealth Group Inc. 1.875% 11/15/16 225 229 UnitedHealth Group Inc. 6.000% 6/15/17 875 969 UnitedHealth Group Inc. 6.000% 2/15/18 1,460 1,654 UnitedHealth Group Inc. 2.300% 12/15/19 50 51 UnitedHealth Group Inc. 4.700% 2/15/21 165 187 UnitedHealth Group Inc. 3.375% 11/15/21 105 112 UnitedHealth Group Inc. 2.875% 12/15/21 50 51 UnitedHealth Group Inc. 2.875% 3/15/22 525 534 UnitedHealth Group Inc. 6.500% 6/15/37 200 281 UnitedHealth Group Inc. 6.625% 11/15/37 325 463 UnitedHealth Group Inc. 6.875% 2/15/38 1,405 2,023 UnitedHealth Group Inc. 5.950% 2/15/41 500 672 UnitedHealth Group Inc. 4.625% 11/15/41 2,050 2,354 UnitedHealth Group Inc. 4.375% 3/15/42 725 803 UnitedHealth Group Inc. 3.950% 10/15/42 200 205 UnitedHealth Group Inc. 4.250% 3/15/43 75 81 Unum Group 7.125% 9/30/16 175 190 Unum Group 5.625% 9/15/20 50 57 Unum Group 4.000% 3/15/24 200 211 Unum Group 5.750% 8/15/42 200 242 Validus Holdings Ltd. 8.875% 1/26/40 150 208 Voya Financial Inc. 2.900% 2/15/18 250 258 Voya Financial Inc. 5.500% 7/15/22 50 58 Voya Financial Inc. 5.700% 7/15/43 350 430 Willis Group Holdings plc 5.750% 3/15/21 265 298 Willis North America Inc. 6.200% 3/28/17 300 323 WR Berkley Corp. 5.375% 9/15/20 50 57 WR Berkley Corp. 4.625% 3/15/22 225 243 XLIT Ltd. 5.750% 10/1/21 545 640 XLIT Ltd. 6.375% 11/15/24 100 123 XLIT Ltd. 4.450% 3/31/25 200 201 XLIT Ltd. 5.250% 12/15/43 100 116 XLIT Ltd. 5.500% 3/31/45 300 298 Other Finance (0.0%) Apollo Investment Corp. 5.250% 3/3/25 200 203 ORIX Corp. 5.000% 1/12/16 245 252 XTRA Finance Corp. 5.150% 4/1/17 575 618 Real Estate Investment Trusts (0.3%) Alexandria Real Estate Equities Inc. 2.750% 1/15/20 250 251 Alexandria Real Estate Equities Inc. 4.600% 4/1/22 300 320 Alexandria Real Estate Equities Inc. 3.900% 6/15/23 75 77 Alexandria Real Estate Equities Inc. 4.500% 7/30/29 200 211 American Campus Communities Operating Partnership LP 4.125% 7/1/24 250 259 AvalonBay Communities Inc. 5.750% 9/15/16 100 107 AvalonBay Communities Inc. 2.850% 3/15/23 200 198 AvalonBay Communities Inc. 4.200% 12/15/23 175 188 AvalonBay Communities Inc. 3.500% 11/15/24 250 258 BioMed Realty LP 3.850% 4/15/16 325 333 BioMed Realty LP 2.625% 5/1/19 200 202 BioMed Realty LP 4.250% 7/15/22 400 418 Boston Properties LP 3.700% 11/15/18 2,120 2,258 Boston Properties LP 5.625% 11/15/20 325 378 Boston Properties LP 4.125% 5/15/21 190 206 Boston Properties LP 3.850% 2/1/23 950 1,005 Boston Properties LP 3.125% 9/1/23 1,375 1,385 Brandywine Operating Partnership LP 4.950% 4/15/18 725 780 Brandywine Operating Partnership LP 4.100% 10/1/24 250 255 Brandywine Operating Partnership LP 4.550% 10/1/29 175 182 Brixmor Operating Partnership LP 3.850% 2/1/25 2,725 2,727 Camden Property Trust 2.950% 12/15/22 325 318 Camden Property Trust 4.250% 1/15/24 1,100 1,174 CBL & Associates LP 5.250% 12/1/23 600 639 CBL & Associates LP 4.600% 10/15/24 175 178 Columbia Property Trust Operating Partnership LP 4.150% 4/1/25 500 514 Corporate Office Properties LP 3.700% 6/15/21 100 101 Corporate Office Properties LP 3.600% 5/15/23 400 388 CubeSmart LP 4.375% 12/15/23 350 376 DCT Industrial Operating Partnership LP 4.500% 10/15/23 200 213 DDR Corp. 7.875% 9/1/20 500 625 DDR Corp. 3.500% 1/15/21 225 232 DDR Corp. 4.625% 7/15/22 500 538 DDR Corp. 3.375% 5/15/23 400 396 Digital Realty Trust LP 5.250% 3/15/21 1,190 1,319 Duke Realty LP 5.950% 2/15/17 200 216 Duke Realty LP 8.250% 8/15/19 125 154 Duke Realty LP 6.750% 3/15/20 250 297 Duke Realty LP 3.625% 4/15/23 875 891 EPR Properties 5.750% 8/15/22 75 83 EPR Properties 5.250% 7/15/23 400 431 EPR Properties 4.500% 4/1/25 300 306 Equity CommonWealth 6.650% 1/15/18 1,175 1,293 ERP Operating LP 5.375% 8/1/16 275 291 ERP Operating LP 2.375% 7/1/19 375 380 ERP Operating LP 4.750% 7/15/20 265 295 ERP Operating LP 4.625% 12/15/21 115 128 ERP Operating LP 3.000% 4/15/23 625 628 ERP Operating LP 4.500% 7/1/44 550 592 Essex Portfolio LP 3.375% 1/15/23 1,150 1,161 Essex Portfolio LP 3.250% 5/1/23 50 50 Essex Portfolio LP 3.500% 4/1/25 200 203 Excel Trust LP 4.625% 5/15/24 150 157 Federal Realty Investment Trust 3.000% 8/1/22 175 177 Federal Realty Investment Trust 2.750% 6/1/23 325 321 Federal Realty Investment Trust 4.500% 12/1/44 1,000 1,081 HCP Inc. 6.300% 9/15/16 300 322 HCP Inc. 5.625% 5/1/17 25 27 HCP Inc. 2.625% 2/1/20 1,100 1,104 HCP Inc. 5.375% 2/1/21 360 405 HCP Inc. 3.150% 8/1/22 150 149 HCP Inc. 4.200% 3/1/24 200 209 HCP Inc. 3.400% 2/1/25 400 391 HCP Inc. 6.750% 2/1/41 175 234 Health Care REIT Inc. 6.200% 6/1/16 325 344 Health Care REIT Inc. 4.700% 9/15/17 50 54 Health Care REIT Inc. 2.250% 3/15/18 575 583 Health Care REIT Inc. 4.125% 4/1/19 300 322 Health Care REIT Inc. 6.125% 4/15/20 100 116 Health Care REIT Inc. 4.950% 1/15/21 750 830 Health Care REIT Inc. 5.250% 1/15/22 425 477 Health Care REIT Inc. 3.750% 3/15/23 325 333 Health Care REIT Inc. 4.500% 1/15/24 125 134 Health Care REIT Inc. 6.500% 3/15/41 200 265 Health Care REIT Inc. 5.125% 3/15/43 175 197 Healthcare Realty Trust Inc. 6.500% 1/17/17 182 198 Healthcare Realty Trust Inc. 5.750% 1/15/21 145 164 Healthcare Realty Trust Inc. 3.750% 4/15/23 100 99 Healthcare Trust of America Holdings LP 3.375% 7/15/21 175 178 Healthcare Trust of America Holdings LP 3.700% 4/15/23 100 100 Highwoods Realty LP 3.200% 6/15/21 500 510 Hospitality Properties Trust 6.700% 1/15/18 1,000 1,110 Hospitality Properties Trust 4.650% 3/15/24 100 104 Hospitality Properties Trust 4.500% 3/15/25 125 128 Kilroy Realty LP 4.800% 7/15/18 800 862 Kilroy Realty LP 3.800% 1/15/23 100 102 Kimco Realty Corp. 5.700% 5/1/17 375 407 Kimco Realty Corp. 6.875% 10/1/19 50 59 Kimco Realty Corp. 3.200% 5/1/21 500 513 Kimco Realty Corp. 3.125% 6/1/23 550 547 Lexington Realty Trust 4.400% 6/15/24 200 208 Liberty Property LP 3.375% 6/15/23 575 571 Liberty Property LP 4.400% 2/15/24 325 346 Liberty Property LP 3.750% 4/1/25 725 731 Mack-Cali Realty LP 7.750% 8/15/19 750 867 Mack-Cali Realty LP 4.500% 4/18/22 225 227 Mid-America Apartments LP 4.300% 10/15/23 350 374 Mid-America Apartments LP 3.750% 6/15/24 200 205 National Retail Properties Inc. 6.875% 10/15/17 25 28 National Retail Properties Inc. 3.800% 10/15/22 500 519 National Retail Properties Inc. 3.900% 6/15/24 425 442 Omega Healthcare Investors Inc. 6.750% 10/15/22 975 1,030 Omega Healthcare Investors Inc. 4.950% 4/1/24 275 289 8 Omega Healthcare Investors Inc. 4.500% 1/15/25 175 177 8 Omega Healthcare Investors Inc. 4.500% 4/1/27 1,000 977 Piedmont Operating Partnership LP 3.400% 6/1/23 125 122 Piedmont Operating Partnership LP 4.450% 3/15/24 275 285 Post Apartment Homes LP 3.375% 12/1/22 100 101 ProLogis LP 4.500% 8/15/17 75 80 ProLogis LP 2.750% 2/15/19 875 895 ProLogis LP 6.875% 3/15/20 2,100 2,493 ProLogis LP 4.250% 8/15/23 250 269 Realty Income Corp. 2.000% 1/31/18 575 580 Realty Income Corp. 6.750% 8/15/19 935 1,100 Realty Income Corp. 3.250% 10/15/22 100 100 Regency Centers LP 3.750% 6/15/24 525 541 Retail Opportunity Investments Corp. 5.000% 12/15/23 150 164 Retail Properties of America Inc. 4.000% 3/15/25 425 429 Select Income REIT 2.850% 2/1/18 175 177 Select Income REIT 4.150% 2/1/22 225 226 Select Income REIT 4.500% 2/1/25 250 250 Senior Housing Properties Trust 3.250% 5/1/19 475 483 Senior Housing Properties Trust 4.750% 5/1/24 175 182 Simon Property Group LP 5.250% 12/1/16 335 356 Simon Property Group LP 2.800% 1/30/17 425 437 Simon Property Group LP 2.150% 9/15/17 200 204 Simon Property Group LP 6.125% 5/30/18 450 513 Simon Property Group LP 2.200% 2/1/19 2,700 2,739 Simon Property Group LP 5.650% 2/1/20 1,250 1,447 Simon Property Group LP 4.375% 3/1/21 555 614 Simon Property Group LP 4.125% 12/1/21 225 247 Simon Property Group LP 3.375% 3/15/22 250 260 Simon Property Group LP 2.750% 2/1/23 400 396 Simon Property Group LP 3.750% 2/1/24 500 528 Simon Property Group LP 6.750% 2/1/40 300 418 Simon Property Group LP 4.750% 3/15/42 225 253 Tanger Properties LP 3.875% 12/1/23 125 130 Tanger Properties LP 3.750% 12/1/24 200 205 UDR Inc. 4.250% 6/1/18 400 430 UDR Inc. 3.700% 10/1/20 150 159 UDR Inc. 4.625% 1/10/22 125 136 Ventas Realty LP 1.550% 9/26/16 475 478 Ventas Realty LP 1.250% 4/17/17 300 299 Ventas Realty LP 3.750% 5/1/24 200 206 Ventas Realty LP 5.700% 9/30/43 450 554 Ventas Realty LP / Ventas Capital Corp. 2.000% 2/15/18 325 328 Ventas Realty LP / Ventas Capital Corp. 4.000% 4/30/19 575 616 Ventas Realty LP / Ventas Capital Corp. 2.700% 4/1/20 25 25 Ventas Realty LP / Ventas Capital Corp. 4.750% 6/1/21 250 276 Ventas Realty LP / Ventas Capital Corp. 4.250% 3/1/22 140 150 Ventas Realty LP / Ventas Capital Corp. 3.250% 8/15/22 500 503 Vornado Realty LP 2.500% 6/30/19 275 278 8 Washington Prime Group LP 3.850% 4/1/20 200 202 Washington REIT 4.950% 10/1/20 125 135 Washington REIT 3.950% 10/15/22 100 102 Weingarten Realty Investors 3.375% 10/15/22 75 75 Weingarten Realty Investors 3.500% 4/15/23 250 251 Weingarten Realty Investors 4.450% 1/15/24 75 80 WP Carey Inc. 4.600% 4/1/24 300 311 WP Carey Inc. 4.000% 2/1/25 200 200 Industrial (6.3%) Basic Industry (0.5%) Agrium Inc. 6.750% 1/15/19 1,350 1,574 Agrium Inc. 3.150% 10/1/22 2,010 2,014 Agrium Inc. 3.500% 6/1/23 275 281 Agrium Inc. 3.375% 3/15/25 250 250 Agrium Inc. 4.125% 3/15/35 250 250 Agrium Inc. 4.900% 6/1/43 125 134 Agrium Inc. 5.250% 1/15/45 500 567 Air Products & Chemicals Inc. 2.000% 8/2/16 275 280 Air Products & Chemicals Inc. 1.200% 10/15/17 225 225 Air Products & Chemicals Inc. 3.000% 11/3/21 190 197 Air Products & Chemicals Inc. 2.750% 2/3/23 200 202 Air Products & Chemicals Inc. 3.350% 7/31/24 700 730 Airgas Inc. 3.650% 7/15/24 750 776 Albemarle Corp. 3.000% 12/1/19 250 253 Albemarle Corp. 4.500% 12/15/20 50 54 Albemarle Corp. 4.150% 12/1/24 300 312 Albemarle Corp. 5.450% 12/1/44 325 352 Barrick Gold Corp. 6.950% 4/1/19 350 410 Barrick Gold Corp. 3.850% 4/1/22 600 587 Barrick Gold Corp. 4.100% 5/1/23 1,050 1,037 Barrick Gold Corp. 5.250% 4/1/42 250 239 Barrick North America Finance LLC 6.800% 9/15/18 475 545 Barrick North America Finance LLC 4.400% 5/30/21 915 938 Barrick North America Finance LLC 7.500% 9/15/38 25 30 Barrick North America Finance LLC 5.700% 5/30/41 750 746 Barrick North America Finance LLC 5.750% 5/1/43 500 522 Barrick PD Australia Finance Pty Ltd. 4.950% 1/15/20 600 645 Barrick PD Australia Finance Pty Ltd. 5.950% 10/15/39 400 395 BHP Billiton Finance USA Ltd. 1.875% 11/21/16 450 457 BHP Billiton Finance USA Ltd. 1.625% 2/24/17 1,475 1,495 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 350 380 BHP Billiton Finance USA Ltd. 2.050% 9/30/18 300 306 BHP Billiton Finance USA Ltd. 6.500% 4/1/19 450 529 BHP Billiton Finance USA Ltd. 3.250% 11/21/21 600 625 BHP Billiton Finance USA Ltd. 2.875% 2/24/22 525 533 BHP Billiton Finance USA Ltd. 3.850% 9/30/23 775 829 BHP Billiton Finance USA Ltd. 4.125% 2/24/42 1,200 1,225 BHP Billiton Finance USA Ltd. 5.000% 9/30/43 1,800 2,054 Braskem Finance Ltd. 6.450% 2/3/24 500 465 Cabot Corp. 2.550% 1/15/18 550 562 Cabot Corp. 3.700% 7/15/22 50 52 Carpenter Technology Corp. 5.200% 7/15/21 575 622 Celulosa Arauco y Constitucion SA 4.750% 1/11/22 200 209 CF Industries Inc. 6.875% 5/1/18 1,725 1,960 CF Industries Inc. 7.125% 5/1/20 825 993 CF Industries Inc. 3.450% 6/1/23 575 581 CF Industries Inc. 5.150% 3/15/34 500 547 CF Industries Inc. 4.950% 6/1/43 375 392 CF Industries Inc. 5.375% 3/15/44 500 559 Domtar Corp. 6.250% 9/1/42 50 55 Domtar Corp. 6.750% 2/15/44 400 465 Dow Chemical Co. 5.700% 5/15/18 100 112 Dow Chemical Co. 8.550% 5/15/19 1,810 2,259 Dow Chemical Co. 4.250% 11/15/20 2,010 2,198 Dow Chemical Co. 4.125% 11/15/21 185 201 Dow Chemical Co. 3.000% 11/15/22 700 703 Dow Chemical Co. 3.500% 10/1/24 600 610 Dow Chemical Co. 7.375% 11/1/29 100 136 Dow Chemical Co. 4.250% 10/1/34 350 354 Dow Chemical Co. 9.400% 5/15/39 760 1,258 Dow Chemical Co. 5.250% 11/15/41 525 592 Dow Chemical Co. 4.375% 11/15/42 900 905 Eastman Chemical Co. 2.400% 6/1/17 1,750 1,788 Eastman Chemical Co. 5.500% 11/15/19 1,100 1,252 Eastman Chemical Co. 2.700% 1/15/20 400 406 Eastman Chemical Co. 3.600% 8/15/22 650 676 Eastman Chemical Co. 4.800% 9/1/42 400 425 Eastman Chemical Co. 4.650% 10/15/44 1,250 1,300 Ecolab Inc. 3.000% 12/8/16 175 180 Ecolab Inc. 1.450% 12/8/17 1,225 1,225 Ecolab Inc. 1.550% 1/12/18 500 500 Ecolab Inc. 2.250% 1/12/20 200 201 Ecolab Inc. 4.350% 12/8/21 50 55 Ecolab Inc. 5.500% 12/8/41 625 763 EI du Pont de Nemours & Co. 2.750% 4/1/16 375 383 EI du Pont de Nemours & Co. 5.250% 12/15/16 105 113 EI du Pont de Nemours & Co. 6.000% 7/15/18 700 798 EI du Pont de Nemours & Co. 4.625% 1/15/20 300 335 EI du Pont de Nemours & Co. 3.625% 1/15/21 1,420 1,518 EI du Pont de Nemours & Co. 4.250% 4/1/21 350 386 EI du Pont de Nemours & Co. 2.800% 2/15/23 75 75 EI du Pont de Nemours & Co. 6.500% 1/15/28 500 651 EI du Pont de Nemours & Co. 4.900% 1/15/41 450 507 EI du Pont de Nemours & Co. 4.150% 2/15/43 125 128 FMC Corp. 3.950% 2/1/22 150 157 FMC Corp. 4.100% 2/1/24 750 796 Freeport-McMoRan Inc. 2.150% 3/1/17 125 125 Freeport-McMoRan Inc. 2.375% 3/15/18 1,375 1,369 Freeport-McMoRan Inc. 3.100% 3/15/20 2,100 2,046 Freeport-McMoRan Inc. 3.550% 3/1/22 1,975 1,830 Freeport-McMoRan Inc. 3.875% 3/15/23 1,280 1,187 Freeport-McMoRan Inc. 5.400% 11/14/34 250 228 Freeport-McMoRan Inc. 5.450% 3/15/43 1,220 1,091 Georgia-Pacific LLC 7.375% 12/1/25 400 527 Georgia-Pacific LLC 8.875% 5/15/31 1,200 1,817 Glencore Canada Corp. 5.500% 6/15/17 250 268 Goldcorp Inc. 2.125% 3/15/18 1,100 1,108 Goldcorp Inc. 3.700% 3/15/23 600 595 Goldcorp Inc. 5.450% 6/9/44 250 257 International Paper Co. 7.500% 8/15/21 910 1,143 International Paper Co. 4.750% 2/15/22 500 553 International Paper Co. 3.650% 6/15/24 900 919 International Paper Co. 7.300% 11/15/39 805 1,074 International Paper Co. 6.000% 11/15/41 300 355 International Paper Co. 4.800% 6/15/44 500 514 Kinross Gold Corp. 5.950% 3/15/24 700 648 LYB International Finance BV 4.000% 7/15/23 500 529 LYB International Finance BV 5.250% 7/15/43 500 556 LYB International Finance BV 4.875% 3/15/44 800 855 LyondellBasell Industries NV 5.000% 4/15/19 1,700 1,868 LyondellBasell Industries NV 6.000% 11/15/21 475 558 LyondellBasell Industries NV 5.750% 4/15/24 500 588 LyondellBasell Industries NV 4.625% 2/26/55 650 643 Monsanto Co. 2.750% 4/15/16 75 76 Monsanto Co. 1.150% 6/30/17 1,000 1,005 Monsanto Co. 2.125% 7/15/19 800 811 Monsanto Co. 2.750% 7/15/21 600 614 Monsanto Co. 2.200% 7/15/22 175 170 Monsanto Co. 3.375% 7/15/24 700 727 Monsanto Co. 4.200% 7/15/34 400 430 Monsanto Co. 5.875% 4/15/38 375 472 Monsanto Co. 3.600% 7/15/42 250 237 Monsanto Co. 4.400% 7/15/44 1,000 1,084 Monsanto Co. 4.700% 7/15/64 600 652 Mosaic Co. 3.750% 11/15/21 650 688 Mosaic Co. 4.250% 11/15/23 800 855 Mosaic Co. 5.450% 11/15/33 100 117 Mosaic Co. 4.875% 11/15/41 130 139 Mosaic Co. 5.625% 11/15/43 150 178 Newmont Mining Corp. 5.125% 10/1/19 1,475 1,616 Newmont Mining Corp. 3.500% 3/15/22 250 242 Newmont Mining Corp. 5.875% 4/1/35 325 326 Newmont Mining Corp. 6.250% 10/1/39 500 510 Newmont Mining Corp. 4.875% 3/15/42 950 844 Nucor Corp. 5.750% 12/1/17 385 429 Nucor Corp. 5.850% 6/1/18 875 979 Nucor Corp. 4.125% 9/15/22 200 215 Nucor Corp. 4.000% 8/1/23 325 341 Nucor Corp. 6.400% 12/1/37 325 414 Nucor Corp. 5.200% 8/1/43 400 450 Packaging Corp. of America 3.900% 6/15/22 275 286 Packaging Corp. of America 4.500% 11/1/23 425 458 Packaging Corp. of America 3.650% 9/15/24 500 509 Placer Dome Inc. 6.450% 10/15/35 375 404 Plains Exploration & Production Co. 6.500% 11/15/20 20 21 Plains Exploration & Production Co. 6.750% 2/1/22 593 627 Plains Exploration & Production Co. 6.875% 2/15/23 899 954 Plum Creek Timberlands LP 5.875% 11/15/15 225 231 Plum Creek Timberlands LP 4.700% 3/15/21 275 302 Potash Corp. of Saskatchewan Inc. 3.250% 12/1/17 675 706 Potash Corp. of Saskatchewan Inc. 4.875% 3/30/20 1,210 1,365 Potash Corp. of Saskatchewan Inc. 3.000% 4/1/25 250 252 Potash Corp. of Saskatchewan Inc. 5.625% 12/1/40 700 881 PPG Industries Inc. 2.300% 11/15/19 700 709 Praxair Inc. 5.200% 3/15/17 25 27 Praxair Inc. 4.500% 8/15/19 175 194 Praxair Inc. 4.050% 3/15/21 925 1,023 Praxair Inc. 3.000% 9/1/21 50 52 Praxair Inc. 2.450% 2/15/22 850 855 Praxair Inc. 2.650% 2/5/25 500 494 Praxair Inc. 3.550% 11/7/42 300 295 Rayonier Inc. 3.750% 4/1/22 125 127 Reliance Steel & Aluminum Co. 4.500% 4/15/23 225 227 Rio Tinto Alcan Inc. 5.000% 6/1/15 875 881 Rio Tinto Alcan Inc. 6.125% 12/15/33 325 398 Rio Tinto Alcan Inc. 5.750% 6/1/35 450 531 Rio Tinto Finance USA Ltd. 2.500% 5/20/16 280 285 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 1,500 1,722 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 1,075 1,362 Rio Tinto Finance USA Ltd. 3.500% 11/2/20 310 326 Rio Tinto Finance USA Ltd. 4.125% 5/20/21 175 188 Rio Tinto Finance USA Ltd. 3.750% 9/20/21 1,000 1,053 Rio Tinto Finance USA Ltd. 7.125% 7/15/28 225 304 Rio Tinto Finance USA Ltd. 5.200% 11/2/40 565 637 Rio Tinto Finance USA plc 1.375% 6/17/16 1,050 1,054 Rio Tinto Finance USA plc 2.000% 3/22/17 375 380 Rio Tinto Finance USA plc 2.250% 12/14/18 500 508 Rio Tinto Finance USA plc 3.500% 3/22/22 200 207 Rio Tinto Finance USA plc 4.750% 3/22/42 875 938 Rio Tinto Finance USA plc 4.125% 8/21/42 600 594 Rock-Tenn Co. 3.500% 3/1/20 2,725 2,825 Rock-Tenn Co. 4.900% 3/1/22 250 276 Rockwood Specialties Group Inc. 4.625% 10/15/20 750 784 Rohm & Haas Co. 7.850% 7/15/29 300 425 RPM International Inc. 6.125% 10/15/19 75 86 RPM International Inc. 3.450% 11/15/22 250 249 Sigma-Aldrich Corp. 3.375% 11/1/20 75 79 Southern Copper Corp. 5.375% 4/16/20 200 221 Southern Copper Corp. 7.500% 7/27/35 1,625 1,871 Southern Copper Corp. 6.750% 4/16/40 250 267 Syngenta Finance NV 3.125% 3/28/22 250 254 Syngenta Finance NV 4.375% 3/28/42 150 158 Teck Resources Ltd. 3.150% 1/15/17 500 506 Teck Resources Ltd. 2.500% 2/1/18 430 426 Teck Resources Ltd. 3.000% 3/1/19 800 795 Teck Resources Ltd. 4.500% 1/15/21 250 253 Teck Resources Ltd. 4.750% 1/15/22 75 76 Teck Resources Ltd. 3.750% 2/1/23 525 493 Teck Resources Ltd. 6.250% 7/15/41 945 919 Teck Resources Ltd. 5.200% 3/1/42 425 382 Teck Resources Ltd. 5.400% 2/1/43 275 250 The Dow Chemical Company 4.625% 10/1/44 500 523 Vale Canada Ltd. 7.200% 9/15/32 100 101 Vale Overseas Ltd. 6.250% 1/23/17 200 212 Vale Overseas Ltd. 5.625% 9/15/19 1,050 1,116 Vale Overseas Ltd. 4.625% 9/15/20 1,270 1,265 Vale Overseas Ltd. 4.375% 1/11/22 1,545 1,484 Vale Overseas Ltd. 8.250% 1/17/34 375 416 Vale Overseas Ltd. 6.875% 11/21/36 935 905 Vale Overseas Ltd. 6.875% 11/10/39 1,610 1,561 Vale SA 5.625% 9/11/42 1,100 950 Valspar Corp. 7.250% 6/15/19 350 411 Valspar Corp. 4.200% 1/15/22 25 27 Westlake Chemical Corp. 3.600% 7/15/22 50 51 Westvaco Corp. 8.200% 1/15/30 500 706 Westvaco Corp. 7.950% 2/15/31 300 405 Weyerhaeuser Co. 7.375% 10/1/19 1,075 1,288 Weyerhaeuser Co. 8.500% 1/15/25 150 202 Weyerhaeuser Co. 7.375% 3/15/32 625 841 Weyerhaeuser Co. 6.875% 12/15/33 125 160 Worthington Industries Inc. 4.550% 4/15/26 100 108 Yamana Gold Inc. 4.950% 7/15/24 640 627 Capital Goods (0.5%) 3M Co. 1.375% 9/29/16 295 299 3M Co. 6.375% 2/15/28 350 471 3M Co. 5.700% 3/15/37 105 140 ABB Finance USA Inc. 1.625% 5/8/17 100 101 ABB Finance USA Inc. 2.875% 5/8/22 375 382 ABB Finance USA Inc. 4.375% 5/8/42 150 170 Acuity Brands Lighting Inc. 6.000% 12/15/19 200 225 Boeing Capital Corp. 2.125% 8/15/16 115 117 Boeing Capital Corp. 4.700% 10/27/19 125 140 Boeing Co. 0.950% 5/15/18 1,425 1,413 Boeing Co. 6.000% 3/15/19 1,850 2,164 Boeing Co. 4.875% 2/15/20 525 604 Boeing Co. 6.625% 2/15/38 100 145 Boeing Co. 6.875% 3/15/39 250 378 Boeing Co. 5.875% 2/15/40 795 1,073 Boeing Co. 3.500% 3/1/45 300 296 Carlisle Cos. Inc. 3.750% 11/15/22 175 180 Caterpillar Financial Services Corp. 4.625% 6/1/15 2,050 2,064 Caterpillar Financial Services Corp. 2.050% 8/1/16 770 785 Caterpillar Financial Services Corp. 1.300% 3/1/18 825 826 Caterpillar Financial Services Corp. 5.450% 4/15/18 875 979 Caterpillar Financial Services Corp. 7.150% 2/15/19 1,235 1,476 Caterpillar Financial Services Corp. 2.100% 6/9/19 500 507 Caterpillar Financial Services Corp. 2.250% 12/1/19 300 304 Caterpillar Financial Services Corp. 2.000% 3/5/20 750 752 Caterpillar Financial Services Corp. 2.750% 8/20/21 200 205 Caterpillar Financial Services Corp. 3.300% 6/9/24 730 760 Caterpillar Financial Services Corp. 3.250% 12/1/24 200 207 Caterpillar Inc. 1.500% 6/26/17 450 456 Caterpillar Inc. 3.900% 5/27/21 220 242 Caterpillar Inc. 2.600% 6/26/22 125 126 Caterpillar Inc. 3.400% 5/15/24 750 787 Caterpillar Inc. 6.050% 8/15/36 895 1,179 Caterpillar Inc. 3.803% 8/15/42 1,229 1,247 Caterpillar Inc. 4.300% 5/15/44 1,000 1,082 Cooper US Inc. 2.375% 1/15/16 1,000 1,013 Crane Co. 2.750% 12/15/18 300 308 Crane Co. 4.450% 12/15/23 400 429 CRH America Inc. 6.000% 9/30/16 750 801 CRH America Inc. 5.750% 1/15/21 885 1,036 Danaher Corp. 2.300% 6/23/16 200 204 Danaher Corp. 3.900% 6/23/21 150 165 Deere & Co. 2.600% 6/8/22 700 703 Deere & Co. 5.375% 10/16/29 455 561 Deere & Co. 8.100% 5/15/30 750 1,151 Deere & Co. 7.125% 3/3/31 400 569 Deere & Co. 3.900% 6/9/42 500 525 Dover Corp. 4.300% 3/1/21 145 161 Dover Corp. 6.600% 3/15/38 350 497 Dover Corp. 5.375% 3/1/41 480 595 Eaton Corp. 1.500% 11/2/17 200 201 Eaton Corp. 5.600% 5/15/18 550 613 Eaton Corp. 2.750% 11/2/22 575 576 Eaton Corp. 4.000% 11/2/32 815 855 Eaton Corp. 4.150% 11/2/42 75 77 8 Embraer Overseas Ltd. 5.696% 9/16/23 1,166 1,236 Emerson Electric Co. 5.250% 10/15/18 525 590 Emerson Electric Co. 4.875% 10/15/19 275 311 Emerson Electric Co. 4.250% 11/15/20 25 28 Emerson Electric Co. 2.625% 2/15/23 1,000 1,004 Emerson Electric Co. 6.000% 8/15/32 150 197 Emerson Electric Co. 6.125% 4/15/39 125 172 Emerson Electric Co. 5.250% 11/15/39 135 167 Exelis Inc. 4.250% 10/1/16 225 234 Flowserve Corp. 3.500% 9/15/22 625 635 Flowserve Corp. 4.000% 11/15/23 375 395 General Dynamics Corp. 1.000% 11/15/17 1,100 1,100 General Dynamics Corp. 3.875% 7/15/21 750 820 General Dynamics Corp. 2.250% 11/15/22 900 884 General Dynamics Corp. 3.600% 11/15/42 125 125 General Electric Co. 5.250% 12/6/17 1,940 2,145 General Electric Co. 2.700% 10/9/22 1,350 1,374 General Electric Co. 3.375% 3/11/24 2,000 2,118 General Electric Co. 4.125% 10/9/42 2,050 2,171 General Electric Co. 4.500% 3/11/44 450 506 Honeywell International Inc. 5.300% 3/15/17 275 299 Honeywell International Inc. 5.300% 3/1/18 650 726 Honeywell International Inc. 5.000% 2/15/19 105 118 Honeywell International Inc. 4.250% 3/1/21 805 906 Honeywell International Inc. 3.350% 12/1/23 1,325 1,403 Honeywell International Inc. 5.700% 3/15/37 105 137 Honeywell International Inc. 5.375% 3/1/41 1,855 2,385 Illinois Tool Works Inc. 6.250% 4/1/19 450 524 Illinois Tool Works Inc. 3.375% 9/15/21 105 111 Illinois Tool Works Inc. 4.875% 9/15/41 105 123 Illinois Tool Works Inc. 3.900% 9/1/42 1,225 1,261 Ingersoll-Rand Global Holding Co. Ltd. 6.875% 8/15/18 1,550 1,803 Ingersoll-Rand Global Holding Co. Ltd. 2.875% 1/15/19 125 128 Ingersoll-Rand Global Holding Co. Ltd. 4.250% 6/15/23 250 267 Ingersoll-Rand Global Holding Co. Ltd. 5.750% 6/15/43 125 152 Ingersoll-Rand Luxembourg Finance SA 3.550% 11/1/24 100 101 Ingersoll-Rand Luxembourg Finance SA 4.650% 11/1/44 250 268 John Deere Capital Corp. 1.850% 9/15/16 185 188 John Deere Capital Corp. 2.000% 1/13/17 375 383 John Deere Capital Corp. 2.800% 9/18/17 550 573 John Deere Capital Corp. 1.200% 10/10/17 475 476 John Deere Capital Corp. 1.350% 1/16/18 2,000 2,007 John Deere Capital Corp. 5.750% 9/10/18 530 605 John Deere Capital Corp. 2.250% 4/17/19 150 153 John Deere Capital Corp. 1.700% 1/15/20 1,975 1,955 John Deere Capital Corp. 2.050% 3/10/20 750 755 John Deere Capital Corp. 3.900% 7/12/21 125 137 John Deere Capital Corp. 3.150% 10/15/21 105 110 John Deere Capital Corp. 2.750% 3/15/22 75 76 John Deere Capital Corp. 2.800% 1/27/23 1,775 1,794 John Deere Capital Corp. 3.350% 6/12/24 700 738 Joy Global Inc. 6.000% 11/15/16 250 270 Kennametal Inc. 2.650% 11/1/19 200 201 Kennametal Inc. 3.875% 2/15/22 125 130 L-3 Communications Corp. 1.500% 5/28/17 400 398 L-3 Communications Corp. 5.200% 10/15/19 825 916 L-3 Communications Corp. 4.750% 7/15/20 925 1,007 L-3 Communications Corp. 4.950% 2/15/21 575 634 L-3 Communications Corp. 3.950% 5/28/24 350 359 Leggett & Platt Inc. 3.800% 11/15/24 400 416 Lockheed Martin Corp. 7.650% 5/1/16 250 269 Lockheed Martin Corp. 2.125% 9/15/16 245 250 Lockheed Martin Corp. 4.250% 11/15/19 2,355 2,588 Lockheed Martin Corp. 3.350% 9/15/21 80 85 Lockheed Martin Corp. 2.900% 3/1/25 175 177 Lockheed Martin Corp. 3.600% 3/1/35 300 300 Lockheed Martin Corp. 6.150% 9/1/36 1,715 2,269 Lockheed Martin Corp. 5.500% 11/15/39 680 850 Lockheed Martin Corp. 5.720% 6/1/40 316 415 Lockheed Martin Corp. 3.800% 3/1/45 200 200 Martin Marietta Materials Inc. 6.600% 4/15/18 400 454 Mohawk Industries Inc. 3.850% 2/1/23 2,750 2,796 Northrop Grumman Corp. 1.750% 6/1/18 575 577 Northrop Grumman Corp. 3.500% 3/15/21 125 132 Northrop Grumman Corp. 3.250% 8/1/23 400 412 Northrop Grumman Corp. 5.050% 11/15/40 475 550 Northrop Grumman Corp. 4.750% 6/1/43 650 732 Owens Corning 6.500% 12/1/16 97 104 Owens Corning 4.200% 12/15/22 150 157 Parker Hannifin Corp. 5.500% 5/15/18 1,725 1,931 Parker Hannifin Corp. 3.500% 9/15/22 75 80 Parker Hannifin Corp. 6.250% 5/15/38 75 103 Pentair Finance SA 1.350% 12/1/15 300 301 Pentair Finance SA 2.650% 12/1/19 500 500 Precision Castparts Corp. 1.250% 1/15/18 1,650 1,645 Precision Castparts Corp. 2.500% 1/15/23 125 123 Precision Castparts Corp. 3.900% 1/15/43 175 180 Raytheon Co. 6.750% 3/15/18 125 144 Raytheon Co. 3.125% 10/15/20 425 446 Raytheon Co. 2.500% 12/15/22 425 424 Raytheon Co. 7.200% 8/15/27 75 103 Raytheon Co. 4.875% 10/15/40 225 262 Raytheon Co. 4.700% 12/15/41 625 724 Republic Services Inc. 3.800% 5/15/18 2,535 2,689 Republic Services Inc. 5.500% 9/15/19 425 482 Republic Services Inc. 5.000% 3/1/20 500 561 Republic Services Inc. 5.250% 11/15/21 50 58 Republic Services Inc. 3.550% 6/1/22 300 313 Republic Services Inc. 6.200% 3/1/40 975 1,306 Republic Services Inc. 5.700% 5/15/41 500 627 Rockwell Automation Inc. 5.650% 12/1/17 25 28 Rockwell Automation Inc. 6.700% 1/15/28 200 264 Rockwell Automation Inc. 6.250% 12/1/37 325 439 Rockwell Collins Inc. 5.250% 7/15/19 50 56 Rockwell Collins Inc. 3.100% 11/15/21 125 131 Rockwell Collins Inc. 4.800% 12/15/43 235 281 Roper Industries Inc. 2.050% 10/1/18 1,175 1,179 Roper Industries Inc. 6.250% 9/1/19 1,575 1,831 Snap-on Inc. 6.125% 9/1/21 200 240 Sonoco Products Co. 4.375% 11/1/21 65 71 Sonoco Products Co. 5.750% 11/1/40 765 918 Stanley Black & Decker Inc. 3.400% 12/1/21 450 475 Stanley Black & Decker Inc. 5.200% 9/1/40 150 177 Textron Inc. 5.600% 12/1/17 125 137 Textron Inc. 7.250% 10/1/19 650 772 Textron Inc. 4.300% 3/1/24 625 669 Tyco International Finance SA 8.500% 1/15/19 200 243 Tyco International Finance SA /Tyco Fire & Security Finance SCA 7.000% 12/15/19 300 357 United Technologies Corp. 1.800% 6/1/17 620 631 United Technologies Corp. 5.375% 12/15/17 1,575 1,750 United Technologies Corp. 6.125% 2/1/19 2,633 3,060 United Technologies Corp. 4.500% 4/15/20 445 500 United Technologies Corp. 3.100% 6/1/22 1,600 1,666 United Technologies Corp. 6.700% 8/1/28 200 274 United Technologies Corp. 7.500% 9/15/29 100 146 United Technologies Corp. 5.400% 5/1/35 400 493 United Technologies Corp. 6.050% 6/1/36 285 381 United Technologies Corp. 6.125% 7/15/38 1,000 1,342 United Technologies Corp. 5.700% 4/15/40 525 677 United Technologies Corp. 4.500% 6/1/42 2,725 3,018 Valmont Industries Inc. 5.000% 10/1/44 290 284 Valmont Industries Inc. 5.250% 10/1/54 250 246 Waste Management Inc. 2.600% 9/1/16 205 209 Waste Management Inc. 6.100% 3/15/18 1,100 1,244 Waste Management Inc. 4.600% 3/1/21 275 306 Waste Management Inc. 3.500% 5/15/24 700 730 Waste Management Inc. 3.125% 3/1/25 250 252 Waste Management Inc. 3.900% 3/1/35 250 255 Waste Management Inc. 4.100% 3/1/45 500 510 Communication (1.1%) 21st Century Fox America Inc. 6.900% 3/1/19 1,160 1,373 21st Century Fox America Inc. 5.650% 8/15/20 500 581 21st Century Fox America Inc. 4.500% 2/15/21 435 482 21st Century Fox America Inc. 3.000% 9/15/22 500 506 21st Century Fox America Inc. 4.000% 10/1/23 275 295 21st Century Fox America Inc. 6.550% 3/15/33 892 1,182 21st Century Fox America Inc. 6.200% 12/15/34 975 1,246 21st Century Fox America Inc. 6.400% 12/15/35 1,500 1,969 21st Century Fox America Inc. 8.150% 10/17/36 385 575 21st Century Fox America Inc. 6.150% 3/1/37 345 446 21st Century Fox America Inc. 6.900% 8/15/39 425 584 21st Century Fox America Inc. 6.150% 2/15/41 350 453 21st Century Fox America Inc. 5.400% 10/1/43 1,675 2,033 21st Century Fox America Inc. 4.750% 9/15/44 450 503 America Movil SAB de CV 2.375% 9/8/16 900 917 America Movil SAB de CV 5.625% 11/15/17 350 387 America Movil SAB de CV 5.000% 10/16/19 850 954 America Movil SAB de CV 5.000% 3/30/20 710 805 America Movil SAB de CV 3.125% 7/16/22 200 203 America Movil SAB de CV 6.375% 3/1/35 200 248 America Movil SAB de CV 6.125% 11/15/37 300 369 America Movil SAB de CV 6.125% 3/30/40 2,710 3,357 America Movil SAB de CV 4.375% 7/16/42 425 422 American Tower Corp. 4.500% 1/15/18 1,400 1,501 American Tower Corp. 5.050% 9/1/20 205 226 American Tower Corp. 5.900% 11/1/21 1,500 1,726 American Tower Corp. 5.000% 2/15/24 1,150 1,257 AT&T Corp. 8.000% 11/15/31 1,001 1,482 AT&T Inc. 2.950% 5/15/16 160 164 AT&T Inc. 2.400% 8/15/16 445 453 AT&T Inc. 1.600% 2/15/17 500 502 AT&T Inc. 1.700% 6/1/17 2,175 2,183 AT&T Inc. 5.500% 2/1/18 2,385 2,622 AT&T Inc. 5.600% 5/15/18 250 278 AT&T Inc. 2.375% 11/27/18 950 962 AT&T Inc. 5.800% 2/15/19 325 368 AT&T Inc. 2.300% 3/11/19 625 630 AT&T Inc. 4.450% 5/15/21 485 531 AT&T Inc. 3.875% 8/15/21 3,615 3,824 AT&T Inc. 3.000% 2/15/22 600 603 AT&T Inc. 2.625% 12/1/22 875 852 AT&T Inc. 3.900% 3/11/24 450 471 AT&T Inc. 6.450% 6/15/34 945 1,171 AT&T Inc. 6.500% 9/1/37 448 546 AT&T Inc. 6.300% 1/15/38 885 1,056 AT&T Inc. 6.400% 5/15/38 550 666 AT&T Inc. 6.550% 2/15/39 760 937 AT&T Inc. 5.350% 9/1/40 1,755 1,916 AT&T Inc. 5.550% 8/15/41 210 234 AT&T Inc. 4.300% 12/15/42 1,773 1,688 AT&T Inc. 4.800% 6/15/44 2,000 2,039 AT&T Inc. 4.350% 6/15/45 1,306 1,241 AT&T Mobility LLC 7.125% 12/15/31 400 536 Bellsouth Capital Funding Corp. 7.875% 2/15/30 328 444 BellSouth Corp. 6.875% 10/15/31 231 282 BellSouth Corp. 6.550% 6/15/34 261 308 BellSouth Corp. 6.000% 11/15/34 119 132 BellSouth Telecommunications LLC 6.375% 6/1/28 790 916 British Telecommunications plc 1.250% 2/14/17 150 150 British Telecommunications plc 5.950% 1/15/18 1,440 1,610 British Telecommunications plc 2.350% 2/14/19 200 203 British Telecommunications plc 9.625% 12/15/30 1,700 2,798 CBS Corp. 2.300% 8/15/19 350 350 CBS Corp. 5.750% 4/15/20 360 414 CBS Corp. 4.300% 2/15/21 550 594 CBS Corp. 3.375% 3/1/22 725 738 CBS Corp. 7.875% 7/30/30 300 416 CBS Corp. 5.500% 5/15/33 200 223 CBS Corp. 4.850% 7/1/42 225 237 CBS Corp. 4.900% 8/15/44 750 794 CBS Corp. 4.600% 1/15/45 450 457 CC Holdings GS V LLC / Crown Castle GS III Corp. 3.849% 4/15/23 1,000 1,011 Comcast Cable Communications Holdings Inc. 9.455% 11/15/22 1,108 1,610 Comcast Cable Communications LLC 8.875% 5/1/17 850 984 Comcast Corp. 5.700% 5/15/18 1,475 1,663 Comcast Corp. 5.700% 7/1/19 3,305 3,823 Comcast Corp. 3.125% 7/15/22 100 104 Comcast Corp. 2.850% 1/15/23 900 914 Comcast Corp. 3.600% 3/1/24 225 241 Comcast Corp. 4.250% 1/15/33 2,450 2,638 Comcast Corp. 7.050% 3/15/33 1,000 1,407 Comcast Corp. 5.650% 6/15/35 200 248 Comcast Corp. 6.500% 11/15/35 1,075 1,461 Comcast Corp. 6.450% 3/15/37 900 1,217 Comcast Corp. 6.950% 8/15/37 1,220 1,733 Comcast Corp. 6.400% 5/15/38 600 811 Comcast Corp. 4.650% 7/15/42 2,410 2,696 Comcast Corp. 4.500% 1/15/43 225 247 COX Communications Inc. 5.500% 10/1/15 600 614 Deutsche Telekom International Finance BV 6.750% 8/20/18 325 378 Deutsche Telekom International Finance BV 6.000% 7/8/19 1,025 1,188 Deutsche Telekom International Finance BV 8.750% 6/15/30 2,750 4,187 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.875% 10/1/19 1,880 2,166 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.200% 3/15/20 1,150 1,297 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.600% 2/15/21 425 463 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.000% 3/1/21 925 1,029 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.450% 4/1/24 1,075 1,150 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.950% 1/15/25 2,225 2,292 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.350% 3/15/40 275 325 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.375% 3/1/41 1,225 1,445 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.150% 3/15/42 1,075 1,124 Discovery Communications LLC 5.050% 6/1/20 1,150 1,281 Discovery Communications LLC 4.375% 6/15/21 205 221 Discovery Communications LLC 3.300% 5/15/22 125 126 Discovery Communications LLC 3.250% 4/1/23 500 498 Discovery Communications LLC 3.450% 3/15/25 1,450 1,449 Discovery Communications LLC 4.950% 5/15/42 225 237 Discovery Communications LLC 4.875% 4/1/43 175 183 Embarq Corp. 7.082% 6/1/16 425 451 Embarq Corp. 7.995% 6/1/36 855 1,020 Graham Holdings Co. 7.250% 2/1/19 150 170 Grupo Televisa SAB 6.000% 5/15/18 1,400 1,561 Grupo Televisa SAB 6.625% 3/18/25 450 562 Grupo Televisa SAB 6.625% 1/15/40 500 620 GTE Corp. 6.940% 4/15/28 325 416 Historic TW Inc. 6.625% 5/15/29 200 257 Interpublic Group of Cos. Inc. 3.750% 2/15/23 1,000 1,030 Interpublic Group of Cos. Inc. 4.200% 4/15/24 825 875 Koninklijke KPN NV 8.375% 10/1/30 600 865 McGraw Hill Financial Inc. 5.900% 11/15/17 150 165 McGraw Hill Financial Inc. 6.550% 11/15/37 350 393 Moody's Corp. 2.750% 7/15/19 400 409 Moody's Corp. 4.500% 9/1/22 1,800 1,957 Moody's Corp. 5.250% 7/15/44 275 313 NBCUniversal Media LLC 2.875% 4/1/16 2,345 2,395 NBCUniversal Media LLC 5.150% 4/30/20 925 1,062 NBCUniversal Media LLC 4.375% 4/1/21 205 228 NBCUniversal Media LLC 6.400% 4/30/40 350 475 NBCUniversal Media LLC 5.950% 4/1/41 1,075 1,402 NBCUniversal Media LLC 4.450% 1/15/43 100 109 New Cingular Wireless Services Inc. 8.750% 3/1/31 155 233 Nippon Telegraph & Telephone Corp. 1.400% 7/18/17 100 100 Omnicom Group Inc. 5.900% 4/15/16 50 52 Omnicom Group Inc. 6.250% 7/15/19 675 786 Omnicom Group Inc. 4.450% 8/15/20 500 550 Omnicom Group Inc. 3.625% 5/1/22 1,100 1,154 Omnicom Group Inc. 3.650% 11/1/24 900 933 Orange SA 2.750% 9/14/16 820 839 Orange SA 2.750% 2/6/19 900 929 Orange SA 5.375% 7/8/19 1,025 1,165 Orange SA 4.125% 9/14/21 902 988 Orange SA 9.000% 3/1/31 1,735 2,659 Orange SA 5.375% 1/13/42 25 29 Orange SA 5.500% 2/6/44 575 687 Pacific Bell Telephone Co. 7.125% 3/15/26 200 254 Qwest Corp. 6.500% 6/1/17 275 302 Qwest Corp. 6.750% 12/1/21 410 471 Qwest Corp. 7.250% 9/15/25 175 204 Qwest Corp. 6.875% 9/15/33 375 376 Qwest Corp. 7.125% 11/15/43 550 567 Reed Elsevier Capital Inc. 8.625% 1/15/19 259 318 Reed Elsevier Capital Inc. 3.125% 10/15/22 705 708 Rogers Communications Inc. 6.800% 8/15/18 950 1,102 Rogers Communications Inc. 3.000% 3/15/23 230 229 Rogers Communications Inc. 4.100% 10/1/23 225 240 Rogers Communications Inc. 4.500% 3/15/43 250 257 Rogers Communications Inc. 5.000% 3/15/44 1,375 1,509 Scripps Networks Interactive Inc. 2.750% 11/15/19 500 504 Scripps Networks Interactive Inc. 3.900% 11/15/24 250 258 Telefonica Emisiones SAU 6.421% 6/20/16 475 505 Telefonica Emisiones SAU 3.192% 4/27/18 1,025 1,067 Telefonica Emisiones SAU 5.877% 7/15/19 1,910 2,204 Telefonica Emisiones SAU 5.134% 4/27/20 705 794 Telefonica Emisiones SAU 5.462% 2/16/21 350 399 Telefonica Emisiones SAU 4.570% 4/27/23 1,000 1,097 Telefonica Emisiones SAU 7.045% 6/20/36 1,985 2,714 Telefonica Europe BV 8.250% 9/15/30 750 1,090 Thomson Reuters Corp. 1.300% 2/23/17 450 450 Thomson Reuters Corp. 6.500% 7/15/18 50 57 Thomson Reuters Corp. 4.700% 10/15/19 125 138 Thomson Reuters Corp. 4.300% 11/23/23 600 645 Thomson Reuters Corp. 5.500% 8/15/35 350 405 Thomson Reuters Corp. 5.850% 4/15/40 1,425 1,732 Thomson Reuters Corp. 5.650% 11/23/43 625 741 Time Warner Cable Inc. 5.850% 5/1/17 825 898 Time Warner Cable Inc. 6.750% 7/1/18 475 547 Time Warner Cable Inc. 8.750% 2/14/19 1,250 1,543 Time Warner Cable Inc. 8.250% 4/1/19 700 856 Time Warner Cable Inc. 5.000% 2/1/20 2,695 3,005 Time Warner Cable Inc. 4.125% 2/15/21 500 536 Time Warner Cable Inc. 4.000% 9/1/21 850 908 Time Warner Cable Inc. 6.550% 5/1/37 550 687 Time Warner Cable Inc. 7.300% 7/1/38 1,000 1,341 Time Warner Cable Inc. 6.750% 6/15/39 1,600 2,058 Time Warner Cable Inc. 5.875% 11/15/40 600 715 Time Warner Cable Inc. 5.500% 9/1/41 750 859 Time Warner Cable Inc. 4.500% 9/15/42 475 487 Time Warner Cos. Inc. 6.950% 1/15/28 1,795 2,333 Time Warner Entertainment Co. LP 8.375% 3/15/23 800 1,076 Time Warner Entertainment Co. LP 8.375% 7/15/33 200 293 Time Warner Inc. 3.150% 7/15/15 860 866 Time Warner Inc. 2.100% 6/1/19 550 553 Time Warner Inc. 4.875% 3/15/20 1,240 1,391 Time Warner Inc. 4.700% 1/15/21 700 777 Time Warner Inc. 4.750% 3/29/21 600 669 Time Warner Inc. 4.000% 1/15/22 205 219 Time Warner Inc. 4.050% 12/15/23 75 80 Time Warner Inc. 3.550% 6/1/24 525 543 Time Warner Inc. 7.625% 4/15/31 835 1,170 Time Warner Inc. 7.700% 5/1/32 1,840 2,617 Time Warner Inc. 6.200% 3/15/40 150 191 Time Warner Inc. 6.100% 7/15/40 825 1,042 Time Warner Inc. 6.250% 3/29/41 325 419 Time Warner Inc. 5.375% 10/15/41 205 240 Time Warner Inc. 4.900% 6/15/42 250 277 Time Warner Inc. 5.350% 12/15/43 125 146 Time Warner Inc. 4.650% 6/1/44 525 569 Verizon Communications Inc. 2.500% 9/15/16 792 809 Verizon Communications Inc. 2.000% 11/1/16 2,825 2,867 Verizon Communications Inc. 1.350% 6/9/17 2,500 2,499 Verizon Communications Inc. 1.100% 11/1/17 200 199 Verizon Communications Inc. 5.500% 2/15/18 925 1,027 Verizon Communications Inc. 6.100% 4/15/18 155 175 Verizon Communications Inc. 3.650% 9/14/18 2,630 2,794 Verizon Communications Inc. 6.350% 4/1/19 1,000 1,164 Verizon Communications Inc. 2.625% 2/21/20 1,223 1,241 Verizon Communications Inc. 4.500% 9/15/20 1,505 1,657 Verizon Communications Inc. 3.450% 3/15/21 300 313 Verizon Communications Inc. 4.600% 4/1/21 1,440 1,596 Verizon Communications Inc. 3.000% 11/1/21 850 868 Verizon Communications Inc. 3.500% 11/1/21 1,040 1,087 Verizon Communications Inc. 2.450% 11/1/22 1,925 1,869 Verizon Communications Inc. 5.150% 9/15/23 5,515 6,322 Verizon Communications Inc. 4.150% 3/15/24 1,300 1,390 Verizon Communications Inc. 3.500% 11/1/24 1,000 1,018 Verizon Communications Inc. 7.750% 12/1/30 785 1,111 Verizon Communications Inc. 6.400% 9/15/33 1,538 1,924 Verizon Communications Inc. 5.050% 3/15/34 675 733 Verizon Communications Inc. 4.400% 11/1/34 1,125 1,136 Verizon Communications Inc. 5.850% 9/15/35 500 591 8 Verizon Communications Inc. 4.272% 1/15/36 2,969 2,947 Verizon Communications Inc. 6.250% 4/1/37 775 952 Verizon Communications Inc. 6.400% 2/15/38 835 1,041 Verizon Communications Inc. 6.900% 4/15/38 225 297 Verizon Communications Inc. 7.350% 4/1/39 1,200 1,642 Verizon Communications Inc. 6.000% 4/1/41 445 535 Verizon Communications Inc. 4.750% 11/1/41 625 645 Verizon Communications Inc. 3.850% 11/1/42 1,250 1,138 Verizon Communications Inc. 6.550% 9/15/43 3,698 4,781 Verizon Communications Inc. 4.862% 8/21/46 2,267 2,362 8 Verizon Communications Inc. 4.522% 9/15/48 2,291 2,269 Verizon Communications Inc. 5.012% 8/21/54 3,638 3,775 8 Verizon Communications Inc. 4.672% 3/15/55 4,302 4,184 Verizon Maryland LLC 5.125% 6/15/33 1,000 1,066 Verizon New England Inc. 7.875% 11/15/29 250 327 Verizon New York Inc. 7.375% 4/1/32 500 624 Viacom Inc. 2.500% 12/15/16 250 256 Viacom Inc. 3.500% 4/1/17 540 563 Viacom Inc. 2.500% 9/1/18 175 178 Viacom Inc. 2.200% 4/1/19 625 624 Viacom Inc. 5.625% 9/15/19 850 960 Viacom Inc. 2.750% 12/15/19 825 838 Viacom Inc. 4.500% 3/1/21 245 266 Viacom Inc. 3.875% 12/15/21 275 288 Viacom Inc. 3.125% 6/15/22 75 75 Viacom Inc. 4.250% 9/1/23 175 185 Viacom Inc. 3.875% 4/1/24 625 641 Viacom Inc. 4.850% 12/15/34 375 387 Viacom Inc. 6.875% 4/30/36 915 1,135 Viacom Inc. 4.375% 3/15/43 212 198 Viacom Inc. 5.850% 9/1/43 1,075 1,206 Viacom Inc. 5.250% 4/1/44 650 694 Vodafone Group plc 5.625% 2/27/17 2,060 2,226 Vodafone Group plc 1.625% 3/20/17 625 629 Vodafone Group plc 1.250% 9/26/17 1,350 1,342 Vodafone Group plc 1.500% 2/19/18 1,450 1,448 Vodafone Group plc 4.625% 7/15/18 125 136 Vodafone Group plc 5.450% 6/10/19 775 880 Vodafone Group plc 2.500% 9/26/22 200 193 Vodafone Group plc 2.950% 2/19/23 545 536 Vodafone Group plc 7.875% 2/15/30 425 583 Vodafone Group plc 6.250% 11/30/32 350 428 Vodafone Group plc 6.150% 2/27/37 755 919 Vodafone Group plc 4.375% 2/19/43 675 663 Walt Disney Co. 1.350% 8/16/16 165 167 Walt Disney Co. 5.625% 9/15/16 500 537 Walt Disney Co. 0.875% 5/30/17 700 700 Walt Disney Co. 1.100% 12/1/17 850 851 Walt Disney Co. 1.850% 5/30/19 725 732 Walt Disney Co. 2.350% 12/1/22 25 25 Walt Disney Co. 4.375% 8/16/41 225 258 Walt Disney Co. 4.125% 12/1/41 350 382 Walt Disney Co. 3.700% 12/1/42 450 461 Walt Disney Co. 4.125% 6/1/44 900 994 WPP Finance 2010 4.750% 11/21/21 221 249 WPP Finance 2010 3.750% 9/19/24 525 547 WPP Finance 2010 5.125% 9/7/42 1,050 1,160 Consumer Cyclical (0.7%) Advance Auto Parts Inc. 4.500% 1/15/22 175 188 Advance Auto Parts Inc. 4.500% 12/1/23 400 429 8 Alibaba Group Holding Ltd. 1.625% 11/28/17 1,025 1,027 8 Alibaba Group Holding Ltd. 2.500% 11/28/19 1,325 1,322 8 Alibaba Group Holding Ltd. 3.125% 11/28/21 300 300 8 Alibaba Group Holding Ltd. 3.600% 11/28/24 1,400 1,407 8 Alibaba Group Holding Ltd. 4.500% 11/28/34 300 307 Amazon.com Inc. 1.200% 11/29/17 650 650 Amazon.com Inc. 2.600% 12/5/19 1,650 1,689 Amazon.com Inc. 3.300% 12/5/21 750 779 Amazon.com Inc. 2.500% 11/29/22 475 466 Amazon.com Inc. 3.800% 12/5/24 400 421 Amazon.com Inc. 4.800% 12/5/34 750 821 Amazon.com Inc. 4.950% 12/5/44 1,000 1,096 American Honda Finance Corp. 1.125% 10/7/16 600 604 American Honda Finance Corp. 1.200% 7/14/17 300 301 American Honda Finance Corp. 1.550% 12/11/17 1,700 1,712 American Honda Finance Corp. 2.125% 10/10/18 450 458 American Honda Finance Corp. 2.250% 8/15/19 800 813 AutoNation Inc. 6.750% 4/15/18 250 281 AutoZone Inc. 1.300% 1/13/17 350 352 AutoZone Inc. 7.125% 8/1/18 750 874 AutoZone Inc. 3.700% 4/15/22 2,100 2,192 AutoZone Inc. 3.125% 7/15/23 275 274 Bed Bath & Beyond Inc. 3.749% 8/1/24 100 104 Bed Bath & Beyond Inc. 4.915% 8/1/34 175 189 Bed Bath & Beyond Inc. 5.165% 8/1/44 425 468 BorgWarner Inc. 4.625% 9/15/20 50 55 BorgWarner Inc. 3.375% 3/15/25 250 257 BorgWarner Inc. 4.375% 3/15/45 250 259 Brinker International Inc. 2.600% 5/15/18 25 25 Brinker International Inc. 3.875% 5/15/23 1,600 1,600 Carnival Corp. 1.200% 2/5/16 275 275 Carnival Corp. 3.950% 10/15/20 200 212 Coach Inc. 4.250% 4/1/25 350 355 Costco Wholesale Corp. 5.500% 3/15/17 875 955 Costco Wholesale Corp. 1.125% 12/15/17 1,825 1,826 Costco Wholesale Corp. 1.750% 2/15/20 25 25 Cummins Inc. 3.650% 10/1/23 350 376 Cummins Inc. 4.875% 10/1/43 400 475 CVS Health Corp. 3.250% 5/18/15 705 707 CVS Health Corp. 1.200% 12/5/16 150 151 CVS Health Corp. 5.750% 6/1/17 307 337 CVS Health Corp. 2.250% 12/5/18 375 383 CVS Health Corp. 4.750% 5/18/20 625 703 CVS Health Corp. 2.750% 12/1/22 975 980 CVS Health Corp. 4.000% 12/5/23 660 715 CVS Health Corp. 5.750% 5/15/41 1,255 1,600 CVS Health Corp. 5.300% 12/5/43 425 518 8 Daimler Finance North America LLC 2.625% 9/15/16 225 230 Daimler Finance North America LLC 8.500% 1/18/31 905 1,433 Darden Restaurants Inc. 6.450% 10/15/17 150 166 Delphi Corp. 5.000% 2/15/23 450 483 Dollar General Corp. 3.250% 4/15/23 950 924 eBay Inc. 1.350% 7/15/17 625 625 eBay Inc. 2.200% 8/1/19 1,100 1,103 eBay Inc. 3.250% 10/15/20 125 129 eBay Inc. 2.875% 8/1/21 450 451 eBay Inc. 2.600% 7/15/22 950 908 eBay Inc. 3.450% 8/1/24 600 592 eBay Inc. 4.000% 7/15/42 75 65 Expedia Inc. 5.950% 8/15/20 1,750 1,972 Family Dollar Stores Inc. 5.000% 2/1/21 125 131 Ford Motor Co. 6.625% 10/1/28 575 736 Ford Motor Co. 6.375% 2/1/29 275 339 Ford Motor Co. 7.450% 7/16/31 1,075 1,480 Ford Motor Co. 4.750% 1/15/43 1,200 1,306 Ford Motor Co. 7.400% 11/1/46 300 447 Ford Motor Credit Co. LLC 4.207% 4/15/16 3,550 3,657 Ford Motor Credit Co. LLC 1.700% 5/9/16 225 226 Ford Motor Credit Co. LLC 3.984% 6/15/16 200 206 Ford Motor Credit Co. LLC 8.000% 12/15/16 300 332 Ford Motor Credit Co. LLC 4.250% 2/3/17 1,650 1,733 Ford Motor Credit Co. LLC 6.625% 8/15/17 2,025 2,250 Ford Motor Credit Co. LLC 1.724% 12/6/17 600 599 Ford Motor Credit Co. LLC 2.145% 1/9/18 2,000 2,022 Ford Motor Credit Co. LLC 2.375% 1/16/18 163 166 Ford Motor Credit Co. LLC 5.000% 5/15/18 2,425 2,645 Ford Motor Credit Co. LLC 2.875% 10/1/18 390 402 Ford Motor Credit Co. LLC 2.597% 11/4/19 750 759 Ford Motor Credit Co. LLC 8.125% 1/15/20 775 968 Ford Motor Credit Co. LLC 2.459% 3/27/20 200 200 Ford Motor Credit Co. LLC 5.750% 2/1/21 450 523 Ford Motor Credit Co. LLC 5.875% 8/2/21 725 852 Ford Motor Credit Co. LLC 3.219% 1/9/22 1,100 1,121 Ford Motor Credit Co. LLC 4.250% 9/20/22 1,075 1,152 Ford Motor Credit Co. LLC 4.375% 8/6/23 850 919 Gap Inc. 5.950% 4/12/21 2,550 2,912 Home Depot Inc. 2.250% 9/10/18 1,925 1,987 Home Depot Inc. 4.400% 4/1/21 600 675 Home Depot Inc. 2.700% 4/1/23 600 610 Home Depot Inc. 3.750% 2/15/24 900 980 Home Depot Inc. 5.875% 12/16/36 2,045 2,705 Home Depot Inc. 5.950% 4/1/41 375 499 Home Depot Inc. 4.200% 4/1/43 1,250 1,361 Home Depot Inc. 4.875% 2/15/44 1,250 1,495 Host Hotels & Resorts LP 6.000% 10/1/21 1,100 1,274 Host Hotels & Resorts LP 3.750% 10/15/23 240 243 Hyatt Hotels Corp. 3.375% 7/15/23 1,550 1,565 Johnson Controls Inc. 2.600% 12/1/16 150 154 Johnson Controls Inc. 5.000% 3/30/20 200 223 Johnson Controls Inc. 4.250% 3/1/21 745 808 Johnson Controls Inc. 3.750% 12/1/21 175 184 Johnson Controls Inc. 3.625% 7/2/24 300 311 Johnson Controls Inc. 6.000% 1/15/36 125 155 Johnson Controls Inc. 5.700% 3/1/41 205 250 Johnson Controls Inc. 5.250% 12/1/41 100 114 Johnson Controls Inc. 4.625% 7/2/44 200 215 Johnson Controls Inc. 4.950% 7/2/64 325 349 Kohl's Corp. 6.250% 12/15/17 200 223 Kohl's Corp. 4.000% 11/1/21 845 899 Kohl's Corp. 6.000% 1/15/33 225 259 Kohl's Corp. 6.875% 12/15/37 100 130 Lowe's Cos. Inc. 1.625% 4/15/17 925 939 Lowe's Cos. Inc. 6.100% 9/15/17 200 225 Lowe's Cos. Inc. 4.625% 4/15/20 445 495 Lowe's Cos. Inc. 3.750% 4/15/21 205 222 Lowe's Cos. Inc. 3.800% 11/15/21 250 272 Lowe's Cos. Inc. 3.120% 4/15/22 450 469 Lowe's Cos. Inc. 3.875% 9/15/23 300 327 Lowe's Cos. Inc. 3.125% 9/15/24 300 309 Lowe's Cos. Inc. 6.875% 2/15/28 367 497 Lowe's Cos. Inc. 5.800% 4/15/40 1,080 1,398 Lowe's Cos. Inc. 5.125% 11/15/41 100 121 Lowe's Cos. Inc. 4.650% 4/15/42 1,200 1,372 Lowe's Cos. Inc. 5.000% 9/15/43 100 120 Lowe's Cos. Inc. 4.250% 9/15/44 325 352 Macy's Retail Holdings Inc. 5.900% 12/1/16 239 258 Macy's Retail Holdings Inc. 7.450% 7/15/17 1,000 1,129 Macy's Retail Holdings Inc. 3.875% 1/15/22 150 160 Macy's Retail Holdings Inc. 6.900% 4/1/29 475 618 Macy's Retail Holdings Inc. 4.500% 12/15/34 800 845 Macy's Retail Holdings Inc. 6.375% 3/15/37 275 360 Macy's Retail Holdings Inc. 5.125% 1/15/42 825 924 Magna International Inc. 3.625% 6/15/24 450 465 Marriott International Inc. 6.200% 6/15/16 150 159 Marriott International Inc. 6.375% 6/15/17 50 55 Marriott International Inc. 3.000% 3/1/19 125 129 Marriott International Inc. 3.375% 10/15/20 850 889 Marriott International Inc. 3.125% 10/15/21 350 360 MasterCard Inc. 2.000% 4/1/19 250 255 MasterCard Inc. 3.375% 4/1/24 625 657 McDonald's Corp. 5.300% 3/15/17 400 432 McDonald's Corp. 5.800% 10/15/17 550 614 McDonald's Corp. 5.350% 3/1/18 880 980 McDonald's Corp. 1.875% 5/29/19 250 253 McDonald's Corp. 2.625% 1/15/22 410 416 McDonald's Corp. 3.250% 6/10/24 1,200 1,247 McDonald's Corp. 6.300% 3/1/38 300 396 McDonald's Corp. 5.700% 2/1/39 25 31 McDonald's Corp. 3.700% 2/15/42 1,225 1,213 McDonald's Corp. 3.625% 5/1/43 275 270 Metropolitan Museum of Art 3.400% 7/1/45 225 219 NIKE Inc. 2.250% 5/1/23 50 50 NIKE Inc. 3.625% 5/1/43 125 125 Nordstrom Inc. 4.750% 5/1/20 600 676 Nordstrom Inc. 4.000% 10/15/21 585 636 Nordstrom Inc. 6.950% 3/15/28 200 266 Nordstrom Inc. 5.000% 1/15/44 197 227 NVR Inc. 3.950% 9/15/22 400 419 O'Reilly Automotive Inc. 4.875% 1/14/21 50 56 O'Reilly Automotive Inc. 4.625% 9/15/21 550 608 O'Reilly Automotive Inc. 3.800% 9/1/22 25 26 O'Reilly Automotive Inc. 3.850% 6/15/23 150 157 PACCAR Financial Corp. 1.150% 8/16/16 625 630 PACCAR Financial Corp. 1.600% 3/15/17 400 405 PACCAR Financial Corp. 1.400% 11/17/17 275 277 PACCAR Financial Corp. 1.450% 3/9/18 250 251 PACCAR Financial Corp. 2.200% 9/15/19 150 153 QVC Inc. 3.125% 4/1/19 525 529 QVC Inc. 5.125% 7/2/22 25 27 QVC Inc. 4.375% 3/15/23 75 76 QVC Inc. 4.850% 4/1/24 525 545 QVC Inc. 5.950% 3/15/43 325 333 Ralph Lauren Corp. 2.125% 9/26/18 200 203 Ross Stores Inc. 3.375% 9/15/24 150 154 Signet UK Finance plc 4.700% 6/15/24 250 256 Staples Inc. 4.375% 1/12/23 300 299 Starbucks Corp. 0.875% 12/5/16 25 25 Starbucks Corp. 3.850% 10/1/23 800 874 Starwood Hotels & Resorts Worldwide Inc. 3.125% 2/15/23 250 248 Starwood Hotels & Resorts Worldwide Inc. 4.500% 10/1/34 175 182 Target Corp. 5.375% 5/1/17 200 218 Target Corp. 6.000% 1/15/18 495 559 Target Corp. 2.300% 6/26/19 1,550 1,587 Target Corp. 3.875% 7/15/20 145 159 Target Corp. 2.900% 1/15/22 900 927 Target Corp. 3.500% 7/1/24 925 981 Target Corp. 6.350% 11/1/32 450 598 Target Corp. 6.500% 10/15/37 750 1,044 Target Corp. 7.000% 1/15/38 500 729 Target Corp. 4.000% 7/1/42 500 530 8 Tiffany & Co. 3.800% 10/1/24 125 127 8 Tiffany & Co. 4.900% 10/1/44 175 180 TJX Cos. Inc. 6.950% 4/15/19 175 209 TJX Cos. Inc. 2.500% 5/15/23 2,100 2,068 Toyota Motor Credit Corp. 2.000% 9/15/16 1,450 1,477 Toyota Motor Credit Corp. 2.050% 1/12/17 950 970 Toyota Motor Credit Corp. 1.250% 10/5/17 1,450 1,455 Toyota Motor Credit Corp. 1.375% 1/10/18 825 827 Toyota Motor Credit Corp. 1.450% 1/12/18 300 301 Toyota Motor Credit Corp. 2.000% 10/24/18 1,125 1,144 Toyota Motor Credit Corp. 2.100% 1/17/19 1,000 1,017 Toyota Motor Credit Corp. 2.125% 7/18/19 1,000 1,014 Toyota Motor Credit Corp. 2.150% 3/12/20 1,500 1,514 Toyota Motor Credit Corp. 4.250% 1/11/21 300 333 Toyota Motor Credit Corp. 2.750% 5/17/21 500 516 Toyota Motor Credit Corp. 3.400% 9/15/21 305 325 Toyota Motor Credit Corp. 3.300% 1/12/22 650 689 Toyota Motor Credit Corp. 2.625% 1/10/23 550 554 VF Corp. 5.950% 11/1/17 250 280 VF Corp. 3.500% 9/1/21 380 410 VF Corp. 6.450% 11/1/37 150 207 Wal-Mart Stores Inc. 0.600% 4/11/16 425 426 Wal-Mart Stores Inc. 5.375% 4/5/17 200 218 Wal-Mart Stores Inc. 5.800% 2/15/18 655 741 Wal-Mart Stores Inc. 1.125% 4/11/18 2,225 2,229 Wal-Mart Stores Inc. 1.950% 12/15/18 750 768 Wal-Mart Stores Inc. 3.625% 7/8/20 50 54 Wal-Mart Stores Inc. 3.250% 10/25/20 1,135 1,216 Wal-Mart Stores Inc. 4.250% 4/15/21 1,615 1,808 Wal-Mart Stores Inc. 2.550% 4/11/23 575 578 Wal-Mart Stores Inc. 3.300% 4/22/24 1,425 1,505 Wal-Mart Stores Inc. 5.875% 4/5/27 2,365 3,085 Wal-Mart Stores Inc. 5.250% 9/1/35 455 562 Wal-Mart Stores Inc. 6.500% 8/15/37 960 1,341 Wal-Mart Stores Inc. 6.200% 4/15/38 800 1,087 Wal-Mart Stores Inc. 5.000% 10/25/40 1,065 1,275 Wal-Mart Stores Inc. 5.625% 4/15/41 2,040 2,653 Wal-Mart Stores Inc. 4.000% 4/11/43 575 606 Wal-Mart Stores Inc. 4.750% 10/2/43 1,625 1,903 Wal-Mart Stores Inc. 4.300% 4/22/44 1,200 1,344 Walgreen Co. 1.800% 9/15/17 625 632 Walgreen Co. 5.250% 1/15/19 830 929 Walgreen Co. 4.400% 9/15/42 300 306 Walgreens Boots Alliance Inc. 1.750% 11/17/17 800 807 Walgreens Boots Alliance Inc. 2.700% 11/18/19 600 614 Walgreens Boots Alliance Inc. 3.300% 11/18/21 1,350 1,392 Walgreens Boots Alliance Inc. 3.800% 11/18/24 1,025 1,058 Walgreens Boots Alliance Inc. 4.500% 11/18/34 500 528 Walgreens Boots Alliance Inc. 4.800% 11/18/44 1,075 1,161 Western Union Co. 5.930% 10/1/16 400 426 Western Union Co. 6.200% 11/17/36 325 341 Wyndham Worldwide Corp. 2.950% 3/1/17 425 434 Wyndham Worldwide Corp. 2.500% 3/1/18 250 252 Wyndham Worldwide Corp. 4.250% 3/1/22 500 520 Wyndham Worldwide Corp. 3.900% 3/1/23 175 179 Yum! Brands Inc. 5.300% 9/15/19 479 534 Yum! Brands Inc. 6.875% 11/15/37 500 656 Yum! Brands Inc. 5.350% 11/1/43 175 194 Consumer Noncyclical (1.5%) Abbott Laboratories 5.125% 4/1/19 996 1,122 Abbott Laboratories 2.000% 3/15/20 750 753 Abbott Laboratories 2.550% 3/15/22 500 502 Abbott Laboratories 2.950% 3/15/25 1,000 1,012 Abbott Laboratories 6.150% 11/30/37 550 752 Abbott Laboratories 6.000% 4/1/39 200 267 Abbott Laboratories 5.300% 5/27/40 145 184 AbbVie Inc. 1.750% 11/6/17 2,525 2,534 AbbVie Inc. 2.000% 11/6/18 900 904 AbbVie Inc. 2.900% 11/6/22 2,850 2,821 AbbVie Inc. 4.400% 11/6/42 1,225 1,267 Actavis Funding SCS 1.850% 3/1/17 800 806 Actavis Funding SCS 1.300% 6/15/17 1,200 1,193 Actavis Funding SCS 2.350% 3/12/18 1,600 1,620 Actavis Funding SCS 3.000% 3/12/20 1,435 1,464 Actavis Funding SCS 3.450% 3/15/22 1,957 1,996 Actavis Funding SCS 3.850% 6/15/24 550 568 Actavis Funding SCS 3.800% 3/15/25 1,967 2,027 Actavis Funding SCS 4.550% 3/15/35 1,450 1,514 Actavis Funding SCS 4.850% 6/15/44 1,995 2,128 Actavis Funding SCS 4.750% 3/15/45 775 821 Actavis Inc. 1.875% 10/1/17 250 251 Actavis Inc. 3.250% 10/1/22 1,950 1,946 Actavis Inc. 4.625% 10/1/42 625 642 Agilent Technologies Inc. 5.000% 7/15/20 600 654 Agilent Technologies Inc. 3.200% 10/1/22 1,300 1,283 Allergan Inc. 5.750% 4/1/16 125 131 Allergan Inc. 1.350% 3/15/18 175 173 Allergan Inc. 2.800% 3/15/23 225 216 Altria Group Inc. 9.250% 8/6/19 613 786 Altria Group Inc. 2.625% 1/14/20 2,200 2,235 Altria Group Inc. 4.750% 5/5/21 675 753 Altria Group Inc. 4.000% 1/31/24 100 107 Altria Group Inc. 9.950% 11/10/38 869 1,494 Altria Group Inc. 10.200% 2/6/39 768 1,358 Altria Group Inc. 4.500% 5/2/43 375 389 Altria Group Inc. 5.375% 1/31/44 775 902 AmerisourceBergen Corp. 1.150% 5/15/17 200 199 AmerisourceBergen Corp. 3.500% 11/15/21 850 899 AmerisourceBergen Corp. 3.400% 5/15/24 300 308 AmerisourceBergen Corp. 3.250% 3/1/25 875 886 AmerisourceBergen Corp. 4.250% 3/1/45 400 420 Amgen Inc. 2.300% 6/15/16 1,880 1,909 Amgen Inc. 2.500% 11/15/16 390 400 Amgen Inc. 2.125% 5/15/17 1,375 1,400 Amgen Inc. 1.250% 5/22/17 700 700 Amgen Inc. 5.850% 6/1/17 125 137 Amgen Inc. 5.700% 2/1/19 780 891 Amgen Inc. 2.200% 5/22/19 1,600 1,621 Amgen Inc. 3.450% 10/1/20 275 289 Amgen Inc. 4.100% 6/15/21 610 661 Amgen Inc. 3.875% 11/15/21 840 903 Amgen Inc. 3.625% 5/15/22 625 659 Amgen Inc. 3.625% 5/22/24 1,000 1,049 Amgen Inc. 6.375% 6/1/37 400 517 Amgen Inc. 6.900% 6/1/38 625 863 Amgen Inc. 6.400% 2/1/39 700 907 Amgen Inc. 5.750% 3/15/40 69 84 Amgen Inc. 4.950% 10/1/41 100 112 Amgen Inc. 5.150% 11/15/41 1,236 1,413 Amgen Inc. 5.650% 6/15/42 685 839 Amgen Inc. 5.375% 5/15/43 1,000 1,191 Anheuser-Busch Cos. LLC 5.500% 1/15/18 250 278 Anheuser-Busch Cos. LLC 6.800% 8/20/32 900 1,232 Anheuser-Busch InBev Finance Inc. 1.125% 1/27/17 142 143 Anheuser-Busch InBev Finance Inc. 2.150% 2/1/19 1,800 1,831 Anheuser-Busch InBev Finance Inc. 2.625% 1/17/23 500 492 Anheuser-Busch InBev Finance Inc. 3.700% 2/1/24 950 1,005 Anheuser-Busch InBev Finance Inc. 4.000% 1/17/43 1,000 1,019 Anheuser-Busch InBev Finance Inc. 4.625% 2/1/44 550 609 Anheuser-Busch InBev Worldwide Inc. 1.375% 7/15/17 1,867 1,879 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 3,020 3,653 Anheuser-Busch InBev Worldwide Inc. 6.875% 11/15/19 375 455 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 1,835 2,114 Anheuser-Busch InBev Worldwide Inc. 5.000% 4/15/20 2,265 2,582 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 150 167 Anheuser-Busch InBev Worldwide Inc. 8.200% 1/15/39 735 1,152 Anheuser-Busch InBev Worldwide Inc. 6.375% 1/15/40 250 328 Anheuser-Busch InBev Worldwide Inc. 3.750% 7/15/42 750 728 Archer-Daniels-Midland Co. 5.450% 3/15/18 150 168 Archer-Daniels-Midland Co. 4.479% 3/1/21 855 959 Archer-Daniels-Midland Co. 5.935% 10/1/32 350 452 Archer-Daniels-Midland Co. 5.375% 9/15/35 225 278 Archer-Daniels-Midland Co. 5.765% 3/1/41 580 760 Archer-Daniels-Midland Co. 4.016% 4/16/43 250 259 5 Ascension Health 4.847% 11/15/53 625 730 AstraZeneca plc 5.900% 9/15/17 285 317 AstraZeneca plc 1.950% 9/18/19 625 629 AstraZeneca plc 6.450% 9/15/37 2,205 3,000 Baptist Health South Florida Obligated Group Revenue 4.590% 8/15/21 100 110 Baxter International Inc. 5.900% 9/1/16 150 160 Baxter International Inc. 1.850% 1/15/17 150 152 Baxter International Inc. 2.400% 8/15/22 200 193 Baxter International Inc. 6.250% 12/1/37 350 470 Baxter International Inc. 3.650% 8/15/42 750 719 Beam Suntory Inc. 1.750% 6/15/18 350 351 Beam Suntory Inc. 3.250% 5/15/22 25 25 Beam Suntory Inc. 3.250% 6/15/23 50 50 Becton Dickinson & Co. 1.750% 11/8/16 60 61 Becton Dickinson & Co. 1.800% 12/15/17 1,400 1,412 Becton Dickinson & Co. 5.000% 5/15/19 50 56 Becton Dickinson & Co. 2.675% 12/15/19 775 793 Becton Dickinson & Co. 3.250% 11/12/20 875 910 Becton Dickinson & Co. 3.125% 11/8/21 440 452 Becton Dickinson & Co. 3.734% 12/15/24 900 943 Becton Dickinson & Co. 4.685% 12/15/44 750 816 Boston Scientific Corp. 6.400% 6/15/16 250 265 Boston Scientific Corp. 2.650% 10/1/18 1,750 1,769 Boston Scientific Corp. 6.000% 1/15/20 1,225 1,414 Boston Scientific Corp. 4.125% 10/1/23 125 132 Boston Scientific Corp. 7.000% 11/15/35 75 97 Boston Scientific Corp. 7.375% 1/15/40 150 202 Bottling Group LLC 5.500% 4/1/16 1,275 1,337 Bottling Group LLC 5.125% 1/15/19 525 591 Bristol-Myers Squibb Co. 1.750% 3/1/19 175 176 Bristol-Myers Squibb Co. 2.000% 8/1/22 1,075 1,038 Bristol-Myers Squibb Co. 3.250% 11/1/23 250 263 Bristol-Myers Squibb Co. 6.800% 11/15/26 200 270 Bristol-Myers Squibb Co. 5.875% 11/15/36 642 835 Bristol-Myers Squibb Co. 6.125% 5/1/38 165 221 Bristol-Myers Squibb Co. 3.250% 8/1/42 225 210 Bristol-Myers Squibb Co. 4.500% 3/1/44 425 484 Brown-Forman Corp. 1.000% 1/15/18 350 347 Brown-Forman Corp. 2.250% 1/15/23 100 97 Brown-Forman Corp. 3.750% 1/15/43 150 150 Bunge Ltd. Finance Corp. 3.200% 6/15/17 250 257 Bunge Ltd. Finance Corp. 8.500% 6/15/19 775 955 Campbell Soup Co. 3.050% 7/15/17 50 52 Campbell Soup Co. 4.250% 4/15/21 250 274 Campbell Soup Co. 3.300% 3/19/25 700 711 Campbell Soup Co. 3.800% 8/2/42 200 187 Cardinal Health Inc. 1.700% 3/15/18 250 251 Cardinal Health Inc. 4.625% 12/15/20 515 575 Cardinal Health Inc. 3.200% 3/15/23 325 333 Cardinal Health Inc. 4.600% 3/15/43 175 187 CareFusion Corp. 6.375% 8/1/19 240 281 Catholic Health Initiatives Colorado GO 1.600% 11/1/17 200 201 5 Catholic Health Initiatives Colorado GO 4.350% 11/1/42 650 651 Celgene Corp. 1.900% 8/15/17 250 253 Celgene Corp. 2.300% 8/15/18 600 608 Celgene Corp. 2.250% 5/15/19 450 454 Celgene Corp. 3.950% 10/15/20 50 54 Celgene Corp. 3.250% 8/15/22 500 511 Celgene Corp. 4.000% 8/15/23 400 432 Celgene Corp. 3.625% 5/15/24 500 519 Celgene Corp. 5.700% 10/15/40 75 91 Celgene Corp. 5.250% 8/15/43 250 290 Celgene Corp. 4.625% 5/15/44 650 692 Children's Hospital Medical Center Ohio GO 4.268% 5/15/44 150 159 Church & Dwight Co. Inc. 2.450% 12/15/19 400 407 Cleveland Clinic Foundation Ohio Revenue 4.858% 1/1/14 1,200 1,267 Clorox Co. 3.550% 11/1/15 325 330 Clorox Co. 3.800% 11/15/21 175 189 Clorox Co. 3.500% 12/15/24 600 611 Coca-Cola Co. 1.800% 9/1/16 500 509 Coca-Cola Co. 1.150% 4/1/18 732 732 Coca-Cola Co. 1.650% 11/1/18 425 430 Coca-Cola Co. 2.450% 11/1/20 800 823 Coca-Cola Co. 3.150% 11/15/20 1,052 1,118 Coca-Cola Co. 3.300% 9/1/21 1,210 1,291 Coca-Cola Co. 3.200% 11/1/23 1,650 1,732 Coca-Cola Enterprises Inc. 3.500% 9/15/20 600 639 Coca-Cola Femsa SAB de CV 4.625% 2/15/20 1,150 1,287 Coca-Cola Femsa SAB de CV 3.875% 11/26/23 1,200 1,281 Coca-Cola Femsa SAB de CV 5.250% 11/26/43 1,300 1,517 Coca-Cola HBC Finance BV 5.500% 9/17/15 600 610 Colgate-Palmolive Co. 1.300% 1/15/17 525 531 Colgate-Palmolive Co. 1.750% 3/15/19 450 456 Colgate-Palmolive Co. 2.450% 11/15/21 165 170 Colgate-Palmolive Co. 1.950% 2/1/23 500 483 Colgate-Palmolive Co. 2.100% 5/1/23 275 269 Colgate-Palmolive Co. 3.250% 3/15/24 375 395 ConAgra Foods Inc. 1.900% 1/25/18 600 601 ConAgra Foods Inc. 3.250% 9/15/22 1,500 1,499 ConAgra Foods Inc. 3.200% 1/25/23 1,447 1,424 ConAgra Foods Inc. 7.125% 10/1/26 450 575 ConAgra Foods Inc. 7.000% 10/1/28 100 128 ConAgra Foods Inc. 6.625% 8/15/39 200 254 ConAgra Foods Inc. 4.650% 1/25/43 99 99 Covidien International Finance SA 6.000% 10/15/17 905 1,009 Covidien International Finance SA 3.200% 6/15/22 1,500 1,557 Covidien International Finance SA 6.550% 10/15/37 630 885 CR Bard Inc. 1.375% 1/15/18 1,825 1,819 CR Bard Inc. 4.400% 1/15/21 165 181 Delhaize Group SA 5.700% 10/1/40 1,900 2,091 DENTSPLY International Inc. 4.125% 8/15/21 275 293 Diageo Capital plc 1.500% 5/11/17 2,600 2,624 Diageo Capital plc 5.750% 10/23/17 690 767 Diageo Capital plc 4.828% 7/15/20 500 567 Diageo Capital plc 2.625% 4/29/23 2,000 1,979 Diageo Investment Corp. 2.875% 5/11/22 300 305 Diageo Investment Corp. 4.250% 5/11/42 500 529 Dignity Health 2.637% 11/1/19 200 204 Dignity Health 3.812% 11/1/24 350 369 Dignity Health 5.267% 11/1/64 200 226 Dignity Health California GO 3.125% 11/1/22 150 151 Dignity Health California GO 4.500% 11/1/42 450 472 Dr Pepper Snapple Group Inc. 6.820% 5/1/18 925 1,066 Dr Pepper Snapple Group Inc. 2.600% 1/15/19 40 41 Dr Pepper Snapple Group Inc. 2.000% 1/15/20 500 495 Edwards Lifesciences Corp. 2.875% 10/15/18 125 129 Eli Lilly & Co. 5.200% 3/15/17 425 460 Eli Lilly & Co. 1.250% 3/1/18 650 652 Eli Lilly & Co. 1.950% 3/15/19 650 662 Eli Lilly & Co. 2.750% 6/1/25 400 401 Eli Lilly & Co. 5.500% 3/15/27 625 774 Eli Lilly & Co. 5.950% 11/15/37 165 220 Eli Lilly & Co. 4.650% 6/15/44 750 870 Eli Lilly & Co. 3.700% 3/1/45 600 599 Energizer Holdings Inc. 4.700% 5/19/21 150 159 Energizer Holdings Inc. 4.700% 5/24/22 400 413 Estee Lauder Cos. Inc. 2.350% 8/15/22 225 223 Estee Lauder Cos. Inc. 3.700% 8/15/42 1,525 1,495 Express Scripts Holding Co. 2.650% 2/15/17 2,100 2,153 Express Scripts Holding Co. 4.750% 11/15/21 650 732 Express Scripts Holding Co. 3.900% 2/15/22 2,775 2,945 Express Scripts Holding Co. 6.125% 11/15/41 450 570 Flowers Foods Inc. 4.375% 4/1/22 175 188 Fomento Economico Mexicano SAB de CV 4.375% 5/10/43 325 319 General Mills Inc. 5.700% 2/15/17 575 623 General Mills Inc. 1.400% 10/20/17 400 401 General Mills Inc. 5.650% 2/15/19 2,100 2,388 General Mills Inc. 2.200% 10/21/19 200 202 General Mills Inc. 3.150% 12/15/21 425 440 General Mills Inc. 3.650% 2/15/24 525 551 General Mills Inc. 5.400% 6/15/40 245 293 Gilead Sciences Inc. 3.050% 12/1/16 25 26 Gilead Sciences Inc. 2.050% 4/1/19 1,400 1,420 Gilead Sciences Inc. 2.350% 2/1/20 600 616 Gilead Sciences Inc. 4.500% 4/1/21 300 337 Gilead Sciences Inc. 4.400% 12/1/21 800 894 Gilead Sciences Inc. 3.700% 4/1/24 1,500 1,599 Gilead Sciences Inc. 3.500% 2/1/25 950 1,001 Gilead Sciences Inc. 5.650% 12/1/41 600 765 Gilead Sciences Inc. 4.800% 4/1/44 1,000 1,145 Gilead Sciences Inc. 4.500% 2/1/45 750 825 GlaxoSmithKline Capital Inc. 5.650% 5/15/18 2,895 3,272 GlaxoSmithKline Capital Inc. 2.800% 3/18/23 75 75 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 300 368 GlaxoSmithKline Capital Inc. 6.375% 5/15/38 2,145 2,917 GlaxoSmithKline Capital Inc. 4.200% 3/18/43 300 321 GlaxoSmithKline Capital plc 1.500% 5/8/17 1,875 1,895 GlaxoSmithKline Capital plc 2.850% 5/8/22 200 203 Hasbro Inc. 6.300% 9/15/17 550 610 Hasbro Inc. 6.350% 3/15/40 1,000 1,188 Hasbro Inc. 5.100% 5/15/44 200 214 Hershey Co. 5.450% 9/1/16 150 160 Hershey Co. 1.500% 11/1/16 200 203 Hershey Co. 4.125% 12/1/20 215 238 Hershey Co. 2.625% 5/1/23 750 750 Hormel Foods Corp. 4.125% 4/15/21 75 83 Ingredion Inc. 3.200% 11/1/15 25 25 Ingredion Inc. 4.625% 11/1/20 50 55 Ingredion Inc. 6.625% 4/15/37 75 96 International Flavors & Fragrances Inc. 3.200% 5/1/23 50 50 8 JM Smucker Co. 1.750% 3/15/18 225 226 8 JM Smucker Co. 2.500% 3/15/20 325 329 JM Smucker Co. 3.500% 10/15/21 130 137 8 JM Smucker Co. 3.000% 3/15/22 250 254 8 JM Smucker Co. 3.500% 3/15/25 550 564 8 JM Smucker Co. 4.250% 3/15/35 525 541 8 JM Smucker Co. 4.375% 3/15/45 350 365 Johnson & Johnson 2.150% 5/15/16 500 509 Johnson & Johnson 1.125% 11/21/17 300 301 Johnson & Johnson 5.150% 7/15/18 125 141 Johnson & Johnson 1.650% 12/5/18 275 280 Johnson & Johnson 1.875% 12/5/19 300 304 Johnson & Johnson 2.450% 12/5/21 200 208 Johnson & Johnson 6.730% 11/15/23 245 326 Johnson & Johnson 3.375% 12/5/23 650 700 Johnson & Johnson 6.950% 9/1/29 975 1,415 Johnson & Johnson 4.950% 5/15/33 550 678 Johnson & Johnson 4.375% 12/5/33 600 689 Johnson & Johnson 5.950% 8/15/37 245 339 Johnson & Johnson 5.850% 7/15/38 325 452 Johnson & Johnson 4.500% 9/1/40 219 258 Kaiser Foundation Hospitals 3.500% 4/1/22 100 103 Kaiser Foundation Hospitals 4.875% 4/1/42 400 466 Kellogg Co. 1.875% 11/17/16 1,275 1,296 Kellogg Co. 1.750% 5/17/17 100 101 Kellogg Co. 3.250% 5/21/18 875 913 Kellogg Co. 4.150% 11/15/19 250 272 Kellogg Co. 4.000% 12/15/20 370 400 Kellogg Co. 7.450% 4/1/31 650 877 Kimberly-Clark Corp. 4.875% 8/15/15 650 660 Kimberly-Clark Corp. 6.125% 8/1/17 200 223 Kimberly-Clark Corp. 1.850% 3/1/20 1,325 1,325 Kimberly-Clark Corp. 3.625% 8/1/20 250 271 Kimberly-Clark Corp. 3.875% 3/1/21 560 619 Kimberly-Clark Corp. 2.400% 6/1/23 150 149 Kimberly-Clark Corp. 5.300% 3/1/41 1,225 1,534 Kimberly-Clark Corp. 3.700% 6/1/43 175 179 Koninklijke Philips NV 5.750% 3/11/18 750 837 Koninklijke Philips NV 3.750% 3/15/22 1,575 1,652 Koninklijke Philips NV 6.875% 3/11/38 405 546 Koninklijke Philips NV 5.000% 3/15/42 585 649 Kraft Foods Group Inc. 1.625% 6/4/15 200 200 Kraft Foods Group Inc. 2.250% 6/5/17 500 509 Kraft Foods Group Inc. 6.125% 8/23/18 1,160 1,317 Kraft Foods Group Inc. 5.375% 2/10/20 78 89 Kraft Foods Group Inc. 3.500% 6/6/22 300 310 Kraft Foods Group Inc. 6.875% 1/26/39 975 1,298 Kraft Foods Group Inc. 5.000% 6/4/42 1,200 1,336 Kroger Co. 2.200% 1/15/17 525 534 Kroger Co. 6.400% 8/15/17 165 184 Kroger Co. 2.300% 1/15/19 650 660 Kroger Co. 6.150% 1/15/20 1,560 1,825 Kroger Co. 3.300% 1/15/21 700 731 Kroger Co. 2.950% 11/1/21 1,200 1,222 Kroger Co. 3.850% 8/1/23 325 346 Kroger Co. 4.000% 2/1/24 400 431 Kroger Co. 8.000% 9/15/29 750 1,057 Kroger Co. 6.900% 4/15/38 250 342 Kroger Co. 5.150% 8/1/43 350 413 Laboratory Corp. of America Holdings 2.625% 2/1/20 250 252 Laboratory Corp. of America Holdings 3.200% 2/1/22 275 277 Laboratory Corp. of America Holdings 3.750% 8/23/22 225 234 Laboratory Corp. of America Holdings 3.600% 2/1/25 600 602 Laboratory Corp. of America Holdings 4.700% 2/1/45 550 566 Life Technologies Corp. 6.000% 3/1/20 1,485 1,716 Life Technologies Corp. 5.000% 1/15/21 1,100 1,224 Lorillard Tobacco Co. 3.500% 8/4/16 75 77 Lorillard Tobacco Co. 2.300% 8/21/17 2,125 2,150 Lorillard Tobacco Co. 8.125% 6/23/19 450 550 Lorillard Tobacco Co. 8.125% 5/1/40 400 574 Lorillard Tobacco Co. 7.000% 8/4/41 75 98 Mattel Inc. 1.700% 3/15/18 125 124 Mattel Inc. 2.350% 5/6/19 500 498 Mattel Inc. 3.150% 3/15/23 75 75 Mattel Inc. 5.450% 11/1/41 130 140 5 Mayo Clinic 3.774% 11/15/43 750 753 5 Mayo Clinic 4.000% 11/15/47 300 316 McCormick & Co. Inc. 3.900% 7/15/21 100 110 McCormick & Co. Inc. 3.500% 9/1/23 125 134 McKesson Corp. 3.250% 3/1/16 1,175 1,199 McKesson Corp. 7.500% 2/15/19 375 450 McKesson Corp. 2.284% 3/15/19 700 707 McKesson Corp. 4.750% 3/1/21 485 541 McKesson Corp. 2.700% 12/15/22 250 248 McKesson Corp. 3.796% 3/15/24 100 105 McKesson Corp. 6.000% 3/1/41 625 801 Mead Johnson Nutrition Co. 4.900% 11/1/19 625 693 Mead Johnson Nutrition Co. 5.900% 11/1/39 390 479 Medco Health Solutions Inc. 7.125% 3/15/18 805 927 Medco Health Solutions Inc. 4.125% 9/15/20 410 441 8 Medtronic Inc. 1.500% 3/15/18 500 502 Medtronic Inc. 1.375% 4/1/18 1,075 1,075 8 Medtronic Inc. 2.500% 3/15/20 2,031 2,074 Medtronic Inc. 4.450% 3/15/20 175 195 Medtronic Inc. 4.125% 3/15/21 410 451 8 Medtronic Inc. 3.150% 3/15/22 1,350 1,399 Medtronic Inc. 2.750% 4/1/23 800 803 Medtronic Inc. 3.625% 3/15/24 1,650 1,752 8 Medtronic Inc. 3.500% 3/15/25 3,500 3,659 8 Medtronic Inc. 4.375% 3/15/35 1,700 1,849 Medtronic Inc. 5.550% 3/15/40 75 93 Medtronic Inc. 4.500% 3/15/42 188 207 Medtronic Inc. 4.000% 4/1/43 275 285 Medtronic Inc. 4.625% 3/15/44 293 328 8 Medtronic Inc. 4.625% 3/15/45 3,400 3,828 Memorial Sloan-Kettering Cancer Center 4.200% 7/1/55 150 153 Memorial Sloan-Kettering Cancer Center New York GO 5.000% 7/1/42 100 117 Memorial Sloan-Kettering Cancer Center New York GO 4.125% 7/1/52 450 456 Merck & Co. Inc. 1.100% 1/31/18 175 175 Merck & Co. Inc. 1.850% 2/10/20 1,000 1,005 Merck & Co. Inc. 3.875% 1/15/21 625 681 Merck & Co. Inc. 2.350% 2/10/22 100 100 Merck & Co. Inc. 2.400% 9/15/22 600 599 Merck & Co. Inc. 2.800% 5/18/23 3,825 3,892 Merck & Co. Inc. 2.750% 2/10/25 500 499 Merck & Co. Inc. 6.550% 9/15/37 260 368 Merck & Co. Inc. 3.600% 9/15/42 150 149 Merck & Co. Inc. 4.150% 5/18/43 275 294 Merck & Co. Inc. 3.700% 2/10/45 2,500 2,497 Merck Sharp & Dohme Corp. 5.000% 6/30/19 580 657 Merck Sharp & Dohme Corp. 5.750% 11/15/36 150 198 Molson Coors Brewing Co. 2.000% 5/1/17 125 127 Molson Coors Brewing Co. 3.500% 5/1/22 75 77 Molson Coors Brewing Co. 5.000% 5/1/42 275 292 Mondelez International Inc. 6.500% 8/11/17 175 196 Mondelez International Inc. 6.125% 2/1/18 285 320 Mondelez International Inc. 2.250% 2/1/19 750 759 Mondelez International Inc. 5.375% 2/10/20 959 1,101 Mondelez International Inc. 4.000% 2/1/24 1,000 1,083 Mondelez International Inc. 6.500% 11/1/31 225 300 Mondelez International Inc. 6.500% 2/9/40 580 799 Mylan Inc. 1.800% 6/24/16 100 101 Mylan Inc. 1.350% 11/29/16 200 200 Mylan Inc. 2.600% 6/24/18 72 73 Mylan Inc. 2.550% 3/28/19 511 514 Mylan Inc. 4.200% 11/29/23 1,325 1,409 Mylan Inc. 5.400% 11/29/43 275 319 New York & Presbyterian Hospital 4.024% 8/1/45 300 302 Newell Rubbermaid Inc. 2.050% 12/1/17 775 781 Newell Rubbermaid Inc. 2.875% 12/1/19 225 229 Newell Rubbermaid Inc. 4.000% 12/1/24 225 237 Novant Health Inc. 5.850% 11/1/19 300 348 Novant Health Inc. 4.371% 11/1/43 475 496 Novartis Capital Corp. 4.400% 4/24/20 225 252 Novartis Capital Corp. 2.400% 9/21/22 3,000 3,008 Novartis Capital Corp. 4.400% 5/6/44 1,400 1,615 Novartis Securities Investment Ltd. 5.125% 2/10/19 2,285 2,579 NYU Hospitals Center 4.784% 7/1/44 375 418 Partners Healthcare System Inc. 4.117% 7/1/55 150 148 Partners Healthcare System Massachusetts GO 3.443% 7/1/21 200 213 PepsiAmericas Inc. 5.000% 5/15/17 450 488 PepsiCo Inc. 2.500% 5/10/16 410 419 PepsiCo Inc. 1.250% 8/13/17 500 502 PepsiCo Inc. 5.000% 6/1/18 1,075 1,198 PepsiCo Inc. 7.900% 11/1/18 1,725 2,091 PepsiCo Inc. 2.250% 1/7/19 525 539 PepsiCo Inc. 3.000% 8/25/21 1,070 1,122 PepsiCo Inc. 2.750% 3/5/22 2,725 2,778 PepsiCo Inc. 3.600% 3/1/24 600 640 PepsiCo Inc. 4.875% 11/1/40 165 192 PepsiCo Inc. 4.000% 3/5/42 691 711 PepsiCo Inc. 3.600% 8/13/42 1,000 968 PepsiCo Inc. 4.250% 10/22/44 500 533 PerkinElmer Inc. 5.000% 11/15/21 165 184 Perrigo Co. plc 2.300% 11/8/18 970 978 Perrigo Co. plc 4.000% 11/15/23 450 470 Perrigo Co. plc 5.300% 11/15/43 125 142 Perrigo Finance plc 3.900% 12/15/24 400 413 Perrigo Finance plc 4.900% 12/15/44 500 538 Pfizer Inc. 6.200% 3/15/19 2,535 2,964 Pfizer Inc. 2.100% 5/15/19 750 763 Pfizer Inc. 3.000% 6/15/23 450 461 Pfizer Inc. 3.400% 5/15/24 400 419 Pfizer Inc. 7.200% 3/15/39 410 603 Pfizer Inc. 4.300% 6/15/43 2,000 2,151 Pfizer Inc. 4.400% 5/15/44 300 329 Philip Morris International Inc. 1.625% 3/20/17 200 203 Philip Morris International Inc. 1.125% 8/21/17 75 75 Philip Morris International Inc. 1.250% 11/9/17 375 377 Philip Morris International Inc. 5.650% 5/16/18 2,935 3,316 Philip Morris International Inc. 4.125% 5/17/21 370 409 Philip Morris International Inc. 2.625% 3/6/23 1,300 1,292 Philip Morris International Inc. 3.250% 11/10/24 875 897 Philip Morris International Inc. 6.375% 5/16/38 825 1,094 Philip Morris International Inc. 4.375% 11/15/41 2,595 2,759 Philip Morris International Inc. 4.500% 3/20/42 450 487 Philip Morris International Inc. 3.875% 8/21/42 75 74 Philip Morris International Inc. 4.125% 3/4/43 300 307 5 Procter & Gamble - Esop 9.360% 1/1/21 658 813 Procter & Gamble Co. 1.450% 8/15/16 2,800 2,834 Procter & Gamble Co. 4.700% 2/15/19 485 543 Procter & Gamble Co. 1.900% 11/1/19 275 278 Procter & Gamble Co. 6.450% 1/15/26 850 1,136 Procter & Gamble Co. 5.550% 3/5/37 980 1,301 Quest Diagnostics Inc. 2.700% 4/1/19 650 662 Quest Diagnostics Inc. 4.750% 1/30/20 300 330 Quest Diagnostics Inc. 2.500% 3/30/20 160 160 Quest Diagnostics Inc. 4.700% 4/1/21 465 513 Quest Diagnostics Inc. 4.250% 4/1/24 300 321 Quest Diagnostics Inc. 3.500% 3/30/25 225 225 Quest Diagnostics Inc. 4.700% 3/30/45 125 128 Reynolds American Inc. 6.750% 6/15/17 100 111 Reynolds American Inc. 7.750% 6/1/18 500 583 Reynolds American Inc. 3.250% 11/1/22 150 149 Reynolds American Inc. 4.850% 9/15/23 75 83 Reynolds American Inc. 4.750% 11/1/42 450 464 Reynolds American Inc. 6.150% 9/15/43 100 124 Sanofi 1.250% 4/10/18 650 650 Sanofi 4.000% 3/29/21 1,110 1,220 St. Jude Medical Inc. 3.250% 4/15/23 700 715 St. Jude Medical Inc. 4.750% 4/15/43 1,200 1,317 Stryker Corp. 2.000% 9/30/16 315 320 Stryker Corp. 4.375% 1/15/20 100 110 Stryker Corp. 3.375% 5/15/24 1,000 1,028 Stryker Corp. 4.375% 5/15/44 375 397 Sysco Corp. 1.450% 10/2/17 325 327 Sysco Corp. 5.250% 2/12/18 500 553 Sysco Corp. 2.350% 10/2/19 500 511 Sysco Corp. 3.000% 10/2/21 400 412 Sysco Corp. 3.500% 10/2/24 750 778 Sysco Corp. 4.350% 10/2/34 500 524 Sysco Corp. 5.375% 9/21/35 500 596 Sysco Corp. 4.500% 10/2/44 575 615 Teva Pharmaceutical Finance Co. BV 2.400% 11/10/16 390 398 Teva Pharmaceutical Finance Co. BV 3.650% 11/10/21 613 646 Teva Pharmaceutical Finance Co. BV 2.950% 12/18/22 1,533 1,529 Teva Pharmaceutical Finance Co. LLC 6.150% 2/1/36 220 281 Teva Pharmaceutical Finance IV LLC 2.250% 3/18/20 150 151 Thermo Fisher Scientific Inc. 3.200% 5/1/15 400 401 Thermo Fisher Scientific Inc. 2.250% 8/15/16 1,480 1,504 Thermo Fisher Scientific Inc. 4.500% 3/1/21 500 547 Thermo Fisher Scientific Inc. 3.300% 2/15/22 600 615 Thermo Fisher Scientific Inc. 3.150% 1/15/23 1,375 1,395 Trinity Health Corp. 4.125% 12/1/45 200 205 Tupperware Brands Corp. 4.750% 6/1/21 175 189 Tyson Foods Inc. 2.650% 8/15/19 400 410 Tyson Foods Inc. 4.500% 6/15/22 725 801 Tyson Foods Inc. 3.950% 8/15/24 500 528 Tyson Foods Inc. 4.875% 8/15/34 1,800 2,027 Tyson Foods Inc. 5.150% 8/15/44 300 350 Unilever Capital Corp. 0.850% 8/2/17 2,200 2,195 Unilever Capital Corp. 2.200% 3/6/19 150 153 Unilever Capital Corp. 4.250% 2/10/21 805 902 Whirlpool Corp. 1.650% 11/1/17 50 50 Whirlpool Corp. 4.700% 6/1/22 1,325 1,462 Whirlpool Corp. 4.000% 3/1/24 175 185 Whirlpool Corp. 3.700% 5/1/25 400 413 Whirlpool Corp. 5.150% 3/1/43 150 171 Wyeth LLC 5.500% 2/15/16 410 427 Wyeth LLC 6.450% 2/1/24 1,705 2,158 Wyeth LLC 6.500% 2/1/34 500 677 Wyeth LLC 6.000% 2/15/36 1,225 1,620 Wyeth LLC 5.950% 4/1/37 460 589 Zeneca Wilmington Inc. 7.000% 11/15/23 200 262 Zimmer Holdings Inc. 1.450% 4/1/17 425 426 Zimmer Holdings Inc. 2.000% 4/1/18 750 755 Zimmer Holdings Inc. 4.625% 11/30/19 205 226 Zimmer Holdings Inc. 2.700% 4/1/20 775 786 Zimmer Holdings Inc. 3.375% 11/30/21 25 26 Zimmer Holdings Inc. 3.150% 4/1/22 650 656 Zimmer Holdings Inc. 3.550% 4/1/25 1,000 1,020 Zimmer Holdings Inc. 4.250% 8/15/35 500 515 Zimmer Holdings Inc. 5.750% 11/30/39 400 478 Zimmer Holdings Inc. 4.450% 8/15/45 1,000 1,036 Zoetis Inc. 1.875% 2/1/18 75 75 Zoetis Inc. 3.250% 2/1/23 2,000 1,994 Zoetis Inc. 4.700% 2/1/43 150 156 Energy (1.2%) Alberta Energy Co. Ltd. 7.375% 11/1/31 750 920 Anadarko Finance Co. 7.500% 5/1/31 500 664 Anadarko Petroleum Corp. 5.950% 9/15/16 745 795 Anadarko Petroleum Corp. 6.375% 9/15/17 1,250 1,391 Anadarko Petroleum Corp. 8.700% 3/15/19 1,000 1,227 Anadarko Petroleum Corp. 6.950% 6/15/19 50 59 Anadarko Petroleum Corp. 6.450% 9/15/36 1,000 1,238 Anadarko Petroleum Corp. 7.950% 6/15/39 125 176 Anadarko Petroleum Corp. 6.200% 3/15/40 750 911 Anadarko Petroleum Corp. 4.500% 7/15/44 300 307 Apache Corp. 5.625% 1/15/17 75 81 Apache Corp. 1.750% 4/15/17 300 303 Apache Corp. 6.900% 9/15/18 500 580 Apache Corp. 3.625% 2/1/21 965 1,014 Apache Corp. 3.250% 4/15/22 862 877 Apache Corp. 6.000% 1/15/37 725 867 Apache Corp. 5.100% 9/1/40 850 908 Apache Corp. 5.250% 2/1/42 475 521 Apache Corp. 4.750% 4/15/43 900 943 Apache Finance Canada Corp. 7.750% 12/15/29 225 322 Baker Hughes Inc. 7.500% 11/15/18 425 508 Baker Hughes Inc. 6.875% 1/15/29 400 517 Baker Hughes Inc. 5.125% 9/15/40 595 677 BJ Services Co. 6.000% 6/1/18 400 452 Boardwalk Pipelines LP 5.500% 2/1/17 200 209 Boardwalk Pipelines LP 3.375% 2/1/23 325 300 Boardwalk Pipelines LP 4.950% 12/15/24 525 528 BP Capital Markets plc 1.846% 5/5/17 1,375 1,393 BP Capital Markets plc 1.375% 11/6/17 975 975 BP Capital Markets plc 1.674% 2/13/18 375 377 BP Capital Markets plc 1.375% 5/10/18 750 746 BP Capital Markets plc 2.241% 9/26/18 900 915 BP Capital Markets plc 4.750% 3/10/19 600 664 BP Capital Markets plc 2.237% 5/10/19 125 126 BP Capital Markets plc 2.315% 2/13/20 375 378 BP Capital Markets plc 4.500% 10/1/20 950 1,053 BP Capital Markets plc 4.742% 3/11/21 3,260 3,628 BP Capital Markets plc 3.561% 11/1/21 650 685 BP Capital Markets plc 3.062% 3/17/22 450 457 BP Capital Markets plc 3.245% 5/6/22 1,076 1,104 BP Capital Markets plc 2.500% 11/6/22 325 316 BP Capital Markets plc 2.750% 5/10/23 1,825 1,782 BP Capital Markets plc 3.994% 9/26/23 350 370 BP Capital Markets plc 3.814% 2/10/24 150 156 BP Capital Markets plc 3.506% 3/17/25 100 102 Buckeye Partners LP 6.050% 1/15/18 25 27 Buckeye Partners LP 2.650% 11/15/18 100 100 Buckeye Partners LP 4.875% 2/1/21 650 694 Buckeye Partners LP 5.850% 11/15/43 250 252 Buckeye Partners LP 5.600% 10/15/44 175 174 Burlington Resources Finance Co. 7.400% 12/1/31 600 855 Cameron International Corp. 3.600% 4/30/22 775 781 Cameron International Corp. 4.000% 12/15/23 2,000 2,055 Cameron International Corp. 3.700% 6/15/24 300 298 Cameron International Corp. 5.125% 12/15/43 300 297 Canadian Natural Resources Ltd. 5.700% 5/15/17 615 666 Canadian Natural Resources Ltd. 3.450% 11/15/21 125 127 Canadian Natural Resources Ltd. 7.200% 1/15/32 500 605 Canadian Natural Resources Ltd. 6.450% 6/30/33 400 465 Canadian Natural Resources Ltd. 6.500% 2/15/37 425 505 Canadian Natural Resources Ltd. 6.250% 3/15/38 750 879 Cenovus Energy Inc. 3.000% 8/15/22 100 95 Cenovus Energy Inc. 3.800% 9/15/23 1,000 993 Cenovus Energy Inc. 6.750% 11/15/39 825 987 Cenovus Energy Inc. 4.450% 9/15/42 325 293 Cenovus Energy Inc. 5.200% 9/15/43 200 202 CenterPoint Energy Resources Corp. 6.150% 5/1/16 505 533 CenterPoint Energy Resources Corp. 6.000% 5/15/18 150 169 CenterPoint Energy Resources Corp. 4.500% 1/15/21 265 296 CenterPoint Energy Resources Corp. 5.850% 1/15/41 75 94 Chevron Corp. 0.889% 6/24/16 400 402 Chevron Corp. 1.345% 11/15/17 1,750 1,762 Chevron Corp. 1.365% 3/2/18 575 578 Chevron Corp. 1.718% 6/24/18 1,250 1,265 Chevron Corp. 4.950% 3/3/19 475 533 Chevron Corp. 2.193% 11/15/19 1,000 1,020 Chevron Corp. 1.961% 3/3/20 2,325 2,340 Chevron Corp. 2.411% 3/3/22 475 475 Chevron Corp. 2.355% 12/5/22 1,825 1,803 Chevron Corp. 3.191% 6/24/23 1,175 1,223 ConocoPhillips 5.200% 5/15/18 425 472 ConocoPhillips 5.750% 2/1/19 1,985 2,278 ConocoPhillips 6.000% 1/15/20 180 212 ConocoPhillips 5.900% 10/15/32 150 189 ConocoPhillips 5.900% 5/15/38 305 387 ConocoPhillips 6.500% 2/1/39 1,410 1,901 ConocoPhillips Canada Funding Co. I 5.625% 10/15/16 275 295 ConocoPhillips Canada Funding Co. I 5.950% 10/15/36 400 509 ConocoPhillips Co. 2.875% 11/15/21 1,000 1,024 ConocoPhillips Co. 3.350% 11/15/24 1,350 1,391 ConocoPhillips Co. 4.150% 11/15/34 350 370 ConocoPhillips Co. 4.300% 11/15/44 500 532 ConocoPhillips Holding Co. 6.950% 4/15/29 275 375 Continental Resources Inc. 5.000% 9/15/22 1,100 1,085 Continental Resources Inc. 4.500% 4/15/23 950 922 Continental Resources Inc. 3.800% 6/1/24 800 737 Continental Resources Inc. 4.900% 6/1/44 425 375 DCP Midstream LLC 8.125% 8/16/30 800 829 DCP Midstream Operating LP 2.500% 12/1/17 625 591 DCP Midstream Operating LP 2.700% 4/1/19 175 160 Devon Energy Corp. 6.300% 1/15/19 1,500 1,720 Devon Energy Corp. 4.000% 7/15/21 300 320 Devon Energy Corp. 7.950% 4/15/32 525 724 Devon Energy Corp. 5.600% 7/15/41 1,310 1,534 Devon Energy Corp. 4.750% 5/15/42 450 479 Devon Financing Corp. LLC 7.875% 9/30/31 425 580 Diamond Offshore Drilling Inc. 5.875% 5/1/19 575 643 Diamond Offshore Drilling Inc. 5.700% 10/15/39 225 209 Diamond Offshore Drilling Inc. 4.875% 11/1/43 425 356 Dominion Gas Holdings LLC 3.550% 11/1/23 1,000 1,044 Dominion Gas Holdings LLC 3.600% 12/15/24 250 261 Dominion Gas Holdings LLC 4.800% 11/1/43 500 566 Dominion Gas Holdings LLC 4.600% 12/15/44 400 432 El Paso Natural Gas Co. LLC 5.950% 4/15/17 710 764 El Paso Pipeline Partners Operating Co. LLC 6.500% 4/1/20 2,000 2,290 El Paso Pipeline Partners Operating Co. LLC 5.000% 10/1/21 1,923 2,062 El Paso Pipeline Partners Operating Co. LLC 4.700% 11/1/42 650 611 8 Enable Midstream Partners LP 2.400% 5/15/19 300 294 8 Enable Midstream Partners LP 3.900% 5/15/24 300 289 8 Enable Midstream Partners LP 5.000% 5/15/44 350 319 Enbridge Energy Partners LP 9.875% 3/1/19 1,595 2,008 Enbridge Energy Partners LP 5.500% 9/15/40 350 371 Enbridge Inc. 4.500% 6/10/44 300 279 Encana Corp. 3.900% 11/15/21 890 929 Encana Corp. 7.200% 11/1/31 625 753 Encana Corp. 6.500% 2/1/38 500 573 Encana Corp. 5.150% 11/15/41 450 461 Energy Transfer Partners LP 6.125% 2/15/17 300 324 Energy Transfer Partners LP 9.700% 3/15/19 500 626 Energy Transfer Partners LP 9.000% 4/15/19 254 314 Energy Transfer Partners LP 4.150% 10/1/20 1,425 1,496 Energy Transfer Partners LP 4.650% 6/1/21 545 581 Energy Transfer Partners LP 5.200% 2/1/22 675 736 Energy Transfer Partners LP 3.600% 2/1/23 3,025 2,998 Energy Transfer Partners LP 4.050% 3/15/25 1,000 1,009 Energy Transfer Partners LP 4.900% 3/15/35 250 249 Energy Transfer Partners LP 6.625% 10/15/36 150 178 Energy Transfer Partners LP 7.500% 7/1/38 500 631 Energy Transfer Partners LP 6.050% 6/1/41 1,150 1,270 Energy Transfer Partners LP 5.150% 2/1/43 925 928 Energy Transfer Partners LP 5.150% 3/15/45 250 252 EnLink Midstream Partners LP 2.700% 4/1/19 300 300 EnLink Midstream Partners LP 4.400% 4/1/24 225 236 EnLink Midstream Partners LP 5.600% 4/1/44 175 191 Enlink Midstream Partners LP 5.050% 4/1/45 175 178 Ensco plc 5.200% 3/15/25 400 402 Ensco plc 5.750% 10/1/44 650 631 Enterprise Products Operating LLC 6.300% 9/15/17 175 195 Enterprise Products Operating LLC 6.650% 4/15/18 50 57 Enterprise Products Operating LLC 6.500% 1/31/19 50 58 Enterprise Products Operating LLC 2.550% 10/15/19 300 304 Enterprise Products Operating LLC 5.200% 9/1/20 2,235 2,517 Enterprise Products Operating LLC 4.050% 2/15/22 175 185 Enterprise Products Operating LLC 3.350% 3/15/23 350 354 Enterprise Products Operating LLC 3.900% 2/15/24 1,300 1,356 Enterprise Products Operating LLC 3.750% 2/15/25 650 670 Enterprise Products Operating LLC 6.875% 3/1/33 1,400 1,841 Enterprise Products Operating LLC 7.550% 4/15/38 450 641 Enterprise Products Operating LLC 5.950% 2/1/41 495 601 Enterprise Products Operating LLC 4.850% 8/15/42 850 912 Enterprise Products Operating LLC 4.850% 3/15/44 1,450 1,567 Enterprise Products Operating LLC 5.100% 2/15/45 775 866 Enterprise Products Operating LLC 4.950% 10/15/54 200 213 5 Enterprise Products Operating LLC 8.375% 8/1/66 450 475 5 Enterprise Products Operating LLC 7.034% 1/15/68 600 647 EOG Resources Inc. 5.625% 6/1/19 1,425 1,638 EOG Resources Inc. 4.100% 2/1/21 150 163 EOG Resources Inc. 2.625% 3/15/23 2,700 2,697 EOG Resources Inc. 3.900% 4/1/35 325 334 EQT Corp. 8.125% 6/1/19 400 479 Exxon Mobil Corp. 1.305% 3/6/18 2,000 2,010 Exxon Mobil Corp. 1.912% 3/6/20 1,600 1,616 Exxon Mobil Corp. 2.397% 3/6/22 1,750 1,764 Exxon Mobil Corp. 2.709% 3/6/25 1,600 1,612 Exxon Mobil Corp. 3.567% 3/6/45 650 671 FMC Technologies Inc. 2.000% 10/1/17 200 200 FMC Technologies Inc. 3.450% 10/1/22 125 123 Gulf South Pipeline Co. LP 4.000% 6/15/22 300 291 Halliburton Co. 2.000% 8/1/18 400 403 Halliburton Co. 5.900% 9/15/18 25 28 Halliburton Co. 3.250% 11/15/21 40 42 Halliburton Co. 3.500% 8/1/23 950 987 Halliburton Co. 6.700% 9/15/38 580 784 Halliburton Co. 7.450% 9/15/39 450 642 Halliburton Co. 4.500% 11/15/41 675 711 Halliburton Co. 4.750% 8/1/43 350 383 Hess Corp. 8.125% 2/15/19 1,395 1,675 Hess Corp. 3.500% 7/15/24 200 199 Hess Corp. 7.875% 10/1/29 150 194 Hess Corp. 7.125% 3/15/33 375 457 Hess Corp. 6.000% 1/15/40 225 250 Hess Corp. 5.600% 2/15/41 825 906 Husky Energy Inc. 7.250% 12/15/19 505 599 Husky Energy Inc. 3.950% 4/15/22 300 305 Husky Energy Inc. 6.800% 9/15/37 100 122 Kerr-McGee Corp. 6.950% 7/1/24 1,000 1,251 Kerr-McGee Corp. 7.875% 9/15/31 150 203 Kinder Morgan Energy Partners LP 5.950% 2/15/18 750 829 Kinder Morgan Energy Partners LP 2.650% 2/1/19 25 25 Kinder Morgan Energy Partners LP 6.850% 2/15/20 2,125 2,485 Kinder Morgan Energy Partners LP 3.500% 3/1/21 500 503 Kinder Morgan Energy Partners LP 5.800% 3/1/21 750 845 Kinder Morgan Energy Partners LP 4.150% 3/1/22 175 180 Kinder Morgan Energy Partners LP 3.950% 9/1/22 1,125 1,147 Kinder Morgan Energy Partners LP 3.450% 2/15/23 875 860 Kinder Morgan Energy Partners LP 3.500% 9/1/23 1,225 1,200 Kinder Morgan Energy Partners LP 7.300% 8/15/33 175 211 Kinder Morgan Energy Partners LP 5.800% 3/15/35 300 330 Kinder Morgan Energy Partners LP 6.500% 2/1/37 400 453 Kinder Morgan Energy Partners LP 6.950% 1/15/38 335 396 Kinder Morgan Energy Partners LP 6.500% 9/1/39 1,575 1,816 Kinder Morgan Energy Partners LP 6.550% 9/15/40 1,000 1,120 Kinder Morgan Energy Partners LP 5.000% 8/15/42 275 269 Kinder Morgan Energy Partners LP 5.000% 3/1/43 500 487 Kinder Morgan Energy Partners LP 5.500% 3/1/44 500 526 Kinder Morgan Inc. 7.000% 6/15/17 500 552 Kinder Morgan Inc. 2.000% 12/1/17 350 349 Kinder Morgan Inc. 3.050% 12/1/19 925 935 Kinder Morgan Inc. 4.300% 6/1/25 550 566 Kinder Morgan Inc. 7.800% 8/1/31 330 403 Kinder Morgan Inc. 7.750% 1/15/32 600 739 Kinder Morgan Inc. 5.300% 12/1/34 500 519 Kinder Morgan Inc. 5.550% 6/1/45 1,050 1,108 Kinder Morgan Inc. 5.050% 2/15/46 500 498 Magellan Midstream Partners LP 5.650% 10/15/16 560 598 Magellan Midstream Partners LP 6.550% 7/15/19 625 731 Magellan Midstream Partners LP 3.200% 3/15/25 700 697 Magellan Midstream Partners LP 4.200% 12/1/42 450 445 Magellan Midstream Partners LP 5.150% 10/15/43 525 580 Magellan Midstream Partners LP 4.200% 3/15/45 100 98 Marathon Oil Corp. 6.000% 10/1/17 100 111 Marathon Oil Corp. 5.900% 3/15/18 225 250 Marathon Oil Corp. 2.800% 11/1/22 600 583 Marathon Oil Corp. 6.800% 3/15/32 1,080 1,327 Marathon Petroleum Corp. 5.125% 3/1/21 750 843 Marathon Petroleum Corp. 6.500% 3/1/41 750 910 Marathon Petroleum Corp. 4.750% 9/15/44 250 255 Marathon Petroleum Corp. 5.000% 9/15/54 500 500 Murphy Oil Corp. 2.500% 12/1/17 575 567 Murphy Oil Corp. 3.700% 12/1/22 150 139 Murphy Oil Corp. 5.125% 12/1/42 275 237 Nabors Industries Inc. 2.350% 9/15/16 125 125 Nabors Industries Inc. 6.150% 2/15/18 870 929 Nabors Industries Inc. 9.250% 1/15/19 125 145 Nabors Industries Inc. 5.000% 9/15/20 100 99 National Oilwell Varco Inc. 1.350% 12/1/17 300 298 National Oilwell Varco Inc. 2.600% 12/1/22 3,075 3,025 National Oilwell Varco Inc. 3.950% 12/1/42 400 380 NiSource Finance Corp. 6.400% 3/15/18 615 699 NiSource Finance Corp. 6.800% 1/15/19 2,550 3,001 NiSource Finance Corp. 6.125% 3/1/22 450 541 NiSource Finance Corp. 6.250% 12/15/40 400 532 NiSource Finance Corp. 5.950% 6/15/41 500 643 NiSource Finance Corp. 5.800% 2/1/42 300 382 NiSource Finance Corp. 4.800% 2/15/44 200 226 Noble Energy Inc. 8.250% 3/1/19 1,690 2,027 Noble Energy Inc. 4.150% 12/15/21 875 923 Noble Energy Inc. 6.000% 3/1/41 1,300 1,460 Noble Energy Inc. 5.250% 11/15/43 450 471 Noble Holding International Ltd. 3.450% 8/1/15 75 76 Noble Holding International Ltd. 2.500% 3/15/17 225 221 Noble Holding International Ltd. 4.900% 8/1/20 250 242 Noble Holding International Ltd. 6.200% 8/1/40 300 262 Noble Holding International Ltd. 6.050% 3/1/41 300 254 Noble Holding International Ltd. 5.250% 3/15/42 225 173 Occidental Petroleum Corp. 4.125% 6/1/16 1,493 1,550 Occidental Petroleum Corp. 1.750% 2/15/17 225 228 Occidental Petroleum Corp. 4.100% 2/1/21 1,700 1,858 Occidental Petroleum Corp. 3.125% 2/15/22 750 772 Oceaneering International Inc. 4.650% 11/15/24 300 302 ONEOK Partners LP 6.150% 10/1/16 410 438 ONEOK Partners LP 2.000% 10/1/17 625 627 ONEOK Partners LP 8.625% 3/1/19 400 479 ONEOK Partners LP 3.375% 10/1/22 250 237 ONEOK Partners LP 6.650% 10/1/36 360 382 ONEOK Partners LP 6.125% 2/1/41 1,400 1,425 Panhandle Eastern Pipe Line Co. LP 6.200% 11/1/17 800 892 Petro-Canada 6.050% 5/15/18 1,350 1,520 Petro-Canada 7.875% 6/15/26 100 138 Petro-Canada 5.350% 7/15/33 450 500 Petro-Canada 5.950% 5/15/35 500 601 Petro-Canada 6.800% 5/15/38 250 332 Phillips 66 2.950% 5/1/17 1,550 1,604 Phillips 66 4.300% 4/1/22 1,175 1,281 Phillips 66 4.650% 11/15/34 300 319 Phillips 66 5.875% 5/1/42 900 1,072 Phillips 66 4.875% 11/15/44 1,000 1,072 Phillips 66 Partners LP 2.646% 2/15/20 135 136 Phillips 66 Partners LP 3.605% 2/15/25 350 351 Phillips 66 Partners LP 4.680% 2/15/45 150 150 Pioneer Natural Resources Co. 6.875% 5/1/18 500 565 Pioneer Natural Resources Co. 7.500% 1/15/20 100 119 Pioneer Natural Resources Co. 3.950% 7/15/22 1,075 1,111 Plains All American Pipeline LP / PAA Finance Corp. 6.500% 5/1/18 50 57 Plains All American Pipeline LP / PAA Finance Corp. 8.750% 5/1/19 925 1,153 Plains All American Pipeline LP / PAA Finance Corp. 5.000% 2/1/21 1,125 1,243 Plains All American Pipeline LP / PAA Finance Corp. 3.600% 11/1/24 1,400 1,408 Plains All American Pipeline LP / PAA Finance Corp. 6.700% 5/15/36 205 257 Plains All American Pipeline LP / PAA Finance Corp. 6.650% 1/15/37 350 438 Plains All American Pipeline LP / PAA Finance Corp. 4.300% 1/31/43 1,350 1,289 Pride International Inc. 8.500% 6/15/19 1,125 1,339 Pride International Inc. 6.875% 8/15/20 1,400 1,595 Pride International Inc. 7.875% 8/15/40 375 435 Questar Corp. 2.750% 2/1/16 25 25 Rowan Cos. Inc. 7.875% 8/1/19 125 139 Rowan Cos. Inc. 4.875% 6/1/22 750 723 Rowan Cos. Inc. 4.750% 1/15/24 125 118 Rowan Cos. Inc. 5.400% 12/1/42 500 410 Rowan Cos. Inc. 5.850% 1/15/44 225 195 Schlumberger Investment SA 3.650% 12/1/23 2,550 2,699 SESI LLC 7.125% 12/15/21 500 516 Shell International Finance BV 5.200% 3/22/17 300 325 Shell International Finance BV 1.125% 8/21/17 700 702 Shell International Finance BV 1.900% 8/10/18 400 406 Shell International Finance BV 2.000% 11/15/18 3,050 3,097 Shell International Finance BV 4.300% 9/22/19 3,000 3,325 Shell International Finance BV 4.375% 3/25/20 625 699 Shell International Finance BV 2.375% 8/21/22 1,025 1,010 Shell International Finance BV 2.250% 1/6/23 175 171 Shell International Finance BV 3.400% 8/12/23 400 423 Shell International Finance BV 6.375% 12/15/38 820 1,134 Shell International Finance BV 5.500% 3/25/40 1,250 1,584 Shell International Finance BV 3.625% 8/21/42 450 443 Shell International Finance BV 4.550% 8/12/43 1,000 1,133 8 Southern Natural Gas Co. LLC 5.900% 4/1/17 150 161 Southern Natural Gas Co. LLC / Southern Natural Issuing Corp. 4.400% 6/15/21 1,250 1,305 Southwestern Energy Co. 3.300% 1/23/18 400 408 Southwestern Energy Co. 4.050% 1/23/20 2,000 2,063 Southwestern Energy Co. 4.100% 3/15/22 875 865 Spectra Energy Capital LLC 6.200% 4/15/18 850 944 Spectra Energy Capital LLC 8.000% 10/1/19 165 200 Spectra Energy Partners LP 2.950% 9/25/18 75 77 Spectra Energy Partners LP 3.500% 3/15/25 950 957 Spectra Energy Partners LP 4.500% 3/15/45 500 512 Suncor Energy Inc. 6.100% 6/1/18 100 113 Suncor Energy Inc. 6.500% 6/15/38 2,140 2,752 Suncor Energy Inc. 6.850% 6/1/39 310 407 Sunoco Logistics Partners Operations LP 4.250% 4/1/24 400 412 Sunoco Logistics Partners Operations LP 6.850% 2/15/40 419 513 Sunoco Logistics Partners Operations LP 4.950% 1/15/43 300 295 Sunoco Logistics Partners Operations LP 5.300% 4/1/44 950 978 Talisman Energy Inc. 7.750% 6/1/19 990 1,149 Talisman Energy Inc. 3.750% 2/1/21 2,350 2,316 Talisman Energy Inc. 6.250% 2/1/38 500 539 Talisman Energy Inc. 5.500% 5/15/42 500 496 Texas Eastern Transmission LP 7.000% 7/15/32 500 664 Tosco Corp. 8.125% 2/15/30 1,350 1,992 Total Capital Canada Ltd. 1.450% 1/15/18 1,225 1,231 Total Capital Canada Ltd. 2.750% 7/15/23 425 424 Total Capital International SA 1.000% 8/12/16 300 301 Total Capital International SA 2.100% 6/19/19 1,900 1,929 Total Capital International SA 2.750% 6/19/21 1,350 1,381 Total Capital International SA 2.875% 2/17/22 1,400 1,428 Total Capital International SA 2.700% 1/25/23 1,700 1,696 Total Capital International SA 3.700% 1/15/24 1,650 1,746 Total Capital SA 2.125% 8/10/18 850 868 Total Capital SA 4.450% 6/24/20 425 475 Total Capital SA 4.125% 1/28/21 512 565 TransCanada PipeLines Ltd. 6.500% 8/15/18 300 344 TransCanada PipeLines Ltd. 3.800% 10/1/20 2,660 2,827 TransCanada PipeLines Ltd. 2.500% 8/1/22 1,000 978 TransCanada PipeLines Ltd. 3.750% 10/16/23 600 631 TransCanada PipeLines Ltd. 5.600% 3/31/34 800 949 TransCanada PipeLines Ltd. 5.850% 3/15/36 125 149 TransCanada PipeLines Ltd. 6.200% 10/15/37 1,200 1,523 TransCanada PipeLines Ltd. 7.625% 1/15/39 760 1,097 TransCanada PipeLines Ltd. 5.000% 10/16/43 700 790 5 TransCanada PipeLines Ltd. 6.350% 5/15/67 400 389 Transcontinental Gas Pipe Line Co. LLC 6.050% 6/15/18 230 258 Transocean Inc. 6.500% 11/15/20 170 142 Valero Energy Corp. 9.375% 3/15/19 425 533 Valero Energy Corp. 6.125% 2/1/20 850 982 Valero Energy Corp. 7.500% 4/15/32 875 1,143 Valero Energy Corp. 6.625% 6/15/37 855 1,055 Weatherford International LLC 6.800% 6/15/37 400 379 Weatherford International Ltd. 6.000% 3/15/18 425 450 Weatherford International Ltd. 9.625% 3/1/19 1,243 1,429 Weatherford International Ltd. 4.500% 4/15/22 775 708 Weatherford International Ltd. 6.500% 8/1/36 800 728 Weatherford International Ltd. 6.750% 9/15/40 250 235 Weatherford International Ltd. 5.950% 4/15/42 480 423 Western Gas Partners LP 5.375% 6/1/21 500 554 Western Gas Partners LP 5.450% 4/1/44 600 645 Williams Cos. Inc. 4.550% 6/24/24 1,200 1,166 Williams Cos. Inc. 7.500% 1/15/31 321 349 Williams Cos. Inc. 7.750% 6/15/31 407 449 Williams Cos. Inc. 5.750% 6/24/44 400 379 Williams Partners LP 5.250% 3/15/20 1,895 2,086 Williams Partners LP 3.600% 3/15/22 750 747 Williams Partners LP 3.350% 8/15/22 500 483 Williams Partners LP 4.500% 11/15/23 1,260 1,305 Williams Partners LP 3.900% 1/15/25 450 439 Williams Partners LP 4.000% 9/15/25 100 98 Williams Partners LP 6.300% 4/15/40 675 745 Williams Partners LP 5.800% 11/15/43 700 744 Williams Partners LP 5.400% 3/4/44 300 301 Williams Partners LP 4.900% 1/15/45 325 305 Williams Partners LP 5.100% 9/15/45 450 434 Williams Partners LP / ACMP Finance Corp. 4.875% 5/15/23 450 455 Williams Partners LP / ACMP Finance Corp. 4.875% 3/15/24 750 754 Williams Partners LP/Williams Partners Finance Corp. 7.250% 2/1/17 500 550 XTO Energy Inc. 6.250% 8/1/17 400 448 XTO Energy Inc. 5.500% 6/15/18 400 452 Other Industrial (0.0%) California Institute of Technology GO 4.700% 11/1/11 950 1,037 Cintas Corp. No 2 6.125% 12/1/17 400 447 Cintas Corp. No 2 3.250% 6/1/22 150 153 Fluor Corp. 3.375% 9/15/21 150 157 Fluor Corp. 3.500% 12/15/24 600 620 Howard Hughes Medical Institute Revenue 3.500% 9/1/23 725 772 5 Johns Hopkins University Maryland GO 4.083% 7/1/53 300 319 Massachusetts Institute of Technology GO 5.600% 7/1/11 400 550 Massachusetts Institute of Technology GO 4.678% 7/1/14 700 833 5 Northwestern University Illinois GO 4.643% 12/1/44 350 427 President & Fellows of Harvard College Massachusetts GO 3.619% 10/1/37 500 525 5 University of Notre Dame DU LAC Indiana GO 3.438% 2/15/45 300 303 University of Pennsylvania GO 4.674% 9/1/12 625 698 Yale University Connecticut GO 2.086% 4/15/19 150 153 Technology (0.6%) Adobe Systems Inc. 4.750% 2/1/20 325 364 Adobe Systems Inc. 3.250% 2/1/25 600 605 Altera Corp. 1.750% 5/15/17 150 151 Altera Corp. 2.500% 11/15/18 1,125 1,155 Altera Corp. 4.100% 11/15/23 1,250 1,330 Amphenol Corp. 1.550% 9/15/17 175 176 Amphenol Corp. 2.550% 1/30/19 1,650 1,680 Amphenol Corp. 3.125% 9/15/21 250 256 Amphenol Corp. 4.000% 2/1/22 75 80 Analog Devices Inc. 3.000% 4/15/16 50 51 Analog Devices Inc. 2.875% 6/1/23 375 372 Apple Inc. 0.450% 5/3/16 900 900 Apple Inc. 1.050% 5/5/17 2,075 2,085 Apple Inc. 1.000% 5/3/18 1,300 1,291 Apple Inc. 2.100% 5/6/19 1,250 1,277 Apple Inc. 1.550% 2/7/20 1,550 1,536 Apple Inc. 2.850% 5/6/21 1,825 1,896 Apple Inc. 2.150% 2/9/22 2,500 2,472 Apple Inc. 2.400% 5/3/23 2,800 2,763 Apple Inc. 3.450% 5/6/24 1,875 1,984 Apple Inc. 2.500% 2/9/25 1,300 1,269 Apple Inc. 3.850% 5/4/43 1,400 1,422 Apple Inc. 4.450% 5/6/44 650 723 Apple Inc. 3.450% 2/9/45 1,275 1,198 Applied Materials Inc. 2.650% 6/15/16 75 77 Applied Materials Inc. 4.300% 6/15/21 1,435 1,567 Applied Materials Inc. 5.850% 6/15/41 125 153 Arrow Electronics Inc. 3.000% 3/1/18 200 205 Arrow Electronics Inc. 3.500% 4/1/22 325 326 Arrow Electronics Inc. 4.500% 3/1/23 400 419 Arrow Electronics Inc. 4.000% 4/1/25 400 402 Autodesk Inc. 1.950% 12/15/17 550 550 Autodesk Inc. 3.600% 12/15/22 100 101 Baidu Inc. 2.750% 6/9/19 350 354 Baidu Inc. 3.500% 11/28/22 1,500 1,523 Broadcom Corp. 2.700% 11/1/18 340 351 Broadcom Corp. 2.500% 8/15/22 600 587 Broadridge Financial Solutions Inc. 3.950% 9/1/20 75 79 CA Inc. 5.375% 12/1/19 205 229 CA Inc. 4.500% 8/15/23 150 160 Cadence Design Systems Inc. 4.375% 10/15/24 125 130 Cisco Systems Inc. 1.100% 3/3/17 425 428 Cisco Systems Inc. 3.150% 3/14/17 1,100 1,151 Cisco Systems Inc. 4.950% 2/15/19 1,550 1,744 Cisco Systems Inc. 2.125% 3/1/19 1,325 1,351 Cisco Systems Inc. 4.450% 1/15/20 2,775 3,109 Cisco Systems Inc. 2.900% 3/4/21 225 236 Cisco Systems Inc. 3.625% 3/4/24 400 432 Cisco Systems Inc. 5.900% 2/15/39 425 546 Cisco Systems Inc. 5.500% 1/15/40 1,205 1,488 Computer Sciences Corp. 6.500% 3/15/18 125 138 Corning Inc. 6.625% 5/15/19 50 59 Corning Inc. 3.700% 11/15/23 500 531 Corning Inc. 4.700% 3/15/37 1,175 1,257 Corning Inc. 5.750% 8/15/40 340 412 Dun & Bradstreet Corp. 2.875% 11/15/15 150 152 EMC Corp. 1.875% 6/1/18 1,460 1,477 EMC Corp. 2.650% 6/1/20 1,445 1,487 EMC Corp. 3.375% 6/1/23 710 739 Equifax Inc. 6.300% 7/1/17 125 138 Fidelity National Information Services Inc. 2.000% 4/15/18 100 100 Fidelity National Information Services Inc. 5.000% 3/15/22 350 372 Fidelity National Information Services Inc. 3.500% 4/15/23 1,500 1,505 Fidelity National Information Services Inc. 3.875% 6/5/24 325 334 Fiserv Inc. 3.125% 10/1/15 150 152 Fiserv Inc. 3.125% 6/15/16 585 600 Fiserv Inc. 6.800% 11/20/17 475 537 Google Inc. 2.125% 5/19/16 50 51 Google Inc. 3.625% 5/19/21 350 381 Harris Corp. 5.950% 12/1/17 200 223 Harris Corp. 6.150% 12/15/40 25 31 Hewlett-Packard Co. 2.650% 6/1/16 225 229 Hewlett-Packard Co. 3.000% 9/15/16 325 334 Hewlett-Packard Co. 5.400% 3/1/17 225 242 Hewlett-Packard Co. 2.600% 9/15/17 400 410 Hewlett-Packard Co. 5.500% 3/1/18 1,175 1,301 Hewlett-Packard Co. 2.750% 1/14/19 2,650 2,713 Hewlett-Packard Co. 3.750% 12/1/20 700 733 Hewlett-Packard Co. 4.300% 6/1/21 150 161 Hewlett-Packard Co. 4.375% 9/15/21 650 700 Hewlett-Packard Co. 4.650% 12/9/21 2,175 2,377 Hewlett-Packard Co. 6.000% 9/15/41 610 679 Ingram Micro Inc. 4.950% 12/15/24 925 959 Intel Corp. 1.950% 10/1/16 975 994 Intel Corp. 1.350% 12/15/17 4,510 4,537 Intel Corp. 3.300% 10/1/21 200 213 Intel Corp. 2.700% 12/15/22 700 706 Intel Corp. 4.000% 12/15/32 475 496 Intel Corp. 4.800% 10/1/41 1,955 2,200 Intel Corp. 4.250% 12/15/42 775 808 International Business Machines Corp. 2.000% 1/5/16 275 279 International Business Machines Corp. 1.950% 7/22/16 300 305 International Business Machines Corp. 1.250% 2/6/17 1,150 1,160 International Business Machines Corp. 5.700% 9/14/17 4,000 4,442 International Business Machines Corp. 1.250% 2/8/18 2,555 2,564 International Business Machines Corp. 1.950% 2/12/19 675 685 International Business Machines Corp. 1.625% 5/15/20 670 661 International Business Machines Corp. 2.900% 11/1/21 200 209 International Business Machines Corp. 3.375% 8/1/23 800 835 International Business Machines Corp. 3.625% 2/12/24 1,200 1,274 International Business Machines Corp. 5.600% 11/30/39 1,114 1,374 International Business Machines Corp. 4.000% 6/20/42 423 426 Jabil Circuit Inc. 5.625% 12/15/20 250 272 Juniper Networks Inc. 3.300% 6/15/20 475 481 Juniper Networks Inc. 4.600% 3/15/21 360 382 Juniper Networks Inc. 4.350% 6/15/25 200 203 Juniper Networks Inc. 5.950% 3/15/41 150 156 8 Keysight Technologies Inc. 3.300% 10/30/19 350 353 8 Keysight Technologies Inc. 4.550% 10/30/24 325 327 KLA-Tencor Corp. 2.375% 11/1/17 100 102 KLA-Tencor Corp. 3.375% 11/1/19 100 104 KLA-Tencor Corp. 4.125% 11/1/21 2,000 2,107 KLA-Tencor Corp. 4.650% 11/1/24 400 420 Lam Research Corp. 2.750% 3/15/20 325 327 Lam Research Corp. 3.800% 3/15/25 425 427 Lender Processing Services Inc / Black Knight Lending Solutions Inc 5.750% 4/15/23 525 558 Lexmark International Inc. 6.650% 6/1/18 375 416 Maxim Integrated Products Inc. 3.375% 3/15/23 50 50 Microsoft Corp. 1.625% 9/25/15 200 201 Microsoft Corp. 1.000% 5/1/18 400 399 Microsoft Corp. 1.625% 12/6/18 900 912 Microsoft Corp. 4.200% 6/1/19 460 510 Microsoft Corp. 3.000% 10/1/20 250 266 Microsoft Corp. 2.375% 2/12/22 1,000 1,008 Microsoft Corp. 2.125% 11/15/22 225 223 Microsoft Corp. 2.375% 5/1/23 750 750 Microsoft Corp. 3.625% 12/15/23 750 816 Microsoft Corp. 2.700% 2/12/25 925 930 Microsoft Corp. 3.500% 2/12/35 1,000 998 Microsoft Corp. 5.200% 6/1/39 629 773 Microsoft Corp. 4.500% 10/1/40 125 141 Microsoft Corp. 5.300% 2/8/41 600 750 Microsoft Corp. 3.500% 11/15/42 850 818 Microsoft Corp. 3.750% 5/1/43 185 186 Microsoft Corp. 4.875% 12/15/43 350 416 Microsoft Corp. 3.750% 2/12/45 1,000 1,004 Microsoft Corp. 4.000% 2/12/55 1,500 1,498 Motorola Solutions Inc. 3.750% 5/15/22 400 410 Motorola Solutions Inc. 4.000% 9/1/24 400 414 Motorola Solutions Inc. 7.500% 5/15/25 75 93 Motorola Solutions Inc. 5.500% 9/1/44 300 327 NetApp Inc. 3.375% 6/15/21 900 922 Oracle Corp. 1.200% 10/15/17 1,150 1,152 Oracle Corp. 5.750% 4/15/18 1,415 1,599 Oracle Corp. 2.375% 1/15/19 525 539 Oracle Corp. 5.000% 7/8/19 1,175 1,326 Oracle Corp. 2.250% 10/8/19 2,850 2,906 Oracle Corp. 2.500% 10/15/22 2,425 2,425 Oracle Corp. 3.400% 7/8/24 2,350 2,474 Oracle Corp. 4.300% 7/8/34 1,350 1,467 Oracle Corp. 6.500% 4/15/38 625 859 Oracle Corp. 6.125% 7/8/39 645 856 Oracle Corp. 5.375% 7/15/40 1,375 1,682 Oracle Corp. 4.500% 7/8/44 775 856 Pitney Bowes Inc. 4.625% 3/15/24 1,050 1,101 Seagate HDD Cayman 3.750% 11/15/18 675 702 Seagate HDD Cayman 4.750% 6/1/23 1,500 1,575 8 Seagate HDD Cayman 4.750% 1/1/25 750 776 8 Seagate HDD Cayman 5.750% 12/1/34 1,425 1,530 Symantec Corp. 2.750% 9/15/15 50 50 Symantec Corp. 2.750% 6/15/17 500 509 Symantec Corp. 4.200% 9/15/20 75 79 Symantec Corp. 3.950% 6/15/22 400 412 Telefonaktiebolaget LM Ericsson 4.125% 5/15/22 475 510 Texas Instruments Inc. 2.375% 5/16/16 175 179 Texas Instruments Inc. 1.650% 8/3/19 1,000 994 Total System Services Inc. 2.375% 6/1/18 125 126 Trimble Navigation Ltd. 4.750% 12/1/24 225 237 Tyco Electronics Group SA 6.550% 10/1/17 355 398 Tyco Electronics Group SA 2.350% 8/1/19 200 202 Tyco Electronics Group SA 3.500% 2/3/22 750 781 Tyco Electronics Group SA 3.450% 8/1/24 350 363 Tyco Electronics Group SA 7.125% 10/1/37 700 986 Verisk Analytics Inc. 4.125% 9/12/22 1,300 1,355 Xerox Corp. 6.750% 2/1/17 350 383 Xerox Corp. 2.950% 3/15/17 325 335 Xerox Corp. 6.350% 5/15/18 1,580 1,784 Xerox Corp. 2.750% 3/15/19 250 255 Xerox Corp. 5.625% 12/15/19 550 622 Xerox Corp. 2.800% 5/15/20 300 303 Xerox Corp. 4.500% 5/15/21 835 909 Xerox Corp. 3.800% 5/15/24 125 126 Xilinx Inc. 2.125% 3/15/19 325 327 Xilinx Inc. 3.000% 3/15/21 1,275 1,313 Transportation (0.2%) 5 American Airlines 2013-1 Class A Pass Through Trust 4.000% 1/15/27 249 261 5 American Airlines 2013-2 Class A Pass Through Trust 4.950% 7/15/24 756 823 5 American Airlines 2014-1 Class A Pass Through Trust 3.700% 4/1/28 475 490 5 American Airlines 2015-1 Class A Pass Through Trust 3.375% 11/1/28 900 907 5 American Airlines 2015-1 Class B Pass Through Trust 3.700% 11/1/24 150 151 Burlington Northern Santa Fe LLC 5.650% 5/1/17 75 82 Burlington Northern Santa Fe LLC 5.750% 3/15/18 625 701 Burlington Northern Santa Fe LLC 3.600% 9/1/20 275 294 Burlington Northern Santa Fe LLC 4.100% 6/1/21 410 449 Burlington Northern Santa Fe LLC 3.450% 9/15/21 410 436 Burlington Northern Santa Fe LLC 3.050% 3/15/22 400 412 Burlington Northern Santa Fe LLC 3.050% 9/1/22 400 412 Burlington Northern Santa Fe LLC 3.000% 3/15/23 425 433 Burlington Northern Santa Fe LLC 3.850% 9/1/23 475 513 Burlington Northern Santa Fe LLC 3.750% 4/1/24 400 427 Burlington Northern Santa Fe LLC 3.400% 9/1/24 400 418 Burlington Northern Santa Fe LLC 3.000% 4/1/25 250 252 Burlington Northern Santa Fe LLC 7.000% 12/15/25 700 936 Burlington Northern Santa Fe LLC 6.200% 8/15/36 125 165 Burlington Northern Santa Fe LLC 6.150% 5/1/37 500 668 Burlington Northern Santa Fe LLC 5.750% 5/1/40 450 562 Burlington Northern Santa Fe LLC 5.050% 3/1/41 375 436 Burlington Northern Santa Fe LLC 5.400% 6/1/41 425 512 Burlington Northern Santa Fe LLC 4.400% 3/15/42 575 613 Burlington Northern Santa Fe LLC 4.375% 9/1/42 200 212 Burlington Northern Santa Fe LLC 4.450% 3/15/43 350 377 Burlington Northern Santa Fe LLC 5.150% 9/1/43 500 589 Burlington Northern Santa Fe LLC 4.900% 4/1/44 300 344 Burlington Northern Santa Fe LLC 4.550% 9/1/44 600 656 Burlington Northern Santa Fe LLC 4.150% 4/1/45 300 311 Canadian National Railway Co. 1.450% 12/15/16 925 936 Canadian National Railway Co. 5.550% 3/1/19 265 302 Canadian National Railway Co. 2.850% 12/15/21 550 568 Canadian National Railway Co. 6.250% 8/1/34 350 474 Canadian National Railway Co. 6.200% 6/1/36 350 473 Canadian National Railway Co. 6.375% 11/15/37 350 486 Canadian Pacific Railway Co. 6.500% 5/15/18 250 286 Canadian Pacific Railway Co. 4.450% 3/15/23 1,125 1,250 Canadian Pacific Railway Co. 2.900% 2/1/25 100 100 Canadian Pacific Railway Co. 7.125% 10/15/31 225 312 Canadian Pacific Railway Co. 5.950% 5/15/37 1,275 1,655 Canadian Pacific Railway Ltd. 4.500% 1/15/22 1,541 1,708 Con-way Inc. 6.700% 5/1/34 350 402 5 Continental Airlines 2009-2 Class A Pass Through Trust 7.250% 5/10/21 1,007 1,163 5 Continental Airlines 2012-1 Class A Pass Through Trust 4.150% 10/11/25 1,158 1,227 5 Continental Airlines 2012-2 Class A Pass Through Trust 4.000% 4/29/26 426 448 CSX Corp. 5.600% 5/1/17 25 27 CSX Corp. 7.900% 5/1/17 126 143 CSX Corp. 6.250% 3/15/18 725 822 CSX Corp. 7.375% 2/1/19 2,065 2,479 CSX Corp. 3.700% 10/30/20 205 220 CSX Corp. 6.220% 4/30/40 174 235 CSX Corp. 5.500% 4/15/41 425 529 CSX Corp. 4.750% 5/30/42 1,420 1,622 CSX Corp. 4.100% 3/15/44 800 832 5 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 2/10/24 182 214 5 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 6/17/21 409 473 5 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200% 1/2/20 31 34 5 Delta Air Lines 2010-2 Class A Pass Through Trust 4.950% 11/23/20 68 73 5 Delta Air Lines 2012-1 Class A Pass Through Trust 4.750% 11/7/21 65 70 FedEx Corp. 8.000% 1/15/19 425 516 FedEx Corp. 2.625% 8/1/22 50 50 FedEx Corp. 4.000% 1/15/24 450 486 FedEx Corp. 3.900% 2/1/35 500 505 FedEx Corp. 3.875% 8/1/42 200 194 FedEx Corp. 4.100% 4/15/43 300 301 FedEx Corp. 5.100% 1/15/44 500 581 5 Hawaiian Airlines 2013-1 Class A Pass Through Certificates 3.900% 1/15/26 194 197 JB Hunt Transport Services Inc. 3.850% 3/15/24 200 213 Kansas City Southern de Mexico SA de CV 2.350% 5/15/20 25 25 Kansas City Southern de Mexico SA de CV 3.000% 5/15/23 1,500 1,479 Norfolk Southern Corp. 5.750% 1/15/16 175 182 Norfolk Southern Corp. 7.700% 5/15/17 400 453 Norfolk Southern Corp. 5.750% 4/1/18 100 112 Norfolk Southern Corp. 5.900% 6/15/19 835 964 Norfolk Southern Corp. 3.250% 12/1/21 25 26 Norfolk Southern Corp. 2.903% 2/15/23 780 786 Norfolk Southern Corp. 5.590% 5/17/25 14 17 Norfolk Southern Corp. 7.800% 5/15/27 100 141 Norfolk Southern Corp. 4.837% 10/1/41 665 764 Norfolk Southern Corp. 3.950% 10/1/42 425 430 Norfolk Southern Corp. 6.000% 5/23/11 925 1,181 Norfolk Southern Railway Co. 9.750% 6/15/20 116 156 5 Northwest Airlines 2007-1 Class A Pass Through Trust 7.027% 5/1/21 1,257 1,448 Ryder System Inc. 5.850% 11/1/16 75 80 Ryder System Inc. 2.450% 11/15/18 1,000 1,016 Ryder System Inc. 2.350% 2/26/19 1,550 1,562 Ryder System Inc. 2.550% 6/1/19 800 812 Southwest Airlines Co. 5.750% 12/15/16 200 214 Southwest Airlines Co. 5.125% 3/1/17 400 428 5 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 107 124 Trinity Industries Inc. 4.550% 10/1/24 250 251 Union Pacific Corp. 1.800% 2/1/20 950 950 Union Pacific Corp. 2.750% 4/15/23 200 204 Union Pacific Corp. 3.250% 1/15/25 300 314 Union Pacific Corp. 6.625% 2/1/29 400 553 Union Pacific Corp. 3.375% 2/1/35 900 879 Union Pacific Corp. 4.750% 9/15/41 750 874 Union Pacific Corp. 4.250% 4/15/43 400 433 Union Pacific Corp. 4.750% 12/15/43 325 381 Union Pacific Corp. 4.821% 2/1/44 639 759 Union Pacific Corp. 4.850% 6/15/44 800 953 Union Pacific Corp. 4.150% 1/15/45 400 432 Union Pacific Corp. 3.875% 2/1/55 400 391 5 United Airlines 2013-1 Class A Pass Through Trust 4.300% 2/15/27 684 734 5 United Airlines 2014-1 Class A Pass Through Trust 4.000% 10/11/27 750 795 United Parcel Service Inc. 1.125% 10/1/17 800 805 United Parcel Service Inc. 5.500% 1/15/18 1,000 1,118 United Parcel Service Inc. 5.125% 4/1/19 175 199 United Parcel Service Inc. 3.125% 1/15/21 965 1,026 United Parcel Service Inc. 2.450% 10/1/22 925 930 United Parcel Service Inc. 6.200% 1/15/38 660 899 United Parcel Service Inc. 3.625% 10/1/42 675 679 5 US Airways 2013-1 Class A Pass Through Trust 3.950% 5/15/27 97 101 5 US Airways Inc. 2012-2 Class A Pass Through Trust 4.625% 12/3/26 68 73 Utilities (0.8%) Electric (0.7%) AEP Texas Central Co. 6.650% 2/15/33 400 535 Alabama Power Co. 5.500% 10/15/17 550 608 Alabama Power Co. 3.550% 12/1/23 1,700 1,823 Alabama Power Co. 4.100% 1/15/42 1,000 1,079 Alabama Power Co. 3.850% 12/1/42 125 129 Alabama Power Co. 4.150% 8/15/44 300 325 Alabama Power Co. 3.750% 3/1/45 1,000 1,020 Ameren Illinois Co. 6.125% 11/15/17 25 28 Ameren Illinois Co. 2.700% 9/1/22 250 253 Ameren Illinois Co. 3.250% 3/1/25 275 287 American Electric Power Co. Inc. 1.650% 12/15/17 325 327 Appalachian Power Co. 5.800% 10/1/35 100 127 Appalachian Power Co. 6.700% 8/15/37 500 692 Appalachian Power Co. 7.000% 4/1/38 260 371 Arizona Public Service Co. 5.500% 9/1/35 150 189 Arizona Public Service Co. 5.050% 9/1/41 575 700 Arizona Public Service Co. 4.500% 4/1/42 25 28 Arizona Public Service Co. 4.700% 1/15/44 400 465 Atlantic City Electric Co. 7.750% 11/15/18 150 181 Baltimore Gas & Electric Co. 3.350% 7/1/23 950 999 Berkshire Hathaway Energy Co. 1.100% 5/15/17 235 235 Berkshire Hathaway Energy Co. 2.000% 11/15/18 125 126 Berkshire Hathaway Energy Co. 2.400% 2/1/20 200 203 Berkshire Hathaway Energy Co. 3.750% 11/15/23 525 560 Berkshire Hathaway Energy Co. 3.500% 2/1/25 500 520 Berkshire Hathaway Energy Co. 6.125% 4/1/36 975 1,273 Berkshire Hathaway Energy Co. 5.950% 5/15/37 1,225 1,561 Berkshire Hathaway Energy Co. 6.500% 9/15/37 370 501 Berkshire Hathaway Energy Co. 5.150% 11/15/43 475 566 Berkshire Hathaway Energy Co. 4.500% 2/1/45 500 545 CenterPoint Energy Houston Electric LLC 2.250% 8/1/22 250 245 CenterPoint Energy Houston Electric LLC 3.550% 8/1/42 700 691 CenterPoint Energy Houston Electric LLC 4.500% 4/1/44 550 629 Cleco Power LLC 6.000% 12/1/40 175 219 Cleveland Electric Illuminating Co. 5.700% 4/1/17 259 278 Cleveland Electric Illuminating Co. 7.880% 11/1/17 200 233 Cleveland Electric Illuminating Co. 5.500% 8/15/24 1,775 2,138 CMS Energy Corp. 8.750% 6/15/19 500 627 CMS Energy Corp. 6.250% 2/1/20 600 705 CMS Energy Corp. 5.050% 3/15/22 500 564 CMS Energy Corp. 3.875% 3/1/24 900 955 CMS Energy Corp. 4.700% 3/31/43 350 394 CMS Energy Corp. 4.875% 3/1/44 300 346 Commonwealth Edison Co. 5.950% 8/15/16 200 213 Commonwealth Edison Co. 1.950% 9/1/16 115 117 Commonwealth Edison Co. 6.150% 9/15/17 600 670 Commonwealth Edison Co. 5.800% 3/15/18 150 169 Commonwealth Edison Co. 5.900% 3/15/36 100 131 Commonwealth Edison Co. 6.450% 1/15/38 1,030 1,452 Commonwealth Edison Co. 4.600% 8/15/43 1,750 2,036 Commonwealth Edison Co. 4.700% 1/15/44 900 1,071 Commonwealth Edison Co. 3.700% 3/1/45 1,500 1,520 Connecticut Light & Power Co. 5.500% 2/1/19 150 171 Connecticut Light & Power Co. 6.350% 6/1/36 250 347 Consolidated Edison Co. of New York Inc. 5.375% 12/15/15 625 646 Consolidated Edison Co. of New York Inc. 6.650% 4/1/19 1,100 1,304 Consolidated Edison Co. of New York Inc. 5.300% 3/1/35 300 363 Consolidated Edison Co. of New York Inc. 5.850% 3/15/36 860 1,116 Consolidated Edison Co. of New York Inc. 6.200% 6/15/36 400 539 Consolidated Edison Co. of New York Inc. 6.750% 4/1/38 400 568 Consolidated Edison Co. of New York Inc. 3.950% 3/1/43 475 491 Consolidated Edison Co. of New York Inc. 4.450% 3/15/44 1,530 1,699 Constellation Energy Group Inc. 5.150% 12/1/20 1,495 1,687 Consumers Energy Co. 6.125% 3/15/19 1,000 1,169 Consumers Energy Co. 6.700% 9/15/19 300 359 Consumers Energy Co. 2.850% 5/15/22 1,150 1,180 Consumers Energy Co. 3.375% 8/15/23 225 239 Consumers Energy Co. 4.350% 8/31/64 150 163 Delmarva Power & Light Co. 3.500% 11/15/23 125 133 Delmarva Power & Light Co. 4.000% 6/1/42 225 237 Dominion Resources Inc. 2.250% 9/1/15 750 754 Dominion Resources Inc. 1.400% 9/15/17 100 100 Dominion Resources Inc. 2.500% 12/1/19 400 406 Dominion Resources Inc. 4.450% 3/15/21 125 138 Dominion Resources Inc. 2.750% 9/15/22 100 99 Dominion Resources Inc. 3.625% 12/1/24 800 834 Dominion Resources Inc. 5.250% 8/1/33 200 230 Dominion Resources Inc. 4.900% 8/1/41 550 612 Dominion Resources Inc. 4.050% 9/15/42 325 323 Dominion Resources Inc. 4.700% 12/1/44 600 672 5 Dominion Resources Inc. 5.750% 10/1/54 375 400 5 Dominion Resources Inc. 7.500% 6/30/66 175 180 DTE Electric Co. 3.450% 10/1/20 410 435 DTE Electric Co. 3.900% 6/1/21 100 110 DTE Electric Co. 2.650% 6/15/22 325 329 DTE Electric Co. 3.375% 3/1/25 2,425 2,558 DTE Electric Co. 5.700% 10/1/37 125 164 DTE Electric Co. 3.950% 6/15/42 1,150 1,213 DTE Energy Co. 2.400% 12/1/19 350 356 DTE Energy Co. 3.500% 6/1/24 700 727 Duke Energy Carolinas LLC 7.000% 11/15/18 660 786 Duke Energy Carolinas LLC 4.300% 6/15/20 500 558 Duke Energy Carolinas LLC 3.900% 6/15/21 1,030 1,138 Duke Energy Carolinas LLC 6.000% 12/1/28 300 386 Duke Energy Carolinas LLC 6.100% 6/1/37 300 398 Duke Energy Carolinas LLC 6.000% 1/15/38 25 34 Duke Energy Carolinas LLC 6.050% 4/15/38 25 34 Duke Energy Carolinas LLC 5.300% 2/15/40 710 902 Duke Energy Carolinas LLC 4.250% 12/15/41 800 885 Duke Energy Carolinas LLC 4.000% 9/30/42 425 452 Duke Energy Corp. 1.625% 8/15/17 625 632 Duke Energy Corp. 2.100% 6/15/18 1,000 1,019 Duke Energy Corp. 5.050% 9/15/19 2,625 2,962 Duke Energy Corp. 3.050% 8/15/22 200 206 Duke Energy Corp. 3.950% 10/15/23 225 246 Duke Energy Corp. 3.750% 4/15/24 200 214 Duke Energy Florida Inc. 5.650% 6/15/18 50 57 Duke Energy Florida Inc. 4.550% 4/1/20 1,375 1,539 Duke Energy Florida Inc. 6.350% 9/15/37 525 745 Duke Energy Florida Inc. 6.400% 6/15/38 600 851 Duke Energy Indiana Inc. 3.750% 7/15/20 185 202 Duke Energy Indiana Inc. 4.200% 3/15/42 475 518 Duke Energy Indiana Inc. 4.900% 7/15/43 850 1,028 Duke Energy Progress Inc. 5.300% 1/15/19 675 764 Duke Energy Progress Inc. 3.000% 9/15/21 750 781 Duke Energy Progress Inc. 4.375% 3/30/44 525 596 Duke Energy Progress Inc. 4.150% 12/1/44 900 987 El Paso Electric Co. 6.000% 5/15/35 175 219 Entergy Arkansas Inc. 3.750% 2/15/21 1,250 1,330 Entergy Gulf States Louisiana LLC 6.000% 5/1/18 150 170 Entergy Gulf States Louisiana LLC 5.590% 10/1/24 1,500 1,809 Entergy Louisiana LLC 5.400% 11/1/24 1,175 1,400 Entergy Louisiana LLC 4.950% 1/15/45 400 415 Entergy Texas Inc. 7.125% 2/1/19 300 357 Eversource Energy 4.500% 11/15/19 2,357 2,612 Exelon Corp. 5.625% 6/15/35 300 357 Exelon Generation Co. LLC 6.200% 10/1/17 930 1,030 Exelon Generation Co. LLC 4.000% 10/1/20 575 608 Exelon Generation Co. LLC 5.600% 6/15/42 1,121 1,279 FirstEnergy Solutions Corp. 6.800% 8/15/39 275 295 Florida Power & Light Co. 5.550% 11/1/17 75 83 Florida Power & Light Co. 2.750% 6/1/23 325 333 Florida Power & Light Co. 3.250% 6/1/24 300 318 Florida Power & Light Co. 5.950% 10/1/33 100 134 Florida Power & Light Co. 5.625% 4/1/34 225 292 Florida Power & Light Co. 4.950% 6/1/35 50 60 Florida Power & Light Co. 6.200% 6/1/36 50 70 Florida Power & Light Co. 5.850% 5/1/37 560 751 Florida Power & Light Co. 5.950% 2/1/38 175 235 Florida Power & Light Co. 5.960% 4/1/39 225 305 Florida Power & Light Co. 4.125% 2/1/42 1,575 1,723 Florida Power & Light Co. 3.800% 12/15/42 925 964 Georgia Power Co. 0.750% 8/10/15 125 125 Georgia Power Co. 5.950% 2/1/39 150 199 Georgia Power Co. 4.750% 9/1/40 125 142 Georgia Power Co. 4.300% 3/15/42 675 731 Georgia Power Co. 4.300% 3/15/43 250 272 Iberdrola International BV 6.750% 7/15/36 175 230 Indiana Michigan Power Co. 7.000% 3/15/19 300 357 Indiana Michigan Power Co. 3.200% 3/15/23 475 488 5 Integrys Energy Group Inc. 6.110% 12/1/66 300 297 Interstate Power & Light Co. 3.250% 12/1/24 150 155 Interstate Power & Light Co. 6.250% 7/15/39 100 142 ITC Holdings Corp. 4.050% 7/1/23 175 187 ITC Holdings Corp. 5.300% 7/1/43 200 236 Jersey Central Power & Light Co. 5.625% 5/1/16 350 366 Jersey Central Power & Light Co. 5.650% 6/1/17 350 380 Jersey Central Power & Light Co. 6.150% 6/1/37 200 244 5 John Sevier Combined Cycle Generation LLC 4.626% 1/15/42 168 193 Kansas City Power & Light Co. 6.050% 11/15/35 200 265 Kansas City Power & Light Co. 5.300% 10/1/41 830 977 Kentucky Utilities Co. 3.250% 11/1/20 200 210 Kentucky Utilities Co. 4.650% 11/15/43 875 1,035 LG&E & KU Energy LLC 3.750% 11/15/20 1,150 1,217 Louisville Gas & Electric Co. 5.125% 11/15/40 100 127 Louisville Gas & Electric Co. 4.650% 11/15/43 625 743 MidAmerican Energy Co. 5.950% 7/15/17 560 618 MidAmerican Energy Co. 6.750% 12/30/31 725 1,009 MidAmerican Energy Co. 4.800% 9/15/43 1,050 1,255 Mississippi Power Co. 4.250% 3/15/42 375 392 National Rural Utilities Cooperative Finance Corp. 3.050% 3/1/16 125 128 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 1,025 1,143 National Rural Utilities Cooperative Finance Corp. 10.375% 11/1/18 1,100 1,425 National Rural Utilities Cooperative Finance Corp. 2.300% 11/15/19 75 76 National Rural Utilities Cooperative Finance Corp. 2.000% 1/27/20 1,300 1,298 National Rural Utilities Cooperative Finance Corp. 2.350% 6/15/20 900 914 National Rural Utilities Cooperative Finance Corp. 4.023% 11/1/32 589 630 5 National Rural Utilities Cooperative Finance Corp. 4.750% 4/30/43 100 101 Nevada Power Co. 6.500% 5/15/18 1,200 1,378 Nevada Power Co. 6.650% 4/1/36 410 580 Nevada Power Co. 5.450% 5/15/41 500 638 NextEra Energy Capital Holdings Inc. 2.400% 9/15/19 1,200 1,214 NextEra Energy Capital Holdings Inc. 2.700% 9/15/19 475 486 NextEra Energy Capital Holdings Inc. 4.500% 6/1/21 615 678 NextEra Energy Capital Holdings Inc. 3.625% 6/15/23 1,125 1,178 5 NextEra Energy Capital Holdings Inc. 6.350% 10/1/66 225 223 5 NextEra Energy Capital Holdings Inc. 6.650% 6/15/67 275 274 Northern States Power Co. 5.250% 3/1/18 950 1,057 Northern States Power Co. 6.250% 6/1/36 450 630 Northern States Power Co. 6.200% 7/1/37 250 348 Northern States Power Co. 5.350% 11/1/39 175 227 Northern States Power Co. 4.125% 5/15/44 100 110 NorthWestern Corp. 4.176% 11/15/44 250 272 NSTAR Electric Co. 5.625% 11/15/17 525 585 Oglethorpe Power Corp. 6.100% 3/15/19 200 230 Oglethorpe Power Corp. 5.950% 11/1/39 100 129 Oglethorpe Power Corp. 5.375% 11/1/40 380 462 Oglethorpe Power Corp. 4.550% 6/1/44 300 326 Ohio Power Co. 6.000% 6/1/16 480 508 Ohio Power Co. 6.050% 5/1/18 100 113 Oklahoma Gas & Electric Co. 5.850% 6/1/40 150 197 Oklahoma Gas & Electric Co. 3.900% 5/1/43 875 903 Oklahoma Gas & Electric Co. 4.000% 12/15/44 175 186 Oncor Electric Delivery Co. LLC 6.800% 9/1/18 330 386 Oncor Electric Delivery Co. LLC 2.150% 6/1/19 1,075 1,079 Oncor Electric Delivery Co. LLC 7.000% 9/1/22 200 257 Oncor Electric Delivery Co. LLC 7.250% 1/15/33 600 886 Oncor Electric Delivery Co. LLC 4.550% 12/1/41 500 564 Pacific Gas & Electric Co. 5.625% 11/30/17 250 277 Pacific Gas & Electric Co. 8.250% 10/15/18 275 336 Pacific Gas & Electric Co. 3.500% 10/1/20 410 435 Pacific Gas & Electric Co. 4.250% 5/15/21 225 247 Pacific Gas & Electric Co. 3.250% 9/15/21 1,000 1,051 Pacific Gas & Electric Co. 3.250% 6/15/23 575 595 Pacific Gas & Electric Co. 3.750% 2/15/24 150 160 Pacific Gas & Electric Co. 3.400% 8/15/24 625 653 Pacific Gas & Electric Co. 6.050% 3/1/34 1,235 1,614 Pacific Gas & Electric Co. 5.800% 3/1/37 1,025 1,307 Pacific Gas & Electric Co. 6.250% 3/1/39 1,000 1,350 Pacific Gas & Electric Co. 5.400% 1/15/40 500 619 Pacific Gas & Electric Co. 4.450% 4/15/42 600 659 Pacific Gas & Electric Co. 4.600% 6/15/43 225 252 Pacific Gas & Electric Co. 4.750% 2/15/44 1,500 1,738 PacifiCorp 5.650% 7/15/18 300 338 PacifiCorp 2.950% 2/1/22 1,000 1,029 PacifiCorp 3.600% 4/1/24 500 536 PacifiCorp 5.250% 6/15/35 475 580 PacifiCorp 5.750% 4/1/37 410 537 PacifiCorp 6.250% 10/15/37 600 834 PacifiCorp 4.100% 2/1/42 350 378 Peco Energy Co. 1.200% 10/15/16 350 352 Peco Energy Co. 5.350% 3/1/18 125 139 Pennsylvania Electric Co. 6.050% 9/1/17 75 83 Pennsylvania Electric Co. 5.200% 4/1/20 205 227 Pepco Holdings Inc. 2.700% 10/1/15 680 686 PG&E Corp. 2.400% 3/1/19 1,650 1,671 Potomac Electric Power Co. 6.500% 11/15/37 400 564 PPL Capital Funding Inc. 3.500% 12/1/22 375 390 PPL Capital Funding Inc. 3.950% 3/15/24 225 242 PPL Capital Funding Inc. 5.000% 3/15/44 450 530 PPL Electric Utilities Corp. 3.000% 9/15/21 410 427 PPL Electric Utilities Corp. 6.250% 5/15/39 100 140 PPL Electric Utilities Corp. 4.750% 7/15/43 1,000 1,180 Progress Energy Inc. 3.150% 4/1/22 500 515 Progress Energy Inc. 7.750% 3/1/31 625 905 Progress Energy Inc. 6.000% 12/1/39 410 543 PSEG Power LLC 5.500% 12/1/15 450 463 PSEG Power LLC 2.750% 9/15/16 615 630 PSEG Power LLC 5.125% 4/15/20 150 167 PSEG Power LLC 4.150% 9/15/21 50 53 Public Service Co. of Colorado 5.800% 8/1/18 100 114 Public Service Co. of Colorado 5.125% 6/1/19 175 199 Public Service Co. of Colorado 3.200% 11/15/20 1,000 1,064 Public Service Co. of Colorado 6.250% 9/1/37 300 428 Public Service Co. of Colorado 3.600% 9/15/42 225 227 Public Service Co. of Colorado 4.300% 3/15/44 200 228 Public Service Co. of New Hampshire 3.500% 11/1/23 150 160 Public Service Co. of Oklahoma 5.150% 12/1/19 600 679 Public Service Co. of Oklahoma 4.400% 2/1/21 500 555 Public Service Co. of Oklahoma 6.625% 11/15/37 275 378 Public Service Electric & Gas Co. 5.300% 5/1/18 394 440 Public Service Electric & Gas Co. 2.300% 9/15/18 450 462 Public Service Electric & Gas Co. 1.800% 6/1/19 200 201 Public Service Electric & Gas Co. 2.375% 5/15/23 225 221 Public Service Electric & Gas Co. 5.375% 11/1/39 300 386 Public Service Electric & Gas Co. 3.950% 5/1/42 1,525 1,640 Public Service Electric & Gas Co. 4.000% 6/1/44 100 108 Puget Energy Inc. 6.500% 12/15/20 250 301 Puget Energy Inc. 6.000% 9/1/21 400 473 Puget Sound Energy Inc. 5.483% 6/1/35 100 127 Puget Sound Energy Inc. 6.274% 3/15/37 500 689 Puget Sound Energy Inc. 5.757% 10/1/39 495 659 Puget Sound Energy Inc. 5.638% 4/15/41 390 507 Puget Sound Energy Inc. 4.434% 11/15/41 275 310 San Diego Gas & Electric Co. 3.000% 8/15/21 150 157 San Diego Gas & Electric Co. 6.000% 6/1/26 500 639 San Diego Gas & Electric Co. 5.350% 5/15/35 100 125 San Diego Gas & Electric Co. 6.125% 9/15/37 252 353 San Diego Gas & Electric Co. 5.350% 5/15/40 500 650 San Diego Gas & Electric Co. 4.500% 8/15/40 255 296 San Diego Gas & Electric Co. 4.300% 4/1/42 150 169 SCANA Corp. 4.750% 5/15/21 205 223 Sierra Pacific Power Co. 6.000% 5/15/16 525 555 Sierra Pacific Power Co. 6.750% 7/1/37 400 569 South Carolina Electric & Gas Co. 6.500% 11/1/18 1,100 1,293 South Carolina Electric & Gas Co. 6.625% 2/1/32 450 606 South Carolina Electric & Gas Co. 6.050% 1/15/38 150 199 South Carolina Electric & Gas Co. 5.450% 2/1/41 100 125 South Carolina Electric & Gas Co. 4.350% 2/1/42 200 218 South Carolina Electric & Gas Co. 4.600% 6/15/43 225 255 South Carolina Electric & Gas Co. 4.500% 6/1/64 200 217 Southern California Edison Co. 1.125% 5/1/17 550 552 Southern California Edison Co. 3.875% 6/1/21 350 384 5 Southern California Edison Co. 1.845% 2/1/22 350 352 Southern California Edison Co. 3.500% 10/1/23 300 321 Southern California Edison Co. 6.650% 4/1/29 225 303 Southern California Edison Co. 5.750% 4/1/35 508 669 Southern California Edison Co. 5.350% 7/15/35 1,460 1,816 Southern California Edison Co. 4.500% 9/1/40 205 232 Southern California Edison Co. 4.050% 3/15/42 425 456 Southern California Edison Co. 3.900% 3/15/43 475 498 Southern California Edison Co. 4.650% 10/1/43 600 704 Southern California Edison Co. 3.600% 2/1/45 150 151 Southern Co. 1.950% 9/1/16 410 416 Southern Co. 1.300% 8/15/17 225 225 Southern Co. 2.150% 9/1/19 200 201 Southern Power Co. 5.150% 9/15/41 1,210 1,419 Southern Power Co. 5.250% 7/15/43 500 583 Southwestern Electric Power Co. 5.875% 3/1/18 25 28 Southwestern Electric Power Co. 6.450% 1/15/19 250 292 Southwestern Electric Power Co. 6.200% 3/15/40 75 100 Southwestern Electric Power Co. 3.900% 4/1/45 2,000 1,966 Southwestern Public Service Co. 4.500% 8/15/41 100 115 Tampa Electric Co. 6.100% 5/15/18 1,575 1,795 Tampa Electric Co. 2.600% 9/15/22 75 74 Tampa Electric Co. 6.550% 5/15/36 375 534 TECO Finance Inc. 6.572% 11/1/17 330 370 TECO Finance Inc. 5.150% 3/15/20 125 141 TransAlta Corp. 6.650% 5/15/18 100 111 TransAlta Corp. 4.500% 11/15/22 325 323 TransAlta Corp. 6.500% 3/15/40 175 177 8 Tri-State Generation & Transmission Association Inc. 3.700% 11/1/24 550 578 8 Tri-State Generation & Transmission Association Inc. 4.700% 11/1/44 150 167 Tucson Electric Power Co. 5.150% 11/15/21 130 147 8 Tucson Electric Power Co. 3.050% 3/15/25 200 201 UIL Holdings Corp. 4.625% 10/1/20 100 108 Union Electric Co. 6.700% 2/1/19 235 278 Union Electric Co. 3.500% 4/15/24 1,450 1,548 Union Electric Co. 3.900% 9/15/42 675 717 Virginia Electric & Power Co. 5.400% 1/15/16 700 726 Virginia Electric & Power Co. 2.950% 1/15/22 750 773 Virginia Electric & Power Co. 6.000% 1/15/36 500 662 Virginia Electric & Power Co. 6.000% 5/15/37 550 739 Virginia Electric & Power Co. 6.350% 11/30/37 600 853 Virginia Electric & Power Co. 8.875% 11/15/38 100 167 Virginia Electric & Power Co. 4.000% 1/15/43 850 896 Virginia Electric and Power Co. 4.450% 2/15/44 200 225 Westar Energy Inc. 8.625% 12/1/18 244 304 Westar Energy Inc. 4.125% 3/1/42 525 563 Westar Energy Inc. 4.100% 4/1/43 225 242 Westar Energy Inc. 4.625% 9/1/43 150 176 Wisconsin Electric Power Co. 4.250% 12/15/19 175 192 Wisconsin Electric Power Co. 2.950% 9/15/21 635 661 Wisconsin Electric Power Co. 5.625% 5/15/33 200 257 Wisconsin Electric Power Co. 4.250% 6/1/44 100 112 5 Wisconsin Energy Corp. 6.250% 5/15/67 525 525 Wisconsin Power & Light Co. 5.000% 7/15/19 25 28 Wisconsin Power & Light Co. 2.250% 11/15/22 275 270 Wisconsin Power & Light Co. 6.375% 8/15/37 300 417 Wisconsin Power & Light Co. 4.100% 10/15/44 200 217 Wisconsin Public Service Corp. 3.671% 12/1/42 75 76 Xcel Energy Inc. 5.613% 4/1/17 631 688 Xcel Energy Inc. 4.700% 5/15/20 305 338 Xcel Energy Inc. 6.500% 7/1/36 635 872 Natural Gas (0.1%) AGL Capital Corp. 3.500% 9/15/21 1,250 1,323 AGL Capital Corp. 5.875% 3/15/41 125 163 AGL Capital Corp. 4.400% 6/1/43 125 135 Atmos Energy Corp. 8.500% 3/15/19 1,500 1,861 Atmos Energy Corp. 5.500% 6/15/41 800 1,023 British Transco Finance Inc. 6.625% 6/1/18 430 497 KeySpan Corp. 8.000% 11/15/30 200 285 KeySpan Corp. 5.803% 4/1/35 250 309 Laclede Group Inc. 4.700% 8/15/44 350 382 National Fuel Gas Co. 6.500% 4/15/18 750 836 National Fuel Gas Co. 3.750% 3/1/23 500 504 ONE Gas Inc. 2.070% 2/1/19 300 304 ONE Gas Inc. 4.658% 2/1/44 125 144 Piedmont Natural Gas Co. Inc. 4.650% 8/1/43 150 180 Sempra Energy 6.500% 6/1/16 1,315 1,400 Sempra Energy 6.150% 6/15/18 750 855 Sempra Energy 9.800% 2/15/19 250 323 Sempra Energy 2.400% 3/15/20 300 303 Sempra Energy 4.050% 12/1/23 850 922 Sempra Energy 6.000% 10/15/39 705 909 Southern California Gas Co. 5.750% 11/15/35 25 33 Southern California Gas Co. 3.750% 9/15/42 300 316 Southern California Gas Co. 4.450% 3/15/44 150 173 Other Utility (0.0%) American Water Capital Corp. 6.085% 10/15/17 125 139 American Water Capital Corp. 3.850% 3/1/24 1,775 1,912 American Water Capital Corp. 6.593% 10/15/37 500 709 American Water Capital Corp. 4.300% 12/1/42 125 136 United Utilities plc 5.375% 2/1/19 200 215 Veolia Environnement SA 6.750% 6/1/38 200 263 Total Corporate Bonds (Cost $2,575,687) Sovereign Bonds (U.S. Dollar-Denominated) (2.4%) African Development Bank 0.750% 10/18/16 1,150 1,148 African Development Bank 1.125% 3/15/17 1,550 1,564 African Development Bank 0.875% 3/15/18 1,500 1,495 African Development Bank 1.625% 10/2/18 300 305 African Development Bank 1.375% 2/12/20 350 348 African Development Bank 2.375% 9/23/21 1,500 1,553 Asian Development Bank 5.500% 6/27/16 100 106 Asian Development Bank 0.750% 1/11/17 2,800 2,807 Asian Development Bank 1.125% 3/15/17 1,325 1,336 Asian Development Bank 5.593% 7/16/18 500 566 Asian Development Bank 1.750% 9/11/18 1,650 1,683 Asian Development Bank 1.875% 10/23/18 530 543 Asian Development Bank 1.750% 3/21/19 575 586 Asian Development Bank 1.875% 4/12/19 1,550 1,586 Asian Development Bank 1.500% 1/22/20 2,500 2,499 Asian Development Bank 1.375% 3/23/20 2,250 2,240 Asian Development Bank 1.875% 2/18/22 1,850 1,860 Asian Development Bank 2.000% 1/22/25 1,000 992 Banco do Brasil SA 3.875% 1/23/17 200 203 Banco do Brasil SA 3.875% 10/10/22 750 693 Canada 0.875% 2/14/17 2,050 2,056 Canada 1.125% 3/19/18 2,100 2,110 Canada 1.625% 2/27/19 800 809 CNOOC Finance 2013 Ltd. 1.750% 5/9/18 225 224 CNOOC Finance 2013 Ltd. 3.000% 5/9/23 1,950 1,899 CNOOC Nexen Finance 2014 ULC 1.625% 4/30/17 1,650 1,647 CNOOC Nexen Finance 2014 ULC 4.250% 4/30/24 1,000 1,065 CNOOC Nexen Finance 2014 ULC 4.875% 4/30/44 400 443 Corporacion Andina De Fomento 3.750% 1/15/16 1,765 1,809 Corporacion Andina De Fomento 1.500% 8/8/17 900 907 Corporacion Andina De Fomento 4.375% 6/15/22 1,875 2,043 Council Of Europe Development Bank 1.250% 9/22/16 1,000 1,010 Council Of Europe Development Bank 1.500% 6/19/17 1,000 1,015 Council Of Europe Development Bank 1.000% 3/7/18 525 525 Council Of Europe Development Bank 1.125% 5/31/18 975 976 Council Of Europe Development Bank 1.625% 3/10/20 1,300 1,307 Ecopetrol SA 7.625% 7/23/19 1,125 1,314 Ecopetrol SA 5.875% 9/18/23 2,150 2,300 Ecopetrol SA 7.375% 9/18/43 800 870 Ecopetrol SA 5.875% 5/28/45 600 558 Emirates Telecommunications Corp. 3.500% 6/18/24 200 210 European Bank for Reconstruction & Development 2.500% 3/15/16 500 510 European Bank for Reconstruction & Development 1.375% 10/20/16 1,515 1,534 European Bank for Reconstruction & Development 1.000% 2/16/17 1,000 1,006 European Bank for Reconstruction & Development 0.750% 9/1/17 1,000 997 European Bank for Reconstruction & Development 1.000% 6/15/18 700 698 European Bank for Reconstruction & Development 1.000% 9/17/18 400 397 European Bank for Reconstruction & Development 1.625% 11/15/18 50 51 European Bank for Reconstruction & Development 1.750% 6/14/19 2,050 2,077 European Bank for Reconstruction & Development 1.750% 11/26/19 500 505 European Bank for Reconstruction & Development 1.500% 3/16/20 1,650 1,648 European Bank for Reconstruction & Development 1.875% 2/23/22 1,300 1,304 European Investment Bank 0.625% 4/15/16 1,200 1,203 European Investment Bank 2.500% 5/16/16 525 537 European Investment Bank 2.125% 7/15/16 1,000 1,021 European Investment Bank 0.500% 8/15/16 2,850 2,849 European Investment Bank 5.125% 9/13/16 1,500 1,599 European Investment Bank 1.250% 10/14/16 950 960 European Investment Bank 1.125% 12/15/16 1,300 1,304 European Investment Bank 4.875% 1/17/17 1,225 1,316 European Investment Bank 1.750% 3/15/17 1,125 1,149 European Investment Bank 0.875% 4/18/17 1,500 1,499 European Investment Bank 5.125% 5/30/17 800 874 European Investment Bank 1.625% 6/15/17 100 102 European Investment Bank 1.000% 8/17/17 1,475 1,477 European Investment Bank 1.125% 9/15/17 450 453 European Investment Bank 1.000% 12/15/17 300 301 European Investment Bank 1.000% 3/15/18 4,075 4,074 European Investment Bank 1.250% 5/15/18 3,400 3,417 European Investment Bank 1.000% 6/15/18 3,500 3,488 European Investment Bank 1.625% 12/18/18 3,200 3,248 European Investment Bank 1.875% 3/15/19 4,400 4,501 European Investment Bank 1.750% 6/17/19 4,675 4,737 European Investment Bank 1.625% 3/16/20 6,100 6,120 European Investment Bank 2.875% 9/15/20 1,650 1,764 European Investment Bank 4.000% 2/16/21 4,000 4,523 European Investment Bank 2.500% 4/15/21 3,650 3,825 European Investment Bank 2.125% 10/15/21 350 358 European Investment Bank 3.250% 1/29/24 1,550 1,711 European Investment Bank 2.500% 10/15/24 4,750 4,913 European Investment Bank 1.875% 2/10/25 2,600 2,553 Export Development Canada 1.250% 10/26/16 1,970 1,986 Export Development Canada 0.750% 12/15/17 900 889 Export Development Canada 1.500% 10/3/18 1,775 1,795 Export-Import Bank of Korea 3.750% 10/20/16 300 312 Export-Import Bank of Korea 4.000% 1/11/17 2,525 2,643 Export-Import Bank of Korea 2.875% 9/17/18 700 726 Export-Import Bank of Korea 2.375% 8/12/19 600 609 Export-Import Bank of Korea 4.000% 1/29/21 1,000 1,087 Export-Import Bank of Korea 5.000% 4/11/22 1,475 1,708 Export-Import Bank of Korea 4.000% 1/14/24 2,100 2,305 Federative Republic of Brazil 6.000% 1/17/17 2,545 2,723 5 Federative Republic of Brazil 8.000% 1/15/18 533 577 Federative Republic of Brazil 5.875% 1/15/19 875 963 Federative Republic of Brazil 8.875% 10/14/19 175 217 Federative Republic of Brazil 4.875% 1/22/21 3,305 3,479 Federative Republic of Brazil 2.625% 1/5/23 810 731 Federative Republic of Brazil 4.250% 1/7/25 975 956 Federative Republic of Brazil 8.750% 2/4/25 600 788 Federative Republic of Brazil 10.125% 5/15/27 675 1,009 Federative Republic of Brazil 8.250% 1/20/34 875 1,133 Federative Republic of Brazil 7.125% 1/20/37 950 1,128 5 Federative Republic of Brazil 11.000% 8/17/40 1,650 1,720 Federative Republic of Brazil 5.625% 1/7/41 3,450 3,489 Federative Republic of Brazil 5.000% 1/27/45 1,951 1,804 FMS Wertmanagement AoeR 0.625% 4/18/16 400 401 FMS Wertmanagement AoeR 1.125% 10/14/16 1,200 1,211 FMS Wertmanagement AoeR 0.625% 1/30/17 1,900 1,895 FMS Wertmanagement AoeR 1.125% 9/5/17 700 702 FMS Wertmanagement AoeR 1.000% 11/21/17 475 475 FMS Wertmanagement AoeR 1.625% 11/20/18 1,600 1,623 FMS Wertmanagement AoeR 1.750% 3/17/20 750 757 Hydro-Quebec 2.000% 6/30/16 1,425 1,449 Hydro-Quebec 1.375% 6/19/17 1,000 1,009 Hydro-Quebec 8.400% 1/15/22 1,235 1,681 Hydro-Quebec 8.050% 7/7/24 1,175 1,676 Industrial & Commercial Bank of China Ltd. 2.351% 11/13/17 500 501 Industrial & Commercial Bank of China Ltd. 3.231% 11/13/19 2,450 2,520 Inter-American Development Bank 0.625% 9/12/16 2,700 2,696 Inter-American Development Bank 1.375% 10/18/16 2,890 2,928 Inter-American Development Bank 0.875% 11/15/16 400 401 Inter-American Development Bank 1.125% 3/15/17 100 101 Inter-American Development Bank 1.000% 7/14/17 1,400 1,403 Inter-American Development Bank 2.375% 8/15/17 250 259 Inter-American Development Bank 0.875% 3/15/18 350 349 Inter-American Development Bank 1.750% 8/24/18 5,105 5,207 Inter-American Development Bank 3.875% 9/17/19 100 111 Inter-American Development Bank 1.750% 10/15/19 2,200 2,231 Inter-American Development Bank 3.875% 2/14/20 500 556 Inter-American Development Bank 2.125% 11/9/20 350 357 Inter-American Development Bank 3.000% 2/21/24 2,600 2,819 Inter-American Development Bank 2.125% 1/15/25 2,000 2,018 Inter-American Development Bank 7.000% 6/15/25 250 350 Inter-American Development Bank 3.875% 10/28/41 800 955 Inter-American Development Bank 4.375% 1/24/44 1,150 1,488 International Bank for Reconstruction & Development 5.000% 4/1/16 200 209 International Bank for Reconstruction & Development 0.500% 4/15/16 1,125 1,127 International Bank for Reconstruction & Development 0.500% 5/16/16 700 700 International Bank for Reconstruction & Development 1.000% 9/15/16 405 408 International Bank for Reconstruction & Development 0.625% 10/14/16 1,950 1,944 International Bank for Reconstruction & Development 0.750% 12/15/16 2,900 2,905 International Bank for Reconstruction & Development 0.875% 4/17/17 4,750 4,766 International Bank for Reconstruction & Development 1.125% 7/18/17 950 955 International Bank for Reconstruction & Development 1.375% 4/10/18 3,200 3,229 International Bank for Reconstruction & Development 1.875% 3/15/19 3,300 3,368 International Bank for Reconstruction & Development 1.875% 10/7/19 1,500 1,523 International Bank for Reconstruction & Development 2.125% 11/1/20 2,200 2,264 International Bank for Reconstruction & Development 2.250% 6/24/21 1,700 1,762 International Bank for Reconstruction & Development 1.625% 2/10/22 2,025 1,997 International Bank for Reconstruction & Development 7.625% 1/19/23 25 35 International Bank for Reconstruction & Development 2.500% 11/25/24 4,500 4,652 International Finance Corp. 2.750% 4/20/15 900 901 International Finance Corp. 2.250% 4/11/16 525 535 International Finance Corp. 0.500% 5/16/16 250 250 International Finance Corp. 0.625% 10/3/16 900 902 International Finance Corp. 0.625% 11/15/16 1,000 1,001 International Finance Corp. 1.125% 11/23/16 2,150 2,168 International Finance Corp. 1.000% 4/24/17 575 577 International Finance Corp. 2.125% 11/17/17 950 976 International Finance Corp. 0.625% 12/21/17 625 618 International Finance Corp. 1.250% 7/16/18 2,200 2,207 International Finance Corp. 1.750% 9/4/18 1,300 1,324 International Finance Corp. 1.750% 9/16/19 1,100 1,109 9 Japan Bank for International Cooperation 2.500% 5/18/16 600 613 9 Japan Bank for International Cooperation 2.250% 7/13/16 575 587 9 Japan Bank for International Cooperation 1.125% 7/19/17 650 652 9 Japan Bank for International Cooperation 1.750% 7/31/18 925 937 9 Japan Bank for International Cooperation 1.750% 11/13/18 3,000 3,035 9 Japan Bank for International Cooperation 2.125% 2/7/19 1,000 1,024 9 Japan Bank for International Cooperation 3.375% 7/31/23 325 356 9 Japan Bank for International Cooperation 3.000% 5/29/24 650 689 9 Japan Bank for International Cooperation 2.125% 2/10/25 2,400 2,378 9 Japan Finance Organization for Municipalities 5.000% 5/16/17 500 543 10 KFW 0.500% 4/19/16 2,000 2,003 10 KFW 2.000% 6/1/16 1,250 1,273 10 KFW 0.500% 7/15/16 3,000 2,990 10 KFW 0.500% 9/15/16 1,000 998 10 KFW 1.250% 10/5/16 1,970 1,991 10 KFW 0.625% 12/15/16 2,100 2,101 10 KFW 1.250% 2/15/17 3,425 3,463 10 KFW 0.750% 3/17/17 3,400 3,393 10 KFW 0.875% 9/5/17 2,000 2,003 10 KFW 0.875% 12/15/17 1,475 1,466 10 KFW 1.000% 1/26/18 2,300 2,299 10 KFW 4.375% 3/15/18 3,450 3,788 10 KFW 1.000% 6/11/18 2,200 2,196 10 KFW 4.500% 7/16/18 350 388 10 KFW 1.875% 4/1/19 3,925 4,016 10 KFW 4.875% 6/17/19 4,775 5,465 10 KFW 1.750% 10/15/19 1,300 1,318 10 KFW 4.000% 1/27/20 150 168 10 KFW 1.500% 4/20/20 3,550 3,547 10 KFW 2.750% 9/8/20 4,500 4,777 10 KFW 2.750% 10/1/20 3,200 3,397 10 KFW 2.375% 8/25/21 2,710 2,819 10 KFW 2.625% 1/25/22 1,500 1,582 10 KFW 2.000% 10/4/22 1,575 1,593 10 KFW 2.125% 1/17/23 1,750 1,782 10 KFW 2.500% 11/20/24 3,800 3,955 10 KFW 0.000% 4/18/36 500 289 Korea Development Bank 3.250% 3/9/16 970 990 Korea Development Bank 4.000% 9/9/16 750 780 Korea Development Bank 3.875% 5/4/17 1,000 1,047 Korea Development Bank 4.625% 11/16/21 1,375 1,552 Korea Development Bank 3.000% 9/14/22 1,400 1,438 Korea Development Bank 3.750% 1/22/24 1,800 1,928 10 Landwirtschaftliche Rentenbank 3.125% 7/15/15 325 328 10 Landwirtschaftliche Rentenbank 4.875% 11/16/15 1,025 1,054 10 Landwirtschaftliche Rentenbank 2.500% 2/15/16 1,755 1,787 10 Landwirtschaftliche Rentenbank 2.125% 7/15/16 975 995 10 Landwirtschaftliche Rentenbank 2.375% 9/13/17 1,000 1,037 10 Landwirtschaftliche Rentenbank 1.000% 4/4/18 1,000 999 10 Landwirtschaftliche Rentenbank 1.875% 9/17/18 600 614 10 Landwirtschaftliche Rentenbank 1.750% 4/15/19 350 356 10 Landwirtschaftliche Rentenbank 1.375% 10/23/19 425 424 10 Landwirtschaftliche Rentenbank 2.000% 1/13/25 2,500 2,482 Nexen Energy ULC 7.875% 3/15/32 100 143 Nexen Energy ULC 5.875% 3/10/35 410 486 Nexen Energy ULC 6.400% 5/15/37 800 1,014 Nexen Energy ULC 7.500% 7/30/39 625 892 Nordic Investment Bank 0.750% 1/17/18 2,700 2,686 Nordic Investment Bank 1.125% 3/19/18 800 803 Nordic Investment Bank 1.875% 6/14/19 850 865 North American Development Bank 2.300% 10/10/18 325 331 North American Development Bank 4.375% 2/11/20 650 720 North American Development Bank 2.400% 10/26/22 350 351 11 Oesterreichische Kontrollbank AG 2.000% 6/3/16 625 636 11 Oesterreichische Kontrollbank AG 0.750% 12/15/16 1,000 1,002 11 Oesterreichische Kontrollbank AG 5.000% 4/25/17 300 326 11 Oesterreichische Kontrollbank AG 1.125% 5/29/18 1,275 1,274 11 Oesterreichische Kontrollbank AG 1.375% 2/10/20 1,400 1,388 11 Oesterreichische Kontrollbank AG 2.375% 10/1/21 1,000 1,035 5 Oriental Republic of Uruguay 4.500% 8/14/24 1,650 1,780 5 Oriental Republic of Uruguay 4.125% 11/20/45 2,029 1,912 5 Oriental Republic of Uruguay 5.100% 6/18/50 1,750 1,824 Petrobras Global Finance BV 4.875% 3/17/20 3,400 3,040 Petrobras Global Finance BV 4.375% 5/20/23 2,000 1,701 Petrobras Global Finance BV 6.250% 3/17/24 700 661 Petrobras International Finance Co. SA 6.125% 10/6/16 1,225 1,222 Petrobras International Finance Co. SA 3.500% 2/6/17 100 93 Petrobras International Finance Co. SA 5.875% 3/1/18 1,600 1,536 Petrobras International Finance Co. SA 7.875% 3/15/19 850 864 Petrobras International Finance Co. SA 5.750% 1/20/20 1,865 1,727 Petrobras International Finance Co. SA 5.375% 1/27/21 4,000 3,618 Petrobras International Finance Co. SA 6.875% 1/20/40 1,950 1,755 Petrobras International Finance Co. SA 6.750% 1/27/41 1,750 1,552 Petroleos Mexicanos 5.750% 3/1/18 1,275 1,406 Petroleos Mexicanos 8.000% 5/3/19 700 837 Petroleos Mexicanos 6.000% 3/5/20 1,700 1,939 8 Petroleos Mexicanos 3.500% 7/23/20 1,500 1,540 Petroleos Mexicanos 5.500% 1/21/21 4,130 4,555 Petroleos Mexicanos 4.875% 1/24/22 3,750 3,976 Petroleos Mexicanos 3.500% 1/30/23 1,500 1,457 Petroleos Mexicanos 4.875% 1/18/24 1,500 1,590 5 Petroleos Mexicanos 2.290% 2/15/24 180 181 8 Petroleos Mexicanos 4.250% 1/15/25 1,700 1,718 Petroleos Mexicanos 2.378% 4/15/25 200 202 8 Petroleos Mexicanos 4.500% 1/23/26 1,500 1,519 Petroleos Mexicanos 4.500% 1/23/26 1,400 1,418 Petroleos Mexicanos 6.625% 6/15/35 1,000 1,149 Petroleos Mexicanos 6.625% 6/15/38 375 423 Petroleos Mexicanos 6.500% 6/2/41 300 342 8 Petroleos Mexicanos 5.500% 6/27/44 1,450 1,464 Petroleos Mexicanos 5.500% 6/27/44 2,575 2,599 Petroleos Mexicanos 6.375% 1/23/45 1,750 1,954 8 Petroleos Mexicanos 5.625% 1/23/46 1,200 1,226 Province of British Columbia 2.100% 5/18/16 2,820 2,868 Province of British Columbia 2.650% 9/22/21 500 524 Province of British Columbia 2.000% 10/23/22 300 300 Province of Manitoba 4.900% 12/6/16 1,235 1,320 Province of Manitoba 1.125% 6/1/18 850 849 Province of Manitoba 2.100% 9/6/22 300 298 Province of Manitoba 3.050% 5/14/24 1,600 1,701 Province of New Brunswick 2.750% 6/15/18 725 758 Province of Nova Scotia 5.125% 1/26/17 500 538 Province of Ontario 2.300% 5/10/16 1,460 1,486 Province of Ontario 1.000% 7/22/16 2,425 2,436 Province of Ontario 1.600% 9/21/16 5,850 5,922 Province of Ontario 1.100% 10/25/17 2,050 2,059 Province of Ontario 3.150% 12/15/17 100 105 Province of Ontario 1.200% 2/14/18 1,200 1,201 Province of Ontario 3.000% 7/16/18 400 421 Province of Ontario 2.000% 9/27/18 1,650 1,686 Province of Ontario 2.000% 1/30/19 1,875 1,918 Province of Ontario 1.650% 9/27/19 925 928 Province of Ontario 4.000% 10/7/19 850 939 Province of Ontario 4.400% 4/14/20 475 537 Province of Ontario 2.450% 6/29/22 100 102 Quebec 5.125% 11/14/16 525 561 Quebec 4.625% 5/14/18 2,100 2,316 Quebec 3.500% 7/29/20 1,530 1,663 Quebec 2.750% 8/25/21 1,375 1,437 Quebec 2.625% 2/13/23 2,050 2,117 Quebec 7.125% 2/9/24 400 538 Quebec 2.875% 10/16/24 200 208 Quebec 7.500% 9/15/29 475 723 Region of Lombardy Italy 5.804% 10/25/32 500 573 Republic of Chile 3.875% 8/5/20 75 82 Republic of Chile 3.250% 9/14/21 225 239 Republic of Chile 2.250% 10/30/22 150 149 Republic of Chile 3.125% 3/27/25 1,875 1,969 Republic of Chile 3.625% 10/30/42 800 786 Republic of Colombia 7.375% 1/27/17 700 772 Republic of Colombia 7.375% 3/18/19 825 974 Republic of Colombia 4.375% 7/12/21 2,130 2,263 5 Republic of Colombia 2.625% 3/15/23 825 777 Republic of Colombia 4.000% 2/26/24 2,700 2,781 Republic of Colombia 8.125% 5/21/24 400 532 Republic of Colombia 7.375% 9/18/37 1,000 1,338 Republic of Colombia 6.125% 1/18/41 1,775 2,109 5 Republic of Colombia 5.625% 2/26/44 800 896 5 Republic of Colombia 5.000% 6/15/45 2,450 2,523 Republic of Italy 5.250% 9/20/16 3,445 3,648 Republic of Italy 5.375% 6/12/17 950 1,033 Republic of Italy 6.875% 9/27/23 700 903 Republic of Italy 5.375% 6/15/33 1,400 1,704 Republic of Korea 7.125% 4/16/19 1,575 1,902 Republic of Korea 3.875% 9/11/23 1,800 1,997 Republic of Korea 4.125% 6/10/44 850 1,029 Republic of Panama 5.200% 1/30/20 2,045 2,280 5 Republic of Panama 4.000% 9/22/24 600 629 5 Republic of Panama 3.750% 3/16/25 700 718 Republic of Panama 7.125% 1/29/26 900 1,172 Republic of Panama 9.375% 4/1/29 200 307 5 Republic of Panama 6.700% 1/26/36 1,584 2,076 5 Republic of Panama 4.300% 4/29/53 250 241 Republic of Peru 7.125% 3/30/19 700 837 Republic of Peru 7.350% 7/21/25 900 1,224 Republic of Peru 8.750% 11/21/33 1,225 1,947 Republic of Peru 5.625% 11/18/50 2,275 2,774 Republic of Poland 6.375% 7/15/19 3,340 3,927 Republic of Poland 5.125% 4/21/21 900 1,033 Republic of Poland 5.000% 3/23/22 1,415 1,627 Republic of Poland 3.000% 3/17/23 2,000 2,052 Republic of Poland 4.000% 1/22/24 1,225 1,346 Republic of South Africa 6.875% 5/27/19 875 1,005 Republic of South Africa 5.500% 3/9/20 1,985 2,179 Republic of South Africa 4.665% 1/17/24 2,600 2,749 Republic of South Africa 5.875% 9/16/25 300 344 Republic of South Africa 6.250% 3/8/41 700 840 Republic of the Philippines 8.375% 6/17/19 800 1,003 Republic of the Philippines 6.500% 1/20/20 2,450 2,931 Republic of the Philippines 4.000% 1/15/21 3,475 3,816 Republic of the Philippines 4.200% 1/21/24 1,400 1,571 Republic of the Philippines 9.500% 10/21/24 550 824 Republic of the Philippines 10.625% 3/16/25 425 692 Republic of the Philippines 5.500% 3/30/26 1,400 1,717 Republic of the Philippines 9.500% 2/2/30 1,025 1,726 Republic of the Philippines 7.750% 1/14/31 775 1,164 Republic of the Philippines 6.375% 1/15/32 800 1,087 Republic of the Philippines 6.375% 10/23/34 1,675 2,351 Republic of the Philippines 5.000% 1/13/37 400 490 Republic of the Philippines 3.950% 1/20/40 300 319 Republic of Turkey 7.000% 9/26/16 1,825 1,968 Republic of Turkey 7.500% 7/14/17 1,975 2,195 Republic of Turkey 6.750% 4/3/18 1,450 1,609 Republic of Turkey 7.000% 3/11/19 1,325 1,504 Republic of Turkey 7.000% 6/5/20 1,625 1,877 Republic of Turkey 5.625% 3/30/21 1,175 1,287 Republic of Turkey 5.125% 3/25/22 1,125 1,200 Republic of Turkey 3.250% 3/23/23 1,000 945 Republic of Turkey 7.375% 2/5/25 2,075 2,570 Republic of Turkey 11.875% 1/15/30 1,600 2,824 Republic of Turkey 8.000% 2/14/34 175 239 Republic of Turkey 6.875% 3/17/36 3,250 4,033 Republic of Turkey 6.750% 5/30/40 2,000 2,475 Republic of Turkey 6.000% 1/14/41 2,150 2,447 Republic of Turkey 4.875% 4/16/43 3,800 3,743 State of Israel 5.500% 11/9/16 1,320 1,420 State of Israel 5.125% 3/26/19 300 340 State of Israel 4.000% 6/30/22 900 995 State of Israel 3.150% 6/30/23 1,100 1,155 State of Israel 4.500% 1/30/43 950 995 Statoil ASA 3.125% 8/17/17 1,085 1,135 Statoil ASA 1.250% 11/9/17 600 601 Statoil ASA 1.200% 1/17/18 2,000 1,994 Statoil ASA 1.950% 11/8/18 200 203 Statoil ASA 5.250% 4/15/19 1,510 1,715 Statoil ASA 2.250% 11/8/19 1,000 1,017 Statoil ASA 2.900% 11/8/20 150 157 Statoil ASA 2.750% 11/10/21 1,100 1,125 Statoil ASA 3.150% 1/23/22 125 130 Statoil ASA 2.450% 1/17/23 400 392 Statoil ASA 2.650% 1/15/24 275 270 Statoil ASA 3.700% 3/1/24 500 532 Statoil ASA 3.250% 11/10/24 550 565 Statoil ASA 7.150% 1/15/29 250 349 Statoil ASA 5.100% 8/17/40 300 360 Statoil ASA 4.250% 11/23/41 325 348 Statoil ASA 3.950% 5/15/43 175 179 Statoil ASA 4.800% 11/8/43 600 698 Svensk Exportkredit AB 0.625% 5/31/16 750 751 Svensk Exportkredit AB 2.125% 7/13/16 1,065 1,087 Svensk Exportkredit AB 1.750% 5/30/17 125 127 Svensk Exportkredit AB 1.875% 6/17/19 1,550 1,568 United Mexican States 11.375% 9/15/16 100 115 United Mexican States 5.625% 1/15/17 3,729 3,999 United Mexican States 5.950% 3/19/19 2,113 2,410 United Mexican States 3.500% 1/21/21 1,000 1,041 United Mexican States 3.625% 3/15/22 3,350 3,489 United Mexican States 4.000% 10/2/23 3,232 3,431 United Mexican States 3.600% 1/30/25 2,775 2,849 United Mexican States 6.750% 9/27/34 309 413 United Mexican States 6.050% 1/11/40 2,020 2,500 United Mexican States 4.750% 3/8/44 4,342 4,582 United Mexican States 5.550% 1/21/45 1,100 1,293 United Mexican States 4.600% 1/23/46 600 619 United Mexican States 5.750% 10/12/10 3,692 4,034 Total Sovereign Bonds (Cost $593,325) Taxable Municipal Bonds (0.4%) American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 6.449% 2/15/44 200 265 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 7.834% 2/15/41 100 152 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.053% 2/15/43 50 64 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.939% 2/15/47 925 1,187 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.270% 2/15/50 560 714 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 7.499% 2/15/50 75 111 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 8.084% 2/15/50 175 283 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.793% 4/1/30 100 129 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.918% 4/1/40 175 246 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 325 468 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 7.043% 4/1/50 125 187 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.907% 10/1/50 1,210 1,798 California GO 5.750% 3/1/17 150 164 California GO 6.200% 10/1/19 1,600 1,895 California GO 5.700% 11/1/21 1,000 1,183 California GO 7.500% 4/1/34 2,270 3,395 California GO 7.550% 4/1/39 2,005 3,130 California GO 7.300% 10/1/39 350 522 California GO 7.350% 11/1/39 1,325 1,985 California GO 7.625% 3/1/40 450 700 California GO 7.600% 11/1/40 350 562 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue 5.491% 11/1/39 100 130 Chicago IL Board of Education GO 6.319% 11/1/29 300 307 Chicago IL Board of Education GO 6.138% 12/1/39 100 95 Chicago IL GO 7.781% 1/1/35 100 117 Chicago IL GO 6.314% 1/1/44 500 505 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 350 448 Chicago IL O'Hare International Airport Revenue 6.845% 1/1/38 50 57 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 75 102 Chicago IL Transit Authority Sales Tax Receipts Revenue 6.200% 12/1/40 200 240 Chicago IL Transit Authority Transfer Tax Receipts Revenue 6.899% 12/1/40 735 947 Chicago IL Wastewater Transmission Revenue 6.900% 1/1/40 75 98 Chicago IL Water Revenue 6.742% 11/1/40 575 750 Clark County NV Airport System Revenue 6.881% 7/1/42 75 87 Clark County NV Airport System Revenue 6.820% 7/1/45 500 736 Colorado Bridge Enterprise Revenue 6.078% 12/1/40 700 926 Commonwealth Financing Authority Pennsylvania Revenue 6.218% 6/1/39 325 405 Connecticut GO 5.090% 10/1/30 75 87 Connecticut GO 5.850% 3/15/32 610 776 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.459% 11/1/30 150 180 Cook County IL GO 6.229% 11/15/34 400 446 Curators of the University of Missouri System Facilities Revenue 5.792% 11/1/41 50 69 Dallas County TX Hospital District Revenue 5.621% 8/15/44 100 132 Dallas TX Area Rapid Transit Revenue 4.922% 12/1/41 675 811 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 200 276 Dallas TX Area Rapid Transit Revenue 5.022% 12/1/48 75 93 Dallas TX Convention Center Hotel Development Corp. Hotel Revenue 7.088% 1/1/42 1,020 1,354 Dallas TX Independent School District GO 6.450% 2/15/35 150 180 Dartmouth College New Hampshire GO 4.750% 6/1/19 25 28 Denver CO City & County School District No. 1 COP 7.017% 12/15/37 100 140 Denver CO City & County School District No. 1 GO 5.664% 12/1/33 75 94 District of Columbia Income Tax Revenue 5.591% 12/1/34 50 63 District of Columbia Income Tax Revenue 5.582% 12/1/35 75 95 District of Columbia Water & Sewer Authority Public Utility Revenue 4.814% 10/1/14 925 1,114 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 2.197% 7/1/19 250 254 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 2.107% 7/1/18 425 429 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 2.995% 7/1/20 700 720 George Washington University District of Columbia GO 3.485% 9/15/22 500 524 George Washington University District of Columbia GO 4.300% 9/15/44 400 417 Georgia GO 4.503% 11/1/25 325 366 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 1,010 1,321 Georgia Municipal Electric Power Authority Revenue 6.655% 4/1/57 300 392 Georgia Municipal Electric Power Authority Revenue 7.055% 4/1/57 150 178 Houston TX Utility System Revenue 3.828% 5/15/28 275 296 Illinois GO 5.365% 3/1/17 375 403 Illinois GO 5.877% 3/1/19 600 671 Illinois GO 4.950% 6/1/23 1,450 1,550 Illinois GO 5.100% 6/1/33 2,920 2,971 Illinois GO 6.630% 2/1/35 480 547 Illinois GO 6.725% 4/1/35 475 542 Illinois GO 7.350% 7/1/35 2,000 2,397 Illinois Toll Highway Authority Revenue 6.184% 1/1/34 200 265 Illinois Toll Highway Authority Revenue 5.851% 12/1/34 75 99 Indianapolis IN Local Public Improvement Revenue 6.116% 1/15/40 475 633 JobsOhio Beverage System Statewide Liquor Profits Revenue 3.985% 1/1/29 300 324 JobsOhio Beverage System Statewide Liquor Profits Revenue 4.532% 1/1/35 225 253 Kentucky Asset/Liability Commission General Fund Revenue 3.165% 4/1/18 32 33 Los Angeles CA Community College District GO 6.600% 8/1/42 250 362 Los Angeles CA Community College District GO 6.750% 8/1/49 235 356 Los Angeles CA Department of Water & Power Revenue 5.716% 7/1/39 100 128 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 325 420 Los Angeles CA Department of Water & Power Revenue 6.166% 7/1/40 100 115 Los Angeles CA Department of Water & Power Revenue 6.574% 7/1/45 410 601 Los Angeles CA Department of Water & Power Revenue 6.603% 7/1/50 500 750 Los Angeles CA Unified School District GO 5.750% 7/1/34 1,060 1,358 Los Angeles CA Unified School District GO 6.758% 7/1/34 100 139 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.735% 6/1/39 125 161 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.488% 8/1/33 200 273 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.618% 8/1/40 50 73 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 100 134 Massachusetts GO 4.200% 12/1/21 225 251 Massachusetts GO 5.456% 12/1/39 845 1,076 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 125 160 Massachusetts Transportation Fund Revenue 5.731% 6/1/40 50 66 Massachusetts Water Pollution Abatement Trust Revenue 5.192% 8/1/40 435 518 Metropolitan Government of Nashville & Davidson County TN Convention Center Authority Tourism Tax Revenue 6.731% 7/1/43 100 134 Metropolitan Government of Nashville & Davidson County TN GO 5.707% 7/1/34 125 152 Metropolitan Washington DC/VA Airports Authority Dulles Toll Road Revenue 7.462% 10/1/46 75 108 Metropolitan Water District of Southern California Revenue 6.947% 7/1/40 75 91 Mississippi GO 5.245% 11/1/34 50 60 Missouri Highways & Transportation Commission Road Revenue 5.445% 5/1/33 100 124 12 New Jersey Economic Development Authority Revenue (State Pension Funding) 7.425% 2/15/29 1,435 1,807 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.754% 12/15/28 460 519 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.104% 12/15/28 1,150 1,279 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.561% 12/15/40 450 575 13 New Jersey Turnpike Authority Revenue 4.252% 1/1/16 65 66 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 375 564 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 1,705 2,503 New York City NY GO 6.246% 6/1/35 100 115 New York City NY GO 5.968% 3/1/36 160 209 New York City NY GO 5.985% 12/1/36 75 96 New York City NY GO 5.517% 10/1/37 50 63 New York City NY GO 6.271% 12/1/37 900 1,222 New York City NY GO 5.846% 6/1/40 100 131 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/41 100 133 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.790% 6/15/41 500 569 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.952% 6/15/42 100 135 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 6.011% 6/15/42 75 102 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.440% 6/15/43 100 129 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 1,510 2,048 New York City NY Transitional Finance Authority Building Aid Revenue 6.828% 7/15/40 250 345 New York City NY Transitional Finance Authority Future Tax Revenue 5.767% 8/1/36 100 126 New York City NY Transitional Finance Authority Future Tax Revenue 5.508% 8/1/37 150 190 New York City NY Transitional Finance Authority Future Tax Revenue 5.572% 11/1/38 625 796 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 525 817 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 50 67 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.871% 11/15/39 100 127 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 6.648% 11/15/39 585 812 New York State Dormitory Authority Revenue (Personal Income Tax) 5.500% 3/15/30 530 637 New York State Dormitory Authority Revenue (Personal Income Tax) 5.628% 3/15/39 95 120 New York State Dormitory Authority Revenue (Personal Income Tax) 5.389% 3/15/40 100 128 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.770% 3/15/39 300 373 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.838% 3/15/40 75 95 New York University Hospitals Center GO 4.428% 7/1/42 200 205 New York University Hospitals Center Revenue 5.750% 7/1/43 375 461 North Texas Tollway Authority System Revenue 6.718% 1/1/49 200 298 Ohio State University General Receipts Revenue 4.910% 6/1/40 175 214 Ohio State University General Receipts Revenue 4.800% 6/1/11 1,515 1,690 Ohio State University General Receipts Revenue 5.590% 12/1/14 200 231 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 4.879% 12/1/34 100 117 Orange County CA Local Transportation Authority Sales Tax Revenue 6.908% 2/15/41 75 108 Oregon Department of Transportation Highway User Tax Revenue 5.834% 11/15/34 75 99 Oregon GO 5.762% 6/1/23 500 592 Oregon GO 5.892% 6/1/27 375 465 13 Oregon School Boards Association GO 4.759% 6/30/28 500 573 14 Oregon School Boards Association GO 5.528% 6/30/28 125 152 Pennsylvania GO 4.650% 2/15/26 125 140 Pennsylvania GO 5.350% 5/1/30 400 446 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 9/15/27 100 110 Pennsylvania Turnpike Commission Revenue 5.511% 12/1/45 575 721 Pennsylvania Turnpike Commission Revenue 5.561% 12/1/49 75 96 Philadelphia PA Industrial Development Authority City Service Agreement Revenue 3.964% 4/15/26 250 255 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 125 161 Port Authority of New York & New Jersey Revenue 5.647% 11/1/40 200 256 Port Authority of New York & New Jersey Revenue 4.960% 8/1/46 975 1,164 Port Authority of New York & New Jersey Revenue 5.310% 8/1/46 375 415 Port Authority of New York & New Jersey Revenue 4.926% 10/1/51 535 640 Port Authority of New York & New Jersey Revenue 4.458% 10/1/62 1,075 1,176 President & Fellows of Harvard College Massachusetts GO 4.875% 10/15/40 275 339 Princeton University New Jersey GO 4.950% 3/1/19 1,875 2,102 Princeton University New Jersey GO 5.700% 3/1/39 300 407 Regional Transportation District of Colorado Sales Tax Revenue 5.844% 11/1/50 150 211 Rutgers State University New Jersey Revenue 5.665% 5/1/40 325 418 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.839% 1/1/41 75 92 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 225 306 San Antonio TX Electric & Gas Systems Revenue 5.718% 2/1/41 100 134 San Antonio TX Electric & Gas Systems Revenue 5.808% 2/1/41 500 667 San Antonio TX Electric & Gas Systems Revenue 4.427% 2/1/42 450 507 San Diego County CA Regional Airport Authority Revenue 5.594% 7/1/43 300 342 San Diego County CA Water Authority Revenue 6.138% 5/1/49 850 1,180 San Francisco CA City & County Public Utilities Commission Water Revenue 6.000% 11/1/40 75 98 San Francisco CA City & County Public Utilities Commission Water Revenue 6.950% 11/1/50 500 749 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.876% 4/1/32 645 806 Sonoma County CA Pension Obligation Revenue 6.000% 12/1/29 250 303 South Carolina Public Service Authority Revenue 6.454% 1/1/50 375 509 Stanford University California GO 4.250% 5/1/16 400 416 Texas GO 5.517% 4/1/39 660 882 Texas Transportation Commission Revenue 5.028% 4/1/26 100 119 Texas Transportation Commission Revenue 5.178% 4/1/30 275 334 Texas Transportation Commission Revenue 4.631% 4/1/33 300 349 Texas Transportation Commission Revenue 4.681% 4/1/40 100 120 Tufts University Massachusetts GO 5.017% 4/15/12 550 621 University of California Regents General Revenue 4.601% 5/15/31 500 559 University of California Regents Medical Center Revenue 6.548% 5/15/48 150 204 University of California Regents Medical Center Revenue 6.583% 5/15/49 125 171 University of California Revenue 1.796% 7/1/19 1,400 1,409 University of California Revenue 6.270% 5/15/31 500 570 University of California Revenue 5.770% 5/15/43 410 527 University of California Revenue 4.765% 5/15/44 150 163 University of California Revenue 5.946% 5/15/45 275 354 University of California Revenue 4.858% 5/15/12 330 356 University of Massachusetts Building Authority Revenue 5.450% 11/1/40 75 92 University of Southern California GO 5.250% 10/1/11 200 270 University of Texas System Revenue Financing System Revenue 5.262% 7/1/39 100 128 University of Texas System Revenue Financing System Revenue 6.276% 8/15/41 75 86 University of Texas System Revenue Financing System Revenue 5.134% 8/15/42 150 189 University of Texas System Revenue Financing System Revenue 4.794% 8/15/46 385 470 University of Virginia Revenue 6.200% 9/1/39 800 1,171 Utah GO 4.554% 7/1/24 125 142 Utah GO 3.539% 7/1/25 50 54 Virginia Commonwealth Transportation Board Revenue 5.350% 5/15/35 160 193 Washington GO 5.481% 8/1/39 50 64 Washington GO 5.140% 8/1/40 480 599 14 Wisconsin GO 5.700% 5/1/26 325 395 Total Taxable Municipal Bonds (Cost $88,094) Temporary Cash Investments (3.1%) 1 U.S. Government and Agency Obligations (0.0%) Fannie Mae Discount Notes 0.130% 4/27/15 2,500 2,500 Fannie Mae Discount Notes 0.170% 6/17/15 500 500 Federal Home Loan Bank Discount Notes 0.100% 4/24/15 2,300 2,300 Shares Money Market Fund (3.1%) 16,17Vanguard Market Liquidity Fund 0.128% 806,104,945 806,105 Total Temporary Cash Investments (Cost $811,404) Total Investments (102.4%) (Cost $18,194,138) Other Assets and Liabilities-Net (-2.4%) 17 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $17,269,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 59.3% and 2.7%, respectively, of net assets. 2 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 3 U.S. government-guaranteed. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 6 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of March 31, 2015. 7 Adjustable-rate security. 8 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2015, the aggregate value of these securities was $50,888,000, representing 0.2% of net assets. 9 Guaranteed by the Government of Japan. 10 Guaranteed by the Federal Republic of Germany. 11 Guaranteed by the Republic of Austria. 12 Scheduled principal and interest payments are guaranteed by National Public Finance Guarantee Corp. 13 Scheduled principal and interest payments are guaranteed by AMBAC (Ambac Assurance Corporation). 14 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 15 Securities with a value of $5,200,000 have been segregated as initial margin for open futures contracts. 16 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 17 Includes $19,065,000 of collateral received for securities on loan. COP—Certificate of Participation. GO—General Obligation Bond. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the fund is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The fund mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The fund may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. Under an MSFTA, upon a counterparty default (including bankruptcy), the fund may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. At March 31, 2015, counterparties had deposited in segregated accounts cash with a value of $737,000 in connection with TBA transactions. C. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund's portfolio turnover rate. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 15,221,136 — 185 U.S. Government and Agency Obligations — 6,695,593 — Asset-Backed/Commercial Mortgage-Backed Securities — 318,641 1,171 Corporate Bonds — 2,719,591 — Sovereign Bonds — 609,883 — Taxable Municipal Bonds — 102,083 — Temporary Cash Investments 806,105 5,300 — Futures Contracts—Liabilities 1 (771) — — Total 16,026,470 10,451,091 1,356 1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index June 2015 151 77,795 320 E-mini S&P 500 Index June 2015 250 25,760 16 E-mini Russell 2000 Index June 2015 42 5,245 88 E-mini S&P MidCap Index June 2015 34 5,167 91 515 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. At March 31, 2015, the cost of investment securities for tax purposes was $18,194,432,000. Net unrealized appreciation of investment securities for tax purposes was $8,285,256,000, consisting of unrealized gains of $8,395,482,000 on securities that had risen in value since their purchase and $110,226,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Managed Payout Fund Schedule of Investments As of March 31, 2015 Market Value Shares ($000) Investment Companies (95.0%) U.S. Stock Fund (19.9%) Vanguard Total Stock Market Index Fund Investor Shares 6,165,732 322,221 Global Stock Fund (20.4%) Vanguard Global Minimum Volatility Fund Investor Shares 28,456,251 330,377 International Stock Funds (19.9%) Vanguard Total International Stock Index Fund Investor Shares 15,074,656 243,154 Vanguard Emerging Markets Stock Index Fund Investor Shares 3,078,566 79,458 U.S. Bond Fund (13.2%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 19,550,179 214,075 International Bond Fund (7.0%) Vanguard Total International Bond Index Fund Investor Shares 10,601,133 114,492 Market Neutral Fund (9.8%) * Vanguard Market Neutral Fund Investor Shares 13,764,185 158,564 Commodities (4.8%) * PowerShares DB Commodity Index Tracking Fund 4,561,750 77,869 Total Investment Companies (Cost $1,339,319) Temporary Cash Investment (5.1%) Money Market Fund (5.1%) 1 Vanguard Market Liquidity Fund, 0.128% (Cost $82,489) 82,489,257 82,489 Total Investments (100.1%) (Cost $1,421,808) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. For the 12 months ended March 31, 2015, the fund has not paid a dividend. 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
